Case 2:19-bk-24804-VZ                 Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                      Main Document    Page 1 of 159


THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN. THE
DEBTOR MAY NOT SOLICIT ACCEPTANCES OR REJECTIONS UNTIL A DISCLOSURE
STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THE DEBTOR IS
SUBMITTING THIS DISCLOSURE STATEMENT FOR APPROVAL, BUT THE BANKRUPTCY
COURT HAS NOT YET APPROVED THIS DISCLOSURE STATEMENT. THE DEBTOR MAY
REVISE THIS DISCLOSURE STATEMENT TO REFLECT EVENTS THAT OCCUR AFTER THE
DATE HEREOF, BUT PRIOR TO THE BANKRUPTCY COURT’S APPROVAL OF THIS
DISCLOSURE STATEMENT.

                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------------------x
                                                                   :
                                                                       Chapter 11
In re:                                                             :
                                                                   :   Case No. 19-12220 (KBO)
Yueting Jia, 1                                                     :
                                                                   :
                                                 Debtor.           :
                                                                   :
-------------------------------------------------------------------x

          AMENDED DISCLOSURE STATEMENT WITH RESPECT TO DEBTOR’S PLAN
           OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE


    PACHULSKI STANG ZIEHL & JONES LLP                                    O’MELVENY & MYERS LLP
    919 North Market Street, 17th Floor                                  Times Square Tower
    Wilmington, Delaware 19801                                           7 Times Square
                                                                         New York, New York 10036
    and
                                                                         and
    PACHULSKI STANG ZIEHL & JONES LLP
    10100 Santa Monica Blvd., 13th Floor                                 O’MELVENY & MYERS LLP
    Los Angeles, California 90067                                        31st Floor, AIA Central
                                                                         1 Connaught Road Central
    Proposed Counsel for Debtor and                                      Hong Kong, S.A.R.
    Debtor in Possession
                                                                         Proposed Special Corporate, Litigation, and
                                                                         International Counsel for Debtor and
                                                                         Debtor in Possession




1
     The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
     91 Marguerite Drive, Rancho Palos Verdes, CA 90275.
Case 2:19-bk-24804-VZ              Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                          Desc
                                   Main Document    Page 2 of 159



                         IMPORTANT INFORMATION FOR YOU TO READ

THE DEADLINE TO VOTE ON THE DEBTOR’S PLAN OF REORGANIZATION UNDER
CHAPTER 11 OF THE BANKRUPTCY CODE (AS MAY BE AMENDED OR MODIFIED, THE
“PLAN”) IS [______], 2020 AT 5:00 P.M. BEIJING TIME (THE “VOTING DEADLINE”).

FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY RECEIVED BY
THE VOTING AGENT BEFORE THE VOTING DEADLINE AS DESCRIBED HEREIN.

Yueting Jia, an individual in the United States (“YT” or the “Debtor”), as debtor and debtor in possession,
in the above-captioned chapter 11 case, is providing you with the information in this amended disclosure
statement with respect to the Plan (as may be amended or modified, the “Disclosure Statement”) because
you may be a creditor entitled to vote on the Plan.2

The Debtor believes that the Plan is in the best interests of his creditors. All creditors entitled to vote on
the Plan are urged to vote in favor of the Plan. A summary of the voting instructions is set forth in Article
I.B of this Disclosure Statement and in the Disclosure Statement Order (as defined below). More detailed
instructions are contained on the Ballots distributed to the creditors entitled to vote on the Plan. To be
counted, your ballot must be properly completed in accordance with the voting instructions on the ballot
and actually received by the Voting Agent, via the e-balloting portal, regular mail, overnight courier, or
personal delivery at the appropriate address, by the Voting Deadline.

The effectiveness of the Plan is subject to material conditions precedent. See Article III.I below and
Article X of the Plan. There is no assurance that these conditions will be satisfied or waived.

This Disclosure Statement, the Plan Supplement, and any attachments, exhibits, supplements, and
annexes hereto are the only documents to be used in connection with the solicitation of votes on the Plan.
YT has not authorized any person to give any information or to make any representation in connection
with the Plan or the solicitation of acceptances of the Plan other than as contained in this Disclosure
Statement, the Plan Supplement, and any attachments, exhibits, supplements, and annexes attached hereto
or incorporated by reference or referred to herein. If given or made, such information or representation
may not be relied upon as having been authorized by YT. The delivery of this Disclosure Statement will
not under any circumstances imply that the information herein is correct as of any time after the date
hereof.

ALL CREDITORS ENTITLED TO VOTE ON THE PLAN ARE ENCOURAGED TO READ
AND CAREFULLY CONSIDER THIS ENTIRE DISCLOSURE STATEMENT, INCLUDING
THE PLAN ATTACHED AS EXHIBIT A, THE PLAN SUPPLEMENT, AND THE RISK
FACTORS DESCRIBED IN ARTICLE IX BELOW, BEFORE SUBMITTING BALLOTS IN
RESPONSE TO THIS SOLICITATION.

ARTICLE XI OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS, WHICH ARE DISCUSSED IN ARTICLE III.H OF THIS DISCLOSURE
STATEMENT. YOU SHOULD REVIEW AND CONSIDER THE PLAN CAREFULLY
BECAUSE IT MAY AFFECT YOUR RIGHTS.



2
    Except as otherwise set forth herein, capitalized terms used in this Disclosure Statement but not defined herein
    have the meanings used in the Plan. Unless otherwise indicated, all amounts in this Disclosure Statement are
    reflected in U.S. dollars.
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                 Main Document    Page 3 of 159


The summaries of the Plan and other documents contained in this Disclosure Statement are qualified in
their entirety by reference to the Plan itself, the exhibits thereto that will be included in the Plan
Supplement, and documents described therein as filed prior to approval of this Disclosure Statement or
subsequently as part of the Plan Supplement. In the event that any inconsistency or conflict exists
between this Disclosure Statement and the Plan, or between the Plan Supplement and the Plan, the terms
of the Plan will control. Except as otherwise indicated herein or in the Plan, YT will file all Plan
Supplement documents with the Bankruptcy Court and make them available for review on the Debtor’s
case website located online at https://dm.epiq11.com/yt1 no later than five (5) days before the Voting
Deadline or such later date as the Bankruptcy Court may approve.

This Disclosure Statement contains, among other things, descriptions and summaries of provisions of the
Plan. YT reserves the right to amend or modify the Plan consistent with section 1127 of the Bankruptcy
Code and Bankruptcy Rule 3019.

The statements contained in this Disclosure Statement are made only as of the date of this Disclosure
Statement, and there can be no assurance that the statements contained herein will be correct at any time
after this date. The information contained in this Disclosure Statement, including the information
regarding the background of YT and his businesses and the financial and valuation information regarding
YT and his businesses is included for purposes of soliciting acceptances of the Plan, but, as to contested
matters and adversary proceedings, is not to be construed as an admission or stipulation, but rather as a
statement made in settlement negotiations as part of YT’s attempt to settle and resolve claims and
controversies pursuant to the Plan. The information contained in this Disclosure Statement will not be
admissible in any non-bankruptcy proceeding, nor will it be construed to be conclusive advice on the tax,
securities, or other legal effects of the Plan as to holders of Allowed Claims against either the Debtor or
the Reorganized Debtor. Except where specifically noted, the financial information contained in this
Disclosure Statement and in its exhibits has not been audited by a certified public accountant and has not
been prepared in accordance with generally accepted accounting principles in the United States.

                               FORWARD-LOOKING STATEMENTS

This Disclosure Statement contains “Forward-Looking Statements.” All statements other than statements
of historical facts included in this Disclosure Statement regarding YT’s or Faraday & Future Inc.’s (“FF”)
                                                                                                        --
operations, financial position, plans, and business strategy, and statements regarding the industry in which
FF operates, may constitute forward-looking statements. Forward-looking statements generally can be
identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,”
“estimate,” “anticipate,” “believe,” or “continue” or the negative thereof or variations thereon or similar
terminology. Although the expectations reflected in such forward-looking statements are believed by YT
to be reasonable at this time, YT can give no assurance that such expectations will prove to have been
correct. Important factors that could cause actual results to differ materially from such expectations are
disclosed in this Disclosure Statement, including, without limitation, in conjunction with the forward-
looking statements included in this Disclosure Statement under “Risk Factors.” All subsequent written
and oral forward-looking statements attributable to YT, FF, or persons acting on his or their behalf are
qualified in their entirety by these cautionary statements.

Although stated with particularity, the potential or hypothetical recoveries included in Article VIII of this
Disclosure Statement, under the heading “Hypothetical Scenarios” are based on a variety of
generalizations, estimates, and assumptions. Such generalizations, estimates, and assumptions are
considered reasonable by YT, although they may prove to have been incorrect or unfounded; further, they
are inherently subject to significant economic, competitive, tax, and other uncertainties beyond the control
of YT or FF. There can be no assurance that the results will be realized, and actual results may vary
materially and adversely from those projected.
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                     Desc
                                 Main Document    Page 4 of 159


This Disclosure Statement has been prepared in accordance with section 1125 of the Bankruptcy
Code and Bankruptcy Rule 3016 and not necessarily in accordance with federal or state securities
laws or other non-bankruptcy laws. This Disclosure Statement has not been approved or
disapproved by the United States Securities and Exchange Commission (the “SEC”), any state
                                                                                        ---
securities commission or any securities exchange or association nor has the SEC, any state
securities commission or any securities exchange or association passed upon the accuracy or
adequacy of the statements contained herein.

                         QUESTIONS AND ADDITIONAL INFORMATION

If you would like to obtain copies of this Disclosure Statement, the Plan, the Plan Supplement, or any of
the documents attached hereto or referenced herein, or have questions about the solicitation and voting
process or YT’s chapter 11 case generally, please contact Epiq Corporate Restructuring, LLC, by
(i) visiting YT’s case website at https://dm.epiq11.com/yt1, (ii) calling (855) 963-0391 (for U.S. callers),
(400) 120-3077 (for Chinese callers), or (503-520-4401 (for international callers), or (iii) sending e-mail
correspondence to ProjectR@epiqglobal.com (please reference “YT” in the subject line).
Case 2:19-bk-24804-VZ                          Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                                                        Desc
                                               Main Document    Page 5 of 159


                                                          TABLE OF CONTENTS

                                                                                                                                                        Page

I. INTRODUCTION .................................................................................................................................... 1
           A.          Material Terms of the Plan ................................................................................................ 2
           B.          Voting on the Plan ............................................................................................................. 5
                       1.          Parties Entitled to Vote on the Plan ...................................................................... 5
                       2.          Solicitation Package .............................................................................................. 6
                       3.          Voting Procedures, Ballots, and Voting Deadline ................................................ 7
           C.          Confirmation Hearing and Deadline for Objections to Confirmation ............................... 8
           D.          Advisors ............................................................................................................................. 8
II. GENERAL INFORMATION ................................................................................................................. 9
           A.          YT’s Background ............................................................................................................... 9
           B.          YT’s Liabilities ................................................................................................................ 10
           C.          YT’s Interest in Faraday & Future Inc. ............................................................................ 10
                       1.          Overview of FF ................................................................................................... 10
                       2.          Corporate Structure of Smart King and FF ......................................................... 11
                                   a.          Evergrande Investment .......................................................................... 12
                                   b.          Smart King’s Current Corporate Governance ...................................... 12
                                   c.          Stock Incentive Plans ............................................................................. 13
                                   d.          FF Global Partnership Program ........................................................... 14
                                   e.          Organizational Chart............................................................................. 15
                       3.          Indebtedness of FF and Smart King.................................................................... 16
                       4.          FF’s Management ............................................................................................... 16
                       5.          2020 Equity Incentive Plan ................................................................................. 18
                       6.          FF’s Strategy ....................................................................................................... 18
                                   a.          Secure Substantial Financing ................................................................ 18
                                   b.          Kick-Start Production of the FF 91 ....................................................... 19
                                   c.          Hire Talent ............................................................................................. 20
                                   d.          Sales Efforts ........................................................................................... 20
                       7.          FF Legal Proceedings and Vendor Trust ............................................................ 20
                       8.          YT’s Interests...................................................................................................... 20
           D.          YT’s Other Assets ............................................................................................................ 21
                       1.          Chinese Assets .................................................................................................... 21
                       2.          Claims Against the Wen Entities ........................................................................ 22



                                                                              i
Case 2:19-bk-24804-VZ                          Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                                                       Desc
                                               Main Document    Page 6 of 159


                                                          TABLE OF CONTENTS
                                                              (continued)
                                                                                                                                                       Page

           E.          Certain Relationships, Related Transactions, and Former Affiliates ............................... 23
                       1.          Affiliate Notes Payable ....................................................................................... 23
                       2.          Ocean View ........................................................................................................ 23
                       3.          LeSoar ................................................................................................................. 24
III. THE CHAPTER 11 CASE .................................................................................................................. 24
           A.          Voluntary Petition ............................................................................................................ 24
           B.          Retention of Advisors for the Debtor............................................................................... 24
           C.          The Creditors’ Committee ............................................................................................... 24
           D.          DIP Facility ...................................................................................................................... 24
           E.          Claims Process and Bar Date ........................................................................................... 25
IV. THE PLAN .......................................................................................................................................... 25
           A.          Classification and Treatment of Claims Under the Plan .................................................. 26
           B.          Acceptance or Rejection of the Plan; Effect of Rejection of Plan ................................... 27
           C.          Plan Distributions ............................................................................................................ 27
           D.          Domestic Support Obligations ......................................................................................... 27
           E.          Preservation of Claims and Rights to Settle Claims ........................................................ 28
           F.          Procedures for Resolving Disputed Claims ..................................................................... 28
           G.          Executory Contracts and Unexpired Leases .................................................................... 28
           H.          Discharge, Release, Injunctive, and Exculpatory Provisions of the Plan ........................ 29
                       1.          Discharge of Claims............................................................................................ 30
                       2.          Releases .............................................................................................................. 30
                                   a.          Releases by the Debtor .......................................................................... 31
                                   b.          Releases by Holders of Claims .............................................................. 32
                       3.          Exculpation and Limitation of Liability ............................................................. 33
                       4.          Injunctions .......................................................................................................... 34
                                   a.          General .................................................................................................. 34
                                   b.          Injunction Against Interference With the Plan ...................................... 34
           I.          Conditions Precedent to Confirmation and the Effective Date ........................................ 35
V. THE TRUST ......................................................................................................................................... 35
           A.          Creation of the Trust ........................................................................................................ 35
           B.          The Trust Assets .............................................................................................................. 35
           C.          Voting Rights With Respect to the Trust Assets ............................................................. 36



                                                                             ii
Case 2:19-bk-24804-VZ                          Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                                                   Desc
                                               Main Document    Page 7 of 159


                                                         TABLE OF CONTENTS
                                                             (continued)
                                                                                                                                                   Page

           D.          Late Filed Debt Claims Reserve ...................................................................................... 36
           E.          Appointment of the Trustee ............................................................................................. 36
           F.          Creditor Trust Committee ................................................................................................ 37
           G.          Term of the Trust ............................................................................................................. 37
           H.          Expenses of the Trust ....................................................................................................... 37
           I.          Distribution of Trust Assets ............................................................................................. 38
           J.          Distribution Waterfall ...................................................................................................... 39
VI. HYPOTHETICAL SCENARIOS ........................................................................................................ 39
VII. CERTAIN RISK FACTORS TO BE CONSIDERED ....................................................................... 40
           A.          Risks Related to the Plan ................................................................................................. 41
           B.          Risks Related to Smart King, FF, and Their Business that may Adversely Affect
                       the Trust Interests............................................................................................................. 43
           C.          Risks Related to the Trust Interests ................................................................................. 58
           D.          Risks Related to the Industry ........................................................................................... 60
           E.          Risks Related to Smart King’s Corporate Structure ........................................................ 62
           F.          Risks Related to Smart King’s Operations in the PRC .................................................... 65
           G.          Certain Tax Risks Related to the Plan ............................................................................. 70
VIII. CONFIRMATION OF THE PLAN .................................................................................................. 71
           A.          Voting Procedures and Solicitation of Votes ................................................................... 71
           B.          Confirmation Hearing ...................................................................................................... 71
           C.          General Requirements of Section 1129 ........................................................................... 71
                       1.          Requirements of Section 1129(a) of the Bankruptcy Code ................................ 71
                                   a.          General Requirements ........................................................................... 71
                                   b.          Best Interests Test .................................................................................. 72
                                   c.          Feasibility of the Plan ............................................................................ 73
                       2.          Requirements of Section 1129(b) of the Bankruptcy Code ................................ 73
                       3.          Confirmation of an Individual Chapter 11 Plan .................................................. 74
IX. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN.................... 74
X. CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
      PLAN ............................................................................................................................................ 75
           A.          U.S. Tax Classification of the Trust................................................................................. 76
           B.          U.S. Federal Income Tax Treatment of Holders .............................................................. 76
                       1.          Accrued Interest on Debt Claims ........................................................................ 77


                                                                            iii
Case 2:19-bk-24804-VZ                        Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                                                Desc
                                             Main Document    Page 8 of 159


                                                        TABLE OF CONTENTS
                                                            (continued)
                                                                                                                                              Page

                       2.         Tax Treatment of the Late Filing Claims Reserve .............................................. 77
                       3.         Tax Classification of West Coast Conduit Entities............................................. 78
                       4.         Information Reporting and Backup Withholding ............................................... 78
                       5.         Importance of Obtaining Professional Tax Assistance ....................................... 78
XI. CONCLUSION.................................................................................................................................... 79




                                                                         iv
Case 2:19-bk-24804-VZ     Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                Desc
                          Main Document    Page 9 of 159




EXHIBITS

Exhibit A   Debtor’s Plan of Reorganization Under Chapter 11 of the Bankruptcy Code
Exhibit B   Trust Agreement Term Sheet
Exhibit C   Management’s Discussion and Analysis of Financial Condition and Results of
            Operations of Smart King Ltd.
Exhibit D   Summary of Selected Financial Information of Smart King Ltd.




                                            1
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                 Main Document    Page 10 of 159


                                                     I.

                                            INTRODUCTION

        YT submits this Disclosure Statement pursuant to section 1125 of Title 11 of the United States
Code (the “Bankruptcy Code”) in connection with the solicitation of acceptances of the Plan. A copy of
the Plan is attached hereto as Exhibit A. Please note that to the extent any inconsistencies exist
between this Disclosure Statement and the Plan, the Plan governs.

         The Plan provides for the reorganization of YT under chapter 11 of the Bankruptcy Code. Under
the Plan, YT is proposing to satisfy his debts by contributing his interests in Smart King Ltd. (“Smart
King”), the parent company of FF, which consist of all of his legally recognized personal assets (other
than those assets that have been frozen or seized in the People’s Republic of China (the “PRC”)), to a
liquidating trust (the “Trust”) for the benefit of his creditors as “Trust Assets.” YT’s interests in Smart
King consist of his economic rights with respect to the 40.8% of Smart King’s equity currently owned by
FF Top Holding Ltd. (“FF Top”) (the remaining equity of Smart King being owned by Season Smart
Limited (“Season Smart”), an affiliate of Evergrande Health Industry Group (“Evergrande”), and the
option holders and Class A ordinary shareholders under Smart King’s equity incentive plan)).

        Specifically, YT’s interests consist of:

            •   The right to direct Pacific Technology Holding LLC (“Pacific Technology”) to direct FF
                Top to transfer 147,048,823 Class B shares of Smart King currently owned by FF Top,
                representing 10% of Smart King’s equity interests, to a creditor trust at the direction of
                YT; and

            •   100% of the preferred units of Pacific Technology, which entitle YT to (1) a priority
                distribution of up to $815.7 million (subject to certain adjustments) from Pacific
                Technology’s 30.8% of Smart King’s equity interest, after the return of capital to the
                management, (2) a special distribution of 10% of the remaining amounts from Pacific
                Technology’s 30.8% of Smart King’s equity interest, and (3) thereafter a distribution
                based on YT’s 20% percentage interest of the units of Pacific Technology.

         You are encouraged to read carefully the “Trust Agreement Term Sheet,” a copy of which is
attached as Exhibit B to this Disclosure Statement. This discussion is qualified in its entirety by reference
to the full text of the Trust Agreement Term Sheet.

         The Plan also provides for the satisfaction in full of all Allowed Administrative Expense Claims,
Priority Tax Claims, Priority Non-Tax Claims, and U.S. Secured Claims. In addition, the Plan includes
certain release, injunctive, and exculpatory provisions described in greater detail below.

        This Disclosure Statement sets forth certain information regarding YT, Smart King, and FF, This
Disclosure Statement also describes the terms and provisions of the Plan, including certain effects of
confirmation of the Plan, certain risk factors (including those associated with securities to be issued under
the Plan), the manner in which distributions will be made under the Plan, and certain alternatives to the
Plan.

        On [__________], 2019, the Bankruptcy Court entered an order approving this Disclosure
Statement as containing “adequate information,” i.e., information of a kind and in sufficient detail to
enable a hypothetical reasonable investor typical of the holders of Claims to make an informed judgment
about the Plan. THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT
Case 2:19-bk-24804-VZ               Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                    Main Document    Page 11 of 159


CONSTITUTES NEITHER A GUARANTY OF THE ACCURACY OR COMPLETENESS OF THE
INFORMATION CONTAINED HEREIN NOR AN ENDORSEMENT BY THE BANKRUPTCY
COURT OF THE MERITS OF THE PLAN.

A.      Material Terms of the Plan

         Because of YT’s significant relationship to FF, YT believes that it is imperative to confirm the
Plan as swiftly as possible to enable FF to obtain necessary financing and reestablish normal relations
with its suppliers and other parties that do business with YT and FF. If the Plan is not consummated in a
timely manner, YT believes that the value of his interest in Smart King, the parent of FF, which is his
primary asset and the basis for the settlement of claims in the Plan, will be substantially reduced and may
even lose its entire value. If, as a result of not being able to consummate the Plan in a timely manner, FF
is not able to once again pursue its business plan, it is likely that FF will not be able to continue as a going
concern, it may be forced to liquidate its remaining assets, and/or initiate bankruptcy proceedings, and the
value of YT’s interest in Smart King will be greatly reduced or eliminated. See Article IX of this
Disclosure Statement entitled “Risk Factors.”

      YT BELIEVES THAT THE IMPLEMENTATION OF THE PLAN IS IN THE BEST
INTERESTS OF YT AND HIS CREDITORS. FOR ALL OF THE REASONS DESCRIBED IN THIS
DISCLOSURE STATEMENT, YT URGES YOU TO RETURN YOUR BALLOT ACCEPTING THE
PLAN BY THE VOTING DEADLINE (I.E., THE DATE BY WHICH YOUR BALLOT MUST BE
ACTUALLY RECEIVED), WHICH IS [_______], 2020, AT 5:00 P.M. (BEIJING TIME).

        The following table summarizes the material terms of the Plan. For a complete description of the
Plan, please refer to the discussion in Article III of this Disclosure Statement, entitled “THE PLAN” and
the Plan itself:

Treatment      of   Certain As further detailed in the Plan, the Plan contemplates the following
Claims                      treatment of Claims, among other Claim:

                                •    Administrative Expense Claims – Except to the extent that an
                                     Administrative Expense Claim has already been paid during the
                                     chapter 11 case, the holder of an Allowed Administrative Expense
                                     Claim agrees to a less favorable treatment, or the holder of an
                                     Allowed Administrative Expense Claim makes a Trust Election, and
                                     except as provided in Article 2.2 of the Plan, each holder of an
                                     Allowed Administrative Expense Claim against YT shall receive, in
                                     full and complete settlement, release, and discharge of such Claim,
                                     Cash equal to the unpaid amount of such Allowed Administrative
                                     Expense Claim on the latest of (i) the Effective Date or as soon
                                     thereafter as reasonably practicable; (ii) 30 days after the date on
                                     which such Administrative Expense Claim becomes Allowed; (iii) the
                                     date on which such Administrative Expense Claim becomes due and
                                     payable in the ordinary course of YT’s business or personal affairs in
                                     accordance with the terms and subject to the conditions of any
                                     agreements or understandings governing, or other documents relating
                                     to, such Allowed Administrative Expense Claim; and (iv) such other
                                     date as may be agreed to by such holder and YT or the Reorganized
                                     Debtor. These Claims are unclassified under the Plan and are not
                                     entitled to vote.




                                                       2
Case 2:19-bk-24804-VZ       Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                   Desc
                            Main Document    Page 12 of 159



                        •    Priority Tax Claims – Except to the extent that a holder of an Allowed
                             Priority Tax Claim agrees to a less favorable treatment, each holder of
                             an Allowed Priority Tax Claim against YT shall receive, in full and
                             complete settlement, release, and discharge of such Claim, Cash equal
                             to the unpaid amount of such Allowed Priority Tax Claim on the
                             latest of (i) the Effective Date or as soon thereafter as reasonably
                             practicable; (ii) 30 days after the date on which such Priority Tax
                             Claim becomes Allowed; (iii) the date on which such Priority Tax
                             Claim becomes due and payable; and (iv) such other date as may be
                             mutually agreed to by and among such holder and YT or the
                             Reorganized Debtor; provided, however, that the Reorganized Debtor
                             shall be authorized, at his option, and in lieu of payment in full, in
                             Cash, of an Allowed Priority Tax Claim as provided above, to make
                             deferred Cash payments on account thereof in the manner and to the
                             extent permitted under section 1129(a)(9)(C) of the Bankruptcy Code.
                             These Claims are unclassified under the Plan and are not entitled
                             to vote.

                        •    Priority Non-Tax Claims – Except to the extent that a holder of an
                             Allowed Priority Non-Tax Claim agrees to less favorable treatment or
                             makes a Trust Election, on the Effective Date or as soon thereafter as
                             practicable, each holder of an Allowed Priority Non-Tax Claim shall
                             receive, at the option of YT and in full and complete settlement,
                             release, and discharge of, and in exchange for, such Claim
                             (i) payment in full in Cash; or (ii) other treatment rendering such
                             Claim Unimpaired. Any Allowed Priority Non-Tax Claim not due
                             and owing on the Effective Date shall be paid in full, in Cash, when it
                             becomes due and owing. These claims are Unimpaired under the
                             Plan and are not entitled to vote.

                        •    U.S. Secured Claims - Except to the extent that a holder of an
                             Allowed U.S. Secured Claim agrees to less favorable treatment or
                             makes a Trust Election, on the Effective Date or as soon thereafter as
                             practicable, each holder of an Allowed U.S. Secured Claim shall
                             receive, at the option of YT and in full and complete settlement,
                             release, and discharge of, and in exchange for, such Claim
                             (i) payment in full in Cash; (ii) delivery of collateral securing any
                             such Claim; (iii) reinstatement pursuant to section 1124 of the
                             Bankruptcy Code; or (iv) other treatment rendering such Claim
                             Unimpaired. These claims are Unimpaired under the Plan and are
                             not entitled to vote.

                        •    Debt Claims – Except to the extent that a holder of an Allowed Debt
                             Claim agrees to less favorable treatment, each holder of an Allowed
                             Debt Claim shall receive, in full and complete settlement, release, and
                             discharge of, and in exchange for, such Claim, its Pro Rata share of
                             the Trust Interests, which distribution shall be made in accordance
                             with Article 6.2 of the Plan. These Claims are Impaired under the
                             Plan and are entitled to vote.




                                              3
Case 2:19-bk-24804-VZ     Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                          Main Document    Page 13 of 159



Domestic Support        On the Effective Date, YT shall make any payments to comply with any
Obligations             postpetition unfunded obligations on account of any Domestic Support
                        Obligations, if any such obligations exist, as may be required for YT to be
                        current with respect to such Domestic Support Obligations as of the
                        Effective Date pursuant to section 1129(a)(14) of the Bankruptcy Code.
                        After the Effective Date, YT shall timely make all payments on account of
                        Domestic Support Obligations to the parties entitled to receive such
                        payments, if any such obligations exist, in each case at the times and in the
                        amounts required by the agreements and orders evidencing such Domestic
                        Support Obligations, as such agreements may from time to time be
                        modified in accordance with applicable law.

Good Faith Compromise   The Plan constitutes a good faith compromise and settlement of all Claims
                        and controversies, and entry of the Confirmation Order will constitute the
                        Bankruptcy Court’s approval of such compromise and settlement under
                        section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well
                        as a finding by the Bankruptcy Court that such settlement and compromise
                        is fair, equitable, reasonable, and in the best interests of YT and his estate.
The Trust               The Plan provides that on the Effective Date, YT will contribute all his
                        legally recognized personal assets (other than those assets that have been
                        frozen or seized in the PRC) to the Trust as “Trust Assets,” meaning: YT’s
                        economic rights to 40.8% of Smart King’s equity consisting of (i) the right
                        to direct Pacific Technology to direct FF Top to transfer 147,048,823
                        Class B shares of Smart King currently owned by FF Top, representing
                        10% of Smart King’s equity interests, to the Trust, and (ii) 100% of the
                        preferred units of Pacific Technology, which entitle YT to (1) a priority
                        distribution of up to $815.7 million (subject to certain adjustments) from
                        Pacific Technology’s 30.8% of Smart King’s equity interest, after the
                        return of capital to the management, (2) a special distribution of 10% of
                        the remaining amounts from Pacific Technology’s 30.8% of Smart King’s
                        equity interest, and (3) thereafter a distribution based on YT’s 20%
                        percentage interest of the units of Pacific Technology.
                        .
2020 Equity Incentive   In order to align incentives and reward YT and other key members of
Plan                    management for achieving FF’s strategic goals, it is anticipated that Smart
                        King will adopt a management incentive equity plan subject to the
                        consummation of the Plan (the “2020 Equity Incentive Plan”). The board
                        of directors of Smart King may grant certain stock-based awards upon the
                        achievement of financial targets upon a Distribution Event (as defined
                        below).
Discharge, Releases,    Articles 11.3, 11.4, 11.5, and 11.6 of the Plan contain certain release,
Injunction and          injunction, and exculpation provisions that are set forth in Article III.H.
Exculpation             below.

                        ARTICLE 11.4(b) OF THE PLAN (RELEASES BY HOLDERS OF
                        CLAIMS) CONTAINS A THIRD-PARTY RELEASE. YOU ARE
                        DEEMED TO GRANT A THIRD-PARTY RELEASE IF YOU ARE A
                        HOLDER OF A CLAIM THAT EITHER: (I) VOTES TO ACCEPT THE
                        PLAN OR (II) IS CONCLUSIVELY DEEMED TO HAVE ACCEPTED
                        THE PLAN. CERTAIN OTHER PARTIES ARE DEEMED TO GRANT
                        THE PLAN RELEASES. SUCH PARTIES ARE IDENTIFIED IN THE


                                               4
Case 2:19-bk-24804-VZ             Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                  Main Document    Page 14 of 159



                                 DEFINITION OF “RELEASING PARTIES” IN THE PLAN. IN
                                 ADDITION, IN ACCORDANCE WITH SECTION 524(a)(3) OF THE
                                 BANKRUPTCY CODE, ARTICLE 11.4(b) OF THE PLAN RELEASES
                                 CERTAIN CLAIMS AGAINST YT’S WIFE, WEI GAN. YOU ARE
                                 ADVISED TO REVIEW AND CONSIDER THE PLAN CAREFULLY
                                 BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.


B.        Voting on the Plan

        The Disclosure Statement Order approved certain procedures governing the solicitation of votes
on the Plan from holders of Claims against YT, including setting the deadline for voting, which holders of
Claims are eligible to receive Ballots to vote on the Plan, and other voting procedures.

      THE DISCLOSURE STATEMENT ORDER IS HEREBY INCORPORATED BY REFERENCE
AS THOUGH FULLY SET FORTH HEREIN. YOU SHOULD READ THE DISCLOSURE
STATEMENT ORDER, THE CONFIRMATION HEARING NOTICE, AND THE INSTRUCTIONS
ATTACHED TO YOUR BALLOT IN CONNECTION WITH THIS SECTION, AS THEY SET FORTH
IN DETAIL PROCEDURES GOVERNING VOTING DEADLINES AND OBJECTION DEADLINES.

                 1.       Parties Entitled to Vote on the Plan

        Under the Bankruptcy Code, only holders of Claims in Impaired Classes are entitled to vote on
the Plan. Pursuant to section 1124 of the Bankruptcy Code, a Class of Claims is deemed to be Impaired
under the Plan unless the Plan leaves unaltered the legal, equitable, and contractual rights to which such
Claim entitles the holder thereof, ascertained with regard to applicable law, including any provisions of
the Bankruptcy Code that may limit the allowed amount of such Claim.

        The following table sets forth (a) a simplified summary of which Classes are entitled to vote on
the Plan and which are not and (b) the estimated claims asserted against the Debtor, the estimated
recovery percentage, and/or the voting status for each of the separate Classes of Claims provided for in
the Plan.

                                                                                                   Estimated
  Class            Designation                 Entitled to Vote           Estimated Amount         Recovery

     1      Priority Non-Tax Claims         No (deemed to accept)                $0.00                100%

     2      U.S. Secured Claims             No (deemed to accept)             $2,677,629              100%

     3      Debt Claims                              Yes                  $3,770,727,730.73          49.10 -
                                                                                                    100.47%

         Accordingly, only holders of Claims in Class 3 (Debt Claims), as of December 18, 2019, the
voting record date established by the Debtor for purposes of this solicitation (the “Voting Record Date”),
are entitled to vote on the Plan. If your Claim is not in Class 3, you are not entitled to vote on the Plan and
you will not receive a Ballot with this Disclosure Statement. If your Claim is in Class 3, you should read
your Ballot and follow the listed instructions carefully. Please use only the Ballot that accompanies this
Disclosure Statement.

        If an objection has been filed with respect to your Claim, you are not entitled to vote on the Plan
(unless your Claim is only disputed in part, in which case you shall be entitled to vote solely on account
of the undisputed portion of your Claim) unless you obtain an order of the Bankruptcy Court either


                                                      5
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                 Main Document    Page 15 of 159


resolving the objection or temporarily allowing your claim for voting purposes. In addition, if your Claim
is identified in YT’s Schedules of Assets and Liabilities [D.I. 28] (as amended, modified, or
supplemented, the “Schedules”)3 as disputed, contingent, or unliquidated and a proof of claim was not
(i) filed by the applicable bar date for the filing of proofs of claim established by the Court or (ii) deemed
timely filed by an order of the Court prior to the Voting Deadline; such Claim shall be disallowed for
voting purposes; provided, however, if as of the Voting Record Date, the applicable bar date has not yet
passed, such Claim shall be entitled to vote only in the amount of $1.00. As set forth in the
Confirmation Hearing Notice and in the Disclosure Statement Order, holders of Claims who seek to
have their claims temporarily allowed by the Bankruptcy Court for voting purposes must file on
the docket and serve on parties entitled to receive service thereof a motion seeking such relief no
later than [_________], 2020 at 4:00 p.m. (prevailing Eastern Time).

        A vote on the Plan may be disregarded if the Bankruptcy Court determines, pursuant to section
1126(e) of the Bankruptcy Code, that it was not solicited or procured in good faith or in accordance with
the provisions of the Bankruptcy Code. The Disclosure Statement Order also sets forth assumptions and
procedures for determining the amount of Claims that each creditor is entitled to vote in the chapter 11
case and how votes will be counted under various scenarios.

        Your vote on the Plan is important. The Bankruptcy Code requires as a condition to
confirmation of a plan of reorganization that each class that is impaired and entitled to vote under a plan
votes to accept such plan, unless the plan is being confirmed under the “cramdown” provisions of
section 1129(b) of the Bankruptcy Code. Section 1129(b) of the Bankruptcy Code permits confirmation
of a plan of reorganization, notwithstanding the nonacceptance of the plan by one or more impaired
classes of claims or equity interests, so long as at least one impaired class of claims or interests votes to
accept a proposed plan. Under that section, a plan may be confirmed by a bankruptcy court if it does not
“discriminate unfairly” and is “fair and equitable” with respect to each non-accepting class. Please note
that because the Debtor anticipates that the Plan will satisfy section 1129(a)(8) of the Bankruptcy Code,
the Debtor is not presently seeking confirmation of the Plan under section 1129(b) of the Bankruptcy
Code. For more information on the requirements for confirmation of the Plan, please refer to Article X of
this Disclosure Statement.

         The Bankruptcy Code defines acceptance of a plan by a class of claims as acceptance by holders
of at least two-thirds (⅔) in dollar amount and more than one-half (½) in number of the claims of that
class that cast ballots for acceptance or rejection of a plan. Thus, acceptance by a class of claims occurs
only if at least two-thirds (⅔) in dollar amount and a majority in number of the holders of claims voting
cast their ballots to accept the plan.

                2.       Solicitation Package

        The package of materials (the “Solicitation Package”) sent to holders of Claims entitled to vote
on the Plan contains:

                     •   a copy of the notice of the Confirmation Hearing (the “Confirmation Hearing
                         Notice”);

                     •   a copy of this Disclosure Statement together with the exhibits thereto, including
                         the Plan;


3
    Copies of the Schedules may be obtained on YT’s case website maintained by the Voting Agent at
    https://dm.epiq11.com/yt1.


                                                      6
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                    Desc
                                Main Document    Page 16 of 159



                     •   a copy of the order entered by the Bankruptcy Court (D.I. [__]) (the “Disclosure
                         Statement Order”) that approved this Disclosure Statement, established the
                         voting procedures, scheduled a Confirmation Hearing, and set the voting deadline
                         and the deadline for objecting to Confirmation of the Plan; and

                     •   for holders of Claims in Class 3, an appropriate form of Ballot and instructions
                         on how to complete the Ballot.

         In addition, the Plan, the Disclosure Statement, and, once they are filed, all exhibits to both
documents (including the Plan Supplement) will be made available online at no charge at the website
maintained by the Voting Agent, Epiq Corporate Restructuring, LLC, at https://dm.epiq11.com/yt1. The
Debtor will provide parties in interest (at no charge) with hard copies of the Plan and/or Disclosure
Statement, as well as any exhibits thereto, upon request to the Voting Agent by (i) calling (855) 963-0391
(for U.S. callers), (400) 120-3077 (for Chinese callers), or (503-520-4401 (for international callers) or
(ii) sending e-mail correspondence to ProjectR@epiqglobal.com (please reference “YT” in the subject
line).

                3.       Voting Procedures, Ballots, and Voting Deadline

         If you are entitled to vote to accept or reject the Plan, a Ballot has been enclosed in your
Solicitation Package for the purpose of voting on the Plan. Please vote and return your Ballot in
accordance with the instructions accompanying your Ballot.

         You should carefully review (a) the Plan and the Plan Supplement, (b) this Disclosure Statement,
(c) the Disclosure Statement Order, (d) the Confirmation Hearing Notice, and (e) the detailed instructions
accompanying your Ballot prior to voting on the Plan. In order for your vote to be counted, you must
complete and return your Ballot in accordance with the instructions accompanying your Ballot on or
before the Voting Deadline.

        Each Ballot has been coded to reflect your Claim. Accordingly, in voting to accept or reject the
Plan, you should use the coded Ballot sent to you with this Disclosure Statement.

         All Ballots, in order to be counted, must be properly completed in accordance with the voting
instructions on the Ballot and actually received no later than the Voting Deadline (i.e., [________],
2020, at 5:00 p.m. (Beijing Time)) by the Voting Agent via regular mail, overnight courier, or personal
delivery at the appropriate address or via the Voting Agent’s online balloting platform (in accordance
with the instructions accompanying your Ballot). No Ballots may be submitted by electronic mail or any
other means of electronic transmission, (except the Voting Agent’s online balloting platform), and any
Ballots submitted by electronic mail or other means of electronic transmission will not be accepted by
the Voting Agent. Again, Ballots should not be sent directly to the Debtor.

         If a holder of a Claim delivers to the Voting Agent more than one timely, properly completed
Ballot with respect to such Claim prior to the Voting Deadline, the Ballot that will be counted for
purposes of determining whether sufficient acceptances required to confirm the Plan have been received
will be the last timely, properly completed Ballot, as determined by the Voting Agent, received last from
such holder with respect to such Claim.

         If you are a holder of a Claim who is entitled to vote on the Plan and did not receive a Ballot,
received a damaged Ballot, or lost your Ballot, or if you have any questions concerning the Disclosure
Statement, the Plan, the Ballot, or the procedures for voting on the Plan, please contact the Voting Agent
by (ii) calling (855) 963-0391 (for U.S. callers), (400) 120-3077 (for Chinese callers), or (503-520-4401



                                                    7
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                Main Document    Page 17 of 159


(for international callers) or (ii) sending e-mail correspondence to ProjectR@epiqglobal.com (please
reference “YT” in the subject line).

         Before voting on the Plan, each holder of a Claim in Class 3 (Debt Claims) should read, in its
entirety, this Disclosure Statement, the Plan and the Plan Supplement, the Disclosure Statement Order,
the Confirmation Hearing Notice, and the instructions accompanying the Ballots. These documents
contain important information concerning how Claims are classified for voting purposes and how votes
will be tabulated. Holders of Claims entitled to vote are also encouraged to review the relevant provisions
of the Bankruptcy Code and Bankruptcy Rules and/or consult their own attorney.

C.        Confirmation Hearing and Deadline for Objections to Confirmation

         The Bankruptcy Code requires the Bankruptcy Court, after notice, to hold a hearing on whether
the Debtor has fulfilled the confirmation requirements of section 1129 of the Bankruptcy Code. The
Confirmation Hearing has been scheduled for [________], 2020, at [__]:00 [_].m. (prevailing Eastern
Time), before the Honorable Judge Karen B. Owens, United States Bankruptcy Judge for the District of
Delaware, in the United States Bankruptcy Court for the District of Delaware, located at 824 North
Market Street, 6th Floor, Wilmington, Delaware 19801. The Confirmation Hearing may be adjourned
from time to time by the Bankruptcy Court without further notice. Any objection to Confirmation must
(1) be in writing, (2) state the name and address of the objecting party and the nature of the Claim of such
party, and (3) state with particularity the basis and nature of such objection. Any such objections must be
filed and served upon the persons designated in the Confirmation Hearing Notice in the manner and by
the deadline described therein.

D.        Advisors

               The Debtor’s proposed bankruptcy counsel is Pachulski Stang Ziehl & Jones LLP. The
Debtor’s proposed special counsel is O’Melveny & Myers LLP. The Debtor’s advisors can be contacted
at:

     PACHULSKI STANG ZIEHL & JONES LLP                        O’MELVENY AND MYERS LLP
     919 North Market Street                                  Times Square Tower
     17th Floor                                               7 Times Square
     Wilmington, Delaware 19801                               New York, New York 10036
     Attn: James E. O’Neill                                   Telephone: (212) 326-2000
     Email: joneill@pszjlaw.com                               Attn: Suzzanne Uhland
                                                                    Diana M. Perez
     - and -                                                  Email: suhland@omm.com; dperez@omm.com

     PACHULSKI STANG ZIEHL & JONES LLP                        - and -
     10100 Santa Monica Blvd., 13th Floor
     Los Angeles, California 90067                            O’MELVENY & MYERS LLP
     Attn: Richard M. Pachulski                               31st Floor, AIA Central
           Jeffrey W. Dulberg                                 1 Connaught Road Central
           Malhar S. Pagay                                    Hong Kong, S.A.R.
     Email: rpachulski@pszjlaw.com;                           Attn: Li Han
     jdulberg@pszjlaw.com; mpagay@pszjlaw.com                 Email: lhan@omm.com




                                                     8
Case 2:19-bk-24804-VZ             Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                  Main Document    Page 18 of 159


                                                       II.

                                       GENERAL INFORMATION

A.      YT’s Background

         The majority of YT’s debt today stems from his personal guarantees or money he borrowed
directly on behalf of companies that he founded or led. YT took these loans for his previous companies in
good faith to fund his vision. He is now trying to fashion a trust, backed by his ownership of Smart King,
to satisfy creditors, while still fulfilling the aspirations for Smart King and FF. His proposal, in short, is to
align the interests of his creditors with the future of FF while satisfying his debt.

         YT founded LeEco, the first internet-based TV streaming service in the PRC. As founder of
LeEco (formerly LeTV), he built a global technology company and led its expansion to include
LeshiZhiXin, Le Vision Pictures, Le Sports, LeMobile, LeTV, and other companies. He took LeTV to a
successful initial public offering on the Growth Enterprise Market (or GEM) of the Shenzhen Stock
Exchange in 2010, and in 2014, Forbes China ranked him as the No. 1 CEO in the country. To meet the
capital demands for such expansion, YT relied heavily on borrowing from commercial banks and other
financial institutions, as it was relatively difficult for a publicly-traded company to issue new shares in the
PRC at the time.

        However, YT’s businesses, including LeEco, required substantial investment in R&D and
business expansion and, as a consequence, never generated positive cash flows. He sold some of his
businesses to an investor in early 2017 to generate cash and repay certain corporate debts. Afterward, as
bank financing became increasingly difficult to obtain, in July 2017, one of YT’s lenders, China Merchant
Bank, issued a letter to LeEco demanding payment of nearly RMB30 million in interest, although LeEco
had already paid more than half of the borrowed amount. When LeEco did not make the payment by the
date demanded, China Merchant Bank froze YT’s and LeEco’s assets. Media coverage of LeEco’s
financial challenges negatively impacted discussions YT was having with other equity and debt investors,
and creditors sued to recover the unpaid balance of their loans. The stock price of LeTV dropped
severely, which significantly impacted the collateral value of YT’s LeTV shares.

         Certain of YT’s creditors received judgments against him and his business ventures and, prior to
the commencement of the chapter 11 case, sought to recover on those judgments. Three of these creditors
are Shanghai Lan Cai Asset Management Co., Ltd. (“SLC”), Shanghai Qichengyueming Investment
Partnership Enterprise (“SQ”), and Jinan Rui Si Le Enterprise Management Consulting Partnership. The
Beijing Arbitration Commission issued an award in favor of SLC, which a U.S. federal district court
judge in California subsequently confirmed. The federal district court issued a writ of execution in SLC’s
favor and issued a preliminary injunction restraining YT from taking any action to transfer, conceal,
reduce, or encumber personal assets, including YT’s beneficial ownership interest in FF, held through FF
Top, and YT’s alleged beneficial interest in certain real estate owned by Ocean View Drive, Inc. (“Ocean
View”). YT appealed the federal district court’s judgment to the U.S. Court of Appeals for the Ninth
Circuit. In his appeal, YT argues that the district court erroneously let SLC proceed without joining a
necessary party, and also incorrectly calculated interest on the arbitral judgment. The appeal is currently
stayed pursuant to an order entered on November 15, 2019 by the U.S. Court of Appeals for the Ninth
Circuit.

         SQ also sought to enforce a foreign arbitral award issued by the China International Economic
and Trade Arbitration Commission (CIETAC) against YT and Leview Holding Limited. In July 2019, a
federal district court in Los Angeles entered a consent judgment confirming the arbitral award entered in
favor of SQ. SQ filed a motion to amend the consent judgment in 2019. The case is currently stayed,



                                                       9
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 19 of 159


including the motion to amend, and the court has not yet issued a writ of execution. Jinan Rui Si Le has
commenced litigation in the Superior Court for the State of California, County of Los Angeles to enforce
a judgment entered against YT and various affiliated entities in the PRC by the Intermediate People’s
Court of Jinan City, Shandong Province. The superior court has not entered judgment and the case was
pending as of the filing of the chapter 11 case.

        Since China Merchants Bank froze all the assets and operating accounts of YT and LeECo group
(which were worth, at the time, substantially greater than the default amount), which directly led to the
cash crunch and collapse of LeEco group, YT has repaid over $3 billion worth of debts, with remaining
frozen assets in the PRC that are yet to be disposed of and are estimated to be valued around $1 billion.

B.      YT’s Liabilities

         The majority of YT’s debts stem from his personal guarantees for businesses that he operated in
the PRC. YT has estimated that $3.770 billion in Debt Claims have been asserted against him. Many of
his creditors also assert contractual, judgment, or penalty interest under Chinese law. The claims against
YT fall into four general categories: (i) unsecured direct claims against YT; (ii) direct claims against YT
secured by his assets in the PRC; (iii) claims against YT based on guarantees of unsecured loans to other
entities; and (iv) claims against YT based on guarantees of loans to other entities secured by such entities’
assets in the PRC. Approximately $3.1 billion of YT’s approximately $3.77 billion of putative Debt
Claims are on account of guarantees. YT cannot estimate the amount that may be recovered from
collateral or the primary obligors on account of such claims. In addition, in order to provide financing for
his proposed restructuring, YT obtained a prepetition secured loan from Pacific Technology in the amount
of $2,677,629.

         The amount of claims for distribution purposes in the Trust will exclude interest accrued on, or
penalties in respect of, such claim and will also be reduced to the extent that the holder of the Trust
Interest receives payment from a primary obligor, recovers from collateral pledged to support direct
obligations of the primary obligor, or the obligation of the primary obligor is otherwise satisfied,
including by conversion of debt to equity.

C.      YT’s Interest in Faraday & Future Inc.

         The discussion of the business of FF and the electric vehicle industry below is qualified by, and
should be read in conjunction with, the discussion of the risks related to FF’s business and its industry
detailed elsewhere in this Disclosure Statement. This Disclosure Statement and related materials relate
only to the Plan of YT and do not relate to and should not be deemed to suggest that, FF is seeking a plan
of reorganization or bankruptcy at this time. Any information about FF is provided solely to provide
creditors of YT with information to assist them in voting on the Plan. Although there is a discussion in
this Disclosure Statement about FF (including its own distressed financial position and efforts to raise
funds and business prospects), such information is based on information obtained by YT for use herein
and solely relates to the Plan. The information about FF is believed by YT to be reliable. However, such
information relates only to circumstances as of the dates the information was available and there can be
no assurance that subsequent occurrences have not rendered such information inaccurate. Such
information about FF is solely the responsibility of YT.

                1.       Overview of FF

        FF is a pre-revenue development stage global technology company headquartered in Los
Angeles, California, with additional development activities and operations in the PRC, that designs and
manufactures next-generation, zero-emission smart electric vehicles and mobility ecosystem with a view
to carving out a dual-market strategy and having manufacturing capabilities and operations in both the


                                                     10
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                 Main Document    Page 20 of 159


U.S. and the PRC, the two largest electric vehicle markets. FF has designed a new mobility platform that
integrates clean energy, intelligent design, internet vehicle connectivity, and artificial intelligence
functionality to create a seamless user experience. FF has assembled a global team of automotive and
technology experts and innovators to achieve its goal of redefining mobility.

         To date, significant capital has been deployed for research and development associated with FF’s
electric vehicles, corporate planning, administration and development, and investment in key property and
equipment. Over the last four years, FF has developed a portfolio of intellectual property, established its
proposed supply chain, and completed several pre-production vehicles for the FF 91, its first vehicle
model. FF revealed the FF 91, in January 2017, and is working to complete the testing and validation and
begin the manufacture and delivery of the FF 91 to the market.

         FF has already been listed as No. 4 on The Tech Tribune’s 2019 US Best Tech Startups, and has
filed 1,322 patents, 951 in the PRC and 342 in the U.S. FF continues to grow in the PRC as well. In
March 2019, FF entered into a 50-50 joint venture agreement with The9 Limited, a Nasdaq-listed
company, to serve the market in the PRC. The venture is to manufacture, market, sell, and distribute
another planned vehicle, the Icon V9, in the PRC. In August 2019, the joint venture was incorporated in
Hong Kong.

                2.       Corporate Structure of Smart King and FF

        FF was incorporated and founded as Faraday & Future Inc. in the State of California in May
2014. In July 2014, FF established LeSEE Automotive (Beijing) Co., Ltd. (“LeSee Beijing”), FF’s PRC
operating entity, to commence its operation in the PRC. To facilitate global investment in FF’s business
and operations in different jurisdictions, FF established a Cayman Islands holding structure for the entities
within the group. FF Global Holdings (now known as Smart Technology Holdings Ltd.) was incorporated
on May 23, 2014, in the Cayman Islands, which owned and/or controlled 100% of the shareholding of all
operating subsidiaries in the group, including FF. In March 2017, FF established its wholly-foreign-
owned entity (“WFOE”), FF Automotive (China) Co., Ltd.

        As part of a broader corporate reorganization, and for third-party investment, Smart King was
incorporated in the Cayman Islands in November 2017, as the parent company of Smart Technology
Holdings Ltd. To enable effective control over FF’s PRC operating entity and its subsidiaries, in
November 2017, the WFOE entered into a variable interest entity (“VIE”) contractual arrangement with
LeSee Beijing and LeSEE Zhile Technology Co., Ltd., who held 100% of LeSee Beijing. The VIE
contractual arrangement enables Smart King to exercise effective control over LeSee Beijing and its
subsidiaries, to receive substantially all of the economic benefits of such entities, and to have an exclusive
option to purchase all or part of the equity interests in LeSee Beijing. The VIE contractual arrangement
was terminated on December 31, 2018. The new VIE structure was established on August 23, 2019.
However, due to immigration requirements, the VIE structure is in the process of being adjusted.

         Smart King is a holding company with no material operations of its own. All operations are
conducted through Smart King’s U.S. subsidiaries (such as FF) and its VIEs and their respective
subsidiaries in the PRC. 40.8% of Smart King’s equity is currently owned by FF Top and the remaining
equity of Smart King is owned by Season Smart, an affiliate of Evergrande, and the option holders and
Class A ordinary shareholders under Smart King’s equity incentive plan. The entity that sits above Smart
King’s holding company structure is FF Global Partners LLC (“FF Global”), which holds 80% of the
issued and outstanding equity interests of Pacific Technology. For more information on FF Global, please
refer to the discussion in Article II.C.2.d entitled “FF Global Partnership Program.”




                                                     11
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                     Desc
                                Main Document    Page 21 of 159


                a.      Evergrande Investment

        On November 30, 2017, Smart King, Evergrande (through its affiliate, Season Smart), and certain
other parties entered into that certain agreement and plan of merger and subscription (as amended by the
first amendment on February 9, 2018 and by the second amendment on May 23, 2018, the “Merger
Agreement”). Pursuant to the Merger Agreement, Evergrande made a commitment to invest $2.0 billion
in Smart King, through Evergrande’s affiliate, Season Smart, in exchange for a 45% stake in Smart King.
In December 2017 and June 2018, respectively, Smart King issued 65,926,748 Class A preferred shares
and 752,255,070 Class A preferred shares to Evergrande, for gross proceeds of $800 million, with the
remaining $1.2 billion to be contributed by the end of 2019 and 2020.

         Disputes later arose between Smart King and Evergrande as to the performance of their
obligations and the effectiveness of a certain amendment and consent on July 18, 2018. As a result of
those disputes, Evergrande and its affiliated entities asserted claims and counterclaims in the amount of
approximately $200,000,000 against Smart King and its affiliated entities. On December 31, 2018, Smart
King and Evergrande entered into a restructuring agreement to resolve their prior disputes. Pursuant to the
restructuring agreement, Evergrande’s equity interest in Smart King was reduced to 32%, and Smart King
may at any time before December 31, 2023, redeem, in part or in whole, the shares of Smart King held by
Evergrande at a predetermined redemption price. In exchange, Evergrande was released from its
obligation to make additional investments. The restructuring agreement also provided that, among other
matters, (i) each of Evergrande and Smart King agreed to release each other and their respective affiliates
from all claims each of them may have had against the other and to withdraw from or cease all existing
arbitration, litigation, and other proceedings; (ii) the parties agreed that Season Smart would no longer
continue to invest in Smart King; (iii) Evergrande agreed that Smart King could enter into new equity
financing arrangements without Evergrande’s approval so long as the valuation for such equity financing
is not less than a specified threshold; and (iv) Evergrande agreed to acquire, through Season Smart,
Evergrande FF Holding (Hong Kong) Limited, which was previously a wholly-owned subsidiary of
Smart King and owned certain PRC assets of Smart King. The VIE arrangement was terminated on the
same day, and was reentered into in August 2019.

         Pursuant to the restructuring agreement entered between Season Smart, Smart King, and YT,
Season Smart granted YT a call option with respect to the 470,588,235 fully paid redeemable preference
shares of Smart King or all outstanding Smart King equity held by Season Smart (collectively, the
“Option Shares”). The call option expires on December 31, 2023. The call option can be exercised in
whole or in part. The price payable for the Option Shares depends on when the call option is exercised. If
the call option is exercised within a year after December 31, 2018, the effective date of the restructuring
agreement, the price payable is US $600,000,000. The price payable increases annually and reaches
$1,050,000,000 if the call option is exercised in the last period.

                b.      Smart King’s Current Corporate Governance

         Under Smart King’s Fifth Amended and Restated Articles of Association (the “Articles”), Smart
King is authorized to issue (i) 400,000,000 Class A ordinary shares, (ii) 100,000,000 Class B ordinary
shares, (iii) 470,588,235 Redeemable Preference Shares, (iv) 600,000,000 Class B preferred shares, and
(v) 1,715,185 Class C preferred shares. Upon any transfer of Class B preferred shares to a third party,
such shares will automatically convert to Class B ordinary shares. As of the date of this Disclosure
Statement, there is no Class C preferred shares issued or outstanding, all of the issued and outstanding
Class B preferred shares are held by FF Top, and all of the issued and outstanding Redeemable Preference
Shares are held by Season Smart.




                                                    12
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                         Desc
                                 Main Document    Page 22 of 159


         Holders of Class A Ordinary shares do not have any voting rights, while: (i) holders of Class B
Ordinary shares are entitled to one vote per share; (ii) holders of Redeemable Preference Shares are
entitled to 0.5625 votes per share; (iii) holders of Class B Preferred shares are entitled to ten votes per
share; and (iv) holders of Class C preferred shares are entitled to one vote per share. The holders of shares
that are entitled to voting rights vote on matters together as a single class. Season Smart has approval
rights over certain matters as set forth in the Articles, including (a) any amendments to the Articles that
would have an adverse effect on the rights, preferences, or privileges attached to Redeemable Preference
Shares; (b) the issuance of any Redeemable Preference Shares to any person; (c) the entering into any
related party transaction prior to a qualified financing that is not on arm’s length terms; (d) the issuance of
equity securities of any Smart King subsidiary (subject to enumerated exceptions); and (e) the issuance of
any equity securities of Smart King at a price below a certain minimum price or that have a senior
liquidation preference to Redeemable Preference Shares.

        There is no obligation under the Articles for the board of directors of Smart King to declare
dividends, and holders of Preferred shares do not have any accrued rights in the case no dividends are
declared. The board of directors of Smart King also cannot declare, pay, or set aside any dividends unless
and until all Redeemable Preference Shares have been redeemed and paid in full. Dividends declared by
the board of directors of Smart King are not cumulative. Smart King’s ability to pay dividends may
depend upon dividends paid by its subsidiaries.

         In the event of a dissolution or winding up of Smart King, the holders of ordinary shares and
preferred shares shall be paid out by Smart King in accordance with the following waterfall. First, holders
of Redeemable Preference Shares shall have all of their Redeemable Preference Shares redeemed and
paid in full. Second, holders of Class B preferred shares and Class C preferred shares, on a pari passu
basis, shall be paid their liquidation preference amount as set forth in the Articles. Third, to the extent that
Smart King has surplus assets remaining after redemption of all Redeemable Preference Shares and
payment of the requisite amounts to the Class B preferred shareholders, Class C preferred shareholders,
holders of Class A ordinary shares, and holders of Class B Ordinary shares shall be entitled to payment
out of such surplus assets.

        Smart King has a call option with respect to the Redeemable Preference Shares upon issuance of
a redemption notice within the five year period beginning on December 31, 2018. Smart King is required
to redeem all Redeemable Preference Shares upon any dissolution, winding up, liquidation, insolvency,
declaration of bankruptcy, or change of control of Smart King. Ordinary shares are not redeemable.

         Immediately prior to any initial public offering (an “IPO”) of the equity of Smart King, holders of
Redeemable Preference Shares have the option to convert their Redeemable Preference Shares into the
class of shares that will be held by the public shareholders of Smart King following the IPO. The number
of such shares held by holders of Redeemable Preference Shares that have elected to convert their
Redeemable Preference Shares shall be the number that would result in such holders owning the same
percentage ownership of Smart King on a fully diluted basis that such holders owned immediately prior to
the conversion.

                 c.      Stock Incentive Plans

         On February 1, 2018, Smart King amended and restated its equity incentive plan originally
adopted in 2015. Under the Smart King Ltd. Equity Incentive Plan (the “2018 Equity Plan”), the board of
directors of Smart King or the administrator of the 2018 Equity Plan may grant up to 300,000,000
nonqualified incentive stock options, restricted shares, unrestricted shares, restricted shares units, and
other stock-based awards for Class A ordinary shares to employees, directors, and consultants. As of the
date of this Disclosure Statement, awards to purchase an aggregate amount of 205,791,717 Class A



                                                      13
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                 Main Document    Page 23 of 159


ordinary shares under the 2018 Equity Plan have been granted and were outstanding, and awards to
purchase 34,129,939 Class A shares have been exercised.

         On May 2, 2019, Smart King adopted its Short-Term Incentive Plan (“STI Plan”), under which
the administrator of the STI Plan may grant up to 100,0000,000 nonqualified incentive stock options,
restricted shares, unrestricted shares, restricted shares units for Class B ordinary shares to employees,
directors, and consultants. The options vest and become exercisable as determined by the administrator.
As the date of this Disclosure Statement, no awards had been granted under the STI Plan.

                 d.      FF Global Partnership Program

         In order to incentivize like-minded management members to truly commit themselves to FF’s
success, YT and his team considered various governance structures for Smart King, including Alibaba’s
partnership program, partnerships in the consulting industry, and cooperatives found in industries
including news media, agriculture, and home improvement. After carefully assessing these options, YT
determined that a partnership modeled after Alibaba’s partnership program would best advance the goals
and prospects of FF. A partnership program (the “Partnership Program”) through FF Global enables FF to
attract top talent across industries and disciplines, who will be loyal to each other and committed to the
success of FF. The establishment of the Partnership Program was intended to position FF to become a
well-managed and innovative company. The Partnership Program improves the prospects of success for
all FF’s stakeholders.

       To establish the Partnership Program, the entities that owned YT’s 40.8% of the equity interests
in Smart King engaged in a series of transactions with certain management members and employees of
FF. YT believes that the Partnership Program lays a solid foundation for an advanced corporate
governance structure and talent base, and facilitates retaining and attracting global talent across industries.

        FF Global is managed by a committee, which consists of managers elected or appointed by its
partners. As of the date of this Disclosure Statement, FF Global had 22 partners. YT, who is not a
member of FF Global, serves as one of the managers on the committee. Jiawei Wang is the managing
Partner of FF Global and has veto rights over FF Global’s corporate actions. FF Global acts upon the
committee’s decisions, which are determined by the affirmative approval of a majority of the managers
who are present and vote on the matter, subject to the veto rights of the managing Partner over certain
matters. The Partners are in the process of reviewing the governance of FF Global and there may be
changes to this structure in the future.

        The Partners hold their interests in Smart King indirectly through FF Global and three other
intermediary holding companies. The Partners collectively own 100% of the equity interests in FF Global,
which owns 80% of the equity interests in Pacific Technology. Pacific Technology owns 100% of the
equity interests in FF Peak Holding Limited, a British Virgin Islands Company (“FF Peak”), which in
turn holds 100% of the equity interests in FF Top. As of the date hereof, FF Top owned 600,000,000
Class B preferred shares of Smart King.

        According to the subscription agreements, the Partners subscribed for the units at the per unit
price of $0.50. The total consideration of units was to be paid in ten (10) installments with the first 10%
due and payable in five (5) months after the closing and the remaining 90% being paid in nine equal,
successive annual payments due and payable in five (5) months after the applicable anniversary of the
respective closing date.

        If the Series B Equity Financing (as defined below) of Smart King has a pre-money valuation of
not less than $529.5 million, the $0.50 per unit purchase price shall be adjusted to $4.9 per unit. The
respective Partner shall pay an additional $4.4 per unit to FF Global but such payment will only be paid


                                                      14
      Case 2:19-bk-24804-VZ                                               Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                                                          Desc
                                                                          Main Document    Page 24 of 159


     after offsetting distributions or payments made by FF Global to such Partner. The increased $4.9 per unit
     purchase price shall apply to units that have not been paid by the Partners prior to the equity financing. FF
     Global also has certain redemption rights and rights to reacquire the units of Partners who terminate their
     employment with FF.

              In addition to capital contributions, several partners lent approximately $15.3 million to FF
     Global pursuant to certain promissory notes dated as of June 26, 2019. After receiving the funds from the
     Partners, on July 5, 2019, FF Global subscribed, at a purchase price of $0.50 per unit, for 362,352,941
     common units of Pacific Technology, which represented 100% of the issued and outstanding common
     units of Pacific Technology and 80% of the total equity interest of Pacific Technology. The remaining
     20% interest is owned by West Coast LLC, a Delaware limited liability company (“West Coast”), which
     holds 90,588,235 preferred units of Pacific Technology. As noted below, YT owns 100% of the equity
     interests in West Coast.

              On June 26, 2019, FF Global lent approximately $16.5 million to Pacific Technology, which then
     lent the same amount to Ever Trust LLC, a Delaware limited liability company, and Ever Trust LLC lent
     the same amount to FF to support FF’s daily operations. When FF Global purchased the common units of
     Pacific Technology on July 5, 2019, part of the consideration was paid by cancelling the relevant
     promissory note.

              After giving effect to the FF Global transactions, YT retains the following economic rights. First,
     YT retained the right to direct Pacific Technology to direct FF Top to transfer 147,048,823 Class B
     ordinary shares of Smart King to a creditor trust. These interests represent 10% of Smart King’s equity.
     Second, YT retained 100% of the preferred units of Pacific Technology, which entitle YT to (1) a priority
     distribution of up to $815.7 million (subject to certain adjustments) from Pacific Technology’s 30.8% of
     Smart King’s equity interest, after the return of capital to the management, (2) a special distribution of
     10% of the remaining amounts from Pacific Technology’s 30.8% of Smart King’s equity interest, and
     (3) thereafter a distribution based on the 20% percentage interest of the units of Pacific Technology.

                                     e.              Organizational Chart

              Below is a simplified organizational chart for Smart King and certain of its key affiliates as of the
     date of this Disclosure Statement, and before giving effect to any awards under the 2020 Equity Incentive
     Plan or any other equity incentives or conversion of securities:

                                                                            FF Global Partners LLC                West Coast LLC
                                                                                   US-DE                               S-DE
                                                                                 80%                                      20%


                                                                                         Pacific Technology Holding LLC
                                                                                                    (US - DE)


                                                                                          FF Peak Holding Limited (BVI)                   Evergrande (HK)


                                                                     ESOP                   FF Top Holding Ltd. (BVJ)                Season Smart Limited (BVI)
                                                                  27.2%                                   40.8%                                      32%


                                                                                          Smart King Ltd. (Cayman)

                                                                                        Smart Technology Holdings Ltd.
                                                                                                   Ca man



                 FF Hong Kong Holding Limited                                                                                   FF Inc. (US-CA)
            L---~~~;tl!tml'lllS1~
                                =11!!~~='-~- - ~

                   FF Automotive (China) Co., Ltd.                                       Faraday Future LLC                 Faraday & Future Inc.           FF Manufacturing LLC
                      i;i;i;i;;'\$ ( 'f'~) ~ll!!i:coei                                           S-DE                            (US - CA)                       (US-DE)

                                 I VIE Contractual Arrange ment
                                 I

                     LeSee Auto Technology
                        (Beijing) Co., Ltd
                                                                                                      15
* All ownership interests are 100% unless otherwise indicated.
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                 Main Document    Page 25 of 159




(i) Includes the 10% interest of Smart King to be transferred by FF Top to the Trust upon consummation
of the Plan.

                 3.      Indebtedness of FF and Smart King

        Smart King has received approximately $1.7 billion in funding—$900 million from YT and other
sources, and, as discussed above, $800 million from Season Smart, an affiliate of Evergrande. As of
December 31, 2018, Smart King had cash and restricted cash of approximately $7.4 million, and a
working capital deficit of $579.1 million.

         On April 29, 2019, FF entered into a term loan agreement for a principal amount of $15.0 million
with BL Mobility Fundco, LLC, as the lender, and Birch Lake Fund Management (“Birch Lake”), as the
agent and collateral agent. The loan matured and was paid off on September 30, 2019. The loan was
guaranteed by Smart King and several of its subsidiaries in the U.S., the Cayman Islands, and Hong
Kong, and was secured by a first lien on substantially all tangible and intangible assets of the borrowers
and guarantors. Proceeds of the loan were used to pay down existing liabilities and fund the working
capital needs of FF. The loan bore interest at 15.50%, and a default rate of 21.50%. The loan was subject
to a liquidation preference premium of up to 63.50% of the original principal amount, of which the
borrowers had the right to convert 30% into equity interests of Smart King.

         On April 29, 2019, FF entered into a note purchase agreement (“NPA”) with certain purchasers,
U.S. Bank National Association, as the notes agent, and Birch Lake, as the collateral agent. The notes are
guaranteed by Smart King and several of its subsidiaries in the U.S., Cayman Islands, and Hong Kong.
The aggregate principal amount of notes that may be issued under the NPA is $200.0 million. As of the
date of this Disclosure Statement, a total of $45.0 million of notes were issued at a 10% interest rate, and
are collateralized by a first lien, with second payment priority, on substantially all tangible and intangible
assets of the borrowers and guarantors. The originally maturity date of the notes was October 31, 2019,
however, FF obtained an extension of the maturity date to May, 31, 2020. In addition, FF is currently
seeking a new bridge financing, partly to pay off the existing notes. However, there is no assurance that
any of the funding will be available on terms that are acceptable to FF or at all. In the event that FF fails
to obtain an extension, and/or fails to secure capital to pay off the note, and the lender decides to foreclose
on the collateral, FF’s business and operations will be materially disrupted, as there is no assurance FF
can continue as a going concern.

        In addition to the loans described above, a loan in the principal amount of $10.0 million was
provided by Evergrande as part of the restructuring agreement entered into by Smart King and
Evergrande on December 31, 2018, which was drawn down in January 2019. The loan bears interest at an
annual rate of 10% if repaid by June 30, 2019, and increases to 15% per annum thereafter. The loan
matured on June 30, 2019 and Smart King is currently in default. As of July 31, 2019, the full principal
amount of $10.0 million remained outstanding.

                 4.      FF’s Management

        The following table sets forth information regarding FF’s executive officers as of the date of this
Disclosure Statement.



                                                      16
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                     Desc
                                Main Document    Page 26 of 159


Directors and Executive Officers                         Age      Position/Title
Yueting Jia                                              45       Founder and Chief Product and User
                                                                  Officer, Director
Dr. Carsten Breitfeld                                    56       Global Chief Executive Officer
Matthias Aydt                                            62       Vehicle Chief Engineer, Director
                                                                  VP of Global Capital Markets,
Jiawei Wang                                              29       Director
Chaoying Deng                                            61       VP of Government Affairs, Director
Chui Tin Mok                                             44       EVP of Global UP2U, Director
Jarret Johnson                                           52       Acting General Counsel, Secretary

         YT is FF’s founder and a Director of FF, and had served as the Chief Executive Officer since
FF’s inception in 2014 until September 2019. Currently, YT serves as FF’s Chief Product and User
Officer, overseeing product definition, user experience and the overall implementation of the internet eco-
system model. YT received his master’s degree in Cooperation Management from Shan Xi University.

        Dr. Carsten Breitfeld has served as FF’s Global Chief Executive Officer since September 2019.
Dr. Carsten Breitfeld is a veteran in the automotive industry, and had served at positions with BMW
Group for approximately 20 years and served as its Group Vice President and Head of the i8 Vehicle
Program, which gave birth to the i8 luxury plug-in hybrid model. From April 2016 to April 2019, Dr.
Breitfeld was the Chief Executive Officer and Chairman of the Board of BYTON, a Chinese electric
vehicle startup cofounded by Dr. Breitfeld and having its operations in multiple countries. Dr. Breitfeld
received his Ph.D. degree in Mechanical Engineering from the University of Hannover.

        Mr. Matthias Aydt has served as FF’s Vehicle Chief Engineer since July 2017 and a director of
FF since February 2019. Prior to joining FF in July 2016, Mr. Aydt served as the vice president of Qoros
Auto from 2015 to 2016, various positions at Magna Steyr from 2006 to 2014, including Branch Manager
from 2011 to 2014 and Head of Project Management from 2010 to 2011, Managing Director of IVM
automotive, Senior Manager at Wilhelm Karmann, Vice President at CTS Fahrzeug-Dachsystem GmBG
and an engineer at Porsche. Mr. Aydt received his Bachelor of Science degree from Fachhochschule Ulm
- Hochschule für Technik.

        Mr. Jiawei Wang has served as FF’s Vice President of Capital Markets since May 2018, and
FF’s director since December 2017. Prior to joining FF, Mr. Wang co-founded Galaxy Global Inc. in
September 2013 and worked as a private equity analyst at Knights Investment Group from December
2013 to February 2014. Mr. Wang received his bachelor degree’s in Finance from Central University of
Finance and Economics and his master degree in economics from New York University.

        Ms. Chaoying Deng has served as FF’s Vice President of Government Affairs since November
2019, and FF’s Director since December 2017. Prior to joining FF in 2014, Ms. Deng served as the Chief
Executive Officer of Red Dragonfly Entertainment from November 2010 to 2014, Vice President of
Business Development at Pipeline Micro Inc. from March 2008 to July 2010, Vice President and General
Manager of Quantum Leap Interactive from November 2006 to December 2007, the Director of Global
Accounts Business at Fujitsu (China) Holdings Co., Ltd. from October 2001 to August 2007. Ms. Deng
received her Associate of Science Degree in Electrical Engineering from Northwest University of
Engineering and Master’s degree in Business Administration from Hawaii Pacific University.

        Mr. Chui Tin Mok has served as FF’s Executive Vice President of UP2U since January 2019,
and FF’s Director since February 2019. Prior to joining FF, Mr. Mok founded 18Financial Group Limited
in July 2017. From December 2013 to July 2017, Mr. Mok served as the group Chief Marketing Officer
of LeEco from December 2013 to July 2017, Global Vice President of Sales and Marketing at Meizu


                                                    17
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 27 of 159


Technology Co., Ltd. from September 2010 to October 2013, General Manager at Skyway (Woow
Digital) Technology Ltd. from March 2008 to September 2010. Mr. Mok received his higher diploma in
Building Service Engineering from Hong Kong Institute of Vocational Education, and his Executive
Master’s degree in Business Administration from International Business Academy of Switzerland.

        Mr. Jarret Johnson has served as FF’s Acting General Counsel since November 2018 and the
Secretary of FF since September 2018. Prior to joining FF in May 2018, Mr. Johnson has served as the
Assistant General Counsel at Toyota Financial Services from April 2003 to September 2017, and Vice
President and General Counsel at USBX from October 2000 to April 2003. Mr. Johnson received his
bachelor’s degree in Industrial Engineering and Management from Oklahoma State University, and his
Juris Doctor from Loyola Law School.

                5.       2020 Equity Incentive Plan

        In order to align incentives and reward YT and other key members of management in achieving
FF’s strategic goals, it is anticipated that Smart King will adopt the 2020 Equity Incentive Plan, subject to
the consummation of the Plan. Under the 2020 Equity Incentive Plan, the board of directors of Smart
King may grant certain stock-based awards upon the achievement of financial targets upon a Distribution
Event (as defined below). The total available equity awards under the 2020 Equity Incentive Plan will be
as follows:

     Smart King Value
                                         $5,000                 $10,000                     $21,000
       (in millions)
                                          2%                 Additional 3%              Additional 3%
Dilution                            (Post series B)           (Post IPO)                 (Post IPO)


                6.       FF’s Strategy

         FF aims to capture high-value users through its transformative products, technologies, and
sharing platforms, while cultivating and growing its shared intelligent mobility ecosystem, to provide an
ultimate user experience. In order to achieve its mission, FF will continue to focus on the following
initiatives:

                a.       Secure Substantial Financing

         Bringing a visionary electric vehicle to the market–from design to engineering to development to
manufacturing–is capital intensive. FF intends to secure long-term financing in order to focus its
resources on the execution of its business plan, while in the interim, obtaining new bridge debt financing
to sustain its engineering efforts and operations. FF intends and is currently seeking to use a combination
of equity financing and bridge debt financing to pay off its existing debts. See “Management’s Discussion
and Analysis of Financial Condition and Results of Operations of Smart King Ltd.,” attached hereto as
Exhibit C.

        FF has engaged Stifel, Nicolaus & Co. (“Stifel”) to assist it in raising equity financing. With the
assistance of Stifel, FF is seeking to raise $850 million through the issuance of Series B Preferred shares
(the “Series B Equity Financing”). FF intends to close the Series B Equity Financing by January 2020.
There can be no assurance that FF will be able to complete the Series B Equity Financing, or any other
financing, on a timely basis and/or on reasonable commercial terms, or at all.




                                                      18
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 28 of 159


                b.       Kick-Start Production of the FF 91

        The FF 91 represents a bold new breed of electric mobility that combines high performance,
precise handling, the comfort of an ultra-luxury passenger vehicle, and a unique collection of intelligent
internet features. It leverages the variable platform architecture (“VPA”) structure designed and
engineered in-house, which is a flexible powertrain system featuring a monocoque vehicle structure in
which the chassis and body are an integrated form. This integrated platform provides measurable
improvements in overall vehicle rigidity, safety, and handling. It features a multi-motor configuration and
an all-wheel drive system. With 3 electric motors (one in the front and two in the rear), the FF 91 is
designed to be expected to produce 1,050 horsepower and 12,510 Newton meters (Nm) of torque to all
four wheels, which enables the FF 91 to accelerate from zero to 60 mph in 2.39 seconds. In addition, the
FF 91’s all-wheel drive system offers greater traction, control and precise power distribution. This
technology delivers superior acceleration and safety. It leverages rear-wheel steering for agile cornering,
allowing drivers to confidently execute maneuvers.

        Bringing the FF 91 to the market is critical to sharing FF’s vision with the world. FF has finished
designing and engineering the FF 91 and has identified component sourcing for virtually all of the parts
required for production of the FF 91, other than the front steering gear. FF is currently preparing to
execute a plan to refurbish its manufacturing facility in Hanford, California, and obtain the equipment
necessary to support the production of the FF 91. As of the date of this Disclosure Statement, 90% of the
factory equipment was in the buy-off stage at suppliers’ facilities. FF expects to start production of the FF
91 within nine months after completion of the Series B Equity Financing, and to deliver approximately
100 units to the market before the IPO of its shares (targeted for as early as early-to-mid-2021). Assuming
the Series B Equity Financing can be completed, FF intends to complete the build-out of the Hanford,
California, manufacturing facility, and once fully built-out FF estimates an annual production capacity at
the Hanford, California manufacturing facility for the FF 91 of up to approximately 10,000 cars per year
beginning in 2021. In order to ensure the beginning of the production of the FF 91 by its earliest start-date
of October 2020, FF has set the following target timeline, assuming it closes the Series B Equity
Financing by January 2020:

        •    launch, as early as January 2020, the User Experience Program, or user-planning-to-user
             (“UP2U”), which is a process designed to involve users directly and loop in their feedback
             at all points of the product lifecycle, including design, research & development,
             manufacturing, communications, sales, after sales, and charging;
        •    build out the Hanford, California manufacturing facility beginning no later than March
             2020, or two months after the closing of the Series B Equity Financing;
        •    settle all payables due to suppliers and reengage such suppliers no later than April 2020;
             restart the FF 91 pre-production builds for final testing in April 2020, or three months after
             the closing of the Series B Equity Financing;
        •    complete testing and validation, including self-certification of United States Federal Motor
             Vehicle Safety Standards (“FMVSS”) and National Highway Traffic Safety Administration
             (“NHTSA”) bumper standards, compliance, and manufacturing of the FF 91 in October
             2020, or nine months after the closing of the Series B Equity Financing; and
        •    deliver the first 100 units of the FF 91 to the market until April 2021, or fifteen (15) months
             after the closing of the Series B Equity Financing.

       In addition, as FF views the PRC as an important production base for its future products to be
launched and an essential market for FF’s development and future growth, FF is planning to build up its
own manufacturing capability in the PRC through its joint venture as part of FF’s dual-market strategy.



                                                     19
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                 Main Document    Page 29 of 159


                c.       Hire Talent

        In September 2019, FF hired a new global Chief Executive Officer, a BMW AG veteran, Dr.
Carsten Breitfeld, to facilitate bringing FF’s vision to fruition. Assuming FF is able to complete the Series
B Equity Financing, FF intends to hire additional employees, particularly in the area of supply chain, user
design and engineering, manufacturing, and other functions, to expand its talent pool and drive
technological innovation.

                d.       Sales Efforts

         FF intends to establish an on-line and off-line sales network. A prospective buyer may place
orders directly through FF’s mobile application or directly at the offline stores, and be serviced through
the FF self-owned stores that FF plans to establish in certain key markets or FF partnership stores that FF
plans to open with its franchise partners. FF also intends to launch its User Experience Program, or UP2U
as early as January 2020, in order to engage prospective buyers and users.

                7.       FF Legal Proceedings and Vendor Trust

         FF has been involved in litigation with contractors and suppliers due to cash constraints it has
historically faced. As part of its financing efforts and to regain support from its contractors and suppliers,
on April 29, 2019, FF established the Faraday Vendor Trust (the “Vendor Trust”) securing past due
payables up to $150 million. The Vendor Trust is being managed by Force Ten Partners as the vendor
trustee. All obligations due under the Vendor Trust are collateralized by a first lien, with third payment
priority, on substantially all of FF’s tangible and intangible assets. FF intends to satisfy the payables of
the suppliers participating in the trust with the Series B Equity Financing that it intends to raise. The
participating vendors agreed not to bring legal claims for overdue payment and to continue to cooperate
with FF. Also, most of the vendors agreed to resume supply once FF has secured additional funding. All
participating vendors are required to forbear from exercising remedies on any payables not tendered to or
accepted by the Vendor Trust. As of the date of this Disclosure Statement, vendors owed aggregate
payables of approximately $141.0 million have agreed to participate in the Vendor Trust, including
several major vendors who have filed lawsuits against FF. FF estimates that the participating payables
constitute all past due payables of approximately 80% of FF’s suppliers. As of the date of this Disclosure
Statement, litigation proceedings with five vendors who did not participate in the Vendor Trust are still
pending.

                8.       YT’s Interests

         As described above in in connection with FF’s Partnership Program, YT retains the economic
interest with respect to all of the membership interests of West Coast. Based on the valuation of Smart
King as of December 31, 2018, the value of YT’s interests in West Coast is $862,241,246.67. YT,
through West Coast, has a preferred distribution right in connection with 30.8% of Smart King’s equity
interest, which is collectively owned by YT and the management through the Partnership Program. Such
right will entitle him to a priority distribution of up to $815.7 million (subject to certain adjustments),
after the return of capital to the management, a special distribution of 10% of the remaining amounts and
thereafter, a normal distribution of 20% of the balance owned by Pacific Technology. The remaining
equity of Smart King is owned by Evergrande and the option holders and Class A ordinary shareholders
under Smart King’s equity incentive plan.




                                                     20
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                Main Document    Page 30 of 159


D.      YT’s Other Assets

                1.       Chinese Assets

         Chinese authorities have frozen YT’s personal assets located in the PRC. Such assets include
(a) approximately $88,679.76 in deposits with various banks, such as China CITIC Bank and China
Merchants Bank Corporation; (b) real estate in the PRC worth approximately $4,773,946.48; and
(c) equity interests worth approximately $221,088,159.86 in various entities, such as Leshi Information
Technology Co. Ltd. (delisted) and Scent (Beijing) Technology Co. Ltd. These assets are subject to
claims against YT and his ownership of equity interests is subject to the creditor claims of those entities.

        YT’s frozen Chinese bank deposits include the following:

           Institution Name                Account Type                         Amount
 China CITIC Bank (China)                      Savings        $13,797.90

 China CITIC Bank (China)                      Savings        $18,964.20

 Hua Xia Bank (China)                          Savings        $10.89

 China Merchants Bank Corporation              Savings        $0.76

 Bank of China (Hong Kong) Limited             Savings        $55,900.96

 China Minsheng Bank                           Savings        $5.05

 Shanghai Pudong Development Bank              Savings        Unknown

 Shanghai Commercial Bank                      Savings        Unknown

 Bank of Beijing                               Savings        Unknown

 China Everbright Bank                         Savings        Unknown


        YT’s frozen Chinese real estate interests include the following:

                Address                         Value                      Other Information
 Room 2003, Unit 4, Block 6, Area 2        $1,145,890.14      Property has been seized by Shanghai High
 Shuang Hua Yuan Nan Li Chaoyang                              People’s Court
 District Beijing, 100022 China
 Room 2001, Unit 5 Hai Sheng Ming          $3,532,281.69      Property has been seized by Shanghai High
 Yuan, No. Yi 36 Dongcheng District                           People’s Court
 Beijing, 100027 China
 Room 1602, Block 11, Ting Lan               $95,774.65       Pending sale at an auction by the Chinese
 Yuan Century City, Hangzhou,                                 Courts
 Andong Town Cixi Zhejiang
 Province 315327 China




                                                    21
Case 2:19-bk-24804-VZ                Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                    Desc
                                     Main Document    Page 31 of 159


          YT’s frozen Chinese equity interests include the following:

               Name of Entity                    % of Ownership                           Value
                                                                                         4
    Leshi Information Technology Co.                  23.08%            $219,169,850.00
    Ltd. (delisted)
    Scent (Beijing) Technology Co. Ltd.                2.27%            $1,918,309.865

    Leshi Holding (Beijing) Co. Ltd.                  92.07%            Unknown

    Beijing Baile Culture Media Co., Ltd.               99%             Unknown


                   2.       Claims Against the Wen Entities

         As set forth in the Schedules, YT’s bankruptcy estate may hold claims for fraud, breach of
contract, defamation and/or unjust enrichment, and other potential causes of action against Xiaodong Wen
(“Wen”) and various entities under his control, including SLC, TWC Group Co., Ltd., Shanghai Zheyun
Business Consulting Partnership (Limited Partnership), Beijing Blue Giant Real Estate Investment Fund
Management Center (Limited Partnership), and Shenzhen Jincheng Commercial Factoring Co., Ltd.
(collectively, the “Wen Entities”). See Schedules, Schedule A/B, item 33. Through a series of transactions
in 2017, after obtaining certain interests of YT and his affiliate, the Wen Entities breached their
obligations, resulting in hundreds of millions of dollars in damages. YT intends to investigate these
transactions for the benefit of his estate and his creditors.

        YT believes that the following events took place and gave rise to his potential claims against the
Wen Entities (for the purpose of the following transactions, all amounts are denominated in the Chinese
currency Renminbi except where the dollar sign “$” is used):

      •   Through capital injection and share purchases, YT, through his nominee, accumulated 66.67% of
          the ownership interests in Beijing Dongfang Cheyun Information Technology Co., Ltd.
          (“Yidao”). Subsequently, YT invested approximately 4 billion in Yidao to facilitate its
          operations.

      •   Yidao borrowed 1.4 billion from Zhongtai Chuangzhan on a secured basis with the Leshi building
          as collateral. Of the 1.4 billion, Yidao lent 1.3 billion to Leshi Holding and kept the remaining 0.1
          billion to support its operations. Currently, the value of the Leshi building exceeded 1.4 billion.

      •   In 2017, when Yidao faced short-term liquidity issues, YT reached out to Wen for assistance. In
          exchange, Wen hoped to—and later did—become the nominee holder of 66.6% of Yidao’s
          shares. YT also agreed to gift 5% of Yidao’s outstanding shares to Wen. Importantly, Wen
          stipulated that, upon a successful future capital raise, YT would redeem those shares based on the
          consideration received from Wen in connection with his assistance to Yidao.

      •   Yidao successfully completed a new round of financing, including a debt conversion and CITIC
          Bank’s strategic investment of 1.5 billion. At that time, based on valuations in connection with
          the financing, Yidao’s overall valuation exceeded 7 billion, and the value of the 66.67% of
          Yidao’s shares of which Wen was the nominee was worth at least 4.5 billion. However, Wen

4
      Based on share price prior to cessation of trading on April 26, 2019.
5
      Based on RMB 600 million equity financing transaction in January 2018.



                                                           22
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                 Main Document    Page 32 of 159


        breached his promise and refused to return the shares to YT. In order to reclaim the Yidao shares,
        YT negotiated in good faith with Wen and considered multiple proposals from Wen. Eventually,
        the Wen Entities promised to release the Leshi Group from a 1.3 billion claim that the Wen
        Entities had against the Leshi Group. The Wen Entities also promised to extend a loan in the
        amount of 200 million to Leshi Group. Nonetheless, Wen has continued to refuse to return the
        Yidao shares of which he was a nominee. Wen has also not released the 1.3 billion claim or made
        the 200 million loan.

        In addition, YT believes that Wen directed SLC to commence an arbitration proceeding against
YT on account of a $10 million debt obligation. Upon obtaining the arbitration award, the Wen Entities
sought enforcement of the award in the United States in an attempt to foreclose on and potentially
liquidate YT’s interest in Smart King in a fire sale, which would ultimately destroy the value of Smart
King at the expense of all stakeholders.

E.      Certain Relationships, Related Transactions, and Former Affiliates

                1.       Affiliate Notes Payable

        As disclosed in the “Summary of Selection Financial Information of Smart King Ltd.,” attached
hereto as Exhibit D, certain entities affiliated or formerly affiliated with YT or Smart King have made
loans to Smart King. Most of these loans originated from transactions where the affiliate borrowed funds
in Renminbi from a third party and then lent the funds to Smart King in United States Dollars. In two
instances, an affiliate borrowed from a third party lender and then lent to another affiliate, which then lent
to Smart King in US Dollars. Because of the obligations of each of these parties to repay the third party
lenders as well as their financial creditors (and loans), neither YT nor Smart King is expected to recover
any value if and when the notes are repaid. In addition, as discussed below, Ocean View lent $4.4 million
to Smart King.

                2.       Ocean View

         On November 9, 2007, YT established Success Pyramid Ltd (“Success”) and paid $50,000 for
50,000 shares of Success, and in August 2014, YT established Ocean View, a California corporation
wholly owned by Success. During 2014 and 2015, Ocean View purchased real property located at 7, 11,
15, 19, and 91 Marguerite Drive, Rancho Palos Verdes, California. To purchase the real properties located
at 7, 11, and 15 Marguerite Drive, Ocean View borrowed and later repaid $12 million from Smart
King. In connection with Ocean View’s purchase of real property located at 19 Marguerite Drive, YT
borrowed $7.4 million from Shanghai Yuetian Ltd. and contributed the same amount to Ocean View as
paid-in capital. Additionally, in connection with the purchase of real property located at 91 Marguerite
Drive, Ocean View borrowed $7.5 million from LeSoar Holdings Limited (“LeSoar”), an entity
previously controlled by YT. Over the past 4 years, Ocean View has refinanced its original loans and
entered into certain transactions through which it made loans to certain affiliated and non-affiliated
entities. During this time, Ocean View made numerous loans totaling approximately $21.4 million to
Smart King to support its operations. Smart King has paid down its debts to Ocean View, and as of June
30, 2019, Smart King owed Ocean View $4.4 million. On December 8, 2017, YT sold all his interests in
Success for consideration of approximately $6.5 million, consisting of a promissory note in the amount of
approximately $2.4 million and the assumption of YT’s liabilities (including the assumption of lease
agreements) in the amount of approximately $4.1 million. In 2018, the purchaser of Success paid the full
contract price of $6.4 million.




                                                     23
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                    Desc
                                Main Document    Page 33 of 159


         At this time, the total assets of Ocean View include approximately $27.9 million in real property
and approximately $27.3 million in loans receivable. Ocean View’s liabilities total approximately $51.6
million.

                3.      LeSoar

          LeSoar was established by a company controlled by YT in 2014 to hold certain investments.
LeSoar relied on financing from third parties to fund its various investments. One of the investments
made by LeSoar was the acquisition of 10,904,079 shares of Lucid Motors Inc. for approximately $67
million. In September 2017, LeSoar transferred 4,292,861 shares in satisfaction of its parent company
liabilities and in doing so, offset the loan payable to the parent company. During 2017, LeSoar faced
certain liquidity issues and it was difficult to maintain normal business operations. On October 20, 2017,
LeSoar was sold for nominal consideration to Innovation Era Holding, Inc. YT is informed that, after the
sale to Innovation, LeSoar transferred 4,906,707 shares of Lucid in satisfaction of its former parent
company’s obligations and in doing so, offset the loan payable to its former parent company, which
LeSoar assumed in connection with the share purchase, and that LeSoar currently owns 990,225 shares of
Lucid Motors Inc.

                                                   III.

                                      THE CHAPTER 11 CASE

A.      Voluntary Petition

        On October 14, 2019 (the “Petition Date”), YT commenced the chapter 11 case by filing a
voluntary petition for relief under chapter 11 of the Bankruptcy Code. YT has continued, and will
continue until the Effective Date, to operate as a debtor in possession.

B.      Retention of Advisors for the Debtor

        After the commencement of the chapter 11 case, YT requested approval to employ the following
professional firms: (i) Pachulski Stang Ziehl & Jones LLP as bankruptcy counsel; (ii) O’Melveny &
Myers LLP as special corporate, litigation, and international counsel; and (iii) Epiq Corporate
Restructuring, LLC as the Voting Agent and Noticing and Claims Agent.

C.      The Creditors’ Committee

        On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured Creditors
(the “Creditors’ Committee”) in this chapter 11 case pursuant to section 1102(a)(1) of the Bankruptcy
Code [D.I. 45]. The Creditors’ Committee consists of the following members: (i) Ping An Bank., Ltd.
Beijing Branch; (ii) China Minsheng Trust Co., Ltd; (iii) Shanghai Leyu Chuangye Investment
Management Center LP; (iv) Jiangyin Hailan Investment Holding Co., Ltd; and (v) Shanghai
Qichengyueming Investment Partnership Enterprise;

         The Creditors’ Committee has retained the following professional firms: (i) Lowenstein Sandler
LLP, as bankruptcy counsel; (ii) Potter Anderson & Corroon LLP, as Delaware co-counsel; and
(iii) Alvarez & Marsal North America, LLC, as financial advisor.

D.      DIP Facility

       In the near term, the Debtor will be filing a motion for approval of postpetition financing. After
the commencement of the chapter 11 case, the Debtor and his advisors contacted several potential lenders


                                                   24
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                 Main Document    Page 34 of 159


regarding the Debtor’s postpetition financing needs. Ultimately, the Debtor determined that obtaining
financing from Pacific Technology, an affiliate of the Debtor (the “DIP Facility”), provided the most
favorable terms to the Debtor under the circumstances. With the liquidity available from the DIP Facility,
the Debtor can stabilize his affairs and pay his postpetition expenses, including administrative expense
claims. Please review the motion to approve the DIP Facility for further details regarding the DIP Facility.

E.      Claims Process and Bar Date

         On October 17, 2019, the Debtor filed his (i) Schedules identifying the assets and liabilities of his
estate and (ii) Statement of Financial Affairs [D.I. 28].

         On November 13, 2019, the Bankruptcy Court entered an order [D.I. 87] (the “Bar Date Order”)
establishing the deadlines for the filing of proofs of claim in this chapter 11 case. These dates are as
follows:

                     •   the deadline for creditors (other than governmental units and certain other parties
                         excused from filing proofs of claim under the Bar Date Order) to file proofs of
                         Claim against the Debtor is January 24, 2020, at 5:00 p.m. (ET) (the “General
                         Bar Date”);

                     •   the deadline for governmental units to file proofs of Claim against the Debtor is
                         April 13, 2020, at 5:00 p.m. (ET);

                     •   a bar date for Claims amended or supplemented by an amendment to the
                         Schedules by the later of (a) the General Bar Date; and (b) the date that is twenty-
                         one (21) days after the date that notice of the applicable amendment to the
                         Schedules is served on the claimant; and

                     •   a bar date for any Claims arising from or relating to the rejection of executory
                         contracts or unexpired leases, in accordance with section 365 of the Bankruptcy
                         Code by the later of (a) the General Bar Date; (b) the date that is thirty (30) days
                         after the entry of the order authorizing the rejection of the executory contract or
                         unexpired lease; and (c) any date that the Bankruptcy Court may fix in the
                         applicable order approving such rejection.

        The Debtor has provided notice of the bar dates above as required by the Bar Date Order.

                                                     IV.

                                                THE PLAN

      THE TERMS OF THE PLAN, A COPY OF WHICH IS ATTACHED AS EXHIBIT A TO
THIS DISCLOSURE STATEMENT, ARE INCORPORATED BY REFERENCE HEREIN. THE
STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT INCLUDE SUMMARIES OF
THE PROVISIONS CONTAINED IN THE PLAN AND IN THE DOCUMENTS REFERRED TO
THEREIN, WHICH ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN (AS
WELL AS THE EXHIBITS THERETO AND DEFINITIONS THEREIN).

      THE STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT DO NOT
PURPORT TO BE PRECISE OR COMPLETE STATEMENTS OF ALL THE TERMS AND
PROVISIONS OF THE PLAN OR DOCUMENTS REFERRED TO THEREIN, AND REFERENCE IS
MADE TO THE PLAN AND TO SUCH DOCUMENTS FOR THE FULL AND COMPLETE


                                                     25
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                 Main Document    Page 35 of 159


STATEMENT OF SUCH TERMS. HOLDERS OF CLAIMS AGAINST YT AND OTHER
INTERESTED PARTIES ARE URGED TO READ THE PLAN AND THE EXHIBITS THERETO IN
THEIR ENTIRETY SO THAT THEY MAY MAKE AN INFORMED JUDGMENT CONCERNING
THE PLAN.

A.      Classification and Treatment of Claims Under the Plan

         One of the key concepts under the Bankruptcy Code is that holders “Allowed” Claims may
receive distributions under a chapter 11 plan. The term is used throughout the Plan and in the descriptions
below. In general, an “Allowed” Claim simply means that the Debtor agrees (or the Bankruptcy Court has
ruled) that the Claim, including the amount, is in fact, a valid obligation of the Debtor.

         The Bankruptcy Code also requires that, for purposes of treatment and voting, a chapter 11 plan
divide the different claims against the debtor into separate classes based upon their legal nature. Claims of
substantially similar legal nature are usually classified together. Because an entity may hold multiple
claims that give rise to different legal rights, the “claims” themselves, rather than their holders, are
classified. As a result, under the Plan, by way of example only, an Entity that holds both a U.S. Secured
Claim and a Debt Claim would have its Allowed U.S. Secured Claim classified in Class 2 and its Allowed
Debt Claim classified in Class 3. To the extent of the holder’s Allowed U.S. Secured Claim, the holder
would be entitled to the voting and treatment rights that the Plan provides with respect to Class 2, and to
the extent of the holder’s Allowed Debt Claim, the holder would be entitled to the voting and treatment
rights that the Plan provides with respect to Class 3.

         Under a chapter 11 plan, the separate classes of claims must be designated either as “impaired”
(affected by the plan) or “unimpaired” (unaffected by the plan). If a class of claims is “impaired,” the
Bankruptcy Code affords certain rights to the holders of such claims, such as the right to vote on the plan
(unless the plan has deemed the class to reject the plan), and the right to receive under the chapter 11 plan,
no less value than the holder would receive if the debtor was liquidated under chapter 7 of the Bankruptcy
Code. Pursuant to section 1124 of the Bankruptcy Code, a class of claims is “impaired” unless the plan
(a) does not alter the legal, equitable, and contractual rights of the holders or (b) irrespective of the
holders’ acceleration rights, cures all defaults (other than those arising from the debtor’s insolvency, the
commencement of the case, or non-performance of a nonmonetary obligation), reinstates the maturity of
the claims in the class, compensates the holders for actual damages incurred as a result of their reasonable
reliance upon any acceleration rights, and does not otherwise alter their legal, equitable, and contractual
rights. Typically, this means the holder of an unimpaired claim will receive on the later of the effective
date of the plan and the date on which amounts owing are due and payable, payment in full, in cash, with
postpetition interest to the extent provided under the governing agreement (or if there is no agreement,
under applicable non-bankruptcy law), and the remainder of the debtor’s obligations, if any, will be
performed as they come due in accordance with their terms. Thus, other than the right to accelerate the
debtor’s obligations, the holder of an unimpaired claim will be placed in the position it would have been
in had the chapter 11 case not been commenced.

         Consistent with these requirements, as described in Article I.B. above, the Plan divides the
Allowed Claims against the Debtor into three (3) distinct Classes. Pursuant to the Bankruptcy Code, not
all Classes are entitled to vote on the Plan. Under the Plan: (i) only Class 3 is Impaired and the holders of
Claims in such Class are entitled to vote to accept or reject the Plan and (ii) Classes 1 and 2 are
Unimpaired and the holders of Claims in such Classes are conclusively presumed to have accepted the
Plan and are thus not entitled to vote on the Plan.




                                                     26
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                 Main Document    Page 36 of 159


B.      Acceptance or Rejection of the Plan; Effect of Rejection of Plan

        Article V of the Plan sets forth certain rules governing the tabulation of votes under the Plan.
These rules include that: (i) if no holders of Claims eligible to vote in a particular Class actually vote to
accept or reject the Plan, the Class will be deemed to accept the Plan (Article 5.2) and (ii) if there are no
holders of Claims that are eligible to vote in any particular Class, the Class shall be deemed eliminated
from the Plan for purposes of determining acceptance or rejection of the Plan (Article 5.3).

        In addition, Article 5.5 of the Plan provides that the Debtor reserves the right to alter, amend,
modify, revoke, or withdraw the Plan or any related documents in order to satisfy the “cram down”
provisions of section 1129(b) of the Bankruptcy Code (described in Article X.C.2. below).

C.      Plan Distributions

         Article VII of the Plan sets forth the mechanics by which Plan Distributions will be made. Article
VII provides, among other things, that: (i) Plan Distributions will be made by the Debtor (Article 7.1); (ii)
for tax purposes, Plan Distributions will be treated as first satisfying the principal amount of recipients’
Claims (rather than interest on such Claims) (Article 7.2); (iii) holders of Claims shall generally not be
entitled to postpetition interest on such Claims (except as otherwise set forth in the Plan) (Article 7.3);
(iv) Plan Distributions will generally commence on the Effective Date or as soon as possible thereafter
(Article 7.4); (v) Plan Distributions will be made based on the records of the Debtor as of the close of
business on the Distribution Record Date, i.e., the date of commencement of the Confirmation Hearing
(Article 7.5); (vi) Plan Distributions will be made to applicable holders at the addresses reflected in the
Debtor’s books and records or other written notice of changes to such addresses (including in proofs of
claim) (Article 7.6), (vii) property distributable under the Plan on account of a Claim that is not claimed
within a year after the Effective Date or the date such Claim becomes Allowed (whichever is later) shall
revert to the Reorganized Debtor (or his successors or assigns) (Article 7.7); (viii) Plan Distributions shall
be in complete settlement, satisfaction, and discharge of Allowed Claims (Article 7.8); (ix) Cash
payments may be made by check or wire transfer or otherwise in accordance with applicable agreements
or the Debtor’s customary practices (Article 7.9); (x) no holder of a Claim shall receive Plan Distributions
in excess of the Allowed amount of such Claim (Article 7.10); (xi) the Reorganized Debtor shall be
entitled to exercise certain rights of setoff or recoupment with respect to Plan Distributions, and holders
of Claims seeking to assert rights of recoupment or setoff shall be required to provide written notice of
such rights in advance of the Confirmation Date (Article 7.11); (xii) the Reorganized Debtor will be
authorized to take any and all actions that may be necessary or appropriate to comply with tax
withholding and reporting requirements, including liquidating any portion of any Plan Distribution to
generate sufficient funds to pay withholding taxes and/or requiring holders of Claims to submit
appropriate tax and withholding certifications (Article 7.11); (xiii) Claims will be reduced and Disallowed
to the extent that holders of such Claims have received payment (before or after the Effective Date) from
a party other than the Debtor or Reorganized Debtor (Article 7.13(a)); and (xiv) Plan Distributions will be
made in accordance with the provisions of any applicable insurance policy of the Debtor (Article 7.13(b)).

D.      Domestic Support Obligations

         Article 2.4 of the Plan provides that, on the Effective Date, the Debtor will make any payments to
comply with any postpetition unfunded obligations on account of any Domestic Support Obligations, if
any such obligations exist, as may be required for the Debtor to be current with respect to such Domestic
Support Obligations as of the Effective Date pursuant to section 1129(a)(14) of the Bankruptcy Code.
After the Effective Date, YT shall timely make all payments on account of Domestic Support Obligations
to the parties entitled to receive such payments, if any such obligations exist, in each case at the times and




                                                     27
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 37 of 159


in the amounts required by the agreements and orders evidencing such Domestic Support Obligations, as
such agreements may from time to time be modified in accordance with applicable law.

E.      Preservation of Claims and Rights to Settle Claims

         Article 8.3 of the Plan provides that except as otherwise provided in the Plan, or in any contract,
instrument, or other agreement or document entered into in connection with the Plan, in accordance with
section 1123(b) of the Bankruptcy Code, the Reorganized Debtor shall retain and may enforce, sue on,
settle, compromise, otherwise resolve, discontinue, abandon, or dismiss all Claims, rights, Causes of
Action, suits, and proceedings, including those described in the Plan Supplement (collectively, the
“Retained Actions”), whether at law or in equity, whether known or unknown, that YT or his estate may
hold against any Entity (other than Claims, rights, Causes of Action, suits, and proceedings released
pursuant to Article 11.4 of the Plan), without the approval of the Bankruptcy Court, the Confirmation
Order, and any contract, instrument, release, indenture, or other agreement entered into in connection
herewith. For the avoidance of doubt, Retained Actions do not include any Claim or Cause of Action
released pursuant to Articles 11.4 and 11.9 of the Plan. The Reorganized Debtor or his successor(s) may
pursue such Retained Actions, as appropriate, in accordance with the best interests of the Reorganized
Debtor or his successor(s) that hold such rights.

         The Plan provides that no Entity may rely on the absence of a specific reference in the Plan, the
Plan Supplement, or the Disclosure Statement to any Retained Action against it as any indication that the
Reorganized Debtor will not, or may not, pursue any and all available Retained Actions against it. The
Reorganized Debtor expressly reserves all rights to prosecute any and all Retained Actions against any
Entity. Unless any Retained Action against an Entity is expressly waived, relinquished, exculpated,
released, compromised, or settled in the Plan or a Bankruptcy Court order, the Reorganized Debtor
expressly reserves all Retained Actions for later adjudication, and, therefore, no preclusion doctrine,
including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches shall apply to such Retained Action upon, after, or as
consequence of, confirmation or consummation of the Plan. For the avoidance of doubt, all Claims,
Causes of Action, suits, and proceedings of YT that are not Retained Actions are waived as of the
Effective Date.

F.      Procedures for Resolving Disputed Claims

        Article VII of the Plan governs the resolution of Disputed Claims. Pursuant to Article 8.1 of the
Plan, only the Debtor or Reorganized Debtor will be entitled to object to Claims after the Effective Date,
and any such objections must be filed and served within 180 days after the Effective Date (or, if later, the
date that the proof of Claim to which the Debtor or Reorganized Debtor objects is asserted or amended in
writing), or such later deadline as may be fixed by the Bankruptcy Court. The Reorganized Debtor may
also seek to estimate any contingent or unliquidated Claims pursuant to section 502(c) of the Bankruptcy
Code. Article 8.3 of the Plan provides that no distributions shall be made on account of Disputed Claims
unless and until such Disputed Claims become Allowed.

G.      Executory Contracts and Unexpired Leases

         Article IX of the Plan governs the treatment of the Debtor’s executory contracts and unexpired
leases. Article 9.1 of the Plan provides that all executory contracts and unexpired leases of the Debtor that
have not been previously assumed or rejected by the Debtor will be deemed assumed on the Effective
Date (subject to payment of applicable Cure Amounts), except for executory contracts and leases (i) listed
on the Schedule of Rejected Contracts and Leases to be filed as part of the Plan Supplement (which
contracts shall be deemed rejected on the Effective Date), (ii) any executory contracts and unexpired



                                                     28
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                Main Document    Page 38 of 159


leases that have previously been assumed or rejected pursuant to a Final Order of the Bankruptcy Court
(which shall be treated as provided in such Final Order), and (iii) all executory contracts and unexpired
leases that are the subject of a separate motion to assume or reject under section 365 of the Bankruptcy
Code pending on the Effective Date (which shall be treated as provided for in any Final Order resolving
such motion).

         Pursuant to Article 9.2 of the Plan, Claims arising from the rejection of executory contracts or
unexpired leases will be treated as Debt Claims, solely to the extent evidenced by a proof of claim filed
and served upon counsel for the Debtor and Reorganized Debtor within sixty (60) days after the effective
date of such rejection.

        Article 9.3 of the Plan governs the establishment and payment of Cure Amounts. In general, the
Debtor’s proposed Cure Amounts for each executory contract or unexpired lease to be assumed will be set
forth on a Cure Schedule to be filed no later than ten (10) calendar days prior to the Confirmation
Hearing. The proposed Cure Amounts shall become binding on the counterparties if they fail to object to
the proposed Cure Amount within ten (10) calendar days of the filing of the Cure Schedule. If a
counterparty does timely object to the proposed Cure Amount or the Debtor’s proposed assumption of its
contract generally, the Bankruptcy Court will enter an order resolving the dispute (if not resolved
consensually by the parties). If the only issue raised in any such dispute is the Cure Amount, the Debtor
will be authorized to assume the executory contract or unexpired lease that is the subject of such dispute
so long as they reserve an amount of Cash sufficient to pay the counterparty’s asserted Cure Amount.
Cure Amounts will generally be paid in full in Cash within 30 days after the Effective Date or the date on
which any dispute pertaining to the proposed assumption has been resolved (whichever is later).

         Article 9.4 of the Plan provides that all insurance policies of the Debtor under which the Debtor
has outstanding obligations as of the Effective Date will be treated as assumed executory contracts, and
all other insurance policies of the Debtor will vest in the Reorganized Debtor. Pursuant to Article 9.7 of
the Plan, all contracts and leases entered into by the Debtor after the Petition Date will survive and be
unaffected by entry of the Confirmation Order.

        Article 9.5 of the Plan contains certain reservations of rights by the Debtor concerning executory
contracts and unexpired leases, including a reservation of the Debtor’s rights to amend the Schedule of
Rejected Contracts and Leases until and including the Effective Date.

        Article 9.6 of the Plan clarifies that rejection of any executory contract or unexpired lease under
the Plan will not constitute a termination of pre-existing obligations owed to the Debtor under such
contracts or leases (including any continuing obligations of counterparties to provide warranties or
continued maintenance obligations on goods previously purchased by the Debtor).

H.      Discharge, Release, Injunctive, and Exculpatory Provisions of the Plan

         Article XI of the Plan sets forth the effects and consequences of confirmation of the Plan,
including the vesting of the assets of the Debtor in the Reorganized Debtor (Article 11.1), the binding
effect of the Plan on holders of Claims (Article 11.2), the discharge of Claims under the Plan (Article
11.3), the preservation of injunctions or stays provided for in the chapter 11 case through the Effective
Date (Article 11.7), the termination of subordination rights of holders of Claims (Article 11.8), the waiver
of Claims or Causes of Actions that arise under chapter 5 of the Bankruptcy Code (Article 11.9), and the
Debtor’s reservation of rights in the event that the Effective Date does not occur (Article 11.10). In
addition, Articles 11.4, 11.5, and 11.6 of the Plan contain important releases, injunctions, and
exculpatory provisions. These provisions are highlighted below.




                                                    29
Case 2:19-bk-24804-VZ         Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                  Desc
                              Main Document    Page 39 of 159


               1.      Discharge of Claims

        Upon the Effective Date of the Plan and the contribution of YT’s assets to the Trust, YT will
have fulfilled his obligations to his creditors under the Plan, which will provide a greater recovery
to such creditors than a liquidation of YT’s estate under chapter 7 of the Bankruptcy Code.
Accordingly, upon occurrence of the Effective Date, YT intends to request, pursuant to section
1141(d)(5)(B) of the Bankruptcy Code, that the Bankruptcy Court grant the discharge of Claims
against YT set forth in Article 11.3 of the Plan as of the Effective Date of the Plan.

        Article 11.3 of the Plan provides that, except as otherwise specifically provided in the Plan,
the distributions, rights, and treatment that are provided in the Plan will be in exchange for, and in
complete satisfaction, settlement, discharge, and release of, all Claims against YT, of any nature
whatsoever, whether known or unknown, or against the assets or properties of YT that arose before
the Effective Date. Except as expressly provided in the Plan, on the Discharge Date (and subject to
its occurrence), and pursuant to section 1141(d)(5) of the Bankruptcy Code, entry of the
Confirmation Order shall be deemed to act as a discharge and release under section 1141(d)(1)(A)
of the Bankruptcy Code of all Claims against YT and his assets, arising at any time before the
Effective Date, regardless of whether a proof of Claim was filed, whether the Claim is Allowed, or
whether the holder of the Claim votes to accept the Plan or is entitled to receive a distribution
under the Plan, provided, however, that in no event shall occurrence of the Discharge Date
discharge YT from any obligations remaining under the Plan as of the Discharge Date. Any default
by YT with respect to any Claim that existed immediately prior to or on account of the filing of the
chapter 11 case shall be deemed cured on the Discharge Date.

        No later than five (5) business days after the occurrence of the Discharge Date, YT or the
Reorganized Debtor, as applicable, shall file with the Bankruptcy Court a notice of the occurrence
of the Discharge Date, and serve such notice on all creditors. In addition, following the occurrence
of the Discharge Date, YT or the Reorganized Debtor, as applicable, shall file a motion seeking
entry of an order of discharge after notice and a hearing, which motion (and the discharge) shall be
granted upon a showing that YT has made all payments required under the Plan. Except as
expressly provided in the Plan, any holder of a discharged Claim will be precluded from asserting
against YT or any of his assets any other or further Claim based on any document, instrument, act,
omission, transaction, or other activity of any kind or nature that occurred before the Effective
Date. Except as expressly provided in the Plan, and subject to the occurrence of the Discharge Date,
the Confirmation Order will be a judicial determination of discharge of all liabilities of YT to the
extent allowed under section 1141 of the Bankruptcy Code, and YT will not be liable for any Claims
and will only have the obligations that are specifically provided for in the Plan. Notwithstanding the
foregoing, nothing contained in the Plan or the Confirmation Order shall discharge YT from any
debt excepted from discharge under section 523 of the Bankruptcy Code by a Final Order.

        By voting to accept the Plan, you are voting to accept the discharge of YT provided for in
the Plan.

               2.      Releases

ARTICLE 11.4(b) OF THE PLAN (RELEASES BY HOLDERS OF CLAIMS) CONTAINS A
THIRD-PARTY RELEASE. YOU ARE DEEMED TO GRANT A THIRD-PARTY RELEASE IF
YOU ARE A HOLDER OF A CLAIM THAT EITHER: (I) VOTES TO ACCEPT THE PLAN OR
(II) IS CONCLUSIVELY DEEMED TO HAVE ACCEPTED THE PLAN. CERTAIN OTHER
PARTIES ARE DEEMED TO GRANT THE PLAN RELEASES. SUCH PARTIES ARE
IDENTIFIED IN THE DEFINITION OF “RELEASING PARTIES” IN THE PLAN. IN


                                                 30
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 40 of 159



ADDITION, IN ACCORDANCE WITH SECTION 524(a)(3) OF THE BANKRUPTCY CODE,
ARTICLE 11.4(b) OF THE PLAN RELEASES CERTAIN CLAIMS AGAINST THE DEBTOR’S
WIFE, WEI GAN. YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.

         The following definitions are essential to understanding the scope of the releases being given
under the Plan. The Plan defines “Released Parties” to mean, collectively: (a) the Debtor and the
Estate; (b) the Debtor’s wife, Wei Gan; (c) all Persons engaged or retained by the Debtor in connection
with the chapter 11 case (including in connection with the preparation of and analyses relating to the
Disclosure Statement and the Plan); and (d) any and all advisors, attorneys, actuaries, financial advisors,
accountants, investment bankers, agents, professionals, and representatives of each of the foregoing
Persons and Entities (whether current or former, in each case in his, her, or its capacity as such).

        The Plan defines “Releasing Parties” to mean, collectively, and each solely in its capacity as
such: (a) each Released Party; (b) each holder of a Claim that either (i) votes to accept the Plan or (ii) is
conclusively deemed to have accepted the Plan; and (c) all other holders of Claims to the extent permitted
by law.

                a.       Releases by the Debtor

         Article 11.4(a) of the Plan provides that, upon the Effective Date, for good and valuable
consideration, the adequacy of which is hereby confirmed, the Debtor, in his individual capacity
and as debtor in possession, shall be deemed forever to release, waive, and discharge (x) the Estate;
(y) all Persons engaged or retained by the Debtor in connection with the chapter 11 case (including
in connection with the preparation of and analyses relating to the Disclosure Statement and the
Plan); and (z) any and all advisors, attorneys, actuaries, financial advisors, accountants, investment
bankers, agents, professionals, and representatives of each of the foregoing Persons and Entities
(whether current or former, in each case in his, her, or its capacity as such), from any and all
claims, obligations, suits, judgments, damages, demands, debts, rights, remedies, actions, Causes of
Action, and liabilities, whether for tort, fraud, contract, recharacterization, subordination,
violations of federal or state securities laws (other than the rights of the Debtor or Reorganized
Debtor to enforce the terms of the Plan and the contracts, instruments, releases, and other
agreements or documents delivered in connection with the Plan), whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, then-existing or thereafter arising, at law, in equity, or otherwise, based in whole or in
part on any act, omission, transaction, event or other occurrence, or circumstances taking place on
or before the Effective Date, in any way relating to (i) the Debtor or the chapter 11 case; (ii) any
action or omission of any Released Party with respect to any indebtedness under which the Debtor
is or was a borrower or guarantor; (iii) any Released Party in any such Released Party’s capacity as
an employee, or agent of, or advisor to, the Debtor; (iv) the subject matter of, or the transactions or
events giving rise to, any Claim that is treated in the Plan; (v) the business or contractual
arrangements between the Debtor and any Released Party; (vi) the restructuring of Claims before
or during the chapter 11 case; and (vii) the negotiation, formulation, preparation, or dissemination
of the Plan (including, for the avoidance of doubt, the Plan Supplement), the Disclosure Statement,
or related agreements, instruments, or other documents, other than claims or liabilities arising out
of or relating to any act or omission of a Released Party that is determined by a Final Order to have
constituted willful misconduct, fraud, or gross negligence. The Reorganized Debtor shall be bound,
to the same extent the Debtor is bound, by the releases and discharges set forth above.

        Article 11.4(a) of the Plan further provides that entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases


                                                     31
Case 2:19-bk-24804-VZ          Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                    Desc
                               Main Document    Page 41 of 159


described in Article 11.4(a) of the Plan by the Debtor, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall constitute its finding that
each release described in Article 11.4(a) is: (i) in exchange for the good and valuable consideration
provided by the Released Parties, a good faith settlement and compromise of such Claims; (ii) in the
best interests of the Debtor and all holders of Claims; (iii) fair, equitable, and reasonable; (iv) given
and made after due notice and opportunity for hearing; and (v) a bar to any of the Releasing
Parties asserting any Claim, Cause of Action, or liability related thereto, of any kind whatsoever,
against any of the Released Parties or their property.

                b.      Releases by Holders of Claims

         Article 11.4(b) of the Plan provides that, upon the Effective Date, to the maximum extent
permitted by applicable law, each Releasing Party, in consideration for the obligations of YT and
the Reorganized Debtor under the Plan, and the Trust Interests and Cash and other contracts,
instruments, releases, agreements, or documents to be delivered in connection with the Plan, shall
be deemed forever to release, waive, and discharge the Released Parties from personal liability in
every jurisdiction from any and all Claims, obligations, suits, judgments, damages, demands, debts,
rights, remedies, actions, Causes of Action, and liabilities whatsoever, including any derivative
Claims asserted or assertable on behalf of YT, whether for tort, fraud, contract, recharacterization,
subordination, violations of federal or state securities laws or laws of any other jurisdiction or
otherwise, whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known
or unknown, foreseen or unforeseen, then-existing or thereafter arising, at law, in equity, or
otherwise, based in whole or in part on any act, omission, transaction, event, or other occurrence,
or circumstances taking place on or before the Effective Date, in any way relating to (i) YT or the
chapter 11 case; (ii) any action or omission of any Released Party with respect to any indebtedness
under which YT is or was a borrower or guarantor; (iii) any Released Party in any such Released
Party’s capacity as an employee, agent of, or advisor to, YT; (iv) the subject matter of, or the
transactions or events giving rise to, any Claim that is treated in the Plan; (v) the business or
contractual arrangements between YT and any Released Party; (vi) the restructuring of Claims
before or during the chapter 11 case and the solicitation of votes with respect to the Plan; and
(vii) the negotiation, formulation, preparation, entry into, or dissemination of the Plan (including,
for the avoidance of doubt, the Plan Supplement and all documents contained or referred to
therein), the Disclosure Statement, or related agreements, instruments, or other documents;
provided, however, that the Releasing Parties shall continue to dispose of the following assets
through judicial authorities in the PRC to satisfy such Releasing Party’s Claim through a
mechanism that will be mutually agreed to by the parties: (x) assets that have already been
collateralized by YT or any other Person or Entity; (y) assets that have already been pledged by YT
or any other Person or Entity; and (z) assets or interests that YT, his wife Wei Gan, or any other
Person or Entity own that have been seized, attached, or frozen by Chinese judiciary authorities.
Notwithstanding anything contained herein to the contrary, the foregoing release does not release
any obligations of any party under the Plan or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan.

        Article 11.4(b) of the Plan further provides that within thirty (30) days of the Effective Date,
each holder of a Debt Claim is obligated to (i) withdraw or retract any litigations, enforcement
actions, arbitrations, and any other proceedings against YT and his wife Wei Gan from the court or
judicial authorities in all jurisdictions, including, but not limited to, the PRC, or commit or confirm
with the judicial authorities that YT or his wife Wei Gan have fulfilled all their debt obligations or
legal responsibilities and (ii) file and execute any documents requested by YT to evidence the above
release. Unless and until a holder of a Debt Claim complies with the preceding sentence and all of
their obligations under the Trust Agreement, such holder shall not be entitled to exercise any rights


                                                   32
Case 2:19-bk-24804-VZ          Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                    Desc
                               Main Document    Page 42 of 159


with respect to the Trust or receive any distributions from the Trust; provided, however, that YT
reserves all rights to seek enforcement by the Chinese judicial authorities of the rights provided
herein.

        Article 11.4(b) of the Plan further provides that in connection with the release provided in
Article 11.4(b) of the Plan, each holder of a Debt Claim shall be deemed to waive all rights
conferred by the provisions of section 1542 of the California Civil Code and/or any similar state or
federal law. Section 1542 of the California Civil Code provides as follows: A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR. Holders of Debt Claims shall be deemed to
understand and acknowledge the significance and consequence of their waiver of section 1542 of the
California Civil Code, as well as any other federal or state statute or common law principle of
similar effect, and shall be deemed to acknowledge that such waiver is a material inducement to
and consideration for the property distributed to or retained by and the rights and benefits
conferred upon each holder of a Debt Claim under the Plan.

        Article 11.4(b) of the Plan further provides that entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases
described in Article 11.4(b) of the Plan, which includes by reference each of the related provisions
and definitions contained in the Plan, and further, shall constitute its finding that each release
described in Article 11.4(b) is: (i) in exchange for the good and valuable consideration provided by
the Released Parties, a good faith settlement and compromise of such Claims; (ii) in the best
interests of the Debtor and all holders of Claims; (iii) fair, equitable, and reasonable; (iv) given and
made after due notice and opportunity for hearing; and (v) a bar to any of the Releasing Parties
asserting any Claim, Cause of Action, or liability related thereto, of any kind whatsoever, against
any of the Released Parties or their property.

                3.      Exculpation and Limitation of Liability

         Article 11.5 of the Plan provides that none of YT or the Reorganized Debtor, or the direct
or indirect affiliates, employees, advisors, attorneys, financial advisors, accountants, investment
bankers, agents, or other professionals (whether current or former, in each case, in his, her, or its
capacity as such) of YT or the Reorganized Debtor, or the Released Parties shall have or incur any
liability to, or be subject to any right of action by, any holder of a Claim, or any other party in
interest in the chapter 11 case, or any of their respective agents, employees, representatives,
financial advisors, attorneys or agents acting in such capacity, or direct or indirect affiliates, or any
of their successors or assigns, for any act or omission in connection with, relating to, or arising out
of, the chapter 11 case, formulation, negotiation, preparation, dissemination, confirmation,
solicitation, implementation, or administration of the Plan, the Plan Supplement and all documents
contained or referred to therein, the Disclosure Statement, any contract, instrument, release or
other agreement or document created or entered into in connection with the Plan, or any other pre-
or postpetition act taken or omitted to be taken in connection with or in contemplation of the
restructuring of YT or confirming or consummating the Plan (including the distribution of any
property under the Plan); provided, however, that the foregoing provisions of Article 11.5 of the
Plan shall have no effect on the liability of any Person or Entity that results from any such act or
omission that is determined by a Final Order to have constituted willful misconduct, fraud, or gross
negligence and shall not impact the right of any holder of a Claim, or any other party to enforce the
terms of the Plan and the contracts, instruments, releases, and other agreements or documents
delivered in connection with the Plan. Without limiting the generality of the foregoing, YT and


                                                   33
Case 2:19-bk-24804-VZ          Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                   Desc
                               Main Document    Page 43 of 159


YT’s direct or indirect affiliates, employees, advisors, attorneys, financial advisors, accountants,
investment bankers, agents and other professionals (whether current or former, in each case, in his,
her, or its capacity as such) shall, in all respects, be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities under the Plan. The exculpated parties have
participated in good faith and in compliance with the applicable provisions of the Bankruptcy Code
with regard to the solicitation and distribution of the securities pursuant to the Plan, and, therefore,
are not, and on account of such distributions shall not be, liable at any time for the violation of any
applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan. This exculpation shall be in addition to, and not in
limitation of, all other releases, indemnities, exculpations, and any other applicable law or rules
protecting such exculpating parties from liability.

               4.      Injunctions

               a.      General

         Article 11.6(a) of the Plan provides that all Persons or Entities who have held, hold, or may
hold Claims (other than Claims that are reinstated under the Plan), and all other parties in interest
in the chapter 11 case, along with their respective current and former employees, agents, officers,
directors, principals, and direct and indirect affiliates, are permanently enjoined, from and after
the Effective Date, from, in respect of any Claim or Cause of Action released or settled hereunder,
(i) commencing, conducting, or continuing in any manner, directly or indirectly, any suit, action, or
other proceeding of any kind (including, without limitation, any proceeding in a judicial, arbitral,
administrative, or other forum) against the Released Parties, YT, or the Reorganized Debtor, or in
respect of any Claim or Cause of Action released or settled hereunder; (ii) enforcing, levying,
attaching, collecting, or otherwise recovering by any manner or means, whether directly or
indirectly, of any judgment, award, decree, or order against the Released Parties, YT, or the
Reorganized Debtor; (iii) creating, perfecting, or enforcing in any manner, directly or indirectly,
any encumbrance of any kind against the Released Parties, YT, or the Reorganized Debtor;
(iv) asserting any right of setoff, subrogation, or recoupment of any kind, against any obligation
due from the Released Parties, YT, or the Reorganized Debtor, or against the property or interests
in property of YT or the Reorganized Debtor, on account of such Claims; or (v) commencing or
continuing in any manner any action or other proceeding of any kind on account of, in connection
with, or with respect to any such Claims released or settled pursuant to the Plan; provided,
however, that nothing contained herein shall preclude such Entities from exercising their rights
pursuant to and consistent with the terms hereof and the contracts, instruments, releases, and other
agreements and documents delivered under or in connection with the Plan.

               b.      Injunction Against Interference With the Plan

        Article 11.6(b) of the Plan provides that upon entry of the Confirmation Order, all holders
of Claims and their respective current and former employees, agents, officers, directors, principals,
and direct and indirect affiliates shall be enjoined from taking any actions to interfere with the
implementation or consummation of the Plan. Each holder of an Allowed Claim, by accepting, or
being eligible to accept, distributions under or reinstatement of such Claim, as applicable, pursuant
to the Plan, shall be deemed to have consented to the injunction provisions set forth in Article 11.6
of the Plan.




                                                  34
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 44 of 159


I.      Conditions Precedent to Confirmation and the Effective Date

        Article 10.1 of the Plan sets forth the conditions precedent to confirmation of the Plan, which
consist of approval of the Disclosure Statement and entry of the Confirmation Order.

        Article 10.2 of the Plan sets forth the conditions precedent to the Effective Date, which consist of
the Confirmation Order becoming a Final Order, the documents comprising the Plan Supplement
(including the Trust Agreement) having been executed and delivered and the conditions to effectiveness
thereof having been satisfied, all actions necessary to implement the Plan having been effected (and all
documents necessary to implement the Plan having been executed and delivered and/or filed with
applicable governmental units), and the receipt of necessary governmental approvals.

        Article 10.3 of the Plan permits the Debtor to waive in writing any of the conditions precedent to
confirmation of the Plan or the Effective Date. Article 10.4 of the Plan provides that, in the event the
Effective Date does not occur due to the failure of the conditions precedent set forth in Article X of the
Plan, the Confirmation Order and Plan will be of no force and effect, no distributions shall be made, no
executory contracts or unexpired leases shall be deemed assumed, assumed and assigned, or rejected by
operation of the Plan, parties shall be restored to the pre-confirmation status quo ante, and nothing in the
Plan or Disclosure Statement will (i) release any Claims against the Debtor or any Claims belonging to
the Debtor, (ii) prejudice in any manner the rights of the Debtor or any other Entity, or (iii) constitute an
admission, acknowledgement, offer, or undertaking by the Debtor.

                                                     V.

                                               THE TRUST

A.      Creation of the Trust

        Article 6.2 of the Plan provides that on or after the Effective Date, the Debtor or the Reorganized
Debtor shall (a) transfer the economic interests in 90,588,235 units (representing 100% of the issued and
outstanding units) of West Coast (the “West Coast Interests”) and (b) cause to be transferred 147,058,823
Class B shares of Smart King (the “Smart King Shares”) to (i) the 2020 Creditor Liquidating Trust for the
benefit of holders of Allowed Debt Claims (the “Creditor Trust”) and (ii) a trust for the benefit of holders
of Late Filed Debt Claims (the “Late Filed Debt Claims Reserve” and together with the Creditor Trust,
the “Trust”).

         Each holder of an Allowed Debt Claim or Late Filed Debt Claim shall receive a beneficial
interest (a “Trust Interest”) in the Creditor Trust or the Late Filed Debt Claims Reserve, as applicable,
based on the formulas set forth below. The Trust will preserve, hold, manage, and maximize the Trust
Assets (as defined below) for use in paying and satisfying the holders’ Claims upon the earlier to occur of
(x) the consummation of a Liquidity Event or Distribution Event (each as defined below) and (y) the
termination of the Trust in accordance with the Trust Agreement.

B.      The Trust Assets

        The assets of the Trust will consist of the following: (i) the economic interest in 90,588,235 units
of West Coast (representing 100% of the issued and outstanding units of West Coast); (ii) 147,058,823
Smart King Shares; and (iii) the Trust Expense Funded Amount contributed to the Trust by a postpetition
lender (the “Funding Source”) as provided in the Trust Agreement Term Sheet (collectively, the “Trust
Assets”).




                                                     35
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                 Main Document    Page 45 of 159


C.      Voting Rights With Respect to the Trust Assets

         The Trustee will exercise all voting rights with respect to the Smart King Shares as directed by
FF Top Holding Ltd.; provided that the exercise of such voting rights shall be in accordance with (i) the
organizational and governing documents of Smart King, (ii) such other agreements that are in effect as of
the date of the Trust Agreement (including the certain Fourth Amended and Restated Memorandum and
Articles of Association of Smart King, adopted as of May 15, 2019), and (iii) that certain Restructuring
Agreement, dated as of December 31, 2018, by and among Smart King, YT Season Smart Limited, a
company formed under the laws of the British Virgin Islands, and the other parties thereto, in each case,
to the extent applicable.

D.      Late Filed Debt Claims Reserve

        On the Effective Date, the Debtor shall transfer 10% of the West Coast Interests and Smart King
Shares respectively to the Late Filed Debt Claims Reserve for the benefit of holders of Late Filed Debt
Claims. The Late Filed Debt Claims Reserve will have no operations other than to make distributions to
holders of Late Filed Debt Claims in accordance with the Distribution Waterfall and will be managed by
the Trustee pursuant to a separate trust agreement with substantially similar governance terms as the Trust
Agreement.

         The Trustee shall have the right in its discretion to (i) exchange the Late Filed Debt Claims
Reserve’s portion of the West Coast Interests and Smart King Shares for direct Trust Interests in the
Creditor Trust, which shall provide the beneficiaries of the Late Filed Debt Claims Reserve with the same
share of distributions they are otherwise entitled to receive under the Distribution Waterfall, and (ii)
distribute such Trust Interests to the beneficiaries of the Late Filed Debt Claims Reserve in exchange for
their beneficial interests in the Late Filed Debt Claims Reserve.

         In order for a holder of a Late Filed Debt Claim to receive a distribution from the Late Filed Debt
Claims Reserve, such holder must execute a full release of the Debtor and his wife Wei Gan from
personal liability on all claims in every jurisdiction. Any distribution to a Late Filed Debt Claim shall be
from the Late Filed Debt Claims Reserve and holders of Late Filed Debt Claims shall have no recourse
against the Creditor Trust or the Debtor.

E.      Appointment of the Trustee

          On or after the Effective Date, one (1) trustee (the “Trustee”) shall be appointed in accordance
with the Trust Agreement, the identity of which shall be disclosed prior to confirmation of the Plan. The
Trust Agreement shall set forth certain experience and independence criteria for the Trustee. The Trustee
shall act as a fiduciary and shall not be personally liable in connection with the affairs of the Trust or to
any person except for such of the Trustee’s acts or omissions that constitute fraud, willful misconduct, or
gross negligence, as determined by a court of competent jurisdiction. In addition, the Trustee shall be
indemnified by the Trust against and held harmless by the Trust from any losses, claims, damages,
liabilities, or expenses (including without limitation, attorneys’ fees, disbursements, and related expenses)
to which the Trustee may become subject in connection with any action, suit, proceeding, or investigation
brought or threatened against the Trustee in connection with any matter arising out of or related to the
Trust Agreement or the affairs of the Trust (other than in respect of acts or omissions that constitute fraud,
willful misconduct, or gross negligence, as determined by a court of competent jurisdiction). The Trustee
shall be entitled to obtain customary fiduciary and/or errors and omissions liability insurance and engage
independent legal counsel and financial advisors to assist with its evaluation of any matters with respect
to the Trust, including any Liquidity Event.




                                                     36
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                         Desc
                                 Main Document    Page 46 of 159


         The Trustee shall be compensated by the Trust in an amount not to exceed $100,000 per annum
(unless approved by the Creditor Trust Committee). The Trustee shall be entitled to reimburse itself out of
any available cash in the Trust, for its actual out-of-pocket expenses and against and from any and all
loss, liability, expense, or damage, which the Trustee may sustain in good faith and without willful
misconduct, gross negligence, or fraud in the exercise and performance of any of the powers and duties of
the Trustee under the Trust Agreement.

      The Trustee may resign upon sixty (60) days’ advance written notice to the Creditor Trust
Committee so long as a replacement trustee has been appointed.

F.      Creditor Trust Committee

        Holders of Trust Interests will be represented by a committee that shall consist of a number of
holders of Allowed Debt Claims (the “Creditor Trust Committee”), the responsibilities and governance of
which are set forth in the Trust Agreement Term Sheet.

G.      Term of the Trust

         The term of the Trust will extend until the sixth (6th) anniversary of the effective date of the Trust
Agreement (such six (6)-year period, the “Initial Term”). The Creditor Trust Committee may, upon
delivery of written notice to the Trustee not later than ninety (90) days prior to the expiration of the Initial
Term, elect to extend the Initial Term for up to three (3) additional one (1)-year periods (each, a “Creditor
Extension Term”) to allow for orderly liquidation of any remaining Trust Assets. Subject to the
limitations set forth above, the Creditor Trust Committee may, upon delivery of written notice to the
Trustee not later than ninety (90) days prior to the expiration of the then-current Creditor Extension Term,
elect to extend such Creditor Extension Term.

        If the completion of an IPO occurs during the Initial Term, the Debtor may, upon delivery of
written notice to the Trustee and the Creditor Trust Committee not later than ninety (90) days prior to the
expiration of the Initial Term, elect to extend the Initial Term for up to three (3) additional one (1)-year
periods (each, a “YT Extension Term”) in his sole discretion to liquidate any Smart King Shares that
remain unsold as of the expiration of the Initial Term.

          The Trustee shall dissolve and wind up the Trust and distribution the Trust Assets upon the
expiration of (i) the Initial Term if no YT Extension Term or Creditor Extension Term is exercised or
(ii) the expiration of the applicable YT Extension Term or Creditor Extension Term, as applicable. The
Trustee may dissolve the Trust before the end of the Initial Term, any Creditor Extension Term, or any
YT Extension Term if: (x) all Allowed Debt Claim Distribution Amounts are fully paid and satisfied and
the Debtor has approved the dissolution of the Trust or (y) upon the liquidation, dissolution, or winding
up of Smart King (a “Liquidity Event”). Upon termination of the Trust, the Trustee will obtain a valuation
of the Trust Assets as of the termination date (performed by an independent valuation firm selected by the
Trustee and approved by the Creditor Trust Committee and the Debtor) and shall, as promptly as
practicable following the completion of the independent valuation, distribute the Trust Assets in kind to
the holders of Allowed Debt Claims in accordance with the distribution waterfall set forth on Exhibit A to
the Trust Agreement Term Sheet.

H.      Expenses of the Trust

         On the effective date of the Trust Agreement, the Funding Source will contribute to the Trust as
part of the Trust Assets $600,000 in immediately available funds for the purposes of funding the Trust’s
administration during the first three (3) years of the Initial Term, including for retaining independent third
party advisors (legal counsel, an independent registered accounting firm, and an independent valuation


                                                      37
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                 Main Document    Page 47 of 159


firm, among others), compensating the Trustee, and paying such other fees and expenses incidental to the
management and administration of the Trust Assets during the first three (3) years of the Initial Term. For
each year during the Initial Term thereafter, no later than thirty (30) days following the beginning of such
year, the Funding Source shall contribute to the Trust as part of the Trust Assets $200,000 in immediately
available funds for the purposes of funding the Trust’s administration during such year (the expenses
referred to in this paragraph are referred to herein as the “Initial Trust Expenses”). For purposes of
clarification, in no event shall the Funding Source be required during the Initial Term to contribute to the
Trust as part of the Trust Assets more than $1,200,000.

         In the event that the Debtor elects to extend the duration of the Trust beyond the Initial Term
pursuant to a YT Extension Term, the Funding Source will contribute to the Trust as part of the Trust
Assets $200,000 in immediately available funds for the purposes of funding the Trust’s administration
during such YT Extension Term (such expenses, the “YT Extension Expenses”). In the event that the
Creditor Trust Committee elects to extend the duration of the Trust beyond the Initial Term, the holders of
Trust Interests shall obtain financing for the Trust in the amount of $200,000 in the aggregate for each
Creditor Extension Term (with each holder bearing his, her, or its pro rata share of such amount) for the
purposes of funding the Trust’s administration (the “Additional Trust Expenses” and, together with the
Initial Trust Expenses and the YT Extension Expenses the “Trust Expense Funded Amount”).

I.      Distribution of Trust Assets

         On or after the completion of an IPO on the New York Stock Exchange, Nasdaq, the Hong Kong
Stock Exchange, the London Stock Exchange, or any other internationally recognized stock exchange
with respect to the shares of outstanding capital stock of Smart King or such other relevant listing vehicle,
as applicable, the proceeds received by the Trust from (i) any disposition of Smart King Shares or
(ii) dividends or distributions in respect of the Smart King Shares or the interest in West Coast (each,
a “Distribution Event”) will be distributed in accordance with the Distribution Waterfall upon the earlier
of (i) sixty (60) days following the occurrence of such Distribution Event, and (ii) the termination of the
Trust.

         The Trustee may delay or defer the distribution of any proceeds (whether cash, securities, or other
property) received by the Trustee in respect of the Trust Assets if the Trustee determines that such
deferral or delay is in the best interests of the holders of Trust Interests (including if (i) the Trust or the
Trust Assets are bound by an injunction, freeze order, judgment, or similar order or proceeding affecting
such distribution or (ii) such distribution would violate applicable law).

        The decision as to when and how much of the Trust Assets to dispose of after an IPO will be
governed in accordance with the schedule attached as Exhibit B to the Trust Agreement Term Sheet, and
the Trustee will, in accordance with instructions in compliance with such schedule, sell, transfer, or
otherwise dispose of any securities that are listed (the “Marketable Securities”) in one or more open
market transactions, private placement, or derivative transactions. The proceeds shall be distributed in
accordance with the Distribution Waterfall.

         At any time upon the Debtor’s request, the Trustee will distribute the Marketable Securities in
kind to the holders of Trust Interests in lieu of any cash distribution. The value of the Marketable
Securities will be the average closing trading price for the five (5) consecutive trading days immediately
prior to the distribution.




                                                      38
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                     Desc
                                Main Document    Page 48 of 159


J.      Distribution Waterfall

         The Trust Assets of the Creditor Trust and the Late Filed Debt Claims Reserve shall be
distributed to the Funding Source, holders of eligible Claims that made a Trust Election, holders of the
Trust Interests, and the Debtor as follows:

           i.   First, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to the
                Funding Source, an amount equal to the amount contributed by the Funding Source
                during the Initial Term to provide for (x) the Initial Trust Expenses and (y) the YT
                Extension Expenses, if any;

          ii.   Second, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to each
                holder of Trust Interests, an amount equal to such holder’s pro rata share of the
                Additional Trust Expenses, if any;

         iii.   Third, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to each
                holder of an Administrative Expense Claim, Priority Tax Claim, Priority Non-Tax Claim,
                or U.S. Secured Claim that has made a Trust Election, equal to the Allowed amount of
                such Claim;

         iv.    Fourth, the remaining Trust Assets of the Late Filed Debt Claims Reserve, to holders of
                Late Filed Debt Claims, an amount equal to such holder’s pro rata share of the remaining
                Trust Assets held in the Late Filed Debt Claims Reserve (after accounting for the
                distributions pursuant to clauses (i) through (iii) above, if any), until such holder has
                received aggregate distributions (in cash or in kind) pursuant to this clause (iv) equal to
                the lessor of (x) such holder’s pro rata share of remaining Trust Assets that would be
                available to satisfy all Allowed Debt Claims and Late Filed Debt Claims; and (y) the full
                amount of such Late Filed Debt Claim as verified by the Trustee;

          v.    Fifth, to the Creditor Trust, 100% of the amount of the remaining Trust Assets held in the
                Late Filed Debt Claims Reserve (after accounting for the distributions pursuant to clauses
                (i) through (iv) above), if any;

         vi.    Sixth, the Trust Assets remaining in the Creditor Trust after distributions pursuant to
                clauses (i) through (iii) above and contributions from clause (v) above, to holders of
                Allowed Debt Claims, an amount equal to such holder’s pro rata share of the remaining
                proceeds held in the Creditor Trust, if any, until such holder has received aggregate
                distributions (in cash or in kind) pursuant to this clause (vi) equal to the amount of such
                holder’s Allowed Debt Claim Distribution Amount; and

        vii.    Seventh, to the Debtor, 100% of the amount of the remaining proceeds (after accounting
                for the distributions pursuant to clauses (i), (ii), (iii), (iv), and (vi) above), if any.

                                                   VI.

                                   HYPOTHETICAL SCENARIOS

        In order to align incentives of YT with the equity holders of Smart King, including the holders of
Trust Interests, Smart King will enter into the 2020 Equity Incentive Plan with YT and certain key
members of management, conditioned on the consummation of the Plan. See Article II.C.5 above entitled
“2020 Equity Incentive Plan.” The 2020 Equity Incentive Plan will provide equity consideration to YT
based upon Smart King’s valuation at the time of a Distribution Event. In addition, Smart King is


                                                   39
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                Main Document    Page 49 of 159


currently seeking Series B Equity Financing in the amount of $850 million in order to proceed to
production of FF91. The terms and conditions of the financing have not been determined. See Article
II.C.6 above entitled “FF’s Strategy.”

        In order to provide financing for the Restructuring, YT obtained a secured loan from Pacific
Technology, an affiliate, in the amount of $2,677,629. In addition, in connection with the Trust, YT
expects to obtain additional financing, and as discussed in Article VII.D above, YT will be filing a motion
for approval of the DIP Facility. These loans may be repaid from a priority distribution by the Trust.

         The recoveries under the Restructuring are dependent on Smart King’s value. In order to illustrate
recoveries under different valuation scenarios of Smart King, YT has prepared the following chart with
the following assumptions:

            •   Series B Equity Financing will dilute equity interests by 33%;
            •   Smart King’s IPO will dilute equity interests by 25%;
            •   Smart King’s IPO will take place in the first quarter of 2021;
            •   Total amount of claims for distribution purposes is $2.33 billion; and
            •   The 2020 Equity Incentive Plan will be distributed in full (see Article II.C.5 above
                entitled “2020 Equity Incentive Plan.”).

         The hypothetical figures set forth in the table below are estimates only and reflect various
generalizations and assumptions by YT and his advisors. Such estimates, generalizations, and
assumptions are considered reasonable by YT and his advisors, although they may prove to have been
incorrect or unfounded; further, they are hypothetical estimates only and are inherently subject to
significant economic, competitive, tax, and other risks and uncertainties beyond the control of YT, Smart
King, or FF, including those described in Article IX of this Disclosure Statement under “Risks Related to
FF and its Business that may Adversely Affect the Trust Interests,” “Risks Related to the Industry,” and
“Risks Related to FF’s Operations in the PRC.”

Distribution from Creditor Trust
                                          Smart King Value Under Different IPO Prices (Millions)
            (Millions)
Aggregate Distribution                 $5,000(Post series B)    $10,000(Post IPO)      $21,000(Post IPO)
Distribution to Creditors                     $1,144                  $1,417                 $2,341
Creditor Recovery Percentage                 49.10%                  60.82%                 100.47%

         As illustrated in the following table, the 2020 Equity Incentive Plan will result in various degrees
of dilution, depending on Smart King’s future valuation:

     Smart King Value
                                        $5,000                  $10,000                     $21,000
       (in millions)
                                          2%                 Additional 3%              Additional 3%
Dilution                            (Post series B)           (Post IPO)                 (Post IPO)

                                                      VII.

                         CERTAIN RISK FACTORS TO BE CONSIDERED

     HOLDERS OF CLAIMS IN CLASS 3 SHOULD READ AND CONSIDER CAREFULLY THE
FACTORS SET FORTH BELOW, AS WELL AS THE OTHER INFORMATION SET FORTH IN
THIS DISCLOSURE STATEMENT (AND THE DOCUMENTS DELIVERED TOGETHER



                                                      40
Case 2:19-bk-24804-VZ             Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                  Main Document    Page 50 of 159


HEREWITH OR INCORPORATED BY REFERENCE HEREIN), PRIOR TO VOTING TO ACCEPT
OR REJECT THE PLAN. THESE FACTORS SHOULD NOT, HOWEVER, BE REGARDED AS
CONSTITUTING THE ONLY RISKS INVOLVED IN CONNECTION WITH THE PLAN AND ITS
IMPLEMENTATION.

      THESE RISK FACTORS CONTAIN CERTAIN STATEMENTS THAT ARE FORWARD-
LOOKING STATEMENTS. THESE STATEMENTS ARE SUBJECT TO A NUMBER OF
ASSUMPTIONS, RISKS, AND UNCERTAINTIES, MANY OF WHICH ARE BEYOND THE
CONTROL OF THE DEBTOR. IF ANY OF THE FOLLOWING RISKS OR OTHER UNFORESEEN
EVENTS ACTUALLY OCCUR, FF’S BUSINESS, ITS FINANCIAL CONDITION AND THE
RESULTS OF ITS OPERATIONS, AND THEREFORE THE VALUE OF THE TRUST INTERESTS
COULD BE MATERIALLY AND ADVERSELY AFFECTED. YOUR TRUST INTEREST WILL
ENTITLE YOU TO YOUR RESPECTIVE PORTION OF THE BENEFICIAL INTEREST IN THE
TRUST, WHICH HOLDS ALL OF YT’S ECONOMIC INTEREST IN FF AS “TRUST ASSETS.” AS A
RESULT, THE VALUE OF THE TRUST ASSETS ARE ENTIRELY RELIANT ON THE VALUE OF
THE EQUITY INTERESTS OF FF, WHICH WOULD BE DETERMINED AND AFFECTED BY FF’S
BUSINESS, PROSPECTS FINANCIAL CONDITION, AND RESULTS OF OPERATIONS. HOLDERS
OF CLAIMS ARE CAUTIONED THAT THE FORWARD-LOOKING STATEMENTS SPEAK AS OF
THE DATE MADE AND ARE NOT GUARANTEES OF FUTURE PERFORMANCE. ACTUAL
RESULTS OR DEVELOPMENTS MAY DIFFER MATERIALLY FROM THE EXPECTATIONS
EXPRESSED OR IMPLIED IN THE FORWARD-LOOKING STATEMENTS. NO PARTY,
INCLUDING, WITHOUT LIMITATION, THE DEBTOR OR THE REORGANIZED DEBTOR,
UNDERTAKES AN OBLIGATION TO UPDATE ANY SUCH STATEMENTS.

A.      Risks Related to the Plan

The Plan May Not Be Confirmed

         There is no assurance that the Bankruptcy Court will confirm the Plan. Even if all Classes vote to
accept the Plan, the Bankruptcy Court could still decline to confirm the Plan if it finds that any of the
statutory requirements for confirmation have not been met. Moreover, there can be no assurance that
modifications to the Plan will not be required for confirmation or that such modifications would not
necessitate the re-solicitation of votes. If the Plan is not confirmed, it is unclear what distributions, if any,
holders of Claims ultimately would receive with respect to their Allowed Claims.

Failure to Consummate the Plan

         The Plan provides for certain conditions that must be satisfied (or waived) prior to the Effective
Date. As the date of filing this Disclosure Statement, there can be no assurance that any or all of the
conditions in the Plan will be satisfied (or waived). Accordingly, there can be no assurance that the Plan
will be confirmed by the Bankruptcy Court. Further, if the Plan is confirmed, there can be no assurance
that the Plan will be consummated.

If the Plan is not consummated, YT may seek restructuring alternatives that result in less value to
holders of claims against YT than they would receive pursuant to the Plan.

        If YT does not consummate the Plan, he may be required to pursue an alternative plan or plans of
reorganization, either under the Bankruptcy Code or otherwise. There can be no assurance that YT would
be able to effect any such alternative plan or reorganization or that any such alternative plan or
reorganization would be on terms as favorable to the holders of claims against YT as the terms of the
Plan. In addition, YT’s creditors may seek relief from the automatic stay to take certain legal actions
against YT, which could include foreclosure or liquidation of YT’s assets. If a liquidation or protracted


                                                       41
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 51 of 159


reorganization of YT were to occur, there is a substantial risk that the value of YT’s assets (and ultimately
the value of FF) would be substantially eroded to the detriment of all stakeholders. If an alternative plan
of reorganization could not be implemented, it is likely that YT would have to liquidate his assets, in
which case it is likely that holders of claims against YT would receive less than they would have received
pursuant to the Plan.

If consummation of the Plan is delayed, FF may not be able to obtain financing.

         After the consummation of the Plan, FF would need to obtain financing to provide it with the
financial capacity necessary to fund its operations and proceed with its business plan. Securing financing
for FF is dependent upon a number of factors, some of which are beyond FF’s or YT’s control. If the Plan
is not consummated on a timely basis, FF may be unable to negotiate acceptable terms for such an
arrangement. The challenges of obtaining financing would be exacerbated by adverse conditions in the
general economy and the volatility and tightness in the financial and credit markets. An inability to obtain
financing on a timely basis and/or on reasonable commercial terms, or at all, could have an adverse effect
on FF’s business, financial condition, and operating results or ability to continue as a going concern.

The exchange of the Debt Claims for Trust Interests does not reflect any independent valuation of FF.

         YT has not obtained or requested a determination from any third party as to the value of FF or the
Trust Interests. In particular, the future value of the Trust Interests, including the right to receive any
distributions or other payments, will depend on YT’s ability to consummate the Plan, as well as FF’s
ability to obtain the financing necessary to fund its operations and proceed with its business plan.

YT may withdraw, amend, cancel, or delay the Plan in his sole and absolute discretion.

        To the fullest extent permitted by applicable law, YT reserves the right to withdraw, amend,
cancel, or delay the Plan (or any part of the Plan), before or after the Voting Deadline. The potential
impact of any such action on the holders of Claims cannot presently be foreseen but may include a change
in the economic impact of the Plan or could make it significantly less likely that YT will be able to
consummate the Plan. You will not have any right to vote on, or to be consulted in connection with, YT’s
decision regarding whether to withdraw, amend, cancel, or delay the Plan or any part thereof.

FF’s future value, and therefore the value of your interest in the Trust is uncertain. The hypothetical
figures set forth in the table in Article VI of this Disclosure Statement are based on generalizations and
assumptions that may not prove to be accurate.

         The hypothetical figures set forth in the table in Article VI of this Disclosure Statement are
estimates only and reflect various generalizations and assumptions by YT and management of FF. Such
estimates, generalizations and assumptions are considered reasonable by YT and management, although
they may prove to have been incorrect or unfounded; further, they are hypothetical estimates only and are
inherently subject to significant economic, competitive, tax, and other risks and uncertainties beyond the
control of YT or FF, including the additional risks set forth herein under “Risks Related to FF and its
Business that may Adversely Affect the Trust Interests,” “Risks Related to the Industry” and “Risks
Related to FF’s Operation in the PRC.” There can be no assurance that the hypothetical returns described
in such will be realized, and actual results may vary materially and adversely from the hypothetical
estimates set forth therein. To the extent the future value of FF is materially less than described in the
table, the value of your interest in the Trust will be negatively affected.




                                                     42
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                     Desc
                                 Main Document    Page 52 of 159


B.       Risks Related to Smart King, FF, and Their Business that may Adversely Affect the Trust
         Interests

Smart King has substantial existing indebtedness and may incur substantial additional indebtedness in
the future, and Smart King may not be able to refinance its current borrowings on terms that are
acceptable to it, or at all.

        Smart King has a substantial amount of indebtedness as disclosed herein, and may continue to
incur additional indebtedness from time to time to support its operations. If Smart King incurs additional
debt, the risks that it faces as a result of its indebtedness and leverage could intensify. The substantial
existing debt and the incurrence of any additional debt of Smart King could:

     •   limit Smart King’s ability to satisfy its obligations under certain debt instruments, including the
         bridge facility agreements;

     •   in the event Smart King is not able to renew or refinance existing indebtedness as it becomes,
         cause Smart King to seek bankruptcy protection or enter into other insolvency proceedings;

     •   increase its vulnerability to adverse general economic and industry conditions;

     •   require it to dedicate a substantial portion of its cash flow from operations to servicing and
         repaying indebtedness, thereby reducing the availability of cash flow to fund its working capital,
         capital expenditures, and other general corporate purposes;

     •   increase its exposure to interest rate and exchange rate fluctuations;

     •   limit Smart King’s ability to borrow additional funds and impose additional financial and other
         restrictions on it; and

     •   increase the cost of additional financing.

         Because the majority of Smart King’s indebtedness is short-term indebtedness, Smart King may
suffer a near-term liquidity problem if it is unable to refinance these borrowings as they become due. As
of July 31, 2019, Smart King’s current liabilities amounted to $734.3 million, with outstanding note
payables of $402.1 million to related-party lenders and third-party lenders, respectively. Smart King has
defaulted on some of the notes, and is currently in negotiation with such lenders for extensions or
conversion of notes into equity. Several other notes will mature by the end of 2019. For example, FF’s
secured note of $45.0 million issued to certain purchasers pursuant to the note purchase agreement with
U.S. Bank National Association became due on October 31, 2019, however, FF obtained an extension of
the maturity date to May 31, 2020. Certain of the notes entered into by the lenders and Smart King
provided an increasing interest rate per annum. There is no assurance that Smart King will be able to
obtain extensions, or renew certain notes in the future at commercially acceptable rates, or obtain
sufficient alternative funding on reasonable terms, or at all, to settle the notes.

        The commercial banks, financial institutions and individual lenders may have concerns in
providing or renewing financing for FF’s operations, especially if a significant portion of their lending to
Smart King has not been repaid as of the date of this Disclosure Statement and may continue to remain
outstanding for an indeterminate period of time. The United States and Chinese governments may also
pass measures to tighten credit available in the markets. Any future monetary tightening measures as well
as other monetary, fiscal and industrial policy changes by those governments could materially and
adversely affect FF’s cost and availability of financing, liquidity, and access to capital, and ability to


                                                      43
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 53 of 159


operate its business. Unless Smart King is successful in obtaining extensions, refinancing, or waivers with
respect to certain indebtedness that is or will come due in the near future, or that is currently in default,
Smart King is not expected to have sufficient liquidity to remain as a going concern. Furthermore, even if
it is able to obtain such extensions, refinancing or waivers, Smart King must be able to consummate the
Series B Equity Financing or a similar financing by early 2020, or Smart King will again face financing
challenges that may call into question its ability to continue as a going concern. There can be no
assurance that Smart King will be able to obtain any such extensions, refinancing or waivers or
consummate the Series B Equity Financing or similar financing on a timely basis or on reasonable
commercial terms, or at all.

Smart King is operating, and will continue to operate, with a working capital deficit and has limited
cash availability and liquidity, and if Smart King cannot close equity financing as planned, there exist
doubts and uncertainties as to its ability to continue as a going concern.

         Smart King has been operating for the past one year under limited cash availability and liquidity.
It incurred a net loss of $477.8 million and $103.1 million, respectively, in 2018 and during the seven
months ended July 31, 2019, and had an accumulated loss of $2.15 billion as of July 31, 2019. Given
Smart King’s current limited cash availability and liquidity, there is a concern as to Smart King’s ability
to pay its debts and liabilities as they come due and to continue as a going concern. For more information,
see “Management’s Discussion and Analysis of Financial Condition and Results of Operations of Smart
King Ltd.,” attached hereto as Exhibit C.

         As Smart King has substantial indebtedness in the PRC and the United States, there are doubts
and uncertainties about Smart King’s ability to service its existing debts and to continue its operations.
The annual interest rates for Smart King’s borrowings from third party lenders generally varied from
8.99% to 13% as of December 31, 2018, which may be raised in the event of default. In order to refinance
its existing borrowings, Smart King may need to borrow with even higher interest rates, if Smart King
cannot close equity financing as planned The doubts and uncertainties about Smart King’s ability to
service its debts and continue its operations may result in concerns of its creditors, suppliers, customers
and other counterparties, which could hinder Smart King’s ability to conduct operation in the ordinary
course of business and to raise financing on a reasonable terms, which may result in Smart King’s
inability to continue as a going concern.

        From time to time, Smart King pledged its properties in the United States as collateral for certain
borrowings, which Smart King has not fully paid off as of the date of this Disclosure Statement. For
example, pursuant to the note purchase agreement dated April 29, 2019, entered into with U.S. Bank
National Association and certain purchasers, and with Birch Lake as the agent and collateral agent,
substantially all of Smart King’s tangible and intangible assets have been pledged as collateral. Smart
King’s operations may be disrupted if it fails to pay off the borrowings and the creditors decide to take
enforcement measures, which would materially and adversely affect Smart King’s business, results of
operations, financial condition, and future prospects.

        Furthermore, Smart King’s ability to satisfy its outstanding and future debt and other obligations
by its self-generated revenues may largely depend upon its planned commercialization and the
performance of FF’s electric vehicles, including the FF 91 and the FF 81, which are subject to the factors,
including FF’s ability to secure funds, as well as factors which are beyond Smart King’s control,
including general economic conditions, technological trends in the automotive industry and competitors
in the EV electric vehicle markets by the time the electric vehicles are manufactured and sold.




                                                     44
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                     Desc
                                 Main Document    Page 54 of 159


FF has not commenced production of any model, and has not generated any revenue since its
inception. There are uncertainties concerning its ability to develop, manufacture, market, sell and
deliver electric vehicles of quality and appeal to customers, on schedule, and on a scale to achieve
profitability.

         FF is in its development stage. It has not generated revenue since its inception in 2014 and has
not commenced production of any model as of the date of this Disclosure Statement. FF’s future business
depends in large part on its ability to execute on its plans to develop, manufacture, market, sell and
deliver its electric vehicles, including the FF 91, the FF 81 and other planned electric vehicle models that
appeal to customers. In general, FF’s development, manufacturing, and sale of its planned volume
manufactured vehicle is subject to various risks, including those with respect to:

    •   FF’s ability to secure sufficient funding;

    •   the appropriate selection and design of the equipment to accurately manufacture the electric
        vehicles within specified design tolerances;

    •   compliance with environmental, workplace safety and similar regulations;

    •   channels to secure necessary components from suppliers on acceptable terms and in a timely
        manner;

    •   FF’s ability to attract, recruit, hire, and train skilled employees;

    •   quality controls;

    •   FF’s ability to keep up with the technological development, estimated sales efforts, or after sale
        support, including charging;

    •   consumer expectations which are subject to change and affected by technological trends; and

    •   other delays and cost overruns.

         Any of the foregoing risks could have a material adverse effect on FF’s business, prospects,
results of operations and financial condition, and ability to continue as a going concern, and therefore the
value of the Trust Interests.

FF may experience delays in realizing its projected timelines, cost, and volume targets for the
production and ramp of its FF 91 vehicle, which could harm its business, prospects, financial
condition, and operating results.

         FF’s current business depends in large part on its ability to execute on its plans to manufacture,
market and sell the FF 91 vehicle on a scale that may achieve profitability. Historically, FF has missed its
planned timeline to produce the FF 91. FF has not commenced production of the FF 91. Although FF’s
plan is to start its production within nine months after Smart King has completed its pending Series B
Equity Financing, the commitment of any potential investors have not been secured and there is no
assurance such financing will be obtained on a timely basis, on commercially reasonably terms, or at all.
Assuming FF secures necessary funding, FF expects that its Hanford, California manufacturing facility
will have the capacity to produce 10,000 units of the FF 91 beginning in 2021, while FF expects to deliver
100 units to the market by the IPO of Smart King’s shares (targeted for as early as early-to-mid-2021).



                                                      45
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                Main Document    Page 55 of 159


         FF has no experience to date in manufacturing vehicles, and in order to successfully produce a
high volume of vehicles, FF will need to complete the implementation and ramp of efficient and cost-
effective manufacturing capabilities, processes and supply chains necessary to support the volumes that
FF is targeting. The FF 91 production plan has generally required and will require significant investments
of cash and management resources.

        FF’s production plan for the FF 91 is based on many key assumptions, including:

    •   that FF obtains the necessary financing to complete its build-out plans;

    •   that FF will be able to fully build out its Hanford manufacturing facility in a timely manner;

    •   that the equipment and processes that FF has selected for FF 91 production will be able to
        accurately manufacture high volumes of FF 91 vehicles within specified design tolerances and
        with high quality;

    •   complete ramping high volume production of FF 91 at the Hanford manufacturing facility
        without exceeding FF’s projected costs and on its projected timeline;

    •   that FF will be able to maintain suppliers for the necessary components on terms and conditions
        that are reasonably acceptable and that FF will be able to obtain components on a timely basis
        and in the necessary quantities to support high volume production and the number of FF 91
        reservations; and

    •   that FF will be able to attract, recruit, hire, train, and retain skilled employees, including
        employees on the production line, to operate its Hanford manufacturing facility for the FF 91.

        If one or more of the foregoing assumptions turns out to be incorrect, FF’s ability to meet its FF
91 projections on time and at volumes and prices that are profitable, the number of FF 91 reservations, as
well as FF’s business, prospects, reputation, operating results, and financial condition, may be materially
and adversely impacted. In any such event, the value of the Trust Interests could be materially impaired.

It is expected that there would be further increases in Smart King’s costs and expenses that would
result in continuing losses for at least the foreseeable future.

        Smart King incurred a net loss of $477.8 million and $103.1 million, respectively, in 2018 and the
seven months ended July 31, 2019, and had an accumulated loss of $2.15 billion as of July 31, 2019.
Smart King has had net losses in each quarter since its inception, and will continue to incur operating and
net losses each quarter until at least the time it begins significant deliveries of the FF 91, which is not
expected to occur until 2021, and may occur later. There is no assurance that the FF 91, the FF 81 or other
planned electric vehicles will be commercially successful, even when they are successfully manufactured.
There is also no assurance that FF is to ever achieve profitability.

        The rate at which Smart King will incur costs and losses in future periods from current levels may
increase significantly, as FF:

    •   continues to develop the FF 91, FF 81 and other planned electric vehicle models;

    •   develops and equips its manufacturing facility in Hanford, California to produce the FF 91, and
        secures manufacturing capabilities in the PRC for FF’s planned electric vehicle to be
        manufactured and sold in the PRC;


                                                    46
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                 Main Document    Page 56 of 159



    •   builds up inventories of parts and components for the FF 91;

    •   develops and expands its design, development, maintenance, servicing and repair capabilities;

    •   opens offline FF self-owned stores; and

    •   increases its sales and marketing activities.

         These efforts may be more expensive than FF currently anticipates or these efforts may not result
in increases in its revenues, which would further increase its losses. As FF is seeking funding to realize its
business operations plan based on its estimated capital requirements, any cost overrun that deviates from
its estimate may materially and adversely affect FF’s business, prospects, financial condition, and results
of operations.

The Vendor Trust program established by FF may not fully resolve the disputes with its contractors
and suppliers.

         On April 29, 2019, as part of its financing efforts and to regain support from its contractors and
suppliers, FF created the Vendor Trust securing past due payables up to $150 million with substantially
all of its tangible and intangible assets. Participating vendors have the benefit of a first lien with third
payment priority on assets of FF and its affiliates, and are also entitled to certain interim distributions
from the trust and interests. As of the date of this Disclosure Statement, vendors owed aggregate trade
payable of $141.0 million have agreed to participate in the trust, which FF estimates to constitute all past
due amounts for approximately 80% of its suppliers. FF intends to pay off the payables of the suppliers
participating in the trust with the equity financing that it has raised. However, there is no assurance that
the funding will be available. In the event that FF fails to secure capital to pay off the payables in the
Vendor Trust upon its maturity, and/or the vendors decide to enforce the collateral when FF defaults, FF’s
business and operations will be materially disrupted, and it will call into question whether FF can
continue as a going concern.

         FF believes the Vendor Trust will increase its contractors’ and suppliers’ confidence in it and
secure their continued cooperation in the production of the FF 91. However, the Vendor Trust will not be
able to satisfy the overdue payments from all suppliers. Although several major vendors that initiated
proceedings against FF have settled their respective claims by participating in the Vendor Trust, as of the
date of this Disclosure Statement, litigation proceedings with five vendors who did not participate in the
Vendor Trust remain pending. If the suppliers do not participate, or withdraw from, the Vendor Trust, FF
will continue to face uncertainty in its supply chains, risks of threatened legal or administrative
proceedings and persistent liquidity problems. Most importantly, FF may not be able to timely produce
the FF 91 or launch the FF 81 or other electric vehicles as planned if certain key contractors and suppliers
terminate their cooperation with FF and FF may not find alternatives with acceptable terms, if at all.

FF and Smart King may have difficulties in attracting funding, and the production and ramp up of the
FF 91 and the development of the FF 81 may be materially and adversely affected. As the Trust
Interests derive their value from the value of the equity in FF, the value of the Trust Interests may be
materially impaired to the extent the value of FF decreases.

        FF operates in a capital intensive industry and requires a significant amount of cash to fund its
operations. In particular, FF needs a substantial amount of funding for the production and ramp up of the
FF 91 and to develop the FF 81, including for the capital expenditures related to the build out of its
Hanford, California manufacturing facility. It also needs cash to repay its existing debts and borrowings,
including secured senior debts, many of which will mature before the end of 2019.


                                                        47
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                Main Document    Page 57 of 159


         There is no assurance that FF will have sufficient cash flow or other financing available for its
vehicle development and production, or that it will be able to achieve sufficient pre-sales, if any, to fund
its business operations. FF and Smart King will need to secure external funding through one or more
private placements of its equity securities, debt financing and/or IPO, the results of which cannot be
assumed. If FF and/or Smart King are unable to obtain funding in a timely manner or on commercially
acceptable terms, or at all, its business and operation may be materially and adversely affected, and may
impact whether FF can continue as a going concern.

        The limited operating history and financial distress of FF could create obstacles for FF’s and
Smart King’s current financing plans and Smart King’s future plan to launch an IPO of its shares. Smart
King is currently seeking the Series B Equity Financing from investors for approximately $850 million.
In addition, Smart King’s business plan envisions another substantial equity raise, which could be in the
form of an IPO within 15 months after the Series B Equity Financing is secured. While Smart King is
engaged in discussions with potential investors of the Series B Equity Financing as of the date of this
Disclosure Statement, there are no commitments for additional funding and no assurance can be made as
to whether funding will be available, and if so, how much and on what terms. There are uncertainties as to
the timing, amount, terms and conditions of financing that FF or Smart King may be able to secure. Given
Smart King’s current indebtedness and financial situation, it may be forced to accept financing terms, if
any, with more stringent undertakings and covenants, which may materially and adversely restrict and
affect FF’s business operations.

         Furthermore, YT, the former chief executive officer and the current chief product and customer
officer of FF, has recently been the subject of negative press related to his debts and any investigation by
the China Securities Regulatory Commission into the delisting from the Shenzhen Stock Exchange, of the
shares of certain company where YT served as the chief executive offer. There is no assurance that such
negative publicity, although not directly related to FF or Smart King, would not adversely affect FF’s or
Smart King’s ability to raise additional capital.

Smart King’s issuance of convertible debt or equity securities, including pursuant to the Series B
Equity Financing or 2020 Equity Incentive Plan, may dilute the Trust Interests held by you.

         Smart King is planning to raise additional capital through the sale of equity and debt with
convertible features, including pursuant to the Series B Equity Financing, and may continue to require
additional capital through equity financing and/or sale of other equity-linked securities, including
convertible debts. In addition, Smart King is in negotiations seeking to cause certain lenders to convert
their debts into equity of Smart King. To the extent that Smart King issues additional shares, including
pursuant to the Series B Equity Financing, the ownership interest of its stockholders, including the Trust,
will be diluted and will affect the value of the Trust Interests.

         Smart King has the 2018 Equity Plan and STI Plan (each as defined in Article II.C.2.c. above
entitled “Stock Incentive Plans,”) and proposes to adopt a 2020 Equity Incentive Plan. Shares or interests
in Smart King’s equity issued under any of these plans will dilute the interest of the Trust in Smart King
and therefore the value of your Trust Interests.




                                                    48
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                         Desc
                                 Main Document    Page 58 of 159


If Smart King fails to comply with the undertakings and covenants under certain financial instruments
or obtain consents or waivers in respect of any breach of these undertakings and/or covenants, its
financial condition, results of operations and business prospects may be materially and adversely
affected.

        Many financial instruments entered into by Smart King impose extensive restrictions and
stringent conditions, which could be burdensome if Smart King fails to meet certain financial covenants
contained therein, or to make the repayment when due and which may affect Smart King’s ability to raise
additional capital. For instance, certain of Smart King’s credit facilities require the prior written consent
of the lenders before Smart King may undertake specified corporate actions or transactions, such as
increasing debt financing, providing new guarantees, selling or disposing of major assets, pledging assets,
amending certain corporate registration records, and engaging in certain related-party transactions.

        If Smart King is required to repay a significant portion or all of the existing indebtedness prior to
their maturity or if Smart King is unable to borrow additional amounts under existing credit facilities,
Smart King may lack sufficient financial resources to make these payments or to fund other cash
requirements. Smart King’s lenders may also resort to judicial proceedings to enforce their rights or it
may be necessary for Smart King to seek bankruptcy protection or enter into other insolvency
proceedings.

        There is no assurance that Smart King will be able to comply with the undertakings and
covenants under its financial instruments or obtain consents or waivers in respect of any breach of these
undertakings and/or covenants, if Smart King fails to comply, there could be material adverse
consequence to Smart King with respect to its financial condition, results of operations and business
prospects materially and adversely affected, or its ability to continue as a going concern.

FF has a limited operating history and faces significant entry barriers in the industry.

         FF was founded in 2014 and has built several pre-production vehicles for the FF 91, and
completed the third stage of the FF 91 pre-production quality audits in September 2019. Although FF
expects to start production of the FF 91 nine months after Smart King completes the Series B Equity
Financing, the commitment of the potential investors is not yet secured and FF has no experience in mass
production of electric vehicles. Even if FF is able to secure funding, there is no assurance that it will be
able to develop efficient, automated, cost-efficient manufacturing capabilities and processes, and reliable
sources of component supply to meet the quality, price, engineering, design and production standards, as
well as the production volumes required to successfully mass market the FF 91 and future vehicles.

         Furthermore, even if FF achieves the mass production of its electric vehicles, it faces significant
barriers to entry in the electric vehicle industry, including, continuity in development and production of
safe and quality vehicles, corporate reputation, customer base, marketing channels, pricing policies,
management and talent, value-additive service packages and technological advancement. If FF fails to
address any or all of these risks and barriers to entry, its business and results of operation, and the value of
the Trust Interests may be materially and adversely affected.

FF’s business depends substantially on the continuing efforts of its key management as well as
experienced and qualified personnel, and its business may be adversely affected if FF is unable to hire
or retain qualified employees.

         FF’s success depends substantially on the continued efforts of its executive officers and key
employees. If one or more of its executive officers or key employees were unable or unwilling to continue
their services with FF, FF may not be able to replace them easily, in a timely manner, or at all.



                                                      49
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 59 of 159


         If any of FF’s executive officers or key employees terminates his or her services with FF, FF’s
business may be negatively affected. In addition, FF may incur additional expenses to recruit, train and
retain qualified personnel. FF hired a new global Chief Executive Officer in September 2019. However,
there is no guarantee that FF will be able to attract other qualified candidates to fill certain positions in
FF. The failure to do so may lead to difficulties in effectively executing FF’s business strategies, and its
business, prospects and results of operations could be materially and adversely affected. Furthermore, if
any of FF’s executive officers or key employees joins a competitor or forms a competing company, it may
lose know-how and key professionals and staff members.

FF may not be able to guarantee customers access to comprehensive charging solutions.

        FF has not built any commercial charging infrastructure, and its customers will have to rely on
publicly accessible charging infrastructure, which is generally considered to be insufficient, especially in
the PRC. Although FF has developed its proprietary and patented battery pack system with leading
battery energy density of 108kWh and high charging capability of up to 200kW, FF may not have
competitive advantages in terms of proprietary charging infrastructure or holistic charging solutions.
Some competitors may provide charging services via self-owned charging infrastructure, battery
swapping and charging trucks, which FF may not be able to deliver.

         The charging services FF may provide could fail to meet the expectations and demands of the
customers, who may lose confidence in FF and its vehicles. This may also deter potential customers from
subscribing to purchase FF’s vehicles. In addition, even if FF has the ability to and plans to build its own
charging infrastructure, it may not be cost-effective and FF may face difficulties in finding proper
locations and obtaining relevant government permits and approvals. To the extent FF is unable to meet its
customers’ expectations or demand, or faces difficulties in developing comprehensive charging solutions,
its reputation and business operations and thus the value of the Trust Interests may be materially and
adversely affected.

The joint venture contemplated by The9 and FF may not be successful. FF’s cooperation with The9
and manufacturing partners or contractors could incur other risks.

        On March 24, 2019, FF entered into the JVA with The9, an internet technology and gaming
company based in Shanghai, China. Under the JVA, FF will contribute to the joint venture, among other
things, certain intellectual property licenses and its land use rights in Zhejiang, China to develop and
manufacture an exclusive electric vehicle, the V9 MPV in the PRC, and the right of first refusal for a
second project. The9 will contribute $600 million in funding to such joint venture, contingent upon the
fulfillment of specified funding conditions, approximately $400 million of which will be payable to FF as
licensing royalties and/or non-recurring engineering expenses. Each party owns a 50% stake in the joint
venture and is entitled to 50% of the profits. FF may develop the joint venture’s manufacturing
capabilities in the PRC, but may also consider cooperating with third party contractors or manufacturing
partners to carry out certain production tasks.

         While the cooperation with The9 in the joint venture may accelerate FF’s time to market in the
PRC, this cooperation, together with the contemplated cooperation with manufacturing partners or third
party contractors, may not be successful or profitable. It is currently expected that the joint venture may
build its own manufacturing capability in the PRC and start production beginning in 2022, which could
divert FF’s managerial and other resources. In addition, collaboration with third parties for the
manufacturing of vehicles may pose risks outside FF’s control, including the failure of the partners to
meet agreed upon timelines, capacity constraints, infringement upon or unauthorized disclosure of FF’s
patents, trademarks, know-how and other proprietary properties, negative publicity regarding FF’s
partners or their business. Furthermore, there can be no assurance that FF will successfully ensure that its


                                                     50
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 60 of 159


manufacturing partners maintain quality standards, and any failure to do so could adversely affect
customers’ perceptions of FF’s self-manufactured electric vehicles.

         To the extent FF relies on any third party contractors or manufacturing partners, risks exist that
FF may be unable to enter into new agreements or extend existing agreements with such third-party
contractors or manufacturing partners on terms and conditions acceptable to FF, if at all, and therefore
may need to contract with other third parties or significantly add to its own production capacity. There
can be no assurance that in such event FF would be able to partner with other third parties or increase its
own production capacity to meet the production needs. The expense and time required to complete any
transition, and to ensure that vehicles manufactured at facilities of new third party partners are built in
compliance with the quality standards and regulatory requirements, may be greater than anticipated. Any
of the foregoing could adversely affect FF’s business, results of operations, financial condition and
prospects, and thus the value of the Trust Interests.

Government financial support, incentives and favorable policies for electric vehicle policies are subject
to change. Discontinuation of any of the government subsidies or imposition of any additional taxes
and subcharges could adversely affect Smart King’s financial condition and results of operations.

         Smart King’s PRC subsidiaries have received various financial subsidies from PRC government
authorities, including subsidies in relation to Smart King’s patent application in the PRC, and certain
project-related subsidies. The government authorities may decide to change or discontinue certain
financial subsidies, which could materially and adversely affect Smart King’s financial condition and
results of operations.

         In addition, government incentives, rebates, tax credits and other financial incentives available to
purchasers of electric vehicles may expire, end when the allocated funding is exhausted or be reduced or
terminated. For example, California implemented regulations phasing out a $2,500 cash rebate on
qualified electric vehicles for high-income consumers, which became effective in March 2016. The
PRC’s central government has announced a phase-out schedule for the subsidies provided for purchasers
of certain electric vehicles, which provides that the amount of subsidies provided to purchasers of certain
new energy vehicles in 2019 and 2020 will be reduced by 20% as compared to 2017 levels. Competitors
who have already rolled out their electric vehicles before the phase-out of these government incentives
may be able to expand its customer base more effectively, which could place Smart King at a competitive
disadvantage.

         According to a Wall Street Journal article published on September 26, 2019, which cited data
from the Center for Strategic and International Studies, a U.S. think tank, in 2018, the PRC spent $58
billion on direct and indirect subsidies on new-energy vehicles, but in July 2019, the Chinese government
drastically reduced subsidies on new-energy vehicles and will discontinue them in 2020. In addition, as
the Chinese economy has experienced a slowdown, Chinese general vehicle sales witnessed its first
decline in decades, a 3% decrease in 2018, followed by another 11% decline in the first eight months of
2019. The removal of government subsidies in the PRC has already impacted consumer behaviors as well
as sales of electric vehicles in the PRC. For example, electric vehicles sales of the PRC’s largest seller of
EVs, BYD Co., declined 23% in August 2019. The example shows that government subsidies will be
critical to electric vehicle sales, and removal of such subsidies may materially and adversely affect the
prospects, financial condition and results of operations of electric vehicle manufactures, including FF.




                                                     51
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                 Main Document    Page 61 of 159


The construction and operation of FF’s manufacturing facilities in the United States and the PRC
subject to regulatory approvals and permits and may be subject to delays, cost overruns or may not
produce expected benefits.

         FF is developing its own manufacturing facilities in Hanford, California and, may develop its
manufacturing facility with its partner The9, in the PRC, which is expected to be ready for production in
2020 and 2022, respectively. Construction projects are subject to broad and strict government supervision
and approval procedures, including but not limited to project approvals and filings, construction land and
project planning approvals, environment protection approvals, pollution discharge permits, work safety
approvals, fire protection approvals, and the completion of inspection and acceptance by relevant
authorities. Failure to obtain the relevant approvals or permits may subject FF to penalties, fines or
correction actions. In addition, FF will need significant additional capital to fully build out these
manufacturing facilities, which is subject to risks, including risks associated with FF’s ability to raise
funds, investor confidence in FF’s future prospects, economics conditions. Any failure to complete these
projects on schedule and within budget could adversely impact FF’s launch of the FF 91 and other
vehicles and production capacity, which will in turn adversely and materially affect is business, financial
condition, and results of operations.

The FF 91 and other electric vehicles may not meet the expectations of customers.

        FF’s electric vehicles, including the FF 91, may, upon its delivery, not perform in line with
customers’ expectations. For example, the electric vehicles of FF may not have the durability or longevity
of other vehicles in the market, and may not be as easy and convenient to repair as other vehicles in the
market. Any product defects or any other failure of these vehicles to perform as expected could harm FF’s
reputation and result in adverse publicity, lost revenue, delivery delays, product recalls, product liability
claims, and significant warranty and other expenses, and could have a material adverse impact on FF’s
business, financial condition, operating results, and prospects.

        In addition, the range of FF’s electric vehicles on a single charge depends on the function used,
time and charging patterns as well as other factors. For example, a customer’s use of his or her electric
vehicle as well as the frequency with which he or she charges the battery can result in additional
deterioration of the battery’s life and functionality.

        Furthermore, the electric vehicles may contain defects in design and manufacture that may cause
them not to perform as expected or that may require repairs. FF has limited data regarding the long-term
performance of its systems and vehicles before mass production. There can be no assurance that FF will
be able to detect and fix any defects in the vehicles prior to their delivery to consumers. If any of FF’s
vehicles fails to perform as expected, FF may need to delay deliveries, initiate product recalls and provide
servicing or updates under warranty at its own costs, which could adversely affect FF’s brand and could
adversely affect its business, prospects and results of operations, and thus the value of the Trust Interests.

FF is significantly dependent on its suppliers, many of whom are FF’s single source for the
components they supply.

        The FF 91 model incorporates over 2,000 purchased parts sourced from over 400 suppliers, many
of whom are currently FF’s single source suppliers for the components they supply, and FF expects it to
be similar for any other vehicle FF may produce. The supply chain exposes FF to multiple potential
sources of delivery failure or component shortages. Currently, FF has not identified alternative sources for
most of the single sourced components used in the FF 91. Generally, FF does not maintain long-term
agreements with these single source suppliers. For example, FF’s battery cell supplier helped develop
FF’s customized battery cell, and is the sole source of FF’s battery cell used in its battery pack.


                                                     52
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                 Main Document    Page 62 of 159


         Historically, certain suppliers ceased supplying their components and initiated arbitration
proceedings against FF when FF failed to make overdue payments, most of which have been settled
through the Vendor Trust. As of the date of this Disclosure Statement, litigation proceedings with five
vendors remain pending. For more information on the risks regarding the Vendor Trust and disputes with
FF’s suppliers, see the discussion under the headings “The Vendor Trust program established by FF may
not fully resolve the disputes with its contractors and suppliers,” and “FF is subject to litigation risk that
could adversely affect its reputation, business, financial condition, and results of operations.” Any
disruption in the supply of components, whether or not from a single source supplier, could temporarily
disrupt FF’s production until a satisfactory alternative supplier is found, which can be time-consuming
and costly. There can be no assurance that FF would be able to successfully retain alternative suppliers or
supplies in a timely manner or on acceptable terms, if at all. Changes in business conditions, force
majeure events, changes in regulatory framework and other factors beyond FF’s control could also affect
the suppliers’ ability to deliver components in a timely manner. Any of the foregoing could materially and
adversely affect FF’s results of operations, financial condition and prospects.

FF’s proprietary intellectual property may not be effectively protected despite its efforts.

        FF has invested significant resources to develop its proprietary intellectual property. Failure to
maintain or protect these rights could harm its business. As of July 31, 2019, FF had more than 425 issued
patents across components, technology and processes, and 975 pending patent applications pending in the
United States, the PRC, and other jurisdictions. For the pending applications, there is no assurance that FF
will be granted patents pursuant to its applications. Even if such patent applications succeed and these
patents are granted, it is still uncertain whether these patents will be contested, circumvented or
invalidated in the future.

         In addition, the rights granted under any issued patents may not provide FF with meaningful
protection or competitive advantages. The claims under any patents that issue from FF’s patent
applications may not be broad enough to prevent others from developing technologies that are similar or
that achieve results similar to FF’s. It is also possible that the intellectual property rights of others could
bar FF from licensing and exploiting any patents that issue from FF’s pending applications. Numerous
patents and pending patent applications owned by others exist in the fields in which FF has developed and
is developing its technology. These patents and patent applications might have priority over FF’s patent
applications and could subject its patent applications to invalidation. Finally, in addition to those who
may claim priority, any of FF’s existing or pending patents may also be challenged by others on the basis
that they are otherwise invalid or unenforceable. There is also no guaranty that FF will be able to renew
its patents upon expiration.

         Furthermore, protection of FF’s intellectual property rights in the different jurisdictions in which
FF operates may vary in their effectiveness. For example, implementation and enforcement of PRC
intellectual property-related laws was historically deemed deficient and ineffective. Despite FF’s efforts
to protect its proprietary rights, third parties may still attempt to copy or otherwise obtain and use FF’s
intellectual property or seek court declarations that such third parties’ intellectual property does not
infringe upon FF’s intellectual property rights.

FF is subject to litigation risk that could adversely affect its reputation, business, financial condition
and results of operations.

         FF has been involved in claims and lawsuits in the ordinary course of its business, including
litigation with its contractors and suppliers over FF’s past due payment. FF has been making efforts to
settle disputes with its suppliers and contractors with respect to such past due amounts. Such efforts
included establishing the Vendor Trust secured by FF’s assets in April 2019. If FF continues to encounter


                                                      53
Case 2:19-bk-24804-VZ             Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                  Main Document    Page 63 of 159


liquidity problems or if its liquidity problems worsen, FF may face additional lawsuits with its suppliers
and contractors, which could materially and adversely affect its reputation and business.

         In addition, FF is subject to litigation risks from third parties alleging infringement of their
intellectual property, which could be time-consuming and costly, regardless of whether the claims have
merit. Individuals, organizations and companies, including FF’s competitors, may hold or obtain patents,
trademarks or other proprietary rights that would prevent, limit or interfere with FF’s ability to make, use,
develop, sell or market its vehicles or components, and may bring claims alleging FF’s infringement of
such rights. If FF is found to have infringed upon a third party’s intellectual property rights, not only may
it be required to pay substantial damages, but it may also be required to cease sales of its vehicles,
incorporate certain components into, or using vehicles or offering goods or services that incorporate or
use the challenged intellectual property, seek a license from the holder of the infringed intellectual
property right, which license may not be available on reasonable terms or at all, redesign the vehicles or
other goods or services, establish and maintain alternative branding for the products and services, or alter
its business strategy.

         Furthermore, as protection of FF’s intellectual property rights is critical to FF’s success, FF may
need to resort to litigation to enforce its intellectual property rights if its rights are infringed, which could
result in substantial costs and diversion of FF’s resources.

         Regardless of whether the results of the legal or administrative proceedings are favorable to FF, it
could still result in substantial costs, negative publicity and diversion of resources and management
attention, which could materially affect FF’s business, prospects, operating results, and financial
condition.

FF’s vehicles are subject to motor vehicle standards, and the failure to satisfy such mandated safety
standards would have a material adverse effect on its business and operating results.

         Motor vehicles are subject to substantial regulation under international, federal, state, and local
laws. Vehicles produced by FF will be required to comply with the applicable product standards and
regulations in its targeted markets. For example, FF’s vehicles in the U.S. will be subject to numerous
regulatory requirements established by the NHTSA, including all applicable FMVSS. In addition, FF’s
vehicles sold in the PRC must pass various tests and undergo a certification process and be affixed with
the China Compulsory Certification, or the CCC, before delivery from the factory and sales, and such
certification is also subject to periodic renewal.

         FF may incur significant costs in complying with these regulations and may be required to incur
additional costs to comply with any changes to such regulations, and any failures to comply could result
in significant expenses, delays or fines. FF may also fail to obtain or renew the required certification for
its vehicles, which may prevent FF from delivering, selling or importing its vehicles, and therefore
materially and adversely affect FF’s results of operations, financial condition, and future prospects.

Smart King has granted, and may continue to grant options and other types of awards under its share
incentive plan, which may result in increased share-based compensation expenses and dilute the value
of your Trust Interests.

        Smart King has reserved approximately 27.2% of its total share capital on a fully diluted basis for
issuance of options and other types of awards under its share incentive plan. As of September 26, 2019,
options to purchase an aggregate of 34,129,939 Class A ordinary shares of Smart King had been granted
and outstanding.




                                                       54
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 64 of 159


         Smart King believes the granting of share-based awards is of significant importance to its ability
to attract and retain key management as well as experienced and qualified personnel, and it will continue
to grant share-based compensation to employees in the future. As a result, the expenses associated with
share-based compensation may increase, which may have an adverse effect on Smart King’s results of
operations. In addition, grant of share-based compensation will dilute the ownership interest of its
stockholders, and therefore indirectly affect the value of the Trust Interest held by you.

         Furthermore, prospective candidates and existing employees often consider the value of the
equity awards they receive in connection with their employment. Thus, Smart King’s ability to attract or
retain highly skilled employees may be adversely affected if the perceived value of Smart King’s equity
or equity awards declined. Furthermore, there are no assurances that the number of shares reserved for
issuance under Smart King’s share incentive plans, including the 2020 Equity Incentive Plan, will be
sufficient to grant equity awards adequate to recruit new employees and to compensate existing
employees.

FF’s vehicles make use of lithium-ion battery cells, which have been observed to catch fire or vent
smoke and flame.

         FF partnered with a leading supplier in the development of customized lithium-ion battery cells.
On rare occasions, lithium-ion cells can rapidly release the energy they store by venting smoke and
flames in a manner that can ignite nearby materials as well as other lithium-ion cells. While FF has
designed the battery management system in the battery pack to be actively and continuously monitoring
all battery modules over the current, voltage, and temperature conditions of the battery pack to prevent
such incidents, a field or testing failure of its vehicles or other battery packs could occur, which could
subject FF to product liability claims, product recalls, or redesign efforts, and lead to negative publicity.
Moreover, any failure of a competitor’s electric vehicle or energy storage product may cause indirect
adverse publicity for FF and its products.

       In addition, FF will need to store a significant number of lithium-ion cells at its facilities. Any
mishandling of battery cells may cause disruption to business operations and cause damage and injuries.

        Any of the foregoing may materially and adversely affect FF’s results of operations, financial
condition, and prospects, and thus the value of the Trust Interests.

FF will depend on revenue generated from a single model of vehicles in the foreseeable future.

         FF’s business will initially depend substantially on the sales and success of the FF 91, which will,
once successfully produced, be FF’s only volume-manufactured vehicle in the market in the foreseeable
future. Historically, automobile customers have come to expect a variety of vehicle models offered in a
manufacturer’s fleet and that new and improved vehicle models would be introduced frequently.
Although FF has been planning its second model, the FF 81, it remains uncertain when FF will have
sufficient funds to complete the development, launch and production of the FF 81. Given that FF’s
business will depend on the FF 91 for the foreseeable future, if the FF 91, once produced, is not well-
received by the market, FF’s business, prospects, financial condition and operating results could be
materially and adversely affected.

If the owners of FF’s vehicle customize it with aftermarket products, the vehicle may not operate
properly, which may create negative publicity and could harm FF’s business.

       Automobile enthusiasts may seek to “hack” FF’s vehicles to modify their performance, which
could compromise vehicle safety systems. The customers may also customize their vehicles after



                                                     55
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                 Main Document    Page 65 of 159


purchase with aftermarket products, which may compromise vehicle safety systems. Such modifications
are out of FF’s control, and any unauthorized modifications could compromise the safety of the vehicles
and cause injuries, which could result in adverse publicity, and negatively affect FF’s brand, reputation,
business, and operating results.

If FF fails to protect customer data and privacy, or fails to comply with various privacy and consumer
protection laws to which FF is subject, its reputation, financial condition and results of operations will
be materially and adversely affected.

        FF depends on information technology networks and systems to securely process, transmit and
store electronic information. Any unauthorized disclosure of sensitive or confidential customer data,
whether through cyber-attacks, system failure, employee negligence, fraud or misappropriation, could
damage FF’s reputation and its business.

         In addition, the failure by FF to comply with federal, state or international privacy, data
protection or security laws or regulations could result in regulatory or litigation-related actions against FF,
legal liability, fines, damages and other costs. Substantial expenses and operational changes may be
required in connection with maintaining compliance with such laws, and in particular certain emerging
privacy laws are still subject to a high degree of uncertainty as to their interpretation and application. For
instance, the Cyber Security Law of the PRC, which was promulgated by the Standing Committee of the
National People’s Congress, or the SCNPC and became effective on June 1, 2017, requires that operators
of key information infrastructures, which include, among others, public communications and information
services and other important industries and fields, store, within the territory of the PRC, personal
information and important data gathered and produced during operations in the PRC. Where such
information and data need to be transmitted overseas based on commercial demand, a security assessment
is required to be conducted in accordance with the measures formulated by the national cyberspace
administration authority in concert with the relevant departments under the State Council. However, there
are no detailed measures published on how such security assessments are to be conducted.

         Although FF has adopted security policies and measures, including encryption technology, to
protect its proprietary data and customer’s privacy, it may be required to expend significant resources to
comply with data breach requirements if third parties improperly obtain and use the personal information
of its customers or FF otherwise experiences a data loss with respect to its customers’ personal
information. A major breach of FF’s network security and systems could have negative consequences for
its business and future prospects, including possible fines, penalties and damages, reduced customer
demand for its vehicles and harm to its reputation and brand.

FF may be subject to risks associated with autonomous driving technology.

         The FF 91 is designed with autonomous driving functionalities and FF plans to continue its
research and development efforts (“R&D”) in autonomous driving technology. However, autonomous
driving technologies are subject to risks and from time to time there have been accidents associated with
such technologies. For example, in March 2018, Tesla indicated that its autopilot system was engaged at
the time of a fatal accident and an Uber Technologies Inc. self-driving vehicle struck a pedestrian leading
to a fatality. The safety of such technologies depends in part on user interaction and users may not be
accustomed to using such technologies. To the extent accidents associated with FF’s autonomous driving
systems occur, FF could be subject to liability, government scrutiny and further regulation. Any of the
foregoing could materially and adversely affect FF’s results of operations, financial condition and future
prospects.




                                                      56
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                 Main Document    Page 66 of 159


FF may become subject to product liability claims, which could harm its financial condition and
liquidity if it is not able to successfully defend or insure against such claims.

         FF may become subject to product liability claims, which could harm its business, prospects,
operating results and financial condition. The automotive industry experiences significant product liability
claims and FF faces the inherent risk of exposure to claims in the event its vehicles do not perform as
expected or experience a malfunction that results in property damage, personal injury or death. A
successful product liability claim against FF could result in a substantial monetary award while generating
significant negative publicity. FF’s insurance coverage might not be sufficient to cover all potential
product liability claims.

FF may be compelled to undertake vehicle recalls or take other actions, which could adversely affect
its brand and financial condition.

         If FF’s vehicles are subject to recalls in the future, it may be subject to adverse publicity, damage
to the brand and liability. FF might from time to time, voluntarily or involuntarily, initiate vehicle recalls
if any of its vehicles, including any systems or parts sourced from suppliers and contractors, prove to be
defective or noncompliant with applicable laws and regulations. Such recalls, whether voluntary or
involuntary or caused by systems or components engineered or manufactured by FF or the suppliers and
contractors, could require that FF incur significant costs and could adversely affect FF’s brand, as well as
its business, prospects, financial condition and results of operations and thus the value of the Trust
Interests.

FF might not obtain and maintain sufficient insurance coverage, which could expose us to significant
costs and business disruption.

        FF may only obtain and maintain a limited liability insurance coverage for its products and
business operations. A successful liability claim against FF due to injuries suffered by the users of
Company’s vehicles or services could materially and adversely affect its financial condition, results of
operations and reputation. In addition, FF does not have any business disruption insurance. Any business
disruption event could result in substantial cost and diversion of resources.

Any financial or economic crisis, or perceived threat of such a crisis, including a significant decrease
in consumer confidence, may materially and adversely affect FF’s business, financial condition, and
results of operations.

         The global financial markets experienced significant disruptions in 2008 and the United States,
European and other economies went into recession. The recovery from the lows of 2008 and 2009 was
uneven and the global financial markets are facing new challenges, including the escalation of the
European sovereign debt crisis since 2011, the hostilities in the Ukraine and the economic slowdown in
the Eurozone in 2014. It is unclear whether these challenges will be contained and what effects they each
may have. There is considerable uncertainty over the long-term effects of the expansionary monetary and
fiscal policies that have been adopted by the central banks and financial authorities of some of the world’s
leading economies. Any prolonged slowdown in economic development might lead to tighter credit
markets, increased market volatility, sudden drops in business and consumer confidence and dramatic
changes in business and consumer behaviors.

       Sales of high-end and luxury consumer products, such as the FF 91 and other electric vehicles of
FF, depend in part on discretionary consumer spending and are exposed to adverse changes in general
economic conditions. In response to their perceived uncertainty in economic conditions, consumers might




                                                     57
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 67 of 159


delay, reduce, or cancel purchases of such electric vehicles and FF’s results of operations may be
materially and adversely affected.

FF faces risks related to natural disasters, health epidemics, terrorist attacks and other outbreaks,
which could significantly disrupt our operations.

         The occurrence, especially in the regions and cities where FF has business, of unforeseen or
catastrophic events, including the emergence of a pandemic or other widespread health emergency,
terrorist attacks or natural disasters, could create economic and financial disruptions, lead to operational
difficulties that could impair FF’s ability to manage its businesses, and expose its business activities to
significant losses. FF’s management and other teams are based in the United States and the PRC. FF has a
manufacturing facility in Hanford California, and may establish manufacturing facility in Zhejiang, China
for certain future vehicle models. An unforeseen or catastrophic event in any of the regions mentioned
above could adversely impact FF’s operations.

C.      Risks Related to the Trust Interests

The value of the Trust Interests you are entitled to may not fully satisfy the Debt Claims you released.

         The Trust Assets consist of all of YT’s economic interest in Smart King. The rest of Smart King’s
interests are owned by Season Smart, an affiliate of Evergrande, the management who participate in the
Partnership Program, and the option holders and the Class A ordinary shareholders under Smart King’s
equity incentive plan. Various factors, including but not limited to, market and economic conditions,
Smart King’s and FF’s business, operations, future prospects and financial conditions, the liquidity of the
Trust Interests may affect the value of the Trust Interests you will receive, either upon transfer of the
Trust Interests or upon disposition of the Trust Assets. There is no guarantee that the value of the Trust
Interests you will receive will fully satisfy, or will not be substantially less than, the Debt Claim you
released in exchange for your Trust Interests.

The economic interest you may have in Smart King through your ownership of Trust Interests will
entitle you to claims on Smart King that are subordinated to all creditors of Smart King.

         Your Trust Interests will entitle you to indirect economic interests in Smart King that are similar
to the economic interests enjoyed by Smart King’s shareholders. As such, if Smart King files for
bankruptcy or is liquidated, or undergoes similar restructuring proceeding, creditors of Smart King,
including unsecured trade creditors, and any holders of preferred shares of Smart King who have priority
over the shares that the Trust holds, would have priority of payment over your claims as a holder of the
Trust Interests. As of July 31, 2019, the indebtedness of Smart King amounted to $734 million, and such
indebtedness is expected to continue to increase in the foreseeable future. As a result, there is no guaranty
that the value of the Trust Interests you will receive will fully satisfy, or will not be substantially less
than, the Claims you released in exchange for your Trust Interests.

If you are a PRC resident, you may have to complete the foreign exchange registration with the SAFE
in order to receive any payments distributed by the Trustee for your Trust Interests, failure of which
may expose you to liability and penalties under PRC law.

         Pursuant to the SAFE Circular 37, PRC residents or entities are required to register with SAFE or
its local branch in connection with their establishment or control of an offshore entity established for the
purpose of overseas investment or financing. In addition, such PRC residents or entities must update their
SAFE registrations when the offshore special purpose vehicle undergoes certain material events. PRC




                                                     58
Case 2:19-bk-24804-VZ             Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                         Desc
                                  Main Document    Page 68 of 159


residents are PRC individuals, institutions and foreign individuals who have a habitual residence in the
PRC due to economic interests.

         As the Trust is located in the U.S., the Trust Assets consist of shares and economic interests of
entities outside the PRC, and payments from the disposition of or distribution related to the Trust Assets
will be made in U.S. dollars, a PRC resident’s holding of the Trust Interests may be deemed to be an
overseas investment under the SAFE Circular 37. If you are deemed a PRC resident, you may have to
complete the foreign exchange registration with your local SAFE branch and will need to update such
registration if there is any material change to your controlled offshore special purpose vehicle holding the
Trust Interests. Failure to do so may result in penalties and liability under PRC laws for evasion of
applicable foreign exchange restrictions.

There is no public market, and a trading market may not develop, for the Trust Interests, which could
adversely affect the value and liquidity of the Trust Interests.

         The Trust Interests have not been, and will not be registered with the U.S. Securities and
Exchange Commission or any state securities agency, and there is no existing market for the Trust
Interests. Federal and state securities laws therefore restrict the sale or other transfer of the Trust Interests.
If the Trust Interests are permitted to be traded under federal and state securities laws after their initial
issuance, they may trade at a discount from their fair market value.

        The Trust Interests will not be listed on any securities exchange or quoted on any automated
dealer quotation system. A market may not develop for the Trust Interests and if a market does develop, it
may not be sufficiently liquid for holders of the Trust Interests. If an active, liquid market does not
develop for the Trust Interests, the market price and liquidity of the Trust Interests may be adversely
affected.

         The liquidity of the trading markets, if any, and future trading prices of the Trust Interests will
depend on many factors, including, among other things, prevailing interest rates, Smart King’s operating
results, financial performance and prospects, the market for similar securities and the overall securities
markets, and may be adversely affected by unfavorable changes in any of these factors. Historically, the
markets for equity securities of non-public companies such as Smart King have been subject to
disruptions that have caused substantial volatility in the prices of securities similar to the Trust Interests.
The market for the Trust Interests may be subject to disruptions that could adversely affect the value of
the Trust Interests regardless of Smart King’s operating results, financial performance or prospects. Any
such disruptions may adversely affect the value of the Trust Interests.

You will be subject to significant restrictions on the transfer of your Trust Interests under the Trust
Agreement.

         Your ability to transfer your Trust Interests will be subject to significant restrictions under the
Trust Agreement. Among other restrictions, a holder may not transfer its Trust Interests if such transfer
could cause the Trust to become an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or if, in the opinion of legal counsel to the Trust, the Trust could be
treated as an association or publicly-traded partnership taxable as a corporation within the meaning of
Section 7704 of the Internal Revenue Code. This and other restrictions on transfer may prevent you from
transferring your Trust Interests, see the Trust Agreement Term Sheet, a copy of which is attached as
Exhibit B to this Disclosure Statement.




                                                       59
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 69 of 159


The distribution of the Trust Assets may be delayed.

         The Trust has an initial term of six (6) years, which may be extended under certain circumstances
up to an additional three (3) years. For example, the Creditor Trust Committee, composed of certain
creditors and acting by the vote of a majority, may request to extend the initial term of the Trust. In
addition, YT may also request to extend the initial term if the IPO of Smart King’s shares on New York
Stock Exchange, Nasdaq, the Hong Kong Stock Exchange, the London Stock Exchange or other
internationally recognized stock exchange has been completed within the initial term. The Trust will be
dissolved upon the expiration of the initial period or extended period, as applicable, upon which the Trust
Assets will be distributed to you based on the Trust Interests you hold. However, the Trustee may delay
or defer the distribution of any proceeds received in respect of the Trust Assets if the Trustee determines
that such deferral or delay is in the best interests of the holders of Trust Interests, including, among
others, if the Trust or the Trust Assets are bound by an injunction, freeze order, judgement or similar
order or proceeding affecting such distribution. Accordingly, the timing you will receive the distribution
of the Trust Assets may be subject to change and may be delayed.

D.      Risks Related to the Industry

The automotive market is highly competitive and subject to disruption. FF may not be successful in
competing in this industry.

         The automotive market in the United States and the PRC is and will remain highly competitive.
Many established and new automobile manufacturers such as Audi, BMW, Daimler, General Motors,
Toyota and Volvo, as well as other companies, have entered or are reported to have plans to enter the
alternative fuel vehicle market, including hybrid, plug-in hybrid and fully electric vehicles, as well as the
market for self-driving technology and applications. By the time FF has started delivering the FF 91, a
substantial portion of the market share might have already been taken by the major players. Many of FF’s
current and potential competitors, particularly international competitors, have significantly greater
financial, technical, manufacturing, marketing and other resources than FF does and are able to devote
greater resources to the design, development, manufacturing, distribution, promotion, sale and support of
their products than FF can.

        In addition, automobile customers have historically expected car manufacturers to periodically
introduce new and improved vehicle models. In order to meet these expectations, FF may be required to
introduce new vehicle models and enhance versions of then existing vehicle models in order to compete
effectively. As of today, FF has not produced its initial vehicle model and has limited experience in
designing, testing and manufacturing electric vehicles.

         Furthermore, there can be no assurance that FF will be able to compete successfully in global and
local markets. If FF’s competitors introduce new cars or services that surpass the quality or performance
of FF’s vehicles at more competitive prices, FF may be forced to attract customers at prices lower than
planned which may not generate attractive rates of returns. Moreover, if FF fails to capture evolving
trends poised to disrupt the automotive market, it may not be able to compete successfully. For example,
according to BNEF Report, global shared mobility fleet (i.e., ride-hailing and car-sharing) will contribute
to 19% of the total kilometers traveled by passenger vehicles by 2040. As vehicle consumers are moving
to rely on shared mobility fleets and view transport as a service, the demand for individual-owned
vehicles will likely decrease. In addition, consumers may move to transport-as-a-service (“TaaS”), a
business model which will allow passengers to be served by on-demand autonomous vehicles owned by
fleets in the future, as opposed to purchasing and owning the vehicle. If FF’s competitors are leaders in
the development of autonomous driving technology, move to build up their respective TaaS fleets ahead
of FF, have the advantage of speed to market and capture the relevant market share, FF may not be able to


                                                     60
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                Main Document    Page 70 of 159


meet consumer demands and/or to compete successfully, which could materially and adversely affect its
business, financial condition and results of operations.

The electric vehicle industry and its technology are rapidly evolving. Developments in alternative
technologies or improvements in the internal combustion engine may significantly reduce the demand
for FF’s, or all, electric vehicles.

        The electric vehicle market is rapidly evolving and may not develop as FF anticipates. The
regulatory framework governing the industry is currently uncertain and may remain uncertain in the
foreseeable future. In order to adapt to the developments in this market and the relevant technologies, FF
may need to modify its business model or change its services and solutions from time to time. These
changes may not achieve expected results, which could have a material adverse effect on FF’s results of
operations and prospects. Furthermore, FF may be unable to keep up with changes in electric vehicle
technology. Even if FF is able to keep pace with changes in technology and develop new models, the
vehicle models it may have launched before such technology changes could become obsolete more
quickly than expected, which will reduce FF’s return on investment.

         More importantly, developments in alternative technologies, such as advanced diesel, ethanol,
fuel cells or compressed natural gas, or improvements in the fuel economy of the internal combustion
engine, may materially and adversely affect the electric vehicle industry as a whole, causing significant
decrease in the total demand.

FF’s development and future growth is dependent upon the demand for, and consumers’ willingness to
adopt, electric vehicles.

        Demand for electric vehicles may be affected by factors directly impacting automobile price or
the cost of purchasing and operating automobiles such as sales and financing incentives, prices of raw
materials, parts and components, cost of fuel and governmental regulations, including tariffs, import
regulation and other taxes. Volatility in demand may lead to lower vehicle unit sales, which may result in
further downward price pressure and adversely affect FF’s business, prospects, financial condition and
operating results.

        Other factors that may influence the adoption of alternative fuel vehicles, and specifically electric
vehicles, include:

    •   perceptions about electric vehicle quality, safety, design, performance and cost, especially if
        adverse events or accidents occur that are linked to the quality or safety of electric vehicles,
        whether or not such vehicles are produced by us or other manufacturers;

    •   perceptions about vehicle safety in general, in particular safety issues that may be attributed to the
        use of advanced technology, including electric vehicle and regenerative braking systems;

    •   the limited range over which electric vehicles may be driven on a single battery charge and the
        speed at which batteries can be recharged;

    •   the decline of an electric vehicle’s range resulting from deterioration over time in the battery’s
        ability to hold a charge;

    •   concerns about electric grid capacity and reliability;

    •   the availability of new energy vehicles, including plug-in hybrid electric vehicles;


                                                     61
Case 2:19-bk-24804-VZ             Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                     Desc
                                  Main Document    Page 71 of 159



     •   improvements in the fuel economy of the internal combustion engine;

     •   the availability of service for electric vehicles;

     •   the environmental consciousness of consumers;

     •   access to charging stations, standardization of electric vehicle charging systems and consumers’
         perceptions about convenience and cost to charge an electric vehicle;

     •   the availability of tax and other governmental incentives to purchase and operate electric vehicles
         or future regulation requiring increased use of nonpolluting vehicles;

     •   perceptions about and the actual cost of alternative fuel; and

     •   macroeconomic factors.

         Any of the factors described above may cause current or potential customers not to purchase
electric vehicles from us or other manufactures. If customers are not willing to adopt electric vehicles in
general, the market will not develop as FF anticipates and its business, prospects, financial condition, and
operating results will be affected.

E.       Risks Related to Smart King’s Corporate Structure

If the agreements that establish the structure for operating Smart King’s business in the PRC are
found not to be in compliance with the relevant PRC regulations, or if these regulations change in the
future, Smart King could be subject to severe penalties or be forced to relinquish its interests in those
operations.

         Smart King controls its operating entities in the PRC through a set of contractual arrangements
entered into among its WFOE, FF Automotive (China) Co., Ltd., its VIE and VIE’s shareholders. These
contractual arrangements, including equity pledge agreement, call option agreement, powers of attorney,
certain exclusive operational service agreement and spousal consents, enable Smart King to (i) exercise
effective control over its VIE, and (ii) receive substantially all of the economic benefits of such VIE. As a
result of these contractual arrangements, Smart King has control over and is the primary beneficiary of
such VIE and hence consolidates the VIE’s financial results into its consolidated financial statements. See
Article II.C of this Disclosure Statement entitled “YT’s Interest in Faraday & Future Inc.” for further
information.

         Although similar VIE arrangements are commonly adopted in the PRC, there are substantial
uncertainties regarding the interpretation and application of the existing and future PRC laws, regulations
and rules. In addition, it is uncertain whether any new PRC laws or regulations relating to variable interest
entity structures will be adopted or if adopted, what they would provide. If Smart King’s ownership
structure of its VIE, the VIE contractual arrangements, and Smart King’s business of its PRC subsidiaries
or variable interest entities are found to be in violation of any existing or future PRC laws or regulations,
or Smart King’s PRC subsidiaries or VIE fail to obtain or maintain any of the required permits or
approvals, the relevant PRC regulatory authorities would have broad discretion to take action in dealing
with such violations or failures, including:

     •   discontinuing or placing restrictions or onerous conditions on Smart King’s activities through any
         transactions between its WFOE and its VIE;



                                                        62
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                Main Document    Page 72 of 159



    •   imposing fines, confiscating the income from the WFOE or the VIE, or imposing other
        requirements with which Smart King or its VIE may not be able to comply;

    •   requiring Smart King to restructure its ownership structure or activities, including terminating the
        contractual arrangements with its VIE and deregistering the equity pledges of such VIE, which in
        turn would affect Smart King’s ability to consolidate, derive economic benefits from, or exert
        effective control over its VIE; or

    •   restricting or prohibiting Smart King’s use of funding to finance its business and activities in the
        PRC.

         The imposition of any of these penalties would result in a material and adverse effect on Smart
King’s ability to conduct its business in the PRC. If Smart King loses its right to direct the activities of
and receives economic benefits from its VIE due to any of these actions and Smart King is not able to
restructure its ownership structure and operations in the PRC in a satisfactory manner, Smart King’s
business operations in the PRC may be significantly disrupted, which could materially and adversely
affect Smart King’s business, financial condition and results of operations.

Smart King relies on contractual arrangements with its VIE and the VIE’s shareholders to exercise
control over its business in the PRC which may not be as effective as direct ownership in providing
operational control.

         Smart King relies on contractual arrangements with its VIE and the VIE’s shareholders to
conduct its operations in the PRC. These contractual arrangements may not be as effective as direct
ownership in providing Smart King with control over its VIE. For example, the VIE and its shareholders
could breach their contractual arrangements with Smart King by, among other things, failing to conduct
their operations in an acceptable manner or taking other actions that are detrimental to Smart King’s
interests.

         If Smart King had direct ownership of the VIE, Smart King would be able to exercise rights as a
shareholder to effect changes in the board of directors of the VIE, which in turn could implement
changes, subject to any applicable fiduciary obligations, at the management and operational level.
However, with the current VIE structure, Smart King relies on the performance by the VIE and the VIE’s
shareholders of their obligations under the contractual arrangements to exercise control over the VIE. The
shareholders of the consolidated VIE may not act in the best interests of Smart King or may not perform
their obligations under these contractual arrangements. Such risks exist throughout the period during
which Smart King intends to operate its business in the PRC through the contractual arrangements with
the VIE. In order to enforce such arrangements, Smart King may have to incur substantial costs and
expend additional resources. In addition, as all of Smart King’s VIE contractual agreements are governed
by PRC law and provide for the resolution of disputes through an arbitration in the PRC, if any disputes
relating to these contracts remain unresolved, Smart King may have to enforce its rights under these
contracts through the operations of PRC law and arbitration, litigation and other legal proceedings and
therefore will be subject to uncertainties in the PRC legal system. If Smart King is unable to effectively
enforce these contractual arrangements, or if it suffers significant delay or face other obstacles in the
process of enforcing these contractual arrangements, it may not be able to exert effective control over its
variable interest entities, and Smart King’s ability to conduct its business in the PRC may be negatively
affected.

The PRC regulations of loans and direct investment by offshore holding companies to PRC entities
may delay or prevent Smart King from using proceeds it receives from financing activities to make
loans or additional capital contributions to its PRC subsidiaries.


                                                    63
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 73 of 159


         In 2015, the SAFE published the Circular of the State Administration of Foreign Exchange on
Reforming the Management Approach regarding the Settlement of Foreign Exchange Capital of Foreign-
invested Enterprises, or the SAFE Circular 19, which has come into effect since June 1, 2015. According
to the SAFE Circular 19, foreign-invested enterprises are allowed to convert their registered capital from
foreign exchange to Renminbi and apply such funds to equity investment within the PRC, conditioned
upon the investment target’s duly registration with local banks of such reinvestment and opening of a
corresponding special account pending for foreign exchange settlement payment. Further, such
conversion will be handled at the bank level and no approval by the SAFE is required. The SAFE Circular
19 prohibits foreign-invested enterprises from, among other things, using an Renminbi fund converted
from its foreign exchange capital for expenditure beyond its business scope, investment in securities,
providing entrusted loans, repaying loans between nonfinancial enterprises or purchasing real estate not
for self-use. The SAFE promulgated the Circular on Reforming and Standardizing the Foreign Exchange
Settlement Management Policy of Capital Account, or the SAFE Circular 16, effective on June 9, 2016,
which reiterates some of the rules set forth in the SAFE Circular 19, but changes the prohibition against
using Renminbi capital converted from foreign currency-denominated registered capital of a foreign-
invested enterprise to issue Renminbi entrusted loans, to the prohibition against using such capital to issue
loans to non-associated enterprises.

         If Smart King fails to comply with such regulations, its ability to capitalize the relevant PRC
subsidiaries or fund their operations may be negatively affected, which could materially and adversely
affect the liquidity of the relevant PRC subsidiaries or Smart King’s business, financial condition, results
of operations and growth prospects.

The shareholders of the VIE may have potential conflicts of interest with Smart King, which may
materially and adversely affect its business.

        The shareholders of the VIE may have potential conflicts of interest with Smart King. These
shareholders may breach, or cause the VIE to breach, or refuse to renew, the existing contractual
arrangements Smart King has with them and the VIE, which would have a material and adverse effect on
Smart King’s ability to effectively control the VIE and receive economic benefits from them. For
example, the shareholders may be able to cause Smart King’s agreements with the VIE to be performed in
a manner adverse to Smart King by, among other things, failing to remit payments due under the
contractual arrangements to Smart King in a timely manner. There is no assurance that any or all of these
shareholders will act in the best interests of Smart King or such conflicts will be resolved in Smart King’s
favor. Currently, Smart King does not have any arrangements to address potential conflicts of interest
between these shareholders and Smart King. If Smart King cannot resolve any conflict of interest or
dispute between Smart King and these shareholders, it would have to rely on legal proceedings, which
could result in disruption of the business and subject Smart King to substantial uncertainties as to the
outcome of any such legal proceedings.

Contractual arrangements in relation to the VIE may be subject to scrutiny by the PRC tax authorities
who may determine that Smart King or the VIE owes additional taxes, which could negatively affect
Smart King’s financial condition and the value of the Trust Interests.

         Under applicable PRC laws and regulations, arrangements and transactions among related parties
may be subject to audit or challenge by the PRC tax authorities. Smart King could face material and
adverse tax consequences if the PRC tax authorities determine that the VIE contractual arrangements
were not entered into on an arm’s length basis in such a way as to result in an impermissible reduction in
taxes under applicable PRC laws, rules and regulations, and adjust the income of the VIE in the form of a
transfer pricing adjustment. A transfer pricing adjustment could, among other things, result in a reduction
of expense deductions recorded by the VIE for PRC tax purposes, which could in turn increase their


                                                     64
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 74 of 159


liabilities without reducing the WFOE’s tax expenses. In addition, the PRC tax authorities may impose
late payment fees and other penalties on the VIE for the adjusted but unpaid taxes according to the
applicable regulations. Smart King’s financial position could be materially and adversely affected if the
VIE’s tax liabilities increase or if it is required to pay late payment fees and other penalties.

Smart King may lose the ability to use and enjoy assets held by the VIE that are material to the
operation of Smart King’s business in the PRC if the VIE goes bankrupt or becomes subject to a
dissolution or liquidation proceeding.

        The VIE and their subsidiaries hold, and may in the future hold, certain assets that are material to
the operation of Smart King’s business in the PRC. Under the equity pledge agreement, without Smart
King’s prior consent, the VIE’s shareholders may not transfer its equity interests, create or permit the
existence of any security interests or other encumbrance on its equity interests that may affect Smart
King’s rights and interests, except for the performance of the call option agreement. However, if the VIE
goes bankrupt and all or part of its assets become subject to liens or rights of third-party creditors, Smart
King may be unable to continue some or all of its operations in the PRC, which could materially and
adversely affect its business, financial condition and results of operations. If the VIE undergoes a
voluntary or involuntary liquidation proceeding, independent third-party creditors may claim rights to
some or all of these assets, thereby hindering Smart King’s operations in the PRC, which could materially
and adversely affect its business and results of operations.

F.      Risks Related to Smart King’s Operations in the PRC

Changes in international trade policies, barriers to trade or the emergence of a trade war may dampen
growth in the PRC, the United States and other markets where Smart King operates, and its business
operations and results may be negatively impacted.

         Smart King has business operations in the United States and the PRC, and partners with
international leading suppliers from North America, Europe and Asia, which may subject it to risks
associated with international trade conflicts. The United States administration under President Donald J.
Trump has advocated for greater restrictions on international trade in general, which has significantly
increased tariffs on certain goods imported into the United States, particularly from the PRC. President
Trump has also taken steps toward restricting trade in certain goods. In response, the PRC and other
countries have similarly imposed tariffs, and may further take other retaliatory measures. The increasing
tariff may impact Smart King’s raw material prices and therefore may have a negative impact on Smart
King’s operations. In addition, the resulting escalation of trade tension may lead to volatility in the
financial market, which may affect Smart King’s ability to raise capital, and could impact the purchasing
power of Smart King’s potential customers. Such changes could have an adverse effect on Smart King’s
and FF’s business, financial condition, and results of operations.

Changes in the PRC’s economic, political or social conditions or government policies could have a
material and adverse effect on Smart King’s and FF’s business and results of operations.

         A portion of FF’s future revenues are expected to be derived in the PRC, and FF has formed a
joint venture with The9 to manufacture certain multi-purpose vehicles and conduct other activities in the
PRC. Accordingly, Smart King’s and FF’s results of operations, financial condition and prospects would,
to a certain extent, be influenced by economic, political and legal developments in the PRC. the PRC’s
economy differs from the economies of most developed countries in many aspects, including, but not
limited to, the degree of government involvement, control level of corruption, control of capital
investment, reinvestment control of foreign exchange, allocation of resources, growth rate and
development level. For approximately three decades, the PRC government has implemented economic


                                                     65
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                 Main Document    Page 75 of 159


reform measures to utilize market forces in the development of the PRC economy. It is unclear whether
and how Smart King’s and FF’s current or future business, financial condition or results of operations
may be affected by changes in the PRC’s economic, political and social conditions and in its laws,
regulations and policies. In addition, many of the economic reforms carried out by the PRC government
are unprecedented or experimental and are expected to be refined and improved over time. This refining
and improving process may not necessarily have a positive effect on Smart King’s and FF’s operations
and business development.

The legal system in the PRC is not fully developed and there are inherent uncertainties that may affect
the protection afforded to Smart King.

         Smart King’s business and activities in the PRC are governed by the PRC laws and regulations.
The PRC legal system is generally based on written statutes. Prior court decisions may be cited for
reference but have limited precedential value. Since 1979, the PRC legislation and regulations have
significantly enhanced the protections afforded to various industries in the PRC. However, as these laws
and regulations are relatively new and continue to evolve, interpretation and enforcement of these laws
and regulations involve significant uncertainties and different degrees of inconsistency. Some of the laws
and regulations are still in the developmental stage and are therefore subject to policy changes. Many
laws, regulations, policies and legal requirements have only been recently adopted by the PRC central or
local government agencies, and their implementation, interpretation and enforcement may involve
uncertainty due to the lack of established practice available for reference. The effect of future legal
developments in the PRC, including the promulgation of new laws, changes in existing laws or their
interpretation or enforcement, or the preemption of local regulations by national laws cannot be predicted.
As a result, there are substantial uncertainties as to the legal protection available to Smart King.
Furthermore, due to the limited volume of published cases and the non-binding nature of prior court
decisions, the outcome of the dispute resolution may not be as consistent or predictable as in other more
developed jurisdictions, which may limit the legal protection available to Smart King.

Smart King may be adversely affected by the complexity, uncertainties, and changes in the PRC
regulations on internet-related as well as automotive businesses and companies.

         The PRC government extensively regulates the internet industry and automotive industry, such
laws and regulations are relatively new and evolving, and their interpretation and enforcement involve
significant uncertainties. As a result, in certain circumstances it may be difficult to determine what actions
or omissions may be deemed to be in violation of applicable laws and regulations.

         Several PRC regulatory authorities, such as the State Administration for Market Regulation, the
National Development and Reform Commission, the Ministry of Industry and Information Technology
and the Ministry of Commerce, oversee different aspects of the electric vehicle business, and Smart King
will be required to obtain a wide range of government approvals, licenses, permits and registrations in
connection with its operations in the PRC. For example, certain filings must be made by automobile
dealers through the information system for the national automobile circulation operated by the relevant
commerce department within ninety (90) days after the receipt of a business license. Furthermore, the
electric vehicle industry is relatively immature in the PRC, and the PRC government has not adopted a
clear regulatory framework to regulate the industry.

         There are substantial uncertainties regarding the interpretation and application of the existing
PRC laws, regulations and policies and possible new laws, regulations or policies relating to the internet-
related as well as automotive businesses and companies. Currently, Smart King’s VIE holds the necessary
license for Smart King’s operations in the PRC. There is no assurance that Smart King will be able to
obtain all the permits or licenses related to its business in the PRC, or will be able to maintain its existing


                                                      66
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                Main Document    Page 76 of 159


licenses or obtain new ones. In the event that the PRC government considers that Smart King was or is
operating without the proper approvals, licenses or permits, promulgates new laws and regulations that
require additional approvals or licenses, or imposes additional restrictions on the operation of any part of
its business, the PRC government has the power, among other things, to levy fines, confiscate Smart
King’s income, revoke its business licenses, and require Smart King to discontinue the relevant business
or impose restrictions on the affected portion of its business. Any of these actions by the PRC government
may have a material adverse effect on Smart King’s business and results of operations.

         Considering its business arrangement and development plan, Smart King has also set up the VIE
structure and intends the VIE or its subsidiary to apply for the necessary government licenses as soon as
practicable to conduct the relevant support operations in the near future. However, there is no guarantee
that Smart King’s VIE or its subsidiary, will obtain such licenses due to uncertainties from PRC
governmental authorities. The PRC government may enact new laws and regulations that require
additional licenses, permits, approvals and/or registrations for the operation of any of Smart King’s
existing or future businesses in the PRC. As a result. there is no assurance that Smart King will, through
its VIE or PRC subsidiary, have all the permits, licenses, registrations, approvals and/or business license
covering the sufficient scope of business required for its business in the PRC or that it will be able to
obtain, maintain or renew permits, licenses, registrations, approvals and/or business license covering
sufficient scope of business in a timely manner or at all.

Smart King may be subject to penalties, including restrictions on Smart King’s ability to inject capital
into its PRC subsidiaries, if the PRC resident shareholders or beneficial owners fail to comply with
relevant PRC foreign exchange regulations.

         On July 4, 2014, the SAFE issued the Circular on Several Issues Concerning Foreign Exchange
Administration of Domestic Residents Engaging in Overseas Investment, Financing and Round-Trip
Investment via Special Purpose Vehicles, or the SAFE Circular 37. The SAFE Circular 37 requires PRC
individuals, institutions and foreign individuals who have a habitual residence in the PRC due to
economic interests, or collectively referred as the PRC residents, to register with the SAFE or its local
branches in connection with their direct establishment or indirect control of an offshore special purpose
vehicle, for the purpose of overseas investment and financing, with such PRC residents’ legally owned
assets or equity interests in domestic enterprises or offshore assets or interests. In addition, such PRC
residents must update their foreign exchange registrations with the SAFE when the offshore special
purpose vehicle undergoes material events relating to any change of basic information (including change
of such PRC residents, name and operation term), increases or decreases in investment amount, share
transfers or exchanges, or mergers or divisions. According to the Circular on Further Simplifying and
Improving the Administration of Foreign Exchange Concerning Direct Investment released on February
13, 2015 by the SAFE, local banks will examine and handle foreign exchange registration for overseas
direct investment, including the initial foreign exchange registration and amendment registration, under
the SAFE Circular 37 from June 1, 2015.

         If any shareholder holding interest in an offshore special purpose vehicle, who is a PRC resident
as determined by the SAFE Circular 37, fails to fulfill the required foreign exchange registration with the
local SAFE branches or its designated banks, the offshore special purpose vehicle may be restricted in its
ability to contribute additional capital to its PRC subsidiaries. Moreover, failure to comply with the SAFE
registration described above could result in liability under PRC laws for evasion of applicable foreign
exchange restrictions. Smart King has requested all of its current shareholders and/or beneficial owners to
disclose whether they or their shareholders or beneficial owners fall within the ambit of the SAFE
Circular 37 and urged relevant shareholders, upon learning that they are PRC residents, to register with
the local SAFE branch or its designated bank as required under the SAFE Circular 37. However, Smart
King may not be fully informed of the identities of all the shareholders or beneficial owners who are PRC


                                                    67
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                     Desc
                                Main Document    Page 77 of 159


residents, and it cannot provide any assurance that all of the shareholders and beneficial owners who are
PRC residents will comply with Smart King’s requests to make, obtain or update any applicable
registrations or comply with other requirements pursuant to the SAFE Circular 37 or other related rules in
a timely manner. Any failure to comply with the relevant requirements could subject Smart King’s PRC
subsidiaries and its shareholders or beneficial owners to penalties, which would limit Smart King’s ability
to contribute additional capital to its PRC subsidiaries and negatively affect Smart King’s business
operation in the PRC.

Smart King may rely on dividends and other distributions on equity paid by its PRC
subsidiaries to fund any cash and financing requirements it may have, and any limitation on
the ability of the PRC subsidiaries to make payments to Smart King could have a material and
adverse effect on Smart King’s ability to conduct its business.

         Smart King is a holding company, and may rely on dividends and other distributions on equity
paid by the PRC subsidiaries for cash and financing requirements, including the funds necessary to
service Smart King’s debts. Current PRC regulations permit Smart King’s PRC subsidiaries to pay
dividends to Smart King only out of their accumulated after-tax profits upon satisfaction of relevant
statutory conditions and procedures, if any, determined in accordance with Chinese accounting standards
and regulations. In addition, each of these PRC subsidiaries is required to set aside at least 10% of its
after-tax profits each year, if any, to fund certain reserve funds until the total amount set aside reaches
50% of its registered capital. Additionally, if Smart King’s PRC subsidiaries incur debts on their own
behalf in the future, the instruments governing their debt may restrict their ability to pay dividends or
make other distributions to Smart King.

         Any limitation on the ability of Smart King’s PRC subsidiaries to pay dividends or make other
distributions to Smart King could materially and adversely limit its ability to grow, make investments or
acquisitions that could be beneficial to Smart King, or pay dividends or debts.

Fluctuations in exchange rates between Renminbi and U.S. dollar could result in currency exchange
losses.

        Smart King’s reporting currency and a substantial portion of its operating costs and expenses are
denominated in U.S. dollars, while operating currency in the PRC for Smart King’s PRC subsidiaries are
denominated in Renminbi. Appreciation or depreciation in the value of Renminbi relative to U.S. dollar
would affect Smart King’s financial results reported in U.S. dollar terms without giving effect to any
underlying change in its business, financial condition or results of operations. Renminbi may appreciate
or depreciate significantly in value against U.S. dollar in the long term, depending on the fluctuation of
the basket of currencies against which it is currently valued, or it may be permitted to enter into a full
float, which may also result in a significant appreciation or depreciation of Renminbi against U.S. dollar.

        Smart King has not entered into any hedging transactions in an effort to reduce its exposure to
foreign currency exchange risk. While it may decide to enter into hedging transactions in the future, the
availability and effectiveness of these hedges may be limited and Smart King may not be able to hedge its
exposure adequately or at all. In addition, Smart King’s currency exchange losses may be magnified by
the PRC exchange control regulations that restrict its ability to convert Renminbi into foreign currency.

Governmental control of currency conversion may limit Smart King’s ability to utilize its future
revenues effectively.

        The PRC government imposes controls on the convertibility of Renminbi into foreign currencies
and, in certain cases, the remittance of currency out of the PRC. Under existing PRC foreign exchange


                                                    68
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                Main Document    Page 78 of 159


regulations, payments of current account items, such as profit distributions and trade and service-related
foreign exchange transactions, can be made in foreign currencies without prior approval from the SAFE,
by complying with certain procedural requirements. However, approval from or registration with
appropriate governmental authorities is required where Renminbi is to be converted into foreign currency
and remitted out of the PRC to pay capital expenses such as the repayment of loans denominated in
foreign currencies.

         Since 2016, the PRC government has tightened its foreign exchange policies again and stepped
up scrutiny of major outbound capital movement. More restrictions and a substantial vetting process have
been put in place by the SAFE to regulate cross-border transactions falling under the capital account. The
PRC government may also restrict access in the future to foreign currencies for current account
transactions, at its discretion. Smart King expects to receive a portion of its revenues in Renminbi. If the
foreign exchange control system prevents Smart King from obtaining sufficient foreign currencies to
satisfy its foreign currency demands, Smart King may not be able to pay dividends or debts in foreign
currencies to the shareholders or creditors.

Smart King may be deemed to be a PRC resident enterprise under the Enterprise Income Tax Law, or
the EIT Law, and be subject to the PRC taxation on its worldwide income, which may significantly
increase Smart King’s income tax expenses and materially decrease its profitability.

         Under the EIT Law that took effect on January 1, 2008, enterprises established outside of the
PRC whose “de facto management bodies” are located in the PRC are considered to be “resident
enterprises” and will generally be subject to a uniform 25% corporate income tax on their global income
(excluding dividends received from “resident enterprises”). In addition, a circular issued by the State
Taxation Administration, or the SAT, on April 22, 2009 and amended on January 29, 2014 sets out
certain standards for determining whether the “de facto management bodies” of an offshore enterprise
funded by Chinese enterprises as controlling shareholders is located in the PRC. Although this circular
applies only to offshore enterprises funded by Chinese enterprises as controlling shareholders, rather than
those funded by Chinese or foreign individuals or foreign enterprises as controlling shareholders (such as
the company), the determining criteria set forth in the circular may reflect SAT’s general position on how
the “de facto management bodies” test should be applied in determining the tax resident status of offshore
enterprises, regardless of how they are funded. Although Smart King is not funded by Chinese enterprises
as controlling shareholders, substantial uncertainties remain as to whether Smart King or any of its non-
PRC subsidiaries will be deemed a PRC resident enterprise for the EIT purposes. If Smart King or any of
its subsidiaries registered outside the PRC are to be deemed a “resident enterprise” under the EIT Law,
Smart King’s income tax expenses may increase significantly, and its profitability could decrease
materially.

Smart King’s leased property interest in the PRC may be defective, which could cause significant
disruption to its business.

         Under the applicable PRC laws and regulations, all lease agreements are required to be registered
with the local housing authorities. The landlords of certain of Smart King’s leased premises in the PRC
may have not completed the registration of their ownership rights or these leases with the relevant
authorities. Failure to complete these required registrations may expose such landlords, lessors and Smart
King to potential monetary fines. If these registrations are not obtained in a timely manner, or at all,
Smart King may be subject to monetary fines or may have to relocate its offices, which will incur the
associated losses and adversely affect the normal business operations.




                                                    69
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                 Main Document    Page 79 of 159


G.      Certain Tax Risks Related to the Plan

Tax Classification of the Trust for U.S. federal income tax purposes is subject to uncertainty.

         The Trustee likely will report the Trust as a “liquidating trust” under Treasury Regulation Section
301.7701-4(d) (a “Liquidating Trust”). In general, a Liquidating Trust is not a separate taxable entity but
rather is treated for federal income tax purposes as a “grantor” trust (i.e., a “pass-through” entity) of
which the holders of beneficial interests in the trust are the owners and grantors. However, there is
uncertainty as to the appropriate tax classification of the Trust. Thus, there is no assurance the Trustee’s
intended treatment of the Trust as a Liquidating Trust would withstand a challenge by the Internal
Revenue Service (the “IRS”). If the IRS were to challenge successfully such classification, the federal
income tax consequences to the Liquidating Trust and its creditor-beneficiaries could be different and
potentially less favorable. See Article XI.A of this Disclosure Statement entitled “U.S. Tax Classification
of the Trust.”

U.S. federal income tax classification of the entities through which West Coast indirectly owns its
economic interest in Smart King is subject to uncertainty.

         Each of the entities through which West Coast indirectly owns the stock of Smart King are
intended to be treated as “pass-through” entities for tax purposes. There is some uncertainty as to whether
that will be the case due to an inadvertent election with respect to one of those entities that has since been
withdrawn and late elections with respect to other entities. While that withdrawal and the late lections are
believed to have been effective under published procedures, there is no assurance the IRS will agree. If
any of the entities through which West Coast owns its economic interest in Smart King were to be treated
as a corporation for U.S. federal income tax purposes, the resulting adverse tax consequences could
include corporate level taxes levied on any proceeds from the disposition of stock of Smart King
indirectly owned by West Coast as well as potential taxes imposed on any distribution of such proceeds
by such entity that are allocable to the holders. Such dividends could by subject to tax at a 30% tax rate
(subject to reduction under an applicable treaty). See Article XI.B.3 “Tax Classification of West Coast
Conduit Entities.”

The treatment of accrued but unpaid interest on a Debt Claim is uncertain.

         Holders of Debt Claims who receive Trust Interests under the Plan may have taxable ordinary
income equal to the value of the Trust Interests they receive to the extent of any accrued and unpaid
interest on the debt they hold that is extinguished or retired. YT intends to take the position that no
portion of the Trust Interests received by a holder of Debt Claims under the Plan is allocable to accrued
and unpaid interest or subject to withholding. However, this conclusion is not free from doubt, and it is
possible that the IRS could assert that the value of any Trust Interest received by a holder should be
allocated first to accrued and unpaid interest prior to allocating any portion of such amounts to principal.
Such argument, if successful, would result in holders being required to report ordinary income on such
value for U.S. federal income tax purposes. Holders of Debt Claims should carefully review the
discussion set forth in Article XI.B.1 of this Disclosure Statement under the heading “Accrued Interest on
Debt Claims” and should discuss the potential for interest income and other possible tax consequences
with their own tax advisors.




                                                     70
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                     Desc
                                Main Document    Page 80 of 159


                                                  VIII.

                                  CONFIRMATION OF THE PLAN

A.      Voting Procedures and Solicitation of Votes

        The voting procedures and the procedures governing the solicitation of votes are described above
in Article I.B (Voting on the Plan) and in the Disclosure Statement Order, which has been sent to you
with this Disclosure Statement if you are entitled to vote on the Plan.

B.      Confirmation Hearing

       The Bankruptcy Code requires the Bankruptcy Court, after notice, to hold a hearing on
confirmation of a plan of reorganization. As set forth in the Disclosure Statement Order, the Confirmation
Hearing has been scheduled for [_______], 2020, commencing at [__]:00 [_].m. (prevailing Eastern
Time), before the Honorable Karen B. Owens, United States Bankruptcy Judge, at the United States
Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor, Wilmington, Delaware
19801. The Confirmation Hearing may be adjourned from time to time without further notice except for
an announcement of the adjourned date made at the Confirmation Hearing and filed with the Bankruptcy
Court.

         Objections, if any, to confirmation of the Plan must be filed and served so that they are received
on or before [__________], 2020, at 5:00 p.m. (prevailing Eastern Time). Any objection to confirmation
must be made in writing and specify in detail the name and address of the objector, all grounds for the
objection and the amount of the Claim held by the objector. Objections to confirmation of the Plan are
governed by Bankruptcy Rule 9014. Objections must be timely served upon the following parties: (i) the
Office of the United States Trustee for the District of Delaware, J. Caleb Boggs Federal Building, 844
North King Street, Suite 2207, Wilmington, DE 19801 (Attn: David L. Buchbinder, Esq.); (ii) proposed
counsel for the Debtor, Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los
Angeles, CA 90067 (Attn: Jeffrey W. Dulberg, Esq. and Malhar S. Pagay, Esq.) and Pachulski Stang
Ziehl & Jones LLP, 919 North Market Street, 17th Floor, Wilmington, DE 19801 (Attn: James E. O’Neil,
Esq.); (iii) proposed special counsel for the Debtor, O’Melveny & Myers LLP, Times Square Tower, 7
Times Square, New York, NY 10036 (Attn: Suzzanne Uhland, Esq. and Diana M. Perez, Esq.); and
(iv) counsel to the Creditors’ Committee, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, NJ
07068 (Attn: Jeffrey D. Prol, Esq., Andrew D. Behlmann, Esq., and Jeremy D. Merkin, Esq.) and Potter
Anderson & Corroon LLP, 1313 N. Market Street, 6th Floor, Wilmington, Delaware 19801 (Attn:
Christopher M. Samis, Esq., L. Katherine Good, Esq., and Aaron H. Stulman, Esq.).

          Objections to confirmation of the Plan are governed by Bankruptcy Rule 9014. UNLESS
AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY NOT BE
CONSIDERED BY THE BANKRUPTCY COURT.

C.      General Requirements of Section 1129

                1.      Requirements of Section 1129(a) of the Bankruptcy Code

                a.      General Requirements

       At the Confirmation Hearing, the Bankruptcy Court will determine whether the following
confirmation requirements specified in section 1129 of the Bankruptcy Code have been satisfied:




                                                    71
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                     Desc
                                Main Document    Page 81 of 159



    •   The Plan complies with the applicable provisions of the Bankruptcy Code;

    •   The Debtor has complied with the applicable provisions of the Bankruptcy Code;

    •   The Plan has been proposed in good faith and not by any means proscribed by law;

    •   Any payment made or promised by the Debtor under the Plan for services or for costs and
        expenses in, or in connection with, the chapter 11 case, or in connection with the Plan and
        incident to the chapter 11 case, has been disclosed to the Bankruptcy Court, and any such
        payment made before confirmation of the Plan is reasonable, or if such payment is to be fixed
        after confirmation of the Plan, such payment is subject to the approval of the Bankruptcy Court as
        reasonable;

    •   With respect to each Class of Claims, each holder of an Impaired Claim either has accepted the
        Plan or will receive or retain under the Plan on account of such holder’s Claim, property of a
        value, as of the Effective Date, that is not less than the amount such holder would receive or
        retain if the Debtor was liquidated on the Effective Date under chapter 7 of the Bankruptcy Code.
        See discussion of “Best Interests Test,” below;

    •   Each Class of Claims has either accepted the Plan or is Unimpaired under the Plan;

    •   Except to the extent that the holder of a particular Claim has agreed to a different treatment of
        such Claim, the Plan provides that Administrative Expense Claims and Priority Non-Tax Claims
        will be paid in full, in Cash, on the Effective Date and that holders of Priority Tax Claims may
        receive on account of such Claims deferred Cash payments, over a period not exceeding five (5)
        years after the Petition Date, of a value as of the Effective Date, equal to the Allowed amount of
        such Claims with interest from the Effective Date;

    •   At least one Class of Impaired Claims has accepted the Plan, determined without including any
        acceptance of the Plan by any insider holding a Claim in such Class;

    •   Confirmation of the Plan is not likely to be followed by the liquidation or the need for further
        financial reorganization of the Debtor or any successor of the Debtor under the Plan, unless such
        liquidation or reorganization is proposed in the Plan. See discussion of “Feasibility,” below; and

    •   All fees payable under section 1930 of title 28, as determined by the Bankruptcy Court at the
        Confirmation Hearing, have been paid or the Plan provides for the payment of all such fees on the
        Effective Date.

                b.      Best Interests Test

        Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that
each holder of an Impaired Claim either (i) accepts the Plan or (ii) receives or retains under the Plan
property of a value, as of the Effective Date, that is not less than the value such holder would receive if
the Debtor were liquidated under chapter 7 of the Bankruptcy Code.

         The first step in meeting the best interests test is to determine the dollar amount that would be
generated from the liquidation of YT’s assets and properties in a liquidation of his assets under a chapter
7 bankruptcy case. The total amount available would be the sum of the proceeds from such a forced
disposition of his assets by a chapter 7 trustee and the cash held by YT at the time of the commencement
of the chapter 7 case. The next step is to reduce that total by the amount of any claims secured by such
assets (to the extent of the value of the collateral securing such claims), the costs and expenses of the


                                                    72
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                         Desc
                                 Main Document    Page 82 of 159


liquidation and such additional administrative expenses and priority claims that may result from the use of
chapter 7 for the purposes of liquidation. Finally, the present value of the resultant residual balance
(taking into account the time necessary to accomplish the liquidation) is allocated to creditors in the strict
order of priority in accordance with section 726 of the Bankruptcy Code, which requires that no junior
claim holder receive any distribution until all senior claim and interest holders are paid in full. The
amounts so allocated can then be compared to the value of the property that is proposed to be distributed
under the Plan on the Effective Date.

         After consideration of the effects that a chapter 7 liquidation would have on the ultimate proceeds
available for distribution to creditors and interest holders in a chapter 11 case, including: the increased
costs and expenses of a liquidation under chapter 7 arising from fees payable to a trustee in bankruptcy
and professional advisors to such trustee; the erosion in value of assets in a chapter 7 case in the context
of the expeditious liquidation required under chapter 7 and the “forced sale” atmosphere that would
prevail; and the substantial increases in claims that would be satisfied on a priority basis or on a parity
with creditors in a chapter 11 case, YT has determined that confirmation of the Plan will provide each
creditor with a recovery that is not less than it would receive pursuant to a liquidation under chapter 7 of
the Bankruptcy Code. Moreover, YT believes that the value of any distributions from the liquidation
proceeds to each class of allowed claims in a chapter 7 case would be further impaired as compared to the
value of distributions under the Plan because such distributions in chapter 7 may not occur for a
substantial period of time. For example, the distribution of the proceeds of the liquidation may be
significantly delayed by the need to resolve all objections to claims and prepare for distributions. YT will
file a liquidation analysis with the Bankruptcy Court no later than ten (10) days prior to the Voting
Deadline.

                 c.      Feasibility of the Plan

         In connection with confirmation of the Plan, section 1129(a)(11) of the Bankruptcy Code requires
that the Debtor demonstrate that confirmation of the Plan is not likely to be followed by the liquidation or
the need for further financial reorganization of the Debtor. This is the so-called feasibility test. For
purposes of determining whether the Plan meets this requirement, the Debtor has analyzed his ability to
meet his obligations under the Plan. YT believes, based on this analysis, that the Plan provides a feasible
means of reorganization from which there is a reasonable expectation that, following the Confirmation
Date, he will possess the resources to meet his obligations under the Plan. However, the Bankruptcy
Court may not agree with such a determination or accept the forecasts or the assumptions underlying this
determination.

                 2.      Requirements of Section 1129(b) of the Bankruptcy Code

         Section 1129(b) of the Bankruptcy Code provides for confirmation (or “cramdown”) of a plan of
reorganization even if the plan is not accepted or deemed accepted by all impaired classes of claims, as
long as at least one impaired class of claims has voted to accept the plan and certain other requirements
are met.

         Under the cram-down provisions of the Bankruptcy Code, if a class of secured claims rejects the
plan, the plan may still be confirmed if (a) the holders retain the liens securing their claims and receive
cash payments totaling at least the amount of their claim, of a value, as of the effective date, of at least the
value of the holders’ interest in the estate’s interest in such property, (b) the property is sold with the
holders’ liens attaching to the proceeds of the sale or (c) the holders realize the “indubitable equivalent of
such claims.” If a class of unsecured claims rejects the plan, the plan may still be confirmed if the plan
provides that (i) each holder of a claim included in the rejecting class receives or retains on account of
that claim property that has a value, as of the plan’s effective date, equal to the allowed amount of that


                                                      73
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                         Desc
                                 Main Document    Page 83 of 159


claim or (ii) the holder of any claim that is junior to the claims of the rejecting class will not receive or
retain any property on account of such junior claim.

        Because the Debtor anticipates that the Plan will satisfy section 1129(a)(8) of the Bankruptcy
Code, the Debtor is not presently seeking confirmation of the Plan under section 1129(b) of the
Bankruptcy Code. However, if Class 3 (Debt Claims) fails to accept the Plan by the requisite statutory
majorities, YT reserves the right to propose any modifications to the Plan and to confirm the Plan as
modified, without re-solicitation, to the extent permitted by the Bankruptcy Code.

                 3.      Confirmation of an Individual Chapter 11 Plan

        The Plan is an individual plan under chapter 11 of the Bankruptcy Code. Section 1123(a)(8) of
the Bankruptcy Code requires that an individual chapter 11 plan “provide for the payment to creditors
under the plan of all or such portion of earnings from personal services performed by the debtor after the
commencement of the case or other future income of the debtor as is necessary for the execution of the
plan.” Further, section 1129(a)(15) of the Bankruptcy Code provides that if a creditor objects to
confirmation of an individual chapter 11 plan, the plan may only be confirmed if:

                 (A) the value, as of the effective date of the plan, of the property to be distributed under
                     the plan on account of such claim is not less than the amount of such claim; or

                 (B) the value of the property to be distributed under the plan is not less than the projected
                     disposable income of the debtor (as defined in section 1325(b)(2)) to be received
                     during the 5-year period beginning on the date that the first payment is due under the
                     plan, or during the period for which the plan provides payments, whichever is longer.

         YT will demonstrate that the value of his assets exceeds his projected disposable income and
thus, section 1129(a)(15) of the Bankruptcy Code is satisfied because he has no disposable income. As
part of this analysis, YT will show that his future earnings are not necessary for execution of the Plan.

                                                      IX.

        ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

         If the Plan is not confirmed, the following alternatives are available: (i) confirmation of another
chapter 11 plan; (ii) conversion of the chapter 11 case to a case under chapter 7 of the Bankruptcy Code;
or (iii) dismissal of the chapter 11 case leaving holders of Claims to pursue available non-bankruptcy
remedies. These alternatives to the Plan are not likely to benefit holders of Claims.

         If the Debtor, or any other party in interest (if the Debtor’s exclusive period in which to file a plan
has expired), could attempt to formulate a different plan, such a plan might involve either a reorganization
of the Debtor or conversion of the chapter 11 case to a liquidation of the Debtor’s assets under chapter 7.
YT has explored numerous alternatives in connection with the extensive process of formulating and
developing of the Plan. YT has concluded that the Plan, as described in this Disclosure Statement, enables
stakeholders to realize the most value under the circumstances. YT has evaluated the effects of a
liquidation of his assets. In considering this alternative, he has taken into account the nature, status, and
underlying values of his tangible and intangible assets, the ultimate realizable value of such assets, and
the extent to which certain of his assets are subject to the liens and security interests of secured creditors.
YT believes that liquidation under chapter 7 would result in smaller distributions being made to holders
of Claims than those provided for in the Plan. If the chapter 11 case is dismissed, holders of Claims would
be free to pursue non-bankruptcy remedies in their attempts to satisfy Claims against the Debtor. The



                                                      74
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                 Main Document    Page 84 of 159


failure of plan confirmation and dismissal of the chapter 11 case would result in a race to the courthouse
that could leave many creditors with no recovery at all. Accordingly, the Debtor believes that the Plan
will enable all creditors to realize the greatest possible recovery on their respective Claims with the least
delay.

                                                     X.

   CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

         The following discussion summarizes certain material U.S. federal income tax consequences
applicable to the Trust and the holders of Trust Interests (“Holders”). This summary is based on the
Internal Revenue Code, the Treasury Regulations promulgated thereunder (whether final, temporary, or
proposed), administrative rulings, and judicial decisions, all as in effect on the date hereof. Each of the
foregoing authorities is subject to change, which change could apply with retroactive effect and could
affect the accuracy of the statements and conclusions set forth in this discussion. Neither YT nor the Trust
will request a ruling from the IRS as to the U.S. federal income tax consequences to YT, the Trust or the
Holders. This summary is not binding on the IRS, and the IRS is not precluded from taking a position that
is different from, and contrary to, the positions described in this summary.

         This summary is for general information purposes only and does not purport to be a complete
analysis or listing of all potential U.S. federal income tax considerations that may apply to a Holder. This
summary does not take into account the individual facts and circumstances of any particular Holder that
may affect the U.S. federal income tax consequences to such holder, including specific tax consequences
to a holder under an applicable tax treaty. In addition, this summary does not address the U.S. federal
alternative minimum, U.S. federal estate and gift, U.S. state and local, or non-U.S. tax consequences of
the Trust or the ownership of the Trust Interests.

       This discussion assumes that each Holder is a non- U.S. person (a “Non-U.S. Holder”). For this
purpose, a Non-U.S. Person means a person or entity that is not:

    •   an individual who is a citizen or resident of the United States;

    •   a corporation (or other entity taxable as a corporation for U.S. federal income tax purposes)
        created or organized in the United States or under the laws of the United States or any subdivision
        thereof;

    •   an estate the income of which is includible in gross income for U.S. federal income tax purposes
        regardless of its source;

    •   a partnership (or an entity or arrangement treated as a partnership for U.S. federal income tax
        purposes); or

    •   a trust if (1) a court within the United States is able to exercise primary supervision over the
        administration of the Trust and one or more U.S. persons have the authority to control all
        substantial decisions of the Trust, or (2) the Trust has a valid election in effect under applicable
        Treasury Regulations to be treated as a U.S. person for U.S. federal income tax purposes.

        Any person who would not be considered a Non-U.S. Holder under U.S. federal income tax rules
and regulations should consult their own tax advisor.




                                                     75
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 85 of 159


         This discussion also assumes that the income of the Trust will consist solely of gains from the
sale of Company stock and interest on short-term debt instruments or money deposits.

         Finally, this discussion also assumes that (i) West Coast and each of those entities through which
West Coast directly and indirectly owns the stock of Smart King (the “West Coast Conduit Entities”) are
treated as “pass-through” entities (i.e. either partnerships or disregarded entities) for U.S. federal income
tax purposes, (ii) none of the Trust, West Coast or the West Coast Conduit Entities will at any time
engage in the conduct of a trade or business within the United States and (iii) the Trust will use
commercially reasonable efforts to provide a requesting Holder with any certification available under
applicable law that is reasonably required to enable such Holder to dispose of its Trust Interest without
incurring a U.S. withholding tax.

         A failure of any of the assumptions described above may result in different, potentially adverse
tax consequences to a Holder. Each Holder is strongly urged to consult its own tax advisor regarding its
receipt and ownership of a Trust Interest.

A.      U.S. Tax Classification of the Trust

         The tax classification of the Trust for U.S. federal income tax purposes is subject to some
uncertainty. The Trust is expected to be reported as a “Liquidating Trust” described in Treasury
Regulation Section 301.7701-4(d). In general, a Liquidating Trust is not a separate taxable entity but
rather is treated for federal income tax purposes as a “grantor” trust (i.e., a “pass-through” entity) of
which the beneficial owners are treated as the owners and grantors (but see discussion regarding the Late
Filing Claims Reserve below). While the following discussion assumes that the Trust would be so treated
for federal income tax purposes, no ruling has been or will be requested from the IRS concerning the tax
status of the Trust as a Liquidating Trust. In addition, the IRS has issued several revenue procedures
setting forth the general criteria for obtaining an IRS ruling as to the qualification of a trust as a
Liquidating Trust. Not all of the criteria set forth in those revenue procedures will be met by the Trust.
Accordingly, there can be no assurance that the IRS would not take a contrary position to the
classification of the Trust as a Liquidating Trust. If the IRS were to challenge successfully such
classification, the federal income tax consequences to the Trust and the Holders could vary from those
discussed herein (including the potential for an entity-level tax imposed on the Trust). There are,
however, reasonable arguments that the Trust could be classified as a non-grantor trust or as a partnership
for U.S. federal income tax purposes if it is not treated as a Liquidating Trust, both of which are also
“pass-through” entities. Such alternative characterizations should not result in entity-level taxes to the
Trust (assuming, in the case of a non-grantor trust, income of the trust is timely distributed to its
beneficial owners) or materially adversely affect the tax treatment of the Holders.

        Assuming the Trust is properly classified as a Liquidating Trust, the Trust will not be subject to
U.S. federal income taxes at the entity level. Instead, the income, deductions and credits generated by the
assets of the Trust will pass through and be allocated among the Holders for U.S. federal income tax
purposes in accordance with their deemed ownership interests in the Trust.

B.      U.S. Federal Income Tax Treatment of Holders

         The assets of the Trust will be treated for U.S. federal income tax purposes as having been
transferred directly to the Holders in exchange for their Debt Claims (with each such Holder receiving an
undivided interest therein determined on the basis of the amount of its Debt Claim and the priority of
distributions set forth in the Trust Agreement), and then by such Holders to the Trust in exchange for the
Trust Interests. Thereafter, the income, deductions and credits generated by the assets of the Trust will be
allocated among the Holders for U.S. federal income tax purposes in accordance with their Trust Interests.


                                                     76
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                 Main Document    Page 86 of 159


        Subject to the discussion under “Accrued Interest on Debt Claims” and “Information Reporting
and Backup Withholding,” a Non-U.S. Holder generally should not be subject to U.S. federal income
taxation either upon receipt of a Trust Interest nor on its allocable share of the income of the Trust or on
any gain realized by such Non-U.S. Holder upon the sale, exchange or retirement of the Trust Interest,
unless:

    •   the recognized income or gain is effectively connected with the Non-U.S. Holder’s conduct of a
        trade or business in the United States, and if required by an applicable tax treaty, attributable to a
        permanent establishment maintained by the Non-U.S. holder in the United States; or

    •   the non-U.S. Holder is an individual present in the U.S. for one-hundred-eighty-three (183) days
        or more during the taxable year of the sale, and certain other requirements are met.

        A Non-U.S. Holder whose income with respect to the Trust is effectively connected to the
conduct of a U.S. trade or business will generally be taxed as if it were a United States person unless an
applicable income tax treaty provides otherwise. In addition, if the Non-U.S. Holder is a corporation, it
may be subject to a branch profits tax with respect to such effectively connected income at a rate of 30%
unless a treaty applies to reduce such rate.

                1.       Accrued Interest on Debt Claims

         To the extent that any portion of the Trust Interests received by a Holder is attributable to accrued
and unpaid interest on its Debt Claim, such amount may be includible in such Holder’s gross income as
ordinary interest income subject to a 30% tax rate (which rate is reduced by treaty to 10% if the Holder is
citizen or resident of the PRC) if such accrued interest has not been included previously in such Holder’s
gross income for U.S. federal income tax purposes. The applicable Treasury Regulations generally require
that any payment on a debt instrument first be allocated to interest to the extent of any accrued and unpaid
interest. However, the allocation of amounts paid to a debt holder as between principal on the one hand
and accrued and unpaid interest on the other hand is presently unclear, particularly in the distressed
context. YT does not intend to report to any Holder any amount attributable to accrued and unpaid interest
notwithstanding the previously mentioned Treasury Regulation. However, given this Treasury
Regulation, YT intends to disclose this position to the IRS, and holders may, in consultation with their
own tax advisors, wish to do the same. The IRS could argue that the value of any Trust Interest received
by a Holder should be allocated first to accrued and unpaid interest up to the total amount of accrued and
unpaid interest prior to allocating any portion of such amounts to principal. Such argument, if successful,
would result in holders being required to report ordinary interest income on such value for U.S. federal
income tax purposes.

                2.       Tax Treatment of the Late Filing Claims Reserve

         Subject to definitive guidance from the IRS or a court of competent jurisdiction to the contrary
(including the issuance of applicable Treasury Regulations or the receipt of an adverse determination by
the IRS upon audit if not disputed by the Trustee), the Trustee intends to (i) treat the Late Filing Claims
Reserve as a non-grantor trust in accordance with the trust provisions of the IRC (sections 641 et seq.), or
such other entity deemed appropriate by the Trustee in its sole discretion, (ii) file all applicable tax and
information returns and, if applicable, timely pay all taxes that may become due consistently with such
treatment, and (iii) to the extent permitted by applicable law, report consistently for federal, state and
local income tax purposes. In general, a non-grantor trust is taxed on any income allocated to it except to
the extent such income is timely distributed to its beneficiaries, in which case the income is reported by
the beneficiaries.



                                                      77
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                Main Document    Page 87 of 159


                3.      Tax Classification of West Coast Conduit Entities

         As stated above, this discussion assumes that each of the West Coast Conduit Entities is treated as
a “pass-through” entity (i.e. a partnership or disregarded entity) for U.S. federal income tax purposes. In
this regard, one of those entities, Pacific Technology, is intended to be treated and will be reported as a
partnership for such purposes. However, an election was mistakenly filed with the IRS to treat Pacific
Technology as a corporation. Subsequently, Pacific Technology filed a request for withdrawal of such
election. In addition, late elections to be classified as disregarded entities were filed for FF Top and FF
Peak. While advisors to YT and the West Coast Conduit Entities believe that the withdrawal of the
inadvertent election and the late elections should be effective to cause each of the West Coast Conduit
Entities to be classified as a “pass-through” entity based on published guidance and procedures from the
IRS governing such elections, there is no assurance that the IRS will agree with that determination. If any
of the West Coast Conduit Entities were to be treated as a corporation for U.S. federal income tax
purposes, the resulting adverse tax consequences could include corporate level taxes levied on any
proceeds from the disposition of stock of Smart King held indirectly by such entity as well as potential
taxes imposed on any distribution of such proceeds by such entity that are ultimately allocable to the
Holders. Such dividends could by subject to tax at a 30% tax rate (subject to reduction under an
applicable treaty).

                4.      Information Reporting and Backup Withholding

         Assuming the West Coast Constituent Entities are treated as “pass-through” entities, a Non-U.S.
Holder that has provided the Trustee (or, in connection with the sale, exchange or retirement of a Trust
Interest, certain applicable intermediaries) with a validly completed original of the appropriate version of
IRS Form W-8 will not be subject to backup withholding or information reporting with respect to the
receipt of Trust Interests, payments made by the Trust derived from the sale of the stock of Smart King,
or proceeds from a sale, exchange or retirement of a Trust Interest unless, in each case, the Trustee or
applicable payor has actual knowledge or reason to know that the Non-U.S. Holder is a United States
person.

         Backup withholding is not an additional tax. A Non-U.S. Holder generally will be entitled to
credit any amounts withheld under the backup withholding rules against the holder’s U.S. federal income
tax liability, if any, or may claim a refund if certain information is timely provided to the IRS.

                5.      Importance of Obtaining Professional Tax Assistance

THE FOREGOING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF CERTAIN U.S.
FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN AND IS NOT A SUBSTITUTE FOR
CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL. THE ABOVE DISCUSSION IS FOR
INFORMATION PURPOSES ONLY AND IS NOT TAX ADVICE. THE TAX CONSEQUENCES
ASSOCIATED WITH THE PLAN ARE IN MANY CASES UNCERTAIN AND MAY VARY
DEPENDING ON A HOLDER’S INDIVIDUAL CIRCUMSTANCES. ACCORDINGLY, HOLDERS
ARE URGED TO CONSULT THEIR TAX ADVISORS ABOUT THE U.S. FEDERAL, STATE,
LOCAL AND NON-U.S. INCOME AND OTHER TAX CONSEQUENCES OF THE PLAN.




                                                    78
Case 2:19-bk-24804-VZ           Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                Main Document    Page 88 of 159


                                                     XI.

                                             CONCLUSION

         YT believes the Plan is in the best interests of all of his creditors and urges the holders of Debt
Claims to vote to accept the Plan, and to evidence such acceptance by returning their signed Ballots so
that they will be received by the Voting Agent no later than 5:00 p.m. (Beijing Time) on [______], 2020.

Dated: November 15, 2019

                                                 Respectfully Submitted,

                                                 YUETING JIA
                                                 Debtor and Debtor in Possession


                                                 .




                                                     79
Case 2:19-bk-24804-VZ    Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27        Desc
                         Main Document    Page 89 of 159



                                     EXHIBIT A

Debtor’s Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 4]
Case 2:19-bk-24804-VZ  Doc 94Doc
              Case 19-12220    Filed
                                 4 11/15/19     Entered
                                     Filed 10/14/19     11/15/19
                                                     Page  1 of 4322:26:27                                               Desc
                       Main Document     Page 90 of 159




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

  -------------------------------------------------------------------· X


   In re:                                                                      Chapter 11

             YUETING JIA,                                                      Case No. 19-[~--~

                                            Debtor.

  -------------------------------------------------------------------· X



                         DEBTOR'S PREPACKAGED PLAN OF REORGANIZATION
                           UNDER CHAPTER 11 OF THE BANKRUPTCY CODE


 PACHULSKI STANG ZIEHL & JONES LLP                                         O'MELVENY &MYERS LLP

 Richard M. Pachulski (CA Bar No. 90073)                                   Suzzanne Uhland (NY Bar No. 5359328)
 Jeffrey W. Dulberg (CA Bar No. 181200)                                    Diana M. Perez (NY Bar No. 4636403)
 Malhar S. Pagay (CA Bar No. 189289)                                       Times Square Tower
 James E. O'Neill (DE Bar No. 4042)                                        7 Times Square
 919 N. Market Street, 17th Floor                                          New York, New York 10036
 Wilmington, Delaware 19801                                                Tel: (212) 326-2000
 Tel:    (302) 652-4100                                                    Fax: (212) 326-2061
 Fax:    (302) 652-4400                                                    Email: suhland@omm.com
 E-mail: rpachulski@pszjlaw.com                                                    dperez@omm.com
         jdulberg@pszj law .com
         mpagay@pszjlaw.com
         joneill@pszjlaw.com

 Proposed Attorneys for Debtor                                             Proposed Special Corporate, Litigation, and
 and Debtor in Possession                                                  International Counsel for Debtor and
                                                                           Debtor in Possession




                                                          2RLFJ l450107lv.l
Case 2:19-bk-24804-VZ  Doc 94Doc
              Case 19-12220    Filed
                                 4 11/15/19     Entered
                                     Filed 10/14/19     11/15/19
                                                     Page  2 of 4322:26:27                                                                              Desc
                       Main Document     Page 91 of 159


                                                        TABLE OF CONTENTS



 ARTICLE I DEFINITIONS AND INTERPRETATION ............................................................................ 1

            1.1.      Definitions .......................................................................................................................... 1

            1.2.      Interpretation, Application of Definitions, and Rules of Construction. ............................. 7

 ARTICLE II UNCLASSIFIED CLAIMS .................................................................................................... 7

            2.1       Administrative Expense Claims . ........................................................................................ 8

           2.2        Professional Fees ............................................................................................................... 8

           2.3        Priority Tax Claims . .......................................................................................................... 9

           2.4        Domestic Support Obligations . .......................................................................................... 9

 ARTICLE III CLASSIFICATION OF CLAIMS ........................................................................................ 9

           3 .1       Class Identification .......................................................................................................... 10

 ARTICLE IV TREATMENT OF CLAIMS .............................................................................................. 10

           4.1        Priority Non-Tax Claims (Class 1) . ................................................................................. 10

           4.2        US. Secured Claims (Class 2) ......................................................................................... 10

           4.3       Debt Claims (Class 3) ...................................................................................................... 11

 ARTICLE V ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF REJECTION BY
              ONE OR MORE CLASSES OF CLAIMS ................................................................... 11

           5.1       Class Acceptance Requirement ........................................................................................ 11

           5.2       Deemed Acceptance by Non-Voting Classes . .................................................................. 11

           5.3       Elimination of Vacant Classes ......................................................................................... 11

           5.4       Confirmation Pursuant to Section l 129(b) of the Bankruptcy Code . .............................. 11

 ARTICLE VI MEANS FOR IMPLEMENTATION OF THE PLAN ....................................................... 11

           6.1       Compromise ofControversies .......................................................................................... 11

           6.2       The Trust. ......................................................................................................................... 12

           6.3       Cancellation of Liens . ...................................................................................................... 16

 ARTICLE VII PLAN DISTRIBUTIONS .................................................................................................. 17

           7.1       Plan Distributions. ........................................................................................................... 17

           7.2       Allocation of Plan Distributions Between Principal and Interest ................................... 17

           7.3       No Postpetition Interest on Claims . ................................................................................. 17


                                                                          - I -
Case 2:19-bk-24804-VZ  Doc 94Doc
              Case 19-12220    Filed
                                 4 11/15/19     Entered
                                     Filed 10/14/19     11/15/19
                                                     Page  3 of 4322:26:27                                                                                Desc
                       Main Document     Page 92 of 159


                                                           TABLE OF CONTENTS
                                                               ( continued)



             7.4        Date of Plan Distributions . .............................................................................................. 17

             7.5        Distribution Record Date ................................................................................................. 17

             7.6        Delivery of Plan Distribution. .......................................................................................... 17

             7.7        Unclaimed Property. ........................................................................................................ 18

             7.8        Satisfaction of Claims . ..................................................................................................... 18

             7.9        Manner of Payment Under Plan. ..................................................................................... 18

            7 .10       No Distribution in Excess ofAmount ofAllowed Claim . ................................................. 18

            7 .11       Setoffi and Recoup1nents.................................................................................................. 19

            7 .12       Withholding and Reporting Requirements. ...................................................................... 19

            7.13        Claims Paid by Third Parties . ......................................................................................... 19

 ARTICLE VIII PROCEDURES FOR RESOL YING DISPUTED CLAIMS ........................................... 20

            8.1         Objections to Claims; Estimation of Claims .................................................................... 20

            8.2         Payments and Distributions on Disputed Claims . ........................................................... 21

            8.3        Preservation of Claims and Rights to Settle Claims . ....................................................... 21

            8.4        Expenses Incurred On or After the Effective Date ........................................................... 22

 ARTICLE IX EXECUTORY CONTRACTS AND UNEXPIRED LEASES ........................................... 22

            9.1        Assumption of Contracts and Leases ............................................................................... 22

            9.2        Claims Based on Rejection of Executory Contracts or Unexpired Leases . ..................... 22

            9.3        Cure ofDefaults for Assumed Execut01y Contracts and Unexpired Leases . .................. 23

            9.4        Insurance Policies ............................................................................................................ 23

            9.5        Reservation of Rights. ...................................................................................................... 23

            9.6        Pre-existing Obligations to Debtor Under Executory Contracts and Unexpired
                       Leases .............................................................................................................................. 24

            9.7        Contracts and Leases Entered into After the Petition Date . ............................................ 24

 ARTICLE X CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE
              DATE ............................................................................................................................ 24

            10.1       Conditions Precedent to Confirmation. ........................................................................... 24

            10.2       Conditions Precedent to the Effective Date . .................................................................... 24


                                                                           - 11 -
Case 2:19-bk-24804-VZ  Doc 94Doc
              Case 19-12220    Filed
                                 4 11/15/19     Entered
                                     Filed 10/14/19     11/15/19
                                                     Page  4 of 4322:26:27                                                                             Desc
                       Main Document     Page 93 of 159


                                                       TABLE OF CONTENTS
                                                           (continued)



           10.3     Waiver of Conditions Precedent. ..................................................................................... 25

           10.4     Effect qfNon-Occurrence of the Effective Date ............................................................... 25

 ARTICLE XI EFFECT OF CONFIRMATION ........................................................................................ 25

           11.1     Vesting ofAssets . ............................................................................................................. 25

           11.2     Binding Effect . ................................................................................................................. 25

           11.3     Discharge of Claims . ....................................................................................................... 26

           11.4     Releases . .......................................................................................................................... 26

           11.5     Exculpation and Limitation of Liability. .......................................................................... 28

           11.6     Injunction. ........................................................................................................................ 29

          11.7      Term of Bankruptcy Injunction or Stays . ......................................................................... 30

          11.8      Termination of Subordination Rights and Settlement ofRelated Claims . ....................... 30

          11.9      Waiver ofActions Arising Under Chapter 5 of the Bankruptcy Code . ............................ 30

          11.10     Reservation qf Rights . ...................................................................................................... 30

 ARTICLE XII RETENTION OF JURISDICTION ................................................................................... 31

 ARTICLE XIII MISCELLANEOUS PROVISIONS ................................................................................ 33

          13.1      Payment of Statutory Fees . .............................................................................................. 33

          13 .2     Exemption fi·om Securities Laws ...................................................................................... 33

          13.3      Exemption/ram Certain Transfer Taxes .......................................................................... 33

          13 .4     Dissolution of Statutory Committees and Cessation of Fee and Expense Payment. ....... 33

          13 .5    Substantial Consummation. ............................................................................................. 34

          13 .6     Expedited Determination ofPostpetition Taxes ............................................................... 34

          13. 7    Modification and Amendments ........................................................................................ 34

          13.8     Additional Documents ...................................................................................................... 34

          13 .9    Effectuating Documents and Further Transactions ......................................................... 34

          13.10    Plan Supplement. ............................................................................................................. 34

          13 .11   Entire Agreement. ............................................................................................................ 3 5

          13.12    Revocation or Withdrawal of the Plan ............................................................................. 35


                                                                       - iii -
Case 2:19-bk-24804-VZ  Doc 94Doc
              Case 19-12220    Filed
                                 4 11/15/19     Entered
                                     Filed 10/14/19     11/15/19
                                                     Page  5 of 4322:26:27                                                                          Desc
                       Main Document     Page 94 of 159


                                                    TABLE OF CONTENTS
                                                        (continued)



       13.13    Severability. ..................................................................................................................... 35

       13 .14   Solicitation. ...................................................................................................................... 35

       13.15    Governing Law. ............................................................................................................... 36

       13. 16   Compliance with Tax Requirements . ............................................................................... 36

       13.17    Successors andAssigns .................................................................................................... 36

       13 .18   Closing of Chapter 11 Case . ............................................................................................ 36

       13.19    Docun1ent Retention. ........................................................................................................ 36

       13.20    Conflicts . .......................................................................................................................... 36

       13 .21   Service of Docun1ents....................................................................................................... 37

       13.22    Deemed Acts . ................................................................................................................... 38

       13.23    Waiver or Estoppel . ......................................................................................................... 38




                                                                    - IV -
Case 2:19-bk-24804-VZ  Doc 94Doc
              Case 19-12220    Filed
                                 4 11/15/19     Entered
                                     Filed 10/14/19     11/15/19
                                                     Page  6 of 4322:26:27                               Desc
                       Main Document     Page 95 of 159




                                                INTRODUCTION

                 Yueting Jia as a debtor and debtor in possession (the "Debtor" or "YT") proposes, and is
 the proponent of, this chapter 11 plan of reorganization. The Plan 1 provides for the reorganization of the
 Debtor under chapter 11 of the Bankruptcy Code. As set forth below and described in the Disclosure
 Statement, under the Plan:

                    •   Holders of Allowed Administrative Expense Claims, Priority Tax Claims, Priority
                        Non-Tax Claims, and U.S. Secured Claims are paid in full;
                    •   Holders of Allowed Debt Claims receive their Pro Rata distribution of the Trust
                        Interests;
                    •   the Debtor and the Reorganized Debtor will irrevocably and unconditionally release,
                        waive, and discharge any Claims or Causes of Action that they have, had, or may
                        have that are based on sections 544, 547, 548, 549, and/or 550 of the Bankruptcy
                        Code and analogous non-bankruptcy law for all purposes; and
                    •   the Debtor and certain Persons and Entities (the Releasing Parties) release certain
                        Persons and Entities (the Released Parties).

                 Holders of Claims should refer to the Disclosure Statement for a discussion of the
 Debtor's history, business interests, assets, financial information, as well as a summary and
 description of the Plan. Before voting to accept or reject the Plan, holders of Claims entitled to vote
 on the Plan are encouraged to read carefully the Plan, the Disclosure Statement, and their
 respective exhibits and schedules in their entirety. These are the only materials approved for use in
 soliciting acceptances or rejections of the Plan.

                                              ARTICLE I
                                   DEFINITIONS AND INTERPRETATION

            1.1.    Definitions.

                As used in this Plan, capitalized terms have the meanings set fo11h in this Article I (such
 meanings applicable to the singular and plural):

            1.      2019 Equity Incentive Plan has the meaning set forth in A11icle 6.2G) of the Plan.

            2.      Additional Trust Expenses has the meaning set fo11h in Article 6.2(g) of the Plan.

         3.      Administrative Expense Claim means a Claim for a cost or expense of administration of
 the Estate under sections 503(b) (including Claims arising under section 503(b)(9)), 507(a)(2), or 507(b)
 of the Bankruptcy Code, including ( a) any actual and necessary cost and expense of preserving the Estate
 incurred after the Petition Date and through the Effective Date; (b) any indebtedness or obligations
 incurred or assumed by the Debtor after the Petition Date and through the Effective Date; (c) any Allowed
 compensation for professional services rendered, and Allowed reimbursement of expenses incurred, by a
 Professional retained by order of the Bankruptcy Court or otherwise Allowed pursuant to section 503(b)
 of the Bankruptcy Code; and (d) all fees due and payable pursuant to section 1930 of title 28 of the U.S.
 Code.

          4.      Administrative Expense Claim Bar Date means the first Business Day that is 30 days
 after the Effective Date.


 1
     Capitalized terms are as defined in Article 1 below.
Case 2:19-bk-24804-VZ  Doc 94Doc
              Case 19-12220    Filed
                                 4 11/15/19     Entered
                                     Filed 10/14/19     11/15/19
                                                     Page  7 of 4322:26:27                                   Desc
                       Main Document     Page 96 of 159




          S.       Allowed means, with respect to any Claim, such Claim or po1tion thereof against or in the
 Debtor: (a) that has been listed by the Debtor in the Schedules as liquidated in amount and not disputed or
 contingent and for which no contrary proof of claim has been filed; (b) as to which the deadline for
 objecting or seeking estimation has passed, and no objection or request for estimation has been filed;
 (c) as to which any objection or request for estimation that has been filed has been settled, waived,
 withdrawn, or denied by a Final Order; or (d) that is allowed pursuant to the terms of (i) a Final Order,
 (ii) an agreement by and among the holder of such Claim and the Debtor or the Reorganized Debtor, as
 applicable, or (iii) the Plan.

         6.     Allowed Debt Claim Allocation Amount means the Allowed amount of a Debt Claim
 excluding the amount of any unpaid interest, penalty interest, expenses, and any other fees related thereto.

          7.       Allowed Debt Claim Distribution Amount means the amount of an Allowed Debt Claim
 Allocation Amount minus the sum of (a) the amount the holder of such Allowed Debt Claim will receive
 from the primary obligor of such Claim plus (b) the amount such holder will receive upon the disposition
 of any assets in any jurisdiction that (i) have already been collateralized by the Debtor or any other Person
 or Entity, (ii) have already been pledged by the Debtor or any other Person or Entity, and (iii) the Debtor,
 his wife Wei Gan, or any other Person or Entity own that have been seized, attached, or frozen by Chinese
 judiciary authorities plus (c) if the primary debt obligation is satisfied by conversion to equity in any
 jurisdiction, the corresponding reduction in the amount of the holder's Allowed Debt Claim on account of
 such conversion.

          8.      Ballot means the form distributed to each holder of an Impaired Claim that is entitled to
 vote to accept or reject the Plan, on which such holder shall indicate acceptance or rejection of the Plan.

          9.      Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. §§ 101-1532.

         10.     Bankruptcy Court means the United States Bankruptcy Court for the District of
 Delaware, or such other court having jurisdiction over the Chapter 11 Case or any proceeding within, or
 appeal of an order entered in, the Chapter 11 Case.

        11.    Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, the Official
 Bankruptcy Forms, or the local rules of the Bankruptcy Court.

          12.    Bar Date means the deadline to be set by the Bankruptcy Court to file proofs of claim
 against the Debtor in the Chapter 11 Case.

          13.    Business Day means any day, other than a Saturday, Sunday, or "legal holiday"
 (as defined in Bankruptcy Rule 9006(a)).

         14.      Cash means legal tender of the United States of America and equivalents thereof.

          15.     Causes of Action means any action, claim, cause of action, controversy, demand, right,
 action, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense, offset,
 power, privilege, license, and franchise of any kind or character whatsoever, whether known or unknown,
 contingent or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
 unliquidated, disputed or undisputed, secured or unsecured, asse1table directly or derivatively, whether
 arising before, on, or after the Petition Date, in contract or in t01t, in law, or in equity, or pursuant to any
 other theory of law. For the avoidance of doubt, "Cause of Action" includes: (a) any right of setoff,
 counterclaim, or recoupment and any claim for breach of contract or for breach of duties imposed by law
 or in equity; (b) the right to object to Claims; (c) any Claim pursuant to section 362 or chapter 5 of the
 Bankruptcy Code; (d) any equitable remedy, including, without limitation, any claim for equitable



                                                        2
Case 2:19-bk-24804-VZ  Doc 94Doc
              Case 19-12220    Filed
                                 4 11/15/19     Entered
                                     Filed 10/14/19     11/15/19
                                                     Page  8 of 4322:26:27                             Desc
                       Main Document     Page 97 of 159




 subordination, equitable disallowance, or unjust enrichment; (e) any claim or defense including fraud,
 mistake, duress, and usury, and any other defenses set forth in section 558 of the Bankruptcy Code; and
 (f) any cause of action or claim arising under any state or foreign fraudulent transfer law.

         16.     Chapter I I Case means the case under chapter 11 of the Bankruptcy Code commenced
 by the Debtor in the Bankruptcy Comt.

           17.   Claim means a claim, as defined in section 101(5) of the Bankruptcy Code, against the
 Debtor.

         18.     Class means a category of Claims established under Article III of the Plan pursuant to
 sections 1122 and l 123(a)(l) of the Bankruptcy Code.

        19.     Confirmation Date means the date upon which the Bankruptcy Comt enters the
 Confirmation Order on the docket of the Chapter 11 Case.

         20.     Confirmation Hearing means the hearing to be held by the Bankruptcy Comt to consider
 confirmation of the Plan under section 1129 of the Bankruptcy Code, as such hearing may be continued
 from time to time.

        21.       Confirmation Order means the order of the Bankruptcy Court confirming the Plan
 pursuant to section 1129 of the Bankruptcy Code, and granting other related relief.

           22.   Creditor Extension Term has the meaning set forth in Article 6.2(f) of the Plan.

           23.   Creditor Trust has the meaning set fmth in A1ticle 6.2 of the Plan.

           24.   Creditor Trust Committee has the meaning set forth in Article 6.2(e) of the Plan.

           25.   Cure Amount has the meaning set fmth in Article 9.3(a) of this Plan.

           26.   Cure Dispute has the meaning set fo1th in Article 9.3(c) of this Plan.

           27.   Cure Schedule has the meaning set fo1th in A1ticle 9.3(b) of this Plan.

        28.      Debt Claim means any Claim against the Debtor that is (a) not an Administrative
 Expense Claim, Priority Tax Claim, Priority Non-Tax Claim, or U.S. Secured Claim or (b) otherwise
 determined by the Bankruptcy Comt to be a Debt Claim.

           29.   Debtor has the meaning set forth in the Introduction.

          30.     Disallowed means, with respect to any Claim, a Claim or any portion thereof that is not
 Allowed and (a) has been disallowed by a Final Order, (b) is listed in the Schedules as zero or as
 contingent, disputed, or unliquidated and as to which no proof of claim or request for payment of an
 Administrative Expense Claim has been timely filed or deemed timely filed with the Bankruptcy Court,
 (c) is not listed in the Schedules and as to which no proof of claim or request for payment of an
 Administrative Claim has been timely filed or deemed timely filed with the Bankruptcy Court, (d) has
 been withdrawn by agreement of the Debtor and the holder thereof, or (e) has been withdrawn by the
 holder thereof.

          31.      Discharge Date means the date upon which the Court grants the Debtor a discharge upon
 the earlier of: (i) distribution of the Trust Interests to the holders of Allowed Debt Claims and (ii) all
 Allowed Claims shall have been paid under the Plan.


                                                     3
Case 2:19-bk-24804-VZ  Doc 94Doc
              Case 19-12220    Filed
                                 4 11/15/19     Entered
                                     Filed 10/14/19     11/15/19
                                                     Page  9 of 4322:26:27                                Desc
                       Main Document     Page 98 of 159




          32.     Disclosure Statement means that written disc! osure statement, dated October 10, 2019,
 relating to the Plan, including, without limitation, all exhibits and schedules thereto, as the same may be
 amended, modified, or supplemented from time to time, as approved by the Bankruptcy Court pursuant to
 sections 1125 and I 126(b) of the Bankruptcy Code.

          33.     Disputed Claim means a Claim that is not yet Allowed.

         34.     Distribution Record Date means the record date for purposes of making distributions
 under the Plan on account of Allowed Claims, which date shall be the date of the commencement of the
 Confirmation Hearing.

          35.     Distribution Wateifall means the distribution waterfall set fo1th in Article 6.2(i) of this
 Plan.

           36.     Domestic Support Obligations means a domestic support obligation, as defined in section
 10 I ( 14A) of the Bankruptcy Code, as such obligations may be modified from time to time by a comt of
 competent jurisdiction.

         37.      Effective Date means, with respect to the Plan, the Business Day selected by the Debtor
 on which (a) no stay of the Confirmation Order is in effect, (b) the conditions to the effectiveness of the
 Plan specified in A1ticle 10.2 have been satisfied or waived (in accordance with Article 10.3), and (c) the
 Debtor declares the Plan effective.

         38.      Entity has the meaning set fo1th in section 101(15) of the Bankruptcy Code.

        39.     Estate means the estate of the Debtor created pursuant to section 541 of the Bankruptcy
 Code upon the commencement of the Chapter 11 Case.

          40.     Final Order means an order or judgment entered by the Bankruptcy Comt or other comt
 of competent jurisdiction: (a) that has not been reversed, stayed, modified, amended, or revoked, and as to
 which (i) any right to appeal or seek leave to appeal, ce1tiorari, review, reargument, stay, or rehearing has
 been waived or (ii) the time to appeal or seek leave to appeal, ce1tiorari, review, reargument, stay, or
 rehearing has expired and no appeal, motion for leave to appeal, or petition for ce1tiorari, review,
 reargument, stay, or rehearing is pending or (b) as to which an appeal has been taken, a motion for leave
 to appeal, or petition for certiorari, review, reargument, stay, or rehearing has been filed and (i) such
 appeal, motion for leave to appeal or petition for ce1tiorari, review, reargument, stay, or rehearing has
 been resolved by the highest court to which the order or judgment was appealed or from which leave to
 appeal, certiorari, review, reargument, stay, or rehearing was sought and (ii) the time to appeal (in the
 event leave is granted), appeal fmther or seek leave to appeal, certiorari, further review, reargument, stay,
 or rehearing has expired and no such appeal, motion for leave to appeal, or petition for certiorari, fmther
 review, reargument, stay, or rehearing is pending; provided, however, that no order or judgment shall fail
 to be a "Final Order" solely because of the possibility that a motion pursuant to sections 502G) or I 144 of
 the Bankruptcy Code, rules 59 or 60 of the Federal Rules of Civil Procedure, or Bankruptcy Rules 9023
 or 9024 may be filed with respect to such order or judgment.

         41.     Funding Source has the meaning set forth in Article 6.2(a) of the Plan.

        42.      Impaired means, with respect to a Class of Claims, a Class that is impaired within the
 meaning of section 1124 of the Bankruptcy Code.

         43.     Initial Term has the meaning set fmth in A1ticle 6.2(£) of the Plan.




                                                      4
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            10 of 43                                    Desc
                        Main Document      Page 99 of 159




         44.     Initial Trust Expenses has the meaning set forth in Article 6.2(g) of the Plan.

         45.     /PO has the meaning set f01ih in Article 6.2(h) of the Plan.

          46.     Late Filed Debt Claim means a Debt Claim filed after the Bar Date but before the
 occurrence of a Distribution Event that is recognized by YT, in his sole discretion, and in an amount to be
 verified by the Trustee.

         47.     Late Filed Debt Claims Reserve has the meaning set fmih in Article 6.2 of the Plan.

         48.     Lien means a lien as defined in section 101(37) of the Bankruptcy Code.

         49.     Liquidity Event has the meaning set forth in Article 6.2(f) of the Plan.

         50.     Marketable Securities has the meaning set fotih in Atiicle 6.2(h) of the Plan.

         51.     Person means person as defined in section 101(41) of the Bankruptcy Code.

       52.     Petition Date means the date on which the Debtor filed his petition for relief
 commencing the Chapter 11 Case.

         53.      Plan means this prepackaged plan of reorganization under chapter 11 of the Bankruptcy
 Code, including the exhibits and schedules hereto and the Plan Supplement, as may be amended,
 supplemented, or modified from time to time in accordance with the Bankruptcy Code, the Bankruptcy
 Rules, and the terms hereof.

        54.      Plan Distribution means a payment or distribution under the Plan to holders of Allowed
 Claims or other eligible Entities.

         55.      Plan Supplement means the compilation of documents (or forms or summary of material
 terms thereof), schedules, and exhibits to the Plan (in each case as may be altered, amended, modified, or
 supplemented from time to time in accordance with the terms hereof and in accordance with the
 Bankruptcy Code and the Bankruptcy Rules) to be filed no later than five (5) days before the Voting
 Deadline or such later date as the Bankruptcy Comi may approve, including: (a) form and/or definitive
 agreements and related documents with respect to the Trust Agreement; and (b) the Schedule of Rejected
 Contracts and Leases.

         56.     Priority Non-Tax Claim means any Claim entitled to priority in right of payment under
 section 507(a) of the Bankruptcy Code that is not an Administrative Expense Claim or a Priority Tax
 Claim.

         57.     Priority Tax Claim means any Claim entitled to priority in payment as specified in
 section 507(a)(8) of the Bankruptcy Code.

          58.    Pro Rata means the prop01iion that an Allowed Claim in a patiicular Class bears to the
 aggregate amount of Allowed Claims in that Class, or the proportion that Allowed Claims in a particular
 Class bear to the aggregate amount of Allowed Claims in a particular Class and other Classes entitled to
 share in the same recovery as such Allowed Claim under the Plan.

        59.    Professional means an Entity (a) employed in the Chapter 11 Case pursuant to sections
 327,328,363, or 1103 ofthe Bankruptcy Code or otherwise, or (b) seeking or awarded compensation or
 reimbursement of expenses in connection with the Chapter 11 Case pursuant to section 503(b)(4) of the
 Bankruptcy Code.


                                                     5
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            11 of 43                                   Desc
                       Main Document      Page 100 of 159




         60.     Released Parties means, collectively, (a) the Debtor and the Estate; (b) the Debtor's wife,
 Wei Gan; (c) all Persons engaged or retained by the Debtor in connection with the Chapter 11 Case
 (including in connection with the preparation of and analyses relating to the Disclosure Statement and the
 Plan); and (d) any and all advisors, attorneys, actuaries, financial advisors, accountants, investment
 bankers, agents, professionals, and representatives of each of the foregoing Persons and Entities (whether
 current or former, in each case in his, her, or its capacity as such).

        61.      Releasing Parties means, collectively, and each solely in its capacity as such: (a) each
 Released Party; (b) each holder of a Claim that either (i) votes to accept the Plan or (ii) is conclusively
 deemed to have accepted the Plan; and (c) all other holders of Claims to the extent permitted by law.

          62.     Reorganized Debtor means the Debtor as reorganized under the Plan, and any successor
 thereto on or after the Effective Date.

         63.     Retained Actions has the meaning set forth in Article 8.3 of the Plan.

         64.    Schedule of Rejected Contracts and Leases means a schedule of the executory contracts
 and unexpired leases to be rejected pursuant to section 365 of the Bankruptcy Code and A1iicle 9.1
 hereof.

          65.     Schedules means the schedules of assets and liabilities to be filed by the Debtor on or
 after the Petition Date as required by section 521 of the Bankruptcy Code and Bankruptcy Rule 1007,
 including any supplements or amendments thereto through the Confirmation Date.

        66.     Securities Act means the Securities Act of 1933, and all rules and regulations
 promulgated thereunder.

         67.     Smart King has the meaning set forth in Article 6.2 of the Plan.

         68.     Smart King Shares has the meaning set fmih in Article 6.2 of the Plan.

         69.     Trust has the meaning set forth in A1iicle 6.2 of the Plan.

         70.     Trust Agreement means that ce1iain Trust Agreement, by and among, the Debtor and the
 Trustee, on substantially similar terms as described in the Trust Agreement Term sheet. A form of the
 Trust Agreement will be included in the Plan Supplement.

         71.     Trust Agreement Term Sheet means that ce1iain Trust Agreement Term Sheet attached
 as Exhibit A to the Disclosure Statement.

         72.     Trust Assets has the meaning set fmih in Article 6.2(a) of the Plan.

          73.    Trust Election means the election by a holder of an Administrative Expense Claim,
 Priority Tax Claim, Priority Non-Tax Claim, or U.S. Secured Claim to receive their pro rata share of the
 Trust Assets pursuant to the Distribution Waterfall in lieu of their assigned recoveries under the Plan.

         74.     Trust Expense Funded Amount has the meaning set forth in A1iicle 6.2(g) of the Plan.

         75.     Trust Interest has the meaning set forth in Article 6.2 of the Plan.

        76.      Trustee has the meaning set forth in A1iicle 6.2(d) of the Plan.




                                                      6
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            12 of 43                                     Desc
                       Main Document      Page 101 of 159




          77.    Unimpaired means, with respect to any Claim, or a Class of Claims, that is unimpaired
 within the meaning of section 1124 of the Bankruptcy Code.

          78.    U.S. Secured Claim means a Claim against the Debtor that is secured by a valid,
 unavoidable, perfected, and enforceable Lien on, or security interest in, property of the Debtor located in
 the United States, or that has the benefit of rights of setoff under section 553 of the Bankruptcy Code, but
 only to the extent of the value of the holder's interest in the Debtor's interest in such property, or to the
 extent of the amount subject to setoff, the value of which shall be determined as provided in section 506
 of the Bankruptcy Code.

         79.      U.S. Trustee means the United States Trustee for the District of Delaware.

         80.      Voting Agent means Epiq Corporate Restructuring LLC.

         81.      Voting Deadline means 5:00 p.m. (Beijing Time) on November 8, 2019.

         82.      West Coast has the meaning set forth in Article 6.2 of the Plan.

         83.      West Coast Interests has the meaning set fotih in Article 6.2 of the Plan.

         84.      YT Extension Expenses has the meaning set fotih in Article 6.2(g) of the Plan.

         85.      YT Extension Term has the meaning set fotih in Atiicle 6.2(f) of the Plan.

         1.2.    Interpretation, Application of Definitions, and Rules of Construction.

                   (a)     For purposes of the Plan and unless otherwise specified herein (i) the rules of
 construction set fotih in section 102 of the Bankruptcy Code shall apply; (ii) any term that it not defined
 herein, but that is used in the Bankruptcy Code or Bankruptcy Rules, shall have the meaning given to the
 term in the Bankruptcy Code or Bankruptcy Rules, as applicable; (iii) any reference in the Plan to an
 existing document, schedule, or exhibit, whether or not filed with the Bankruptcy Comi, shall mean such
 document, schedule, or exhibit, as it may have been or may be amended, modified, or supplemented;
 (iv) any reference to an Entity as a holder of a Claim includes that Entity's permitted successors and
 assigns; and (v) all references to statutes, regulations, orders, rules of comis, and the like shall mean as
 amended from time to time, as applicable to the Chapter 11 Case, unless otherwise stated.

                 (b)    In computing any period of time prescribed or allowed by the Plan, the
 provisions of Bankruptcy Rule 9006(a) shall apply.

                 (c)     All references in the Plan to monetary figures refer to currency of the United
 States of America.

                                            ARTICLE II
                                        UNCLASSIFIED CLAIMS

                   In accordance with section 1123( a)(l) of the Bankruptcy Code, Administrative Expense
 Claims, Priority Tax Claims, and Domestic Support Obligations have not been classified for purposes of
 voting or receiving distributions. Rather, all such Claims are treated separately as unclassified Claims as
 set forth in this Article II, and the holders thereof are not entitled to vote on the Plan.




                                                      7
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            13 of 43                                   Desc
                       Main Document      Page 102 of 159




         2.1     Administrative Expense Claims.

                 (a)      Filing Administrative Expense Claims. The holder of an Administrative Expense
 Claim, other than (i) a Claim covered by Article 2.2, (ii) a liability incurred and payable in the ordinary
 course of business by the Debtor after the Petition Date, (iii) timely filed and Allowed Claims arising
 under section 503(b)(9) of the Bankruptcy Code; or (iv) an Administrative Expense Claim that has been
 Allowed on or before the Administrative Expense Claim Bar Date, must file and serve on the
 Reorganized Debtor a request for payment of such Administrative Expense Claim so that it is received no
 later than the Administrative Expense Claim Bar Date pursuant to the procedures specified in the
 Confirmation Order and the notice of the Effective Date. Holders required to file and serve, who fail to
 file and serve, a request for payment of Administrative Expense Claims by the Administrative
 Expense Claim Bar Date shall be forever barred, estopped, and enjoined from asserting such
 Administrative Expense Claims against the Debtor or Reorganized Debtor and their property, and
 such Administrative Expense Claims shall be deemed discharged as of the Effective Date. All such
 Claims shall, as of the Effective Date, be subject to the permanent injunction set forth in Article
 11.6 hereof. Notwithstanding the foregoing, pursuant to section 503(b)(l)(D) of the Bankruptcy Code,
 no govermnental unit shall be required to file a request for payment of any Administrative Expense Claim
 of a type described in sections 503(b)(l)(B) or 503(b)(l)(C) of the Bankruptcy Code as a condition to
 such Claim being Allowed.

                 (b)     Allowance of Administrative Expense Claims. An Administrative Expense
 Claim, with respect to which a request for payment has been properly and timely filed pursuant to Article
 2.l(a) shall become an Allowed Administrative Expense Claim if no objection to such request is filed
 with the Bankruptcy Comi and served on the Debtor and the requesting party on or before the one-
 hundred twentieth (120th) day after the Effective Date, as the same may be modified or extended by order
 of the Bankruptcy Court. If an objection is timely filed, the Administrative Expense Claim shall become
 an Allowed Administrative Expense Claim only to the extent allowed by Final Order or as such Claim is
 settled, compromised, or otherwise resolved pursuant to A1iicle 8.3.

                   (c)     Payment of Allowed Administrative Expense Claims. Except to the extent that
 an Administrative Expense Claim has already been paid during the Chapter 11 Case, the holder of an
 Allowed Administrative Expense Claim agrees to a less favorable treatment, or the Holder of an Allowed
 Administrative Expense Claim makes a Trust Election, and except as provided in Article 2.2, each holder
 of an Allowed Administrative Expense Claim against the Debtor shall receive, in full and complete
 settlement, release, and discharge of such Claim, Cash equal to the unpaid amount of such Allowed
 Administrative Expense Claim on the latest of (i) the Effective Date or as soon thereafter as reasonably
 practicable; (ii) 30 days after the date on which such Administrative Expense Claim becomes Allowed;
 (iii) the date on which such Administrative Expense Claim becomes due and payable in the ordinary
 course of the Debtor's business in accordance with the terms and subject to the conditions of any
 agreements or understandings governing, or other documents relating to, such Allowed Administrative
 Expense Claim; and (iv) such other date as may be agreed to by such holder and the Debtor or
 Reorganized Debtor.

         2.2     Professional Fees.

                 (a)      Final Fee Applications. Each Professional requesting compensation pursuant to
 sections 327, 328, 330, 331, 363, 503(b), or 1103 of the Bankruptcy Code for services rendered in
 connection with the Chapter 11 Case before the Effective Date shall (i) file with the Bankruptcy Comi,
 and serve on the Reorganized Debtor, an application for allowance of final compensation and
 reimbursement of expenses in the Chapter 11 Case on or before the forty-fifth (45th) day following the
 Effective Date, and (ii) after notice and a hearing in accordance with the procedures established by the


                                                     8
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            14 of 43                                      Desc
                       Main Document      Page 103 of 159




  Bankruptcy Code and Bankruptcy Rules and any prior orders of the Bankruptcy Court in the Chapter 11
  Case, be paid in full, in Cash, in such amounts as are Allowed.

                 (b)     Ordinary Course Professional Fees and Expenses. The immediately preceding
 paragraph shall not affect any professional-service Entity that is permitted to receive, and the Debtor is
 permitted to pay, without seeking further authority from the Bankruptcy Comi, compensation for services
 and reimbursement of professional fees and expenses in the ordinary course of business (and in
 accordance with any relevant prior order of the Bankruptcy Court), the payments for which may continue
 notwithstanding the occurrence of confirmation of the Plan.

                  (c)      Post-Effective Date Fees and Expenses. From and after the Effective Date, the
 Reorganized Debtor may, upon submission of appropriate documentation and in the ordinary course of
 business, pay the post-Effective Date charges incurred by the Reorganized Debtor for any Professional's
 fees, disbursements, expenses, or related supp01i services without application to or approval from the
 Bankruptcy Comi. On the Effective Date, any requirement that Professionals comply with sections 327
 through 331 and 1103 of the Bankruptcy Code in seeking retention or compensation for services rendered
 after such date shall terminate, and the Reorganized Debtor may employ and pay any Professional for fees
 and charges incurred from and after the Effective Date in the ordinary course of business without any
 notice to or approval of the Bankruptcy Court.

         2.3      Priority Tax Claims.

                  Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less
 favorable treatment, each holder of an Allowed Priority Tax Claim against the Debtor shall receive, in full
 and complete settlement, release, and discharge of such Claim, Cash equal to the unpaid amount of such
 Allowed Priority Tax Claim on the latest of (a) the Effective Date or as soon thereafter as reasonably
 practicable; (b) 30 days after the date on which such Priority Tax Claim becomes Allowed; (c) the date on
 which such Priority Tax Claim becomes due and payable; and (d) such other date as may be mutually
 agreed to by and among such holder and the Debtor or Reorganized Debtor; provided, however, that the
 Reorganized Debtor shall be authorized, at his option, and in lieu of payment in full, in Cash, of an
 Allowed Priority Tax Claim as provided above, to make deferred Cash payments on account thereof in
 the manner and to the extent permitted under section l 129(a)(9)(C) of the Bankruptcy Code.

         2.4      Domestic Support Obligations.

                   On the Effective Date, the Debtor shall make any payments to comply with any
 postpetition unfunded obligations on account of any Domestic Suppmi Obligations, if any such
 obligations exist, as may be required for the Debtor to be current with respect to such Domestic Support
 Obligations as of the Effective Date pursuant to section l 129(a)(l4) of the Bankruptcy Code. After the
 Effective Date, the Debtor shall timely make all payments on account of Domestic Supp01i Obligations to
 the parties entitled to receive such payments, if any such obligations exist, in each case at the times and in
 the amounts required by the agreements and orders evidencing such Domestic Support Obligations, as
 such agreements may from time to time be modified in accordance with applicable law.

                                            ARTICLE III
                                     CLASSIFICATION OF CLAIMS

                 The following table designates the Classes of Claims against the Debtor, and specifies
 which Classes are (a) Impaired or Unimpaired; (b) entitled to vote to accept or reject the Plan in
 accordance with section 1126 of the Bankruptcy Code; and (c) deemed to accept the Plan. A Claim or
 p01tion thereof is classified in a pmticular Class only to the extent that such Claim or po1iion thereof



                                                       9
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            15 of 43                                     Desc
                       Main Document      Page 104 of 159




 qualifies within the description of such Class and is classified in a different Class to the extent that the
 portion of such Claim qualifies within the description of such different Class.

          3.1     Class Identification.

                  Claims against the Debtor are classified as follows:

  Class                   Description                     Impairment               Entitled to Vote

    1      Priority Non- Tax Claims                       Unimpaired            No (deemed to accept)
    2      U.S. Secured Claims                            Unimpaired            No (deemed to accept)
    3      Debt Claims                                      Impaired                      Yes

                                               ARTICLE IV
                                          TREATMENT OF CLAIMS

          4.1     Priority Non-Tax Claims (Class 1).

                  (a)     Classification. Class 1 consists of all Priority Non-Tax Claims.

                  (b)      Treatment. Except to the extent that a holder of an Allowed Priority Non-Tax
 Claim agrees to less favorable treatment or makes a Trust Election, on the Effective Date or as soon
 thereafter as practicable, each holder of an Allowed Priority Non-Tax Claim shall receive, at the option of
 the Debtor and in full and complete settlement, release, and discharge of, and in exchange for, such Claim
 (i) payment in full in Cash; or (ii) other treatment rendering such Claim Unimpaired. Any Allowed Class
 1 Claim not due and owing on the Effective Date shall be paid in full, in Cash, when it becomes due and
 owing.

                 (c)      Impairment and Voting. Class 1 is Unimpaired. Holders of Claims in Class 1
 are conclusively presumed to have accepted the Plan pursuant to section 1126(±) of the Bankruptcy Code,
 and accordingly, are not entitled to vote to accept or reject the Plan.

          4.2    U.S. Secured Claims (Class 2).

                 (a)      Classification. Class 2 consists of all U.S. Secured Claims.

                  (b)      Treatment. Except to the extent that a holder of an Allowed U.S. Secured Claim
 agrees to less favorable treatment or makes a Trust Election, on the Effective Date or as soon thereafter as
 practicable, each holder of an Allowed U.S. Secured Claim shall receive, at the option of the Debtor and
 in full and complete settlement, release, and discharge of, and in exchange for, such Claim (i) payment in
 full in Cash; (ii) delivery of collateral securing any such Claim; (iii) reinstatement pursuant to section
 1124 of the Bankruptcy Code; or (iv) other treatment rendering such Claim Unimpaired.

                 (c)      Impairment and Voting. Class 2 is Unimpaired. Holders of Claims in Class 2
 are conclusively presumed to have accepted the Plan pursuant to section 1126(±) of the Bankruptcy Code,
 and accordingly, are not entitled to vote to accept or reject the Plan.




                                                     10
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            16 of 43                                    Desc
                       Main Document      Page 105 of 159




          4.3     Debt Claims (Class 3).

                  (a)     Classification. Class 3 consists of all Debt Claims.

                  (b)      Treatment. Except to the extent that a holder of an Allowed Debt Claim agrees
 to less favorable treatment, each holder of an Allowed Debt Claim shall receive, in full and complete
 settlement, release, and discharge of, and in exchange for, such Claim, its Pro Rata share of the Trust
 Interests, which distribution shall be made in accordance with Article 6.2 of the Plan.

                   ( c)    Impairment and Voting. Class 3 is Impaired. Holders of Claims in Class 3 are
 entitled to vote to accept or reject the Plan.

                                       ARTICLEV
                           ACCEPTANCE OR REJECTION OF THE PLAN

         5.1      Class Acceptance Requirement.

                 Pursuant to section l 126(c) of the Bankruptcy Code, and except as otherwise provided in
 section 1126(e) of the Bankruptcy Code, an Impaired Class of Claims shall have accepted the Plan if it is
 accepted by at least two thirds (2/3) in dollar amount and more than one-half (1/2) in number of holders
 of the Allowed Claims in such Class that have voted on the Plan.

         5.2     Deemed Acceptance by Non-Voting Classes.

                 If a Class contains Claims eligible to vote and no holder of a Claim eligible to vote in
 such Class votes to accept or reject the Plan, the Plan shall be deemed accepted by such Class.

         5.3     Elimination of Vacant Classes.

                  Any Class of Claims that does not have at least one holder of an Allowed Claim or a
 Claim temporarily Allowed as of the date of the Confirmation Hearing shall be deemed eliminated from
 the Plan for purposes of voting to accept or reject the Plan and for purposes of determining acceptance or
 rejection of the Plan pursuant to section l 129(a)(8) of the Bankruptcy Code.

         5.4     Confirmation Pursuant to Section l 129(b) of the Bankruptcy Code.

                  Section l 129(b) of the Bankruptcy Code provides for confirmation (or "cram-down") ofa
 plan of reorganization even if the plan is not accepted or deemed accepted by all impaired classes of
 claims, as long as at least one impaired class of claims has voted to accept the plan and certain other
 requirements are met. Subject to Article 13.7 of the Plan, the Debtor reserves the right to alter, amend,
 modify, revoke, or withdraw this Plan or any related document in order to satisfy the requirements of
 section l 129(b) of the Bankruptcy Code. The Debtor also reserves the right to request confirmation of the
 Plan, as it may be modified, supplemented, or amended from time to time, with respect to any Class that
 affirmatively votes to reject the Plan.

                                      ARTICLE VI
                         MEANS FOR IMPLEMENTATION OF THE PLAN

         6.1     Compromise of Controversies.

                In consideration for the Plan Distributions, releases, and other benefits provided under the
 Plan, upon the Effective Date, the provisions of the Plan constitute a good faith compromise and


                                                     11
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            17 of 43                                    Desc
                       Main Document      Page 106 of 159




 settlement of all Claims and controversies relating to any Allowed Claim or any Plan Distribution to be
 made on account thereof or otherwise resolved under the Plan.

                  The Plan shall be deemed a motion to approve the good faith compromise and settlement
 of all such Claims and controversies pursuant to Bankruptcy Rule 9019, and the entry of the Confirmation
 Order shall constitute the Bankruptcy Court's approval of such compromise and settlement under section
 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Comi
 that such settlement and compromise is fair, equitable, reasonable, and in the best interests of the Debtor
 and his Estate. All Plan Distributions made in accordance with the Plan are intended to be, and shall be,
 final.

         6.2     The Trust.

                  On or after the Effective Date, the Debtor or the Reorganized Debtor shall (a) transfer the
 economic interests in 90,588,235 units (representing 100% of the issued and outstanding units) of West
 Coast LLC ("West Coast"), a Delaware limited liability company (the "West Coast Interests") and
 (b) cause to be transferred 147,058,823 Class B Preferred Shares of Smart King Ltd. ("Smart King"), a
 company formed under the laws of the Cayman Islands, which, upon transfer, will automatically conve1i
 into Class B Ordinary Shares on a one-to-one basis (the "Smart King Shares") to (i) the 2019 Creditor
 Liquidating Trust for the benefit of holders of Allowed Debt Claims (the "Creditor Trust") and (ii) a trust
 for the benefit of holders of Late Filed Debt Claims (the "Late Filed Debt Claims Reserve" and together
 with the Creditor Trust, the "Trust").

                  Each holder of an Allowed Debt Claim or Late Filed Debt Claim shall receive a
 beneficial interest (a "Trust Interest") in the Creditor Trust or the Late Filed Debt Claims Reserve, as
 applicable, based on the formulas set forth below. The Trust will preserve, hold, manage, and maximize
 the Trust Assets (as defined below) for use in paying and satisfying the holders' Claims upon the earlier
 to occur of (x) the consummation of a Liquidity Event or Distribution Event and (y) the termination of the
 Trust in accordance with the Trust Agreement.

                 (a)     Trust Assets.

                   The assets of the Trust shall consist of the following: (i) the economic interest in
 90,588,235 units of West Coast (representing 100% of the issued and outstanding units of West Coast);
 (ii) 147,058,823 Smart King Shares; and (iii) the Trust Expense Funded Amount contributed to the Trust
 by a postpetition lender (the "Funding Source") as provided in the Trust Agreement Term Sheet
 (collectively, the "Trust Assets").

                 (b)     Voting Rights With Respect to the Trust Assets.

                  The Trustee will exercise all voting rights with respect to the Smart King Shares as
 directed by FF Top Holding Ltd.; provided that the exercise of such voting rights shall be in accordance
 with (i) the organizational and governing documents of Smart King, (ii) such other agreements that are in
 effect as of the date of the Trust Agreement (including the certain Fourth Amended and Restated
 Memorandum and Articles of Association of Smart King adopted as of May 15, 2019), and (iii) that
 ce1tain Restructuring Agreement, dated as of December 31, 2018, by and among Smart King, YT Season
 Smart Limited, a company formed under the laws of the British Virgin Islands, and the other pmties
 thereto, in each case, to the extent applicable.

                 (c)     Late Filed Debt Claims Reserve.

                 On the Effective Date, the Debtor shall transfer 10% of the West Coast Interests and


                                                     12
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            18 of 43                                     Desc
                       Main Document      Page 107 of 159




 Smart King Shares respectively to the Late Filed Debt Claims Reserve for the benefit of holders of Late
 Filed Debt Claims. The Late Filed Debt Claims Reserve will have no operations other than to make
 distributions to holders of Late Filed Debt Claims in accordance with the Distribution Waterfall and will
 be managed by the Trustee pursuant to a separate trust agreement with substantially similar governance
 terms as the Trust Agreement.

                   The Trustee shall have the right in its discretion to (i) exchange the Late Filed Debt
 Claims Reserve's portion of the West Coast Interests and Smart King Shares for direct Trust Interests in
 the Creditor Trust, which shall provide the beneficiaries of the Late Filed Debt Claims Reserve with the
 same share of distributions they are otherwise entitled to receive under the Distribution Waterfall, and
 (ii) distribute such Trust Interests to the beneficiaries of the Late Filed Debt Claims Reserve in exchange
 for their beneficial interests in the Late Filed Debt Claims Reserve.

                  In order for a holder of a Late Filed Debt Claim to receive a distribution from the Late
 Filed Debt Claims Reserve, such holder must execute a full release of the Debtor and his wife Wei Gan
 from personal liability on all claims in every jurisdiction. Any distribution to a Late Filed Debt Claim
 shall be from the Late Filed Debt Claims Reserve and holders of Late Filed Debt Claims shall have no
 recourse against the Creditor Trust or the Debtor.

                  (d)     Appointment of the Trustee.

                           On or after the Effective Date, one (1) trustee (the "Trustee") shall be appointed
  in accordance with the Trust Agreement, the identity of which shall be disclosed prior to confirmation of
 the Plan. The Trust Agreement shall set fmih certain experience and independence criteria for the Trustee.
 The Trustee shall act as a fiduciary and shall not be personally liable in connection with the affairs of the
 Trust or to any person except for such of the Trustee's acts or omissions that constitute fraud, willful
 misconduct, or gross negligence, as determined by a court of competent jurisdiction. In addition, the
 Trustee shall be indemnified by the Trust against and held harmless by the Trust from any losses, claims,
 damages, liabilities, or expenses (including without limitation, attorneys' fees, disbursements, and related
 expenses) to which the Trustee may become subject in connection with any action, suit, proceeding, or
 investigation brought or threatened against the Trustee in connection with any matter arising out of or
 related to the Trust Agreement or the affairs of the Trust (other than in respect of acts or omissions that
 constitute fraud, willful misconduct, or gross negligence, as determined by a comi of competent
 jurisdiction). The Trustee shall be entitled to obtain customary fiduciary and/or errors and omissions
 liability insurance and engage independent legal counsel and financial advisors to assist with its
 evaluation of any matters with respect to the Trust, including any Liquidity Event.

          The Trustee shall be compensated by the Trust in an amount not to exceed $100,000 per annum
 (unless approved by the Creditor Trust Committee). The Trustee shall be entitled to reimburse itself out
 of any available cash in the Trust, for its actual out-of-pocket expenses and against and from any and all
 loss, liability, expense, or damage, which the Trustee may sustain in good faith and without willful
 misconduct, gross negligence, or fraud in the exercise and performance of any of the powers and duties of
 the Trustee under the Trust Agreement.

       The Trustee may resign upon sixty (60) days' advance written notice to the Creditor Trust
 Committee so long as a replacement trustee has been appointed.

                 (e)      Creditor Trust Committee.

         Holders of Trust Interests will be represented by a committee that shall consist of a number of
 holders of Allowed Debt Claims (the "Creditor Trust Committee"), the responsibilities and governance of
 which are set forth in the Trust Agreement Term Sheet.


                                                      13
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            19 of 43                                         Desc
                       Main Document      Page 108 of 159




                  (f)      Term of the Trust.

          The term of the Trust will extend until the sixth (6th) anniversary of the effective date of the Trust
 Agreement (such six (6)-year period, the "Initial Term"). The Creditor Trust Committee may, upon
 delivery of written notice to the Trustee not later than ninety (90) days prior to the expiration of the Initial
 Term, elect to extend the Initial Term for up to three (3) additional one (1)-year periods (each, a "Creditor
 Extension Term") to allow for orderly liquidation of any remaining Trust Assets. Subject to the
 limitations set forth above, the Creditor Trust Committee may, upon delivery of written notice to the
 Trustee not later than ninety (90) days prior to the expiration of the then-current Creditor Extension Term,
 elect to extend such Creditor Extension Term.

                  If the completion of an IPO occurs during the Initial Term, the Debtor may, upon
 delivery of written notice to the Trustee and the Creditor Trust Committee not later than ninety (90) days
 prior to the expiration of the Initial Term, elect to extend the Initial Term for up to three (3) additional one
 (1)-year periods (each, a "YT Extension Term") in his sole discretion to liquidate any Smart King Shares
 that remain unsold as of the expiration of the Initial Term.

                   The Trustee shall dissolve and wind up the Trust and distribution the Trust Assets upon
 the expiration of (i) the Initial Term if no YT Extension Term or Creditor Extension Term is exercised or
 (ii) the expiration of the applicable YT Extension Term or Creditor Extension Term, as applicable. The
 Trustee may dissolve the Trust before the end of the Initial Term, any Creditor Extension Term, or any
 YT Extension Term if: (x) all Allowed Debt Claim Distribution Amounts are fully paid and satisfied and
 the Debtor has approved the dissolution of the Trust or (y) upon the liquidation, dissolution, or winding
 up of Smart King (a "Liquidity Event"). Upon termination of the Trust, the Trustee will obtain a valuation
 of the Trust Assets as of the termination date (performed by an independent valuation firm selected by the
 Trustee and approved by the Creditor Trust Committee and the Debtor) and shall, as promptly as
 practicable following the completion of the independent valuation, distribute the Trust Assets in kind to
 the holders of Allowed Debt Claims in accordance with the distribution waterfall set forth on Exhibit A to
 the Trust Agreement Term Sheet.

                 (g)      Expenses of the Trust.

                  On the effective date of the Trust Agreement, the Funding Source will contribute to the
 Trust as part of the Trust Assets $600,000 in immediately available funds for the purposes of funding the
 Trust's administration during the first three (3) years of the Initial Tenn, including for retaining
 independent third party advisors (legal counsel, an independent registered accounting firm, and an
 independent valuation firm, among others), compensating the Trustee, and paying such other fees and
 expenses incidental to the management and administration of the Trust Assets during the first three (3)
 years of the Initial Term. For each year during the Initial Term thereafter, no later than thi1iy (30) days
 following the beginning of such year, the Funding Source shall contribute to the Trust as part of the Trust
 Assets $200,000 in immediately available funds for the purposes of funding the Trust's administration
 during such year (the expenses referred to in this paragraph are referred to herein as the "Initial Trust
 Expenses"). For purposes of clarification, in no event shall the Funding Source be required during the
 Initial Term to contribute to the Trust as part of the Trust Assets more than $1,200,000.

                  In the event that the Debtor elects to extend the duration of the Trust beyond the Initial
 Term pursuant to a YT Extension Term, the Funding Source will contribute to the Trust as part of the
 Trust Assets $200,000 in immediately available funds for the purposes of funding the Trust's
 administration during such YT Extension Term (such expenses, the "YT Extension Expenses"). In the
 event that the Creditor Trust Committee elects to extend the duration of the Trust beyond the Initial Term,
 the holders of Trust Interests shall obtain financing for the Trust in the amount of $200,000 in the



                                                      14
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            20 of 43                                       Desc
                       Main Document      Page 109 of 159




  aggregate for each Creditor Extension Term (with each holder bearing his, her, or its pro rata share of
  such amount) for the purposes of funding the Trust's administration (the "Additional Trust Expenses"
  and, together with the Initial Trust Expenses and the YT Extension Expenses the 'Trust Expense Funded
  Amount").

                  (h)      Distribution of Trust Assets.

          On or after the completion of an initial public offering on the New York Stock Exchange,
 Nasdaq, the Hong Kong Stock Exchange, the London Stock Exchange, or any other internationally
 recognized stock exchange with respect to the shares of outstanding capital stock of Smart King or such
 other relevant listing vehicle, as applicable (an "IPO"), the proceeds received by the Trust from (i) any
 disposition of Smart King Shares or (ii) dividends or distributions in respect of the Smart King Shares or
 the interest in West Coast (each, a "Distribution Event") will be distributed in accordance with the
 Distribution Waterfall upon the earlier of (i) sixty (60) days following the occurrence of such Distribution
 Event, and (ii) the termination of the Trust.

          The Trustee may delay or defer the distribution of any proceeds (whether cash, securities, or other
 prope1iy) received by the Trustee in respect of the Trust Assets if the Trustee determines that such
 deferral or delay is in the best interests of the holders of Trust Interests (including if (i) the Trust or the
 Trust Assets are bound by an injunction, freeze order, judgment, or similar order or proceeding affecting
 such distribution or (ii) such distribution would violate applicable law).

         The decision as to when and how much of the Trust Assets to dispose of after an IPO will be
 governed in accordance with the schedule attached as Exhibit B to the Trust Agreement Term Sheet, and
 the Trustee will, in accordance with instructions in compliance with such schedule, sell, transfer, or
 otherwise dispose of any securities that are listed (the "Marketable Securities") in one or more open
 market transactions, private placement, or derivative transactions. The proceeds shall be distributed in
 accordance with the Distribution Waterfall.

          At any time upon the Debtor's request, the Trustee will distribute the Marketable Securities in
 kind to the holders of Trust Interests in lieu of any cash distribution. The value of the Marketable
 Securities will be the average closing trading price for the five (5) consecutive trading days immediately
 prior to the distribution.

                 (i)      Distribution Waterfall.

                   The Trust Assets of the Creditor Trust and the Late Filed Debt Claims Reserve shall be
 distributed to the Funding Source, holders of eligible Claims that made a Trust Election, holders of the
 Trust Interests, and the Debtor as follows:

                          (i)     First, pro rata from the Creditor Trust and the Late Filed Debt Claims
                                  Reserve, to the Funding Source, an amount equal to the amount
                                  contributed by the Funding Source during the Initial Term to provide for
                                  (x) the Initial Trust Expenses and (y) the YT Extension Expenses, if any;

                          (ii)    Second, pro rata from the Creditor Trust and the Late Filed Debt Claims
                                  Reserve, to each holder of Trust Interests, an amount equal to such
                                  holder's pro rata share of the Additional Trust Expenses, if any;

                          (iii)   Third, pro rata from the Creditor Trust and the Late Filed Debt Claims
                                  Reserve, to each holder of an Administrative Expense Claim, Priority



                                                      15
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            21 of 43                                        Desc
                       Main Document      Page 110 of 159




                                   Tax Claim, Priority Non-Tax Claim, or U.S. Secured Claim that has
                                   made a Trust Election, equal to the Allowed amount of such Claim;

                           (iv)    Fourth, the remaining Trust Assets of the Late Filed Debt Claims
                                   Reserve, to holders of Late Filed Debt Claims, an amount equal to such
                                   holder's pro rata share of the remaining Trust Assets held in the Late
                                   Filed Debt Claims Reserve (after accounting for the distributions
                                   pursuant to clauses (i) through (iii) above, if any), until such holder has
                                   received aggregate distributions (in cash or in kind) pursuant to this
                                   clause (iv) equal to the lessor of (x) such holder's pro rata share of
                                   remaining Trust Assets that would be available to satisfy all Allowed
                                   Debt Claims and Late Filed Debt Claims; and (y) the full amount of such
                                   Late Filed Debt Claim as verified by the Trustee;

                          (v)      Fifth, to the Creditor Trust, 100% of the amount of the remaining Trust
                                   Assets held in the Late Filed Debt Claims Reserve (after accounting for
                                   the distributions pursuant to clauses (i) through (iv) above), if any;

                          (vi)     Sixth, the Trust Assets remaining in the Creditor Trust after distributions
                                   pursuant to clauses (i) through (iii) above and contributions from clause
                                   (v) above, to holders of Allowed Debt Claims, an amount equal to such
                                   holder's pro rata share of the remaining proceeds held in the Creditor
                                   Trust, if any, until such holder has received aggregate distributions
                                   (in cash or in kind) pursuant to this clause (vi) equal to the amount of
                                   such holder's Allowed Debt Claim Distribution Amount; and

                          (vii)    Seventh, to the Debtor, 100% of the amount of the remaining proceeds
                                   (after accounting for the distributions pursuant to clauses (i), (ii), (iii),
                                   (iv), and (vi) above), if any.

                  G)      2019 Equity Incentive Plan.

                 In order to align incentives and reward the Debtor and other key members of
 management in achieving Smart King's strategic goals, it is anticipated that Smart King will adopt a
 management incentive equity plan subject to the consummation of the restructuring (the "2019 Equity
 Incentive Plan"). The board of directors of Smart King may grant certain stock-based awards upon the
 achievement of financial targets upon a Distribution Event. The total available equity awards under the
 2019 Equity Incentive Plan will be as follows:




         6.3     Cancellation of Liens.

                   Except as provided otherwise in this Plan, on the Effective Date and concurrently with
 the applicable distributions made pursuant to the Plan, all Liens on assets located in the United States that
 secure any U.S. Secured Claim shall be fully released, settled, discharged, and compromised and all
 rights, titles, and interests of any holder of such mmigages, deeds of trust, Liens, pledges, or other
 security interests against any property of the Estate shall reve1i to the Reorganized Debtor and his



                                                      16
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            22 of 43                                      Desc
                       Main Document      Page 111 of 159




 successors and assigns, and the holder of such U.S. Secured Claim shall be authorized and directed, at the
 sole cost and expense of the Reorganized Debtor, to release any collateral or other property of the Debtor
 (including any cash collateral and possessory collateral) held by such holder, and to take such actions as
 may be reasonably requested by the Reorganized Debtor to evidence the release of such Lien, including
 the execution, delivery, and filing or recording of such releases. The filing of the Confirmation Order
 with any federal, state, provincial, or local agency or department shall constitute good and sufficient
 evidence of, but shall not be required to effect, the termination of such Liens.

                                            ARTICLE VII
                                         PLAN DISTRIBUTIONS

         7.1      Plan Distributions.

                 The Debtor shall make all Plan Distributions to the appropriate holders of Allowed
 Claims in accordance with the terms of this Plan.

         7.2     Allocation of Plan Distributions Between Principal and Interest.

                  The aggregate consideration to be distributed to the holders of Allowed Claims under the
 Plan shall be treated as first satisfying an amount equal to the stated principal amount of the Allowed
 Claims of such holders, as determined for federal income tax purposes, and any remaining consideration
 as satisfying accrued, but unpaid, interest, if any.

         7.3     No Postpetition Interest on Claims.

                  Other than as specifically provided in the Plan, Confirmation Order, or other order of the
 Bankruptcy Com1, or required by applicable bankruptcy or non-bankruptcy law, postpetition interest shall
 not accrue or be paid on any prepetition Claim, and no holder of a prepetition Claim shall be entitled to
 interest accruing on such Claim on or after the Petition Date.

         7.4     Date of Plan Distributions.

                 Except as otherwise provided herein, any distributions and deliveries to be made under
 the Plan shall be made on the Effective Date or as soon as practicable thereafter. In the event that any
 payment or act under the Plan is required to be made or performed on a date that is not a Business Day,
 the making of such payment or the performance of such act may be completed on the next succeeding
 Business Day, but shall be deemed to have been completed as of the required date.

         7.5     Distribution Record Date.

                  As of the close of business on the Distribution Record Date, the various lists of holders of
 Claims in each of the Classes, as maintained by the Debtor, shall be deemed closed and there shall be no
 fm1her changes in the record holders of any of the Claims after the Distribution Record Date. The Debtor
 shall have no obligation to recognize any transfer of Claims occurring after the close of business on the
 Distribution Record Date. The Debtor and the Reorganized Debtor, as applicable, shall be entitled to
 recognize and deal for all purposes hereunder only with those holders stated on the transfer ledgers as of
 the close of business on the Distribution Record Date, to the extent applicable.

         7.6     Delivery of Plan Distribution.

                  Subject to the provisions contained in this Article VII and subject to Bankruptcy Rule
 90 I 0, the Debtor shall make all Plan Distributions or payments to any holder of an Allowed Claim as and



                                                     17
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            23 of 43                                       Desc
                       Main Document      Page 112 of 159




 when required by this Plan at: (a) the address of such holder on the books and records of the Debtor or his
 agents; or (b) the address in any written notice of address change delivered to the Debtor, including any
 addresses included on any filed proofs of claim or transfers of claim filed with the Bankruptcy Court. In
 the event that any Plan Distribution to any holder is returned as undeliverable, no distribution or payment
 to such holder shall be made unless and until the Debtor has been notified of the then current address of
 such holder, at which time or as soon as reasonably practicable thereafter such Plan Distribution shall be
 made to such holder without interest; provided, however, such Plan Distributions or payments shall be
 deemed unclaimed property under section 347(b) of the Bankruptcy Code at the expiration of one (1) year
 from the Effective Date.

          7.7     Unclaimed Property.

                  Except with respect to the Trust Interests held in the Trust, one (I) year from the later of:
 (a) the Effective Date, and (b) the date that a Claim is first Allowed, all unclaimed property or interests in
 property distributable hereunder on account of such Claim shall reve1t to the Reorganized Debtor or the
 successors or assigns of the Reorganized Debtor, and any claim or right of the holder of such Claim to
 such property or interest in property shall be discharged and forever barred. The Reorganized Debtor
 shall have no obligation to attempt to locate any holder of an Allowed Claim other than by reviewing the
 Debtor's books and records, the proofs of Claim filed against the Debtor, as reflected on the claims
 register maintained by the Voting Agent, and any change of address reflected on the docket of the Chapter
 I I Case.

         7.8      Satisfaction of Claims.

                Unless otherwise provided herein, any Plan Distributions and deliveries to be made on
 account of Allowed Claims hereunder shall be in complete settlement, satisfaction, and discharge of such
 Allowed Claims.

         7.9      Manner of Payment Under Plan.

                 Except as specifically provided herein, at the option of the Reorganized Debtor, any Cash
 payment to be made hereunder may be made by a check or wire transfer or as otherwise required or
 provided in applicable agreements or customary practices of the Debtor or the Reorganized Debtor.

         7.10    No Distribution in Excess ofAmount ofAllowed Claim.

                   Notwithstanding anything to the contrary herein, no holder of an Allowed Claim shall, on
 account of such Allowed Claim, receive a Plan Distribution of a value in excess of the Allowed amount of
 such Claim plus any postpetition interest on such Claim, to the extent such interest is permitted by Article
 7.3 of this Plan.

                  To the extent any holder of an Allowed Debt Claim continues to have claims against any
 other Person or Entity (other than the Debtor or his wife Wei Gan), subject to the following proviso, such
 claims will remain outstanding notwithstanding the transactions contemplated hereby; provided, however,
 if on and after the date on which the claims of any holder of an Allowed Debt Claim is paid in full in
 accordance with the terms of this Plan, any such Allowed Debt Claims shall thereafter be deemed to be
 and in fact, paid in full in their entirety. Fuithermore, to the extent any holder of an Allowed Debt Claim
 has security or possession of any property or assets of the Debtor or any other Person or Entity, after such
 Claims are paid in full, such holder shall release and/or return any such prope1ty or assets to the Debtor or
 such other Person or Entity.

                 If on and after the date on which a holder of an Allowed Debt Claim is paid in part in



                                                      18
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            24 of 43                                    Desc
                       Main Document      Page 113 of 159




  accordance with the terms of this Plan, then the aggregate amount distributed to such holder from the
  disposition of Chinese frozen or secured assets will be equal to the proceeds received from the disposition
  of such frozen or secured assets less the partial payments that have been made to such holder through the
  Trust.

          7.11    Seto.ffs and Recoupments.

                  (a)     Except as expressly provided in this Plan, the Reorganized Debtor may, pursuant
 to section 553 of the Bankruptcy Code set off and/or recoup against any Plan Distributions to be made on
 account of any Allowed Claim, any and all claims, rights, and Causes of Action that such Reorganized
 Debtor may hold against the holder of such Allowed Claim to the extent such setoff or recoupment is
 either (i) agreed in amount among the relevant Reorganized Debtor(s) and holder of Allowed Claim or
 (ii) otherwise adjudicated by the Bankruptcy Court or another comi of competent jurisdiction; provided,
 however, that neither the failure to effectuate a setoff or recoupment nor the allowance of any Claim
 hereunder shall constitute a waiver or release by a Reorganized Debtor or its successor of any and all
 claims, rights, and Causes of Action that such Reorganized Debtor or its successor may possess against
 the applicable holder. For the avoidance of doubt, nothing in this Plan shall affect the right of any holder
 of a Claim against the Debtor that is evidenced by a timely filed proof of claim to seek an order of the
 Bankruptcy Court authorizing such holder to set off such Claim against any claim, right, or Cause of
 Action of the Debtor that arose prior to the Petition Date.

                  (b)      In no event shall any holder of Claims against the Debtor be entitled to recoup
 any such Claim against any claim, right, or Cause of Action of the Debtor or the Reorganized Debtor, as
 applicable, unless such holder actually has performed such recoupment and provided notice thereof in
 writing to the Debtor in accordance with A1iicle 13.21 of the Plan on or before the Effective Date,
 notwithstanding any indication in any proof of claim or otherwise that such holder asse1is, has, or intends
 to preserve any right of recoupment.

         7.12     Withholding and Reporting Requirements.

                  In connection with this Plan and all Plan Distributions hereunder, the Reorganized Debtor
 shall comply with all withholding and repmiing requirements imposed by any federal, state, local, or
 foreign taxing authority, and all Plan Distributions hereunder shall be subject to any such withholding and
 repo1iing requirements. The Reorganized Debtor shall be authorized to take any and all actions that may
 be necessary or appropriate to comply with such withholding and repmiing requirements, including,
 without limitation, liquidating a pmiion of any Plan Distribution to generate sufficient funds to pay
 applicable withholding taxes or establishing any other mechanisms the Debtor or Reorganized Debtor
 believe are reasonable and appropriate, including requiring a holder of a Claim to submit appropriate tax
 and withholding ce1iifications. Notwithstanding any other provisions of this Plan: (a) each holder of an
 Allowed Claim that is to receive a Plan Distribution shall have sole and exclusive responsibility for the
 satisfaction and payment of any tax obligations imposed by any governmental unit, including income,
 withholding, and other tax obligations on account of such distribution; and (b) no distribution shall be
 required to be made to or on behalf of such holder pursuant to this Plan unless and until such holder has
 made arrangements satisfactory to the Reorganized Debtor for the payment and satisfaction of such tax
 obligations or has, to the Reorganized Debtor's satisfaction, established an exemption therefrom.

         7.13    Claims Paid by Third Parties.

                (a)     Claims Paid by Third Parties. Except as otherwise provided in the Plan, the
 Debtor or Reorganized Debtor, as applicable, shall reduce in full a Claim, and such Claim shall be
 Disallowed without an objection having to be filed and without any fmiher notice to, or action, order, or



                                                     19
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            25 of 43                                       Desc
                       Main Document      Page 114 of 159




 approval of the Bankruptcy Couit, to the extent that the holder of such Claim receives payment (before or
 after the Effective Date) on account of such Claim from a patty that is not the Debtor or Reorganized
 Debtor. To the extent a holder of a Claim receives a distribution on account of such Claim and receives
 payment from a patty that is not the Debtor or Reorganized Debtor on account of such Claim, such holder
 shall, within ten (I 0) days ofreceipt thereof, repay or return the distribution to the Debtor or Reorganized
 Debtor, to the extent the holder's total recovery on account of such Claim from the third party and under
 the Plan exceeds the Allowed amount of such Claim as of the date of any such distribution under the Plan.
 In the event such holder fails to timely repay or return such distribution, the Debtor, the Reorganized
 Debtor, or the Trustee, as applicable, may pursue any rights and remedies against such holder under
 applicable law.

                  (b)     Applicability of Insurance Policies. Except as otherwise provided in the Plan,
 distributions to holders of Allowed Claims shall be in accordance with the provisions of any applicable
 insurance policy. Pursuant to section 524(e) of the Bankruptcy Code, nothing contained in this Plan shall
 constitute or be deemed a waiver of any Cause of Action that the Debtor, the Reorganized Debtor, or any
 Entity may hold against any other Entity under any insurance policies, including against insurers, nor
 shall anything contained in this Plan constitute or be deemed a waiver by such insurers of any defenses,
 including coverage defenses, held by such insurers.

                                     ARTICLE VIII
                       PROCEDURES FOR RESOLVING DISPUTED CLAIMS

         8.1      Objections to Claims; Estimation of Claims.

                  Except insofar as a Claim is Allowed under the Plan, the Debtor or the Reorganized
 Debtor, as applicable, shall be entitled to object to Claims. No other Entity shall be entitled to object to
 Claims after the Effective Date. Any objections to Claims shall be served and filed on or before (a) the
 one-hundred eightieth ( 180th) day following the later of (i) the Effective Date and (ii) the date that a proof
 of Claim is filed or amended or a Claim is otherwise asseited or amended in writing by or on behalf of a
 holder of such Claim, or (b) such later date as may be fixed by the Bankruptcy Couit.

                   The Reorganized Debtor may at any time request that the Bankruptcy Couit estimate any
 contingent or unliquidated Claim pursuant to section 502(c) of the Bankruptcy Code, except that the
 Reorganized Debtor may not request estimation of any non-contingent or liquidated Claim if the Debtor's
 objection to such Claim was previously overruled by a Final Order, and the Bankruptcy Couit shall retain
 jurisdiction to estimate any Claim at any time during litigation concerning any objection to any Claim,
 including, without limitation, during the pendency of any appeal relating to any such objection. In the
 event that the Bankruptcy Couit estimates any contingent or unliquidated Claim, the amount so estimated
 shall constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as
 determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the
 amount of such Claim, the Reorganized Debtor may pursue supplementary proceedings to object to the
 allowance of such Claim. Notwithstanding section 502(i) of the Bankruptcy Code, in no event shall any
 holder of a Claim that has been estimated pursuant to section 502( c) of the Bankruptcy Code or otherwise
 be entitled to seek reconsideration of such estimation unless such holder has filed a motion requesting the
 right to seek such reconsideration on or before twenty-one (21) days after the date on which such Claim is
 estimated. All of the aforementioned objection, estimation, and resolution procedures are intended to be
 cumulative and not exclusive of one another. Claims may be estimated and subsequently compromised,
 settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.




                                                      20
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            26 of 43                                     Desc
                       Main Document      Page 115 of 159




         8.2      Payments and Distributions on Disputed Claims.

                If an objection to a Claim is filed as set forth in Article 8.1, no payment or distribution
 provided under the Plan shall be made on account of such Claim unless and until such Disputed Claim
 becomes an Allowed Claim.

                  At such time as a Disputed Claim becomes an Allowed Claim or as soon as practicable
 thereafter, the Debtor shall distribute to the holder of such Allowed Claim the prope1iy distributable to
 such holder pursuant to Article IV of the Plan; provided, however, that the timing of distributions to
 holders of Claims in Class 3 shall be governed in all respects by A1iicle 6.2 of the Plan. To the extent that
 all or a portion of a Disputed Claim is Disallowed, the holder of such Claim shall not receive any
 distribution on account of the portion of such Claim that is Disallowed. Notwithstanding any other
 provision of the Plan, no interest shall accrue or be Allowed on any Claim during the period after the
 Petition Date, except to the extent that section 506(b) of the Bankruptcy Code permits interest to accrue
 and be Allowed on such Claim.

         8.3     Preservation of Claims and Rights to Settle Claims.

                  Except as otherwise provided in the Plan, or in any contract, instrument, or other
 agreement or document entered into in connection with this Plan, in accordance with section l l 23(b) of
 the Bankruptcy Code, the Reorganized Debtor shall retain and may enforce, sue on, settle, compromise,
 otherwise resolve, discontinue, abandon, or dismiss all Claims, rights, Causes of Action, suits, and
 proceedings, including those described in the Plan Supplement ( collectively, the "Retained Actions"),
 whether at law or in equity, whether known or unknown, that the Debtor or his Estate may hold against
 any Entity ( other than Claims, rights, Causes of Action, suits, and proceedings released pursuant to
 Article 11.4 below), without the approval of the Bankruptcy Comi, the Confirmation Order, and any
 contract, instrument, release, indenture, or other agreement entered into in connection herewith. For the
 avoidance of doubt, Retained Actions do not include any Claim or Cause of Action released pursuant to
 A1iicle 11.4 and 11.9 below. The Reorganized Debtor or his successor(s) may pursue such Retained
 Actions, as appropriate, in accordance with the best interests of the Reorganized Debtor or his
 successor(s) that hold such rights.

                 No Entity may rely on the absence of a specific reference in the Plan, the Plan
 Supplement, or the Disclosure Statement to any Retained Action against it as any indication that the
 Reorganized Debtor will not, or may not, pursue any and all available Retained Actions against it. The
 Reorganized Debtor expressly reserves all rights to prosecute any and all Retained Actions against any
 Entity. Unless any Retained Action against an Entity is expressly waived, relinquished, exculpated,
 released, compromised, or settled in the Plan or a Bankruptcy Comi order, the Reorganized Debtor
 expressly reserves all Retained Actions for later adjudication, and, therefore, no preclusion doctrine,
 including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
 Gudicial, equitable, or otherwise), or !aches shall apply to such Retained Action upon, after, or as
 consequence of, confirmation or consummation of the Plan. For the avoidance of doubt, all Claims,
 Causes of Action, suits, and proceedings of the Debtor that are not Retained Actions are waived as of the
 Effective Date.




                                                     21
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            27 of 43                                       Desc
                       Main Document      Page 116 of 159




          8.4     Expenses Incurred On or After the Effective Date.

                  Except as otherwise ordered by the Bankruptcy Court, and subject to the written
 agreement of the Reorganized Debtor, the amount of reasonable expenses incurred by any Professional or
 the Voting Agent on or after the Effective Date in connection with implementation of this Plan, including,
 without limitation, reconciliation of, objection to, and settlement of claims, shall be paid in Cash by the
 Reorganized Debtor.

                                     ARTICLE IX
                       EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          9.1     Assumption of Contracts and Leases.

                  As of and subject to the occurrence of the Effective Date and the payment of any
 applicable Cure Amount, all executory contracts and unexpired leases of the Debtor shall be deemed
 assumed except that: (a) any executory contracts and unexpired leases that previously have been assumed
 or rejected pursuant to a Final Order of the Bankruptcy Court shall be treated as provided in such Final
 Order; (b) any executory contracts and unexpired leases listed on the Schedule of Rejected Contracts and
 Leases, shall be deemed rejected as of the Effective Date; and (c) all executory contracts and unexpired
 leases that are the subject of a separate motion to assume or reject under section 365 of the Bankruptcy
 Code pending on the Effective Date shall be treated as provided for in the Final Order resolving such
 motion.

                 Subject to the occurrence of the Effective Date, entry of the Confirmation Order by the
 Bankruptcy Comt shall constitute approval of the assumptions and rejections described in this A1ticle 9 .1
 pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Each executory contract and unexpired
 lease assumed pursuant to this Article 9.1 shall revest in and be fully enforceable by the applicable
 Reorganized Debtor in accordance with its terms, except as modified by the provisions of the Plan, or any
 order of the Bankruptcy Court authorizing and providing for its assumption, or applicable federal law.
 The pendency of any motion to assume or reject executory contracts or unexpired leases shall not prevent
 or delay implementation of the Plan or the occurrence of the Effective Date.

                  Unless otherwise provided in the Plan, each executory contract and unexpired lease that
 is assumed shall include all modifications, amendments, supplements, restatements, or other agreements
 that in any manner affect such executory contract or unexpired lease, including all easements, licenses,
 permits, rights, privileges, immunities, options, rights of first refusal, and any other interests, unless any
 of the foregoing agreements has been previously terminated or is otherwise not in effect. Modifications,
 amendments, supplements, and restatements to prepetition executory contracts or unexpired leases that
 have been executed by the Reorganized Debtor during the Chapter 11 Case shall not be deemed to alter
 the prepetition nature of the executory contract or unexpired lease.

         9.2      Claims Based on Rejection of Executory Contracts or Unexpired Leases.

                  Proofs of Claim with respect to all Claims arising from the rejection of Executory
 Contracts must be filed within sixty (60) days after the later of (a) the date of entry of an order of the
 Bankruptcy Comt approving such rejection or (b) the Confirmation Date. Any Claims not filed within
 such times shall be forever barred from assertion against the Debtor, the Reorganized Debtor, the Estate,
 and the prope1ty thereof. Unless otherwise ordered by the Bankruptcy Comt, all such Claims shall be
 allowed in accordance with provisions of the Bankruptcy Code, including section 502(b)( 6), and shall,
 following their allowance and payment pursuant to the terms of the Plan, be Unimpaired and be treated as
 Allowed Claims in Class 3.



                                                      22
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            28 of 43                                      Desc
                       Main Document      Page 117 of 159




          9.3     Cure of Defaults for Assumed Execut01y Contracts and Unexpired Leases.

                  (a)     Except to the extent that less favorable treatment has been agreed to by the non-
 Debtor paity or parties to each such executory contract or unexpired lease to be assumed pursuant to the
 Plan, any monetary defaults arising under such executory contract or unexpired lease shall be satisfied,
 pursuant to section 365(b)(I) of the Bankruptcy Code, by payment of the appropriate amount (the "Cure
 Amount") in full in Cash on the later of thirty (30) days after: (i) the Effective Date or (ii) the date on
 which any Cure Dispute relating to such Cure Amount has been resolved (either consensually or through
 judicial decision).

                  (b)     No later than ten (10) calendar days prior to the commencement of the
 Confirmation Hearing, the Debtor shall file a schedule (the "Cure Schedule") setting f01th the Cure
 Amount, if any, for each executory contract and unexpired lease to be assumed pursuant to A1ticle 9 .1 of
 the Plan, and serve such Cure Schedule on each applicable counterparty. Any party that fails to object to
 the applicable Cure Amount listed on the Cure Schedule within ten (10) calendar days of the filing
 thereof, shall be forever barred, estopped and enjoined from disputing the Cure Amount set f01th on the
 Cure Schedule (including a Cure Amount of $0.00) and/or from asse1ting any Claim against the Debtor or
 Reorganized Debtor arising under section 365(b)(I) of the Bankruptcy Code except as set f01th on the
 Cure Schedule.

                  (c)      In the event of a dispute (each, a "Cure Dispute") regarding: (i) the Cure
 Amount; (ii) the ability of the applicable Reorganized Debtor to provide "adequate assurance of future
 performance" (within the meaning of section 365 of the Bankruptcy Code) under the contract or lease to
 be assumed; or (iii) any other matter pertaining to the proposed assumption, the cure payments required
 by section 365(6)( 1) of the Bankruptcy Code shall be made following the entry of a Final Order resolving
 such Cure Dispute and approving the assumption in accordance with A1ticle 9.3(a). To the extent a Cure
 Dispute relates solely to the Cure Amount, the Debtor may assume and/or assume and assign the
 applicable contract or lease prior to the resolution of the Cure Dispute provided that the Debtor reserves
 Cash in an amount sufficient to pay the full amount asse1ted as the required cure payment by the non-
 Debtor paity to such contract or lease (or such smaller amount as may be fixed or estimated by the
 Bankruptcy Court). To the extent the Cure Dispute is resolved or determined against the Debtor or
 Reorganized Debtor, as applicable, the Debtor or Reorganized Debtor, as applicable, may reject the
 applicable executory contract or unexpired lease within ten (I 0) Business Days after such determination
 by filing and serving upon the counterpaity a notice of rejection, and the counterpatty may thereafter file
 a proof of claim in the manner set fo1th in Article 9.2 hereof.

         9.4     Insurance Policies.

                   All insurance policies pursuant to which the Debtor has any obligations in effect as of the
 Effective Date shall be deemed and treated as executory contracts pursuant to the Plan and shall be
 assumed by the Debtor (and assigned to the Reorganized Debtor if necessary to continue such insurance
 policies in full force) pursuant to section 365 of the Bankruptcy Code and shall continue in full force and
 effect.

         9.5     Reservation of Rights.

                  Neither the exclusion nor inclusion of any contract or lease on any exhibit to the Plan
 Supplement, nor anything contained in the Plan, shall constitute an admission by the Debtor that any
 agreement, contract, or lease is an executory contract or unexpired lease subject to A1ticle IX of the Plan,
 as applicable, or that the Debtor or Reorganized Debtor has any liability thereunder.




                                                     23
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            29 of 43                                       Desc
                       Main Document      Page 118 of 159




                  The Debtor and Reorganized Debtor, as applicable, reserve the right to alter, amend,
 modify, or supplement the Schedule of Rejected Contracts and Leases until and including the Effective
 Date or as otherwise provided by Bankruptcy Comi order; provided, however, that if there is a dispute
 regarding whether a contract or lease is or was executory or unexpired at the time of assumption,
 assumption and assignment, or with respect to the asserted Cure Amount, then the Reorganized Debtor
 shall have thirty (30) days following entry of a Final Order resolving such dispute to amend the decision
 to assume, or assume and assign, such executory contract or unexpired lease.

         9.6      Pre-existing Obligations to Debtor Under Executory Contracts and Unexpired Leases

                  Rejection of any executory contract or unexpired lease pursuant to the Plan or otherwise
 shall not constitute a termination of pre-existing obligations owed to the Debtor under such contracts or
 leases. In particular, notwithstanding any non-bankruptcy law to the contrary, the Reorganized Debtor
 expressly reserves and does not waive any right to receive, or any continuing obligation of a counterparty
 to provide, warranties or continued maintenance obligations on goods previously purchased by the Debtor
 contracting from non-Debtor counterpatiies to rejected executory contracts or unexpired leases.

         9. 7     Contracts and Leases Entered into After the Petition Date.

                 Contracts and leases entered into after the Petition Date by the Debtor in the ordinary
 course of business or following approval pursuant to a Bankruptcy Court order, including any executory
 contracts and unexpired leases assumed by the Debtor, shall be performed by the Debtor or Reorganized
 Debtor, as the case may be, in the ordinary course of business. Accordingly, such contracts and leases
 (including any assumed executory contracts and unexpired leases) shall survive and remain unaffected by
 entry of the Confirmation Order.

                                 ARTICLEX
        CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE

         10.1     Conditions Precedent to Confirmation.

                  It shall be a condition to confirmation of this Plan that the following conditions shall have
 been satisfied in full or waived in accordance with A1iicle 10.3 of the Plan:

                (a)     The Disclosure Statement shall have been approved by the Bankruptcy Court as
 having adequate information in accordance with section 1125 of the Bankruptcy Code; and

                 (b)      The Confirmation Order shall have been entered on the docket for the Chapter 11
 Case and be in full force and effect.

         10.2    Conditions Precedent to the Effective Date.

                  The Effective Date shall not occur and the Plan shall not become effective unless and
 until the following conditions have been satisfied in full or waived in accordance Article 10.3 of the Plan:

                 (a)      The Confirmation Order shall have become a Final Order in full force and effect;

                  (b)     The documents comprising the Plan Supplement, including the Trust Agreement,
 shall, to the extent applicable, have been executed and delivered, and any conditions (other than the
 occurrence of the Effective Date or ce1iification that the Effective Date has occurred) contained therein
 shall have been satisfied or waived in accordance therewith;




                                                      24
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            30 of 43                                           Desc
                       Main Document      Page 119 of 159




                  ( c)    All necessary actions, documents, certificates, and agreements necessary to
 implement the Plan on the Effective Date shall have been effected or executed and delivered to the
 required paiiies and, to the extent required, filed with the applicable governmental units in accordance
 with applicable laws; and

                  (d)     All applicable governmental authorities shall have granted any necessary
 consents and approvals required for the Debtor to emerge from chapter 11 pursuant to the Plan and any
 statutory waiting periods shall have expired.

          10.3     Waiver of Conditions Precedent.

                Each of the conditions precedent in A1iicles 10.1 and 10.2 of the Plan may be waived, in
 whole or in paii, by the Debtor in writing, without notice to any other third parties or order of the
 Bankruptcy Court or any other formal action.

          10.4     Effect of Non-Occurrence of the Effective Date.

                   If the conditions listed in Articles 10.1 and 10.2 are not satisfied or waived in accordance
 with A1iicle 10.3, then (a) the Confirmation Order shall be ofno further force or effect; (b) the Plan shall
 be null and void in all respects; (c) no distributions under the Plan shall be made; (d) no executory
 contracts or unexpired leases that were not previously assumed, assumed and assigned, or rejected shall
 be deemed assumed, assumed and assigned, or rejected by operation of the Plan; (e) the Debtor and all
 holders of Claims shall be restored to the status quo ante as of the day immediately preceding the
 Confirmation Date; and (f) nothing contained in the Plan or the Disclosure Statement shall (i) be deemed
 to constitute a waiver or release of (x) any Claims by any creditor or the Debtor or (y) any Claims against
 the Debtor, (ii) prejudice in any manner the rights of the Debtor or any other Entity, or (iii) constitute an
 admission, acknowledgment, offer, or undertaking by the Debtor in any respect.

                                             ARTICLE XI
                                       EFFECT OF CONFIRMATION

          11.1     Vesting ofAssets.

                 Except as otherwise provided in the Plan, as of the Effective Date, all prope1iy of the
 Estate, and any property acquired by the Debtor or Reorganized Debtor under the Plan, shall vest in the
 Reorganized Debtor, free and clear of all Claims, liens, charges, other encumbrances and interests. On
 and after the Effective Date, the Debtor may use, acquire, and dispose of property and compromise or
 settle any Claims without supervision or approval by the Bankruptcy Court and free of any restrictions of
 the Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly imposed by the Plan
 and the Confirmation Order.

          11.2    Binding Effect.

                   Subject to the occurrence of the Effective Date and notwithstanding Bankruptcy Rules
 3020(e), 6004(11), or 7062, on and after the Confirmation Date, the provisions of the Plan shall be
 immediately effective and enforceable and deemed binding upon any holder of a Claim against the
 Debtor, and such holder's respective successors and assigns, (whether or not the Claim of such holder is
 Impaired under the Plan, whether or not such holder has accepted the Plan, and whether or not such
 holder is entitled to a distribution under the Plan), all Entities that are party, or subject, to the settlements,
 compromises, releases, discharges, and injunctions described in the Plan, each Entity acquiring property
 under the Plan, and any and all non-Debtor counterparties to executory contracts, unexpired leases, and




                                                        25
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            31 of 43                                  Desc
                       Main Document      Page 120 of 159




  any other prepetition agreements. All Claims shall be as fixed, adjusted, or compromised, as applicable,
  pursuant to the Plan regardless of whether any holder of a Claim or debt has voted on the Plan.

          11.3   Discharge of Claims.

                 Pursuant to section 114l(d) of the Bankruptcy Code, and except as otherwise
 specifically provided in the Plan, the distributions, rights, and treatment that are provided in the
 Plan will be in exchange for, and in complete satisfaction, settlement, discharge, and release of, all
 Claims against the Debtor of any nature whatsoever, whether known or unknown, or against the
 assets or properties of the Debtor that arose before the Effective Date. Except as expressly provided
 in the Plan, on the Discharge Date (and subject to its occurrence), and pursuant to section
 1141(d)(5) of the Bankruptcy Code, entry of the Confirmation Order shall be deemed to act as a
 discharge and release under section 1141(d)(l)(A) of the Bankruptcy Code of all Claims against the
 Debtor and his assets, arising at any time before the Effective Date, regardless of whether a proof of
 Claim was filed, whether the Claim is Allowed, or whether the holder of the Claim votes to accept
 the Plan or is entitled to receive a distribution under the Plan; provided, however, that in no event
 shall occurrence of the Discharge Date discharge the Debtor from any obligations remaining under
 the Plan as of the Discharge Date. Any default by the Debtor with respect to any Claim that existed
 immediately prior to or on account of the filing of the Chapter 11 Case shall be deemed cured on
 the Discharge Date.

                 No later than five (5) business days after the occurrence of the Discharge Date, the
 Debtor or Reorganized Debtor, as applicable, shall file with the Bankruptcy Court a notice of the
 occurrence of the Discharge Date, and serve such notice on all creditors. In addition, following the
 occurrence of the Discharge Date, the Debtor or Reorganized Debtor, as applicable, shall file a
 motion seeking entry of an order of discharge after notice and a hearing, which motion (and the
 discharge) shall be granted upon a showing that the Debtor has made all payments required under
 the Plan. Except as expressly provided in the Plan, any holder of a discharged Claim will be
 precluded from asserting against the Debtor or any of his assets any other or further Claim based
 on any document, instrument, act, omission, transaction, or other activity of any kind or nature
 that occurred before the Effective Date. Except as expressly provided in the Plan, and subject to the
 occurrence of the Discharge Date, the Confirmation Order will be a judicial determination of
 discharge of all liabilities of the Debtor to the extent allowed under section 1141 of the Bankruptcy
 Code, and the Debtor will not be liable for any Claims and will only have the obligations that are
 specifically provided for in the Plan. Notwithstanding the foregoing, nothing contained in the Plan
 or the Confirmation Order shall discharge the Debtor from any debt excepted from discharge
 under section 523 of the Bankruptcy Code by a Final Order.

         11.4    Releases.

                  (a)     Releases by the Debtor. Upon the Effective Date, for good and valuable
 consideration, the adequacy of which is hereby confirmed, the Debtor, in his individual capacity
 and as debtor in possession, shall be deemed forever to release, waive, and discharge (x) the Estate;
 (y) all Persons engaged or retained by the Debtor in connection with the Chapter 11 Case
 (including in connection with the preparation of and analyses relating to the Disclosure Statement
 and the Plan); and (z) any and all advisors, attorneys, actuaries, financial advisors, accountants,
 investment bankers, agents, professionals, and representatives of each of the foregoing Persons and
 Entities (whether current or former, in each case in his, her, or its capacity as such), from any and
 all claims, obligations, suits, judgments, damages, demands, debts, rights, remedies, actions, Causes
 of Action, and liabilities, whether for tort, fraud, contract, recharacterization, subordination,
 violations of federal or state securities laws (other than the rights of the Debtor or Reorganized



                                                   26
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            32 of 43                                 Desc
                       Main Document      Page 121 of 159




 Debtor to enforce the terms of the Plan and the contracts, instruments, releases, and other
 agreements or documents delivered in connection with the Plan), whether liquidated or
 unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or
 unforeseen, then-existing or thereafter arising, at law, in equity, or otherwise, based in whole or in
 part on any act, omission, transaction, event or other occurrence, or circumstances taking place on
 or before the Effective Date, in any way relating to (i) the Debtor or the Chapter 11 Case; (ii) any
 action or omission of any Released Party with respect to any indebtedness under which the Debtor
 is or was a borrower or guarantor; (iii) any Released Party in any such Released Party's capacity as
 an employee, or agent of, or advisor to, the Debtor; (iv) the subject matter of, or the transactions or
 events giving rise to, any Claim that is treated in the Plan; (v) the business or contractual
 arrangements between the Debtor and any Released Party; (vi) the restructuring of Claims before
 or during the Chapter 11 Case; and (vii) the negotiation, formulation, preparation, or
 dissemination of the Plan (including, for the avoidance of doubt, the Plan Supplement), the
 Disclosure Statement, or related agreements, instruments, or other documents, other than claims or
 liabilities arising out of or relating to any act or omission of a Released Party that is determined by
 a Final Order to have constituted willful misconduct, fraud, or gross negligence. The Reorganized
 Debtor shall be bound, to the same extent the Debtor is bound, by the releases and discharges set
 forth above.

                  Entry of the Confirmation Order shall constitute the Bankruptcy Court's approval,
 pursuant to Bankruptcy Rule 9019, of the releases described in this Article ll.4(a) by the Debtor,
 which includes by reference each of the related provisions and definitions contained in this Plan,
 and further, shall constitute its finding that each release described in this Article ll.4(a) is: (i) in
 exchange for the good and valuable consideration provided by the Released Parties, a good faith
 settlement and compromise of such Claims; (ii) in the best interests of the Debtor and all holders of
 Claims; (iii) fair, equitable, and reasonable; (iv) given and made after due notice and opportunity
 for hearing; and (v) a bar to any of the Releasing Parties asserting any Claim, Cause of Action, or
 liability related thereto, of any kind whatsoever, against any of the Released Parties or their
 property.

                 (b)      Releases by Holders of Claims and Other Entities. Upon the Effective Date,
 to the maximum extent permitted by applicable law, each Releasing Party, in consideration for the
 obligations of the Debtor and the Reorganized Debtor under the Plan, and the Trust Interests and
Cash and other contracts, instruments, releases, agreements, or documents to be delivered in
 connection with the Plan, shall be deemed forever to release, waive, and discharge the Released
Parties from personal liability in every jurisdiction from any and all Claims, obligations, suits,
judgments, damages, demands, debts, rights, remedies, actions, Causes of Action, and liabilities
whatsoever, including any derivative Claims asserted or assertable on behalf of the Debtor, whether
for tort, fraud, contract, recharacterization, subordination, violations of federal or state securities
laws or laws of any other jurisdiction or otherwise, whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, then-existing or
thereafter arising, at law, in equity, or otherwise, based in whole or in part on any act, omission,
transaction, event, or other occurrence, or circumstances taking place on or before the Effective
Date, in any way relating to (i) the Debtor or the Chapter 11 Case; (ii) any action or omission of any
Released Party with respect to any indebtedness under which the Debtor is or was a borrower or
guarantor; (iii) any Released Party in any such Released Party's capacity as an employee, agent of,
or advisor to, the Debtor; (iv) the subject matter of, or the transactions or events giving rise to, any
Claim that is treated in the Plan; (v) the business or contractual arrangements between the Debtor
and any Released Party; (vi) the restructuring of Claims before or during the Chapter 11 Case and
the solicitation of votes with respect to the Plan; and (vii) the negotiation, formulation, preparation,
entry into, or dissemination of the Plan (including, for the avoidance of doubt, the Plan Supplement


                                                  27
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            33 of 43                                Desc
                       Main Document      Page 122 of 159




 and all documents contained or referred to therein), the Disclosure Statement, or related
 agreements, instruments, or other documents; provided, however, that the Releasing Parties shall
 continue to dispose of the following assets through judicial authorities in the People's Republic of
 China to satisfy such Releasing Party's Claim through a mechanism that will be mutually agreed to
 by the parties: (x) assets that have already been collateralized by the Debtor or any other Person or
 Entity; (y) assets that have already been pledged by the Debtor or any other Person or Entity; and
 (z) assets or interests that the Debtor, his wife Wei Gan, or any other Person or Entity own that
 have been seized, attached, or frozen by Chinese judiciary authorities. Notwithstanding anything
 contained herein to the contrary, the foregoing release does not release any obligations of any party
 under the Plan or any document, instrument, or agreement (including those set forth in the Plan
 Supplement) executed to implement the Plan.

                  Within thirty (30) days of the Effective Date, each holder of a Debt Claim is
 obligated to (i) withdraw or retract any litigations, enforcement actions, arbitrations, and any other
 proceedings against the Debtor and his wife Wei Gan from the court or judicial authorities in all
 jurisdictions, including, but not limited to, the People's Republic of China, or commit or confirm
 with the judicial authorities that the Debtor or his wife Wei Gan have fulfilled all their debt
 obligations or legal responsibilities and (ii) file and execute any documents requested by the Debtor
 to evidence the above release. Unless and until a holder of a Debt Claim complies with the
 preceding sentence and all of their obligations under the Trust Agreement, such holder shall not be
 entitled to exercise any rights with respect to the Trust or receive any distributions from the Trust;
 provided, however, that the Debtor reserves all rights to seek enforcement by the Chinese judicial
 authorities of the rights provided herein, and the Chinese judicial authorities shall have jurisdiction
 to enforce such rights.

                In connection with the releases described in this Article ll.4(b), each Releasing
 Party shall waive all rights conferred by the provisions of section 1542 of the California Civil Code
 and/or any similar state or federal law. Section 1542 of the California Civil Code provides as
 follows: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
 CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
 TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
 MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR."

                   Entry of the Confirmation Order shall constitute the Bankruptcy Court's approval,
 pursuant to Bankruptcy Rule 9019, of the releases described in this Article 11.4(b), which includes
 by reference each of the related provisions and definitions contained in this Plan, and further, shall
 constitute its finding that each release described in Article 11.4(b) is: (i) in exchange for the good
 and valuable consideration provided by the Released Parties, a good faith settlement and
 compromise of such Claims; (ii) in the best interests of the Debtor and all holders of Claims;
 (iii) fair, equitable, and reasonable; (iv) given and made after due notice and opportunity for
 hearing; and (v) a bar to any of the Releasing Parties asserting any Claim, Cause of Action, or
 liability related thereto, of any kind whatsoever, against any of the Released Parties or their
 property.

         11.5   Exculpation and Limitation of Liability.

                 None of the Debtor or Reorganized Debtor, or the direct or indirect affiliates,
 employees, advisors, attorneys, financial advisors, accountants, investment bankers, agents, or
 other professionals (whether current or former, in each case, in his, her, or its capacity as such) of
 the Debtor or the Reorganized Debtor, or the Released Parties shall have or incur any liability to,
 or be subject to any right of action by, any holder of a Claim, or any other party in interest in the



                                                  28
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            34 of 43                                   Desc
                       Main Document      Page 123 of 159




  Chapter 11 Case, or any of their respective agents, employees, representatives, financial advisors,
  attorneys or agents acting in such capacity, or direct or indirect affiliates, or any of their successors
  or assigns, for any act or omission in connection with, relating to, or arising out of, the Chapter 11
  Case, formulation, negotiation, preparation, dissemination, confirmation, solicitation,
  implementation, or administration of the Plan, the Plan Supplement and all documents contained
  or referred to therein, the Disclosure Statement, any contract, instrument, release or other
 agreement or document created or entered into in connection with the Plan, or any other pre- or
 postpetition act taken or omitted to be taken in connection with or in contemplation of the
  restructuring of the Debtor or confirming or consummating the Plan (including the distribution of
 any property under the Plan); provided, however, that the foregoing provisions of this Article 11.5
 shall have no effect on the liability of any Person or Entity that results from any such act or
 omission that is determined by a Final Order to have constituted willful misconduct, fraud, or gross
 negligence and shall not impact the right of any holder of a Claim, or any other party to enforce the
 terms of the Plan and the contracts, instruments, releases, and other agreements or documents
 delivered in connection with the Plan. Without limiting the generality of the foregoing, the Debtor
 and the Debtor's direct or indirect affiliates, employees, advisors, attorneys, financial advisors,
 accountants, investment bankers, agents and other professionals (whether current or former, in
 each case, in his, her, or its capacity as such) shall, in all respects, be entitled to reasonably rely
 upon the advice of counsel with respect to their duties and responsibilities under the Plan. The
 exculpated parties have participated in good faith and in compliance with the applicable provisions
 of the Bankruptcy Code with regard to the solicitation and distribution of the securities pursuant to
 the Plan, and, therefore, are not, and on account of such distributions shall not be, liable at any
 time for the violation of any applicable law, rule, or regulation governing the solicitation of
 acceptances or rejections of the Plan or such distributions made pursuant to the Plan. This
 exculpation shall be in addition to, and not in limitation of, all other releases, indemnities,
 exculpations, and any other applicable law or rules protecting such exculpating parties from
 liability.

         11.6   Injunction.

                  (a)     General. All Persons or Entities who have held, hold, or may hold Claims
  (other than Claims that are reinstated under the Plan), and all other parties in interest in the
 Chapter 11 Case, along with their respective current and former employees, agents, officers,
 directors, principals, and direct and indirect affiliates, are permanently enjoined, from and after
 the Effective Date, from, in respect of any Claim or Cause of Action released or settled hereunder,
 (i) commencing, conducting, or continuing in any manner, directly or indirectly, any suit, action, or
 other proceeding of any kind (including, without limitation, any proceeding in a judicial, arbitral,
 administrative, or other forum) against the Released Parties, the Debtor, or the Reorganized
 Debtor, or in respect of any Claim or Cause of Action released or settled hereunder; (ii) enforcing,
 levying, attaching, collecting, or otherwise recovering by any manner or means, whether directly or
 indirectly, of any judgment, award, decree, or order against the Released Parties, the Debtor, or the
 Reorganized Debtor; (iii) creating, perfecting, or enforcing in any manner, directly or indirectly,
 any encumbrance of any kind against the Released Parties, the Debtor, or the Reorganized Debtor;
 (iv) asserting any right of setoff, subrogation, or recoupment of any kind, against any obligation
 due from the Released Parties, the Debtor, or the Reorganized Debtor, or against the property or
 interests in property of the Debtor or Reorganized Debtor, on account of such Claims; or
 (v) commencing or continuing in any manner any action or other proceeding of any kind on
 account of, in connection with, or with respect to any such Claims released or settled pursuant to
 the Plan; provided, however, that nothing contained herein shall preclude such Entities from
 exercising their rights pursuant to and consistent with the terms hereof and the contracts,



                                                   29
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            35 of 43                                     Desc
                       Main Document      Page 124 of 159




 instruments, releases, and other agreements and documents delivered under or in connection with
 the Plan.

                  (b)     Injunction Against Interference With the Plan.              Upon entry of the
 Confirmation Order, all holders of Claims and their respective current and former employees,
 agents, officers, directors, principals, and direct and indirect affiliates shall be enjoined from taking
 any actions to interfere with the implementation or consummation of the Plan. Each holder of an
 Allowed Claim, by accepting, or being eligible to accept, distributions under or reinstatement of
 such Claim, as applicable, pursuant to the Plan, shall be deemed to have consented to the injunction
 provisions set forth in this Article 11.6 of the Plan.

         11. 7    Term of Bankruptcy Injunction or Stays.

                  All injunctions or stays (excluding any injunctions or stays contained in the Plan or the
 Confirmation Order) in effect in the Chapter 11 Case under sections 105 or 362 of the Bankruptcy Code,
 or any order of the Bankruptcy Comi or otherwise, and in existence as of the Confirmation Date, shall
 remain in full force and effect until the Effective Date.

         11.8    Termination of Subordination Rights and Settlement of Related Claims.

                  The classification and manner of satisfying all Claims under the Plan takes into
 consideration all subordination rights, whether arising by contract or under general principles of equitable
 subordination, section 510 of the Bankruptcy Code, or otherwise. All subordination rights that a holder of
 a Claim may have with respect to any distribution to be made under the Plan, shall be discharged and
 terminated, and all actions related to the enforcement of such subordination rights shall be enjoined
 permanently. Accordingly, distributions under the Plan to holders of Allowed Claims shall not be subject
 to payment of a beneficiary of such terminated subordination rights, or to levy, garnishment, attachment,
 or other legal process by a beneficiary of such terminated subordination rights.

         11.9    Waiver ofActions Arising Under Chapter 5 of the Bankruptcy Code.

                  Without limiting any other applicable provisions of, or releases contained in, this Plan,
 each of the Debtor, the Reorganized Debtor, their respective successors, assigns, and representatives, and
 any and all other entities who may purport to assert any Claim or Cause of Action, directly or
 derivatively, by, throughf, for, or because of the foregoing entities, hereby irrevocably and
 unconditionally release, waive, and discharge any and all Claims or Causes of Action that they have, had
 or may have that are based on section 544, 547, 548, 549, and 550 of the Bankruptcy Code and analogous
 non-bankruptcy law for all purposes; provided, however, that notwithstanding this or any other provision
 of the Plan, the Debtor and Reorganized Debtor, as the case may be, retain all such Claims or Causes of
 Action against any holder of a putative U.S. Secured Claim. For the avoidance of doubt, none of the
 Claims or Causes of Action referenced in this A1iicle 11.9, except as excluded herein, shall constitute
 Retained Actions.

         11.10   Reservation of Rights.

                The Plan shall have no force or effect unless and until the Effective Date. Prior to the
Effective Date, none of the filing of the Plan, any statement or provision contained in the Plan, or action
taken by the Debtor with respect to the Plan, the Disclosure Statement, or the Plan Supplement shall be,
or shall be deemed to be, an admission or waiver of any rights of the Debtor or any other party, including
the Released Patties, with respect to any Claims or any other matter.




                                                    30
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            36 of 43                                       Desc
                       Main Document      Page 125 of 159




                                          ARTICLE XII
                                   RETENTION OF JURISDICTION

                  Pursuant to sections 105(c) and 1142 of the Bankruptcy Code, to the fullest extent
 permitted by law, and notwithstanding the entry of the Confirmation Order or the occurrence of the
 Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over any matter arising under the
 Bankruptcy Code, arising in or out of, or related to, the Chapter 11 Case, the Plan, or the Confirmation
 Order, includingjurisdiction to:

                 (a)    Allow, disallow, determine, liquidate, classify, estimate, or establish the priority
 or secured or unsecured status of any Claim, including the resolution of any request for payment of any
 Administrative Expense Claim and the resolution of any and all objections to the allowance or priority of
 Claims;

                  (b)    Resolve any matters related to the assumption, assumption and assignment, or
 rejection of any executory contract or unexpired lease to which the Debtor is patty to or with respect to
 which the Debtor or Reorganized Debtor may be liable, and hear, determine, and, if necessary, liquidate,
 any Claims arising therefrom;

                  (c)      Determine any and all motions, adversary proceedings, applications, contested
 matters, or other litigated matters pending on the Effective Date;

                  (d)     Ensure that Plan Distributions to holders of Allowed Claims are accomplished
 pursuant to the terms of the Plan;

                 (e)     Adjudicate any and all disputes arising from or relating to Plan Distributions;

                (f)    Enter, implement, or enforce such orders as may be necessary or appropriate to
 implement or consummate the provisions of the Plan, and all contracts, instruments, releases, and other
 agreements or documents created in connection with the Plan or the Confirmation Order;

                  (g)     Enter, implement, or enforce such orders as may be appropriate in the event the
 Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated, or distributions
 pursuant to the Plan are enjoined or stayed;

                (h)      Issue injunctions, enter and implement other orders, and take such other actions
 as may be necessary or appropriate to restrain interference by any Entity with the consummation,
 implementation, or enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy
 Court;

                  (i)     Modify the Plan before or after the Effective Date under section 1127 of the
 Bankruptcy Code or modify the Confirmation Order, or any contract, instrument, release, or other
 agreement or document created in connection with the Plan or the Confirmation Order, or remedy any
 defect or omission or reconcile any inconsistency in any Bankruptcy Court order, the Plan, the Disclosure
 Statement, the Confirmation Order, or any contract, instrument, release, or other agreement or document
 created in connection with the Plan or the Confirmation Order, in such manner as may be necessary or
 appropriate to consummate the Plan;

                (j)     Hear and determine all applications for compensation and reimbursement of
 expenses of Professionals under sections 330, 331, and 503(b) of the Bankruptcy Code incurred prior to
 the Confirmation Date;



                                                    31
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            37 of 43                                    Desc
                       Main Document      Page 126 of 159




                   (k)     Hear and determine any rights, Claims, or Causes of Action held or reserved by,
 or accruing to, the Debtor or the Reorganized Debtor pursuant to the Bankruptcy Code, the Confirmation
 Order, or, in the case of the Debtor, any other applicable law;

                  (1)     Enforce all orders, judgments, injunctions,              releases,   exculpations,
  indemnifications, and rulings entered in connection with the Chapter 11 Case;

                  (m)     Hear and determine disputes arising in connection with the interpretation,
 implementation, or enforcement of the Plan, the Confirmation Order, any transactions contemplated
 thereby, or any agreement, instrument, or other document governing or relating to any of the foregoing, or
 the effect of the Plan under any agreement to which the Debtor, the Reorganized Debtor, or any affiliate
 thereof are pm1y;

                  (n)    Hear and determine any issue for which the Plan or a related document requires a
 Final Order of the Bankruptcy Com1;

                 (o)      Issue such orders as may be necessary or appropriate to aid in execution of the
 Plan or to maintain the integrity of the Plan following consummation, to the extent authorized by section
 1142 of the Bankruptcy Code;

                (p)      Determine such other matters and for such other purposes as may be provided in
 the Confirmation Order;

                ( q)     Hear and determine matters concerning state, local, and federal taxes in
 accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

                 (r)     Enter and enforce any order for the sale or transfer of property pursuant to
 sections 363, 1123, or 1146(a) of the Bankruptcy Code;

                  ( s)     Hear and determine all disputes involving the existence, scope, and nature of the
 discharges, releases, or injunctions granted under the Plan and the Bankruptcy Code;

                  (t)    Hear and determine all disputes involving or in any manner implicating the
 exculpation or indemnification provisions contained in the Plan;

                (u)     Hear and determine any matters arising under or related to sections 1141 and
 1145 of the Bankruptcy Code;

                  (v)    Recover all assets of the Debtor and prope11y of the Debtor's Estate, wherever
 located;

                  (w)    Enter an order of discharge, upon request of the Debtor or Reorganized Debtor,
 as applicable;

                  (x)    Enter a final decree closing the Chapter 11 Case; and

                   (y)     Hear and determine any other matter not inconsistent with the Bankruptcy Code
 and title 28 of the United States Code.




                                                    32
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            38 of 43                                          Desc
                       Main Document      Page 127 of 159




                                           ARTICLE XIII
                                     MISCELLANEOUS PROVISIONS

          13.1    Payment of Statutory Fees.

                  On the Effective Date, all fees due and payable pursuant to section 1930 of title 28 of the
 U.S. Code shall be paid by the Debtor. Following the Effective Date, the Reorganized Debtor shall pay
 any and all such fees when due and payable, and shall file with the Bankruptcy Comi quarterly rep01is in
 a form reasonably acceptable to the U.S. Trustee. The Debtor and Reorganized Debtor shall remain
 obligated to pay quaiierly fees to the Office of the U.S. Trustee until the earliest of the Debtor's case
 being closed, dismissed, or converted to a case under chapter 7 of the Bankruptcy Code.

          13.2    Exemption.from Securities Laws.

                  To the maximum extent provided by section I 145(a) of the Bankruptcy Code and
 applicable non-bankruptcy law, the offering, issuance, or distribution of the Trust Interests, shall be
 exempt from, among other things, section 5 of the Securities Act, if applicable, and from any state or
 federal securities laws requiring registration for offer or sale of a security or registration or licensing of an
 issuer of, underwriter of, or broker or dealer in, a security, and otherwise enjoy all exemptions available
 for distributions of securities under a plan of reorganization in accordance with all applicable law,
 including without limitation section 1145 of the Bankruptcy Code.

         13.3     Exemption.from Certain Tram.fer Taxes.

                  Pursuant to section I 146(a) of the Bankruptcy Code, the transfer of title to or ownership
  of any of the Debtor's interests in any property; or the making or delivery of any instrument of transfer in
  connection with the Plan shall not be subject to any document recording tax, stamp tax, conveyance fee,
  intangibles or similar tax, m01igage tax, real estate transfer tax, m01igage recording tax, Uniform
 Commercial Code filing or recording fee, or other similar tax or governmental assessment, and the
 Confirmation Order shall direct the appropriate state or local governmental officials or agents to forgo the
 collection of any such tax or governmental assessment and to accept for filing and recordation any of the
 foregoing instruments or other documents without the payment of any such tax or governmental
 assessment and to accept for filing and recordation any of the foregoing instruments or other documents
 without the payment of any such tax or governmental assessment. Without limiting the foregoing, any
 issuance, transfer, or exchange of a security or any making or delivery of an instrument of transfer
 pursuant to the Plan shall be exempt from the imposition and payment of any and all transfer taxes
 (including, without limitation, any and all stamp taxes or similar taxes and any interest, penalties, and
 addition to the tax that may be required to be paid in connection with the consummation of the Plan)
 pursuant to sections 106, 505(a), 1141, and I 146(a) of the Bankruptcy Code. Unless the Bankruptcy
 Comi orders otherwise, all sales, transfers, and assignments of owned and leased property approved by
 the Bankruptcy Comi on or before the Effective Date shall be deemed to have been in fmiherance of, or
 in connection with, the Plan.

         13.4    Dissolution of Statutory Committees and Cessation of Fee and Expense Payment.

                   On the Effective Date, any statutory committee(s) appointed in the Chapter 11 Case shall
 dissolve, and the members thereof shall be released and discharged from all rights and duties arising from,
 or related to, the Chapter 11 Case. The Reorganized Debtor shall not be responsible for paying any fees
 and expenses incurred after the Effective Date, if any, by the professionals retained by any such
 committee, other than for the reasonable fees and expenses for the services authorized to be provided
 pursuant to this Article 13.4.



                                                       33
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            39 of 43                                       Desc
                       Main Document      Page 128 of 159




          13.5    Substantial Consummation.

                 On the Discharge Date, the Plan shall be deemed to be substantially consummated under
 sections 1101 and 1127(b) of the Bankruptcy Code.

         13.6     Expedited Determination of Postpetition Taxes.

                  The Reorganized Debtor shall be authorized to request an expedited determination under
 section 505(b) of the Bankruptcy Code for all tax returns filed for, or on behalf of, the Debtor for any and
 all taxable periods ending after the Petition Date through, and including, the Effective Date.

         13.7    Modification mu/Amendments.

                  Subject to the requirements of section 1127 of the Bankruptcy Code, Rule 3019 of the
 Federal Rules of Bankruptcy Procedure, and, to the extent applicable, sections 1122, 1123, and 1125 of
 the Bankruptcy Code, the Debtor may alter, amend, or modify the Plan at any time prior to the Effective
 Date. Holders of Claims that have accepted the Plan shall be deemed to have accepted the Plan, as
 altered, amended, or modified, if the proposed alteration, amendment, or modification complies with the
 requirements of this Article 13.7 and does not materially and adversely change the treatment of the Claim
 of such holder; provided, however, that any holders of that were deemed to accept the Plan because such
 Claims were Unimpaired shall continue to be deemed to accept the Plan only if, after giving effect to such
 amendment or modification, such Claims continue to be Unimpaired.

                 Entry of a Confirmation Order shall mean that all modifications or amendments to the
 Plan since the solicitation thereof are approved pursuant to section l 127(a) of the Bankruptcy Code and
 do not require additional disclosure or resolicitation under Bankruptcy Rule 3019.

         13.8    Additional Documents.

                 On or before the Effective Date, the Debtor may enter into any agreements and other
 documents as may be necessary or appropriate to effectuate and further evidence the terms and conditions
 of the Plan. The Debtor or Reorganized Debtor, as applicable, and all holders of Claims receiving Plan
 Distributions and all other parties in interest may, from time to time, prepare, execute, and deliver any
 agreements or documents and take any other actions as may be necessary or advisable to effectuate the
 provisions and intent of the Plan.

         13.9    Effectuating Documents and Further Transactions.

                 On and after the Effective Date, the Reorganized Debtor is authorized to execute, deliver,
file, or record such contracts, instruments, releases, indentures, and other agreements or documents and
take such actions as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan, without the need for any approvals, authorizations, or consents, except for those
expressly required pursuant to the Plan.

        13.10    Plan Supplement.

                  All exhibits and documents included in the Plan Supplement are incorporated into, and
are a part of, the Plan as if set fo1ih in full in the Plan, and any reference to the Plan shall mean the Plan
and the Plan Supplement. Upon its filing, the Plan Supplement may be inspected in the office of the clerk
of the Bankruptcy Comi or its designee during normal business hours, at the Bankruptcy Court's website
at www.deb.uscourts.gov, and at the website of the Voting Agent at https://dm.epiqll.co m/YTI. The




                                                     34
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            40 of 43                                       Desc
                       Main Document      Page 129 of 159




  documents contained in the Plan Supplement are an integral paii of the Plan and shall be deemed
  approved by the Bankruptcy Court pursuant to the Confirmation Order.

          13.11   Entire Agreement.

                  Except as otherwise indicated, the Plan and the Plan Supplement supersede all previous
  and contemporaneous negotiations, promises, covenants, agreements, understandings, and representations
  on such subjects, all of which have become merged and integrated into the Plan.

          13.12   Revocation or Withdrawal of the Plan.

                  The Debtor reserves the right to revoke or withdraw the Plan at any time prior to the
 Effective Date. If the Debtor takes such action, the Plan shall be deemed null and void in its entirety and
 of no force or effect, and any settlement or compromise embodied in the Plan (including the fixing or
 limiting to an amount certain of any Claim or Class of Claims), assumption of executory contracts or
 unexpired leases effected under the Plan, and any document or agreement executed pursuant to the Plan,
 shall be deemed null and void. In such event, nothing contained in the Plan shall (a) constitute or be
 deemed to be a waiver or release of any Claim against the Debtor or any other Entity; (b) prejudice in any
 manner the rights of the Debtor or any Entity in further proceedings involving the Debtor; or
 (c) constitute an admission, acknowledgement, offer, or unde1iaking of any sort by the Debtor or any
 other Entity.

          13.13   Severability.

                    If, prior to the entry of the Confirmation Order, any term or provision of the Plan is held
 by the Bankruptcy Court to be invalid, void, or unenforceable, at the request of the Debtor, the
 Bankruptcy Comi shall have the power to alter and interpret such term or provision to make it valid or
 enforceable to the maximum extent practicable, consistent with the original purpose of the term or
 provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable as
 altered or interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of
 the terms and provisions of the Plan shall remain in full force and effect and shall in no way be affected,
 impaired, or invalidated by such holding, alteration, or interpretation. The Confirmation Order shall
 constitute a judicial determination and shall provide that each term and provision of the Plan, as it may
 have been altered or interpreted in accordance with the foregoing, is (a) valid and enforceable pursuant to
 its terms; (b) integral to the Plan; and (c) non-severable and mutually dependent.

         13.14    Solicitation.

                   Upon entry of the Confirmation Order, the Debtor shall be deemed to have solicited
 acceptances of the Plan in good faith and in compliance with the applicable provisions of the Bankruptcy
 Code, including, without limitation, sections I 125(e) and (g) of the Bankruptcy Code, and any applicable
 non-bankruptcy law, rule, or regulation governing the adequacy of disclosure in connection with such
 solicitation. The Debtor, the Reorganized Debtor, and each of their respective employees, agents,
 representatives, advisors, attorneys, accountants, and professionals shall be deemed to have participated in
 good faith and in compliance with the applicable provisions of the Bankruptcy Code in the offer,
 issuance, sale, and purchase of any securities offered or sold under the Plan, and therefore, are not, and on
 account of such offer, issuance, sale, solicitation, or purchase shall not be, liable at any time for the
 violation of any applicable law, rule, or regulation governing the solicitation of acceptances or rejections
 of the Plan or the offer, issuance, sale, or purchase of any securities offered or sold under the Plan.




                                                     35
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            41 of 43                                         Desc
                       Main Document      Page 130 of 159




          13.15    Governing Law.

                  Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
 Code and the Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of New
 York, without giving effect to the principles of conflict of laws ( other than section 5-1401 and section 5-
 1402 of the New York General Obligations Law), shall govern the rights, obligations, construction, and
 implementation of the Plan, and any agreements, documents, instruments, or contracts executed or
 entered into in connection with the Plan ( except as otherwise set forth in those agreements, in which case
 the governing law of such agreement shall control).

          13.16   Compliance with Tax Requirements.

                   In connection with the Plan and all instruments issued in connection herewith and
 distributed hereunder, any Entity issuing any instruments or making any distribution under the Plan shall
 comply with all applicable withholding and reporting requirements imposed by any federal, state, local, or
 foreign taxing authority, and all distributions under the Plan shall be subject to any such withholding or
 reporting requirements. Any Entity issuing any instruments or making any distribution under the Plan to
 a holder of an Allowed Claim has the right, but not the obligation, not to make a distribution until such
 holder has provided to such Entity the information necessary to comply with any withholding
 requirements of any such taxing authority, and any required withholdings (determined after taking into
 account all information provided by such holder pursuant to this A1ticle 13 .16) shall reduce the
 distribution to such holder.

         13.17    Successors and Assigns.

                    The rights, benefits, and obligations of any Entity named or referred to in the Plan shall
 be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or assign,
 affiliate, officer, director, agent, representative, attorney, beneficiary, or guardian, if any, of each Entity.

         13.18    Closing of Chapter 11 Case.

                 The Reorganized Debtor shall, as promptly as practicable after the full administration of
 the Chapter 11 Case, file with the Bankruptcy Cornt all documents required by Bankruptcy Rule 3022,
 Del. Bankr. L.R. 3022-1, and any applicable order of the Bankruptcy Cornt to close the Chapter 11 Case.

         13.19    Document Retention.

                On and after the Effective Date, the Reorganized Debtor may maintain documents in
 accordance with his current document retention policy, as may be altered, amended, modified, or
 supplemented by the Reorganized Debtor without order of the Bankruptcy Cornt.

         13.20    Conflicts.

                  In the event of any conflict between the terms and prov1s10ns in the Plan (without
 reference to the Plan Supplement) and the terms and provisions in the Disclosure Statement, the Plan
 Supplement, any other instrument or document created or executed pursuant to the Plan, or any order
 ( other than the Confirmation Order) referenced in the Plan ( or any exhibits, schedules, appendices,
 supplements, or amendments to any of the foregoing), the Plan (without reference to the Plan
 Supplement) shall govern and control; provided, however, that in the event of a conflict between the
 Confirmation Order, on the one hand, and the Plan or the Plan Supplement, on the other hand, the
 Confirmation Order shall govern and control in all respects.




                                                      36
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            42 of 43                                   Desc
                       Main Document      Page 131 of 159




          13.21   Service of Documents.

                 After the Effective Date, any pleading, notice, or other document required by the Plan to
 be served on or delivered to:

                  the Debtor or the Reorganized Debtor, shall be served on:

                            PACHULSKI STANG ZIEHL & JONES LLP
                            919 North Market Street
                            17th Floor
                            Wilmington, Delaware 19801
                            Attn: James E. O'Neill
                            Email: joneill@pszjlaw.com

                            - and -

                           PACHULSKI STANG ZIEHL & JONES LLP
                           10100 Santa Monica Blvd., 13 th Floor
                           Los Angeles, California 90067
                           Attn: Richard M. Pachulski; Jeffrey W. Dulberg; Malhar S. Pagay
                           Emai I: rpachulski@pszj law .com; j dulberg@pszjlaw.com;
                           mpagay@pszj law .com

                           - and -

                           O'Melveny & Myers LLP
                           Times Square Tower
                           Seven Times Square
                           New York, New York 10036
                           Attn: Suzzanne Uhland; Diana Perez
                           Email: suhland@omm.com; dperez@omm.com

                  After the Effective Date, the Reorganized Debtor shall be authorized to limit the list of
 Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who have filed a
 renewed request to receive documents pursuant to Bankruptcy Rule 2002.




                                                   37
Case 2:19-bk-24804-VZ   Doc 94DocFiled
              Case 19-12220            11/15/19
                                  4 Filed         Entered
                                            10/14/19      11/15/19
                                                       Page        22:26:27
                                                            43 of 43                                   Desc
                       Main Document      Page 132 of 159




         13.22   Deemer/Acts.

                  Whenever an act or event is expressed under the Plan to have been deemed done or to
 have occurred, it shall be deemed to have been done or to have occurred without any fmiher act by any
 party, by virtue of the Plan and the Confirmation Order.

         13.23   Waiver or Estoppel.

                  Each holder of a Claim shall be deemed to have waived any right to asse1i any argument,
 including the right to argue that its Claim should be Allowed in a certain amount, in a certain priority,
 secured, or not subordinated by vi1iue of an agreement made with the Debtor or its counsel or any other
 Entity, if such agreement was not disclosed in the Plan, the Disclosure Statement, or papers filed with the
 Bankruptcy Court prior to the Confirmation Date.




                                                    38
Case 2:19-bk-24804-VZ    Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27   Desc
                        Main Document    Page 133 of 159



                                  EXHIBIT B

                           Trust Agreement Term Sheet
Case 2:19-bk-24804-VZ              Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27              Desc
                                  Main Document    Page 134 of 159



                             2020 Creditor Trust Non-Binding Term Sheet

                Yueting Jia (“YT”) intends, immediately following the effectiveness of his
individual restructuring and lifting of any applicable limitations, to (a) transfer the economic
interests in 90,588,235 units (representing 100% of the issued and outstanding units) of West Coast
LLC (“West Coast”), a Delaware limited liability company (the “West Coast Interests”), and
(b) cause to be transferred 147,058,823 Class B Preferred Shares of Smart King Ltd., a company
formed under the laws of the Cayman Islands (“Smart King”), which, upon transfer, will
automatically convert into Class B Ordinary Shares on a one-to-one basis (the “Smart King
Shares”), to the 2020 Creditor Liquidating Trust1 (the “Creditor Trust”) and the Late Filed Debt
Claims Reserve (as defined below) (collectively, the “Trust”) for the purposes of administering
and settling certain claims against YT. As of the date of this term sheet (this “Term Sheet”), the
Trust Assets (as defined below) are subject to certain limitations and prohibitions imposed by
(i) preliminary injunctions, freezing orders and/or similar orders from courts of competent
jurisdiction, which currently include courts of the British Virgin Islands and the United States
federal courts situated in the state of California (collectively, the “Injunctions”), (ii) that certain
Fourth Amended and Restated Memorandum and Articles of Association of Smart King adopted
as of May 15, 2019 (the “SK M&A”), and (iii) that certain Restructuring Agreement, dated as of
December 31, 2018, by and among Smart King, YT Season Smart Limited, a company formed
under the laws of the British Virgin Islands, and the other parties thereto (the “Restructuring
Agreement”).

                 Prior to the date of this Term Sheet, YT and FF Top Holding Ltd., a company
formed under the laws of the British Virgin Islands (“FF Top”), entered into a deed of undertaking,
pursuant to which they agreed, after the Injunctions are lifted or discharged and all other conditions
set forth in the SK M&A and the Restructuring Agreement are satisfied, to transfer the West Coast
Interests and the Smart King Shares to the Trust.


    Purpose                 The restructuring will, among other things, grant each holder of an
                            Allowed Debt Claim (as defined below) or Late Filed Debt Claim (as
                            defined below) a beneficial interest (a “Trust Interest”) in the Creditor
                            Trust or the Late Filed Debt Claims Reserve, as applicable, based on the
                            formula set forth herein.

                            The Trust will preserve, hold, manage and maximize the Trust Assets
                            for use in paying and satisfying the holders’ claims upon the earlier to
                            occur of (a) the consummation of a Liquidity Event (as defined below)
                            or Distribution Event (as defined below) and (b) the termination of the
                            Trust in accordance with the terms and conditions set forth in the
                            definitive trust agreement (the “Trust Agreement”).

    Assets of the Trust     The assets of the Trust shall consist of the following:



1
    Note: The Late Filed Debt Claims Reserve mechanism to be confirmed.
Case 2:19-bk-24804-VZ               Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                            Desc
                                   Main Document    Page 135 of 159



                            (a) all of the West Coast Interests, which represents a preferred
                            distribution right in connection with 30.8% of Smart King’s equity
                            interest (collectively owned by YT and the management of Faraday
                            Future), which will entitle YT to a priority distribution of up to
                            US$815.7 million (subject to certain adjustment), right after the return
                            of capital to the management, a special distribution of 10% of the
                            remaining amounts and thereafter, a normal distribution of 20% of the
                            balance owned by Pacific Technology Holding LLC;

                            (b) 147,058,823 Smart King Shares; and

                            (c) the Trust Expense Funded Amount contributed to the Trust by a
                            postpetition lender (the “Funding Source”) as provided herein
                            (collectively, the “Trust Assets”).

                            The Trustee shall engage an independent valuation firm to conduct a
                            valuation of the Trust Assets (other than the Trust Expense Funded
                            Amount) as of the date of their contribution to the Trust.

    Debt Claims             “Debt Claim” means any claim (as defined in section 101(5) of the
                            Bankruptcy Code) against YT that is (a) not an Administrative Expense
                            Claim, Priority Tax Claim, Priority Non-Tax Claim, or U.S. Secured
                            Claim (each as defined in the prepackaged chapter 11 plan of
                            reorganization filed by YT (the “Plan”) or (b) otherwise determined by
                            the Bankruptcy Court (as defined in the Plan) to be a Debt Claim.2

                             “Allowed Debt Claim Allocation Amount” means the Allowed
                            (as defined in the Plan) amount of a Debt Claim excluding the amount
                            of any unpaid interest, any penalty interest, any expenses and any other
                            fees related thereto.

                             “Allowed Debt Claim Distribution Amount” means the Allowed Debt
                            Claim Allocation Amount minus the sum of (i) the amount the holder of
                            such Debt Claim will receive from the primary obligor of such debt plus
                            (ii) the amount such holder will receive upon the disposition of any
                            assets that (a) have already been collateralized by YT or any other
                            person or entity, (b) have already been pledged by YT or any other
                            person or entity, and (c) YT, his wife Wei Gan, or any other person or
                            entity own that have been seized, attached, or frozen by Chinese
                            judiciary authorities plus (iii) if the primary debt obligation is satisfied
                            by conversion to equity in any jurisdiction, the corresponding reduction
                            in the amount of the Debt Claim on account of such conversion.



2
 Note: If the Trust is established pursuant to a consensual restructuring, the definitions in the Trust Agreement will
be modified accordingly.

                                                          3
Case 2:19-bk-24804-VZ    Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                Desc
                        Main Document    Page 136 of 159



                  “Late Filed Debt Claim” means a Debt Claim filed after the deadline set
                  by the Bankruptcy Court to file claims in the chapter 11 case but before
                  the occurrence of a Distribution Event that is recognized by YT, in his
                  sole discretion, and in an amount to be verified by the Trustee (as
                  defined below).

                  To the extent any holder of an Allowed Debt Claim continues to have
                  claims against any other person or entity (other than YT or his wife Wei
                  Gan), subject to the following proviso, such claims will remain
                  outstanding notwithstanding the transactions contemplated hereby;
                  provided, however, if on and after the date on which the claims of any
                  holder of a Debt Claim is paid in full in accordance with the terms of
                  this Term Sheet, any such Debt Claims shall thereafter be deemed to be
                  and in fact, paid in full in their entirety. Furthermore, to the extent any
                  holder of a Debt Claim has security or possession of any property or
                  assets of YT or any other person or entity, after such claims are paid in
                  full, such holder shall release and/or return any such property or assets
                  to YT or such other person or entity.

                  If on and after the date on which the Debt Claims of any creditor are
                  paid in part in accordance with the terms of this Term Sheet, then the
                  aggregate amount distributed to such creditor from the disposition of
                  Chinese frozen or secured assets shall be equal to the proceeds received
                  from the disposition of such frozen or secured assets less the partial
                  payments that have been made to such creditor through the Trust.

Late Filed Debt   On the effective date of the Plan, YT shall (a) establish a separate trust
Claims Reserve    (the “Late Filed Debt Claims Reserve”) to hold West Coast Interests
                  and Smart King Shares pending the recognition, in YT’s sole discretion,
                  but subject to verification of the amount of such claim by the Trustee, of
                  any Late Filed Debt Claims and (b) transfer 10% of the West Coast
                  Interests and Smart King Shares respectively to the Late Filed Debt
                  Claims Reserve. The Late Filed Debt Claims Reserve will have no
                  operations other than to make distributions to holders of Late Filed Debt
                  Claims in accordance with the distribution waterfall set forth on Exhibit
                  A attached hereto (the “Distribution Waterfall”) and will be managed by
                  the Trustee pursuant to a separate trust agreement with substantially
                  similar governance terms as the Trust Agreement.

                  The Trustee shall have the right in its discretion to (a) exchange the Late
                  Filed Debt Claims Reserve’s portion of the West Coast Interests and
                  Smart King Shares for direct Trust Interests in the Creditor Trust, which
                  shall provide the beneficiaries of the Late Filed Debt Claims Reserve
                  with the same share of distributions they are otherwise entitled to
                  receive under the Distribution Waterfall, and (b) distribute such Trust
                  Interests to the beneficiaries of the Late Filed Debt Claims Reserve in


                                           4
Case 2:19-bk-24804-VZ      Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                 Desc
                          Main Document    Page 137 of 159



                     exchange for their beneficial interests in the Late Filed Debt Claims
                     Reserve.

                     In order for a holder of a Late Filed Debt Claim to receive a distribution
                     from the Late Filed Debt Claims Reserve, such holder must execute a
                     full release of YT and his wife Wei Gan from personal liability on all
                     claims in every jurisdiction. Any distribution to a Late Filed Debt Claim
                     shall be from the Late Filed Debt Claims Reserve and holders of Late
                     Filed Debt Claims shall have no recourse against the Creditor Trust or
                     YT.

Voting Rights with The Trustee shall exercise all voting rights with respect to the Smart
respect to Trust   King Shares as directed by FF Top; provided that the exercise of such
Assets             voting rights shall be in accordance with (a) the organizational and
                   governing documents of Smart King and (b) such other agreements that
                   are in effect as of the date of the Trust Agreement (including the SK
                   M&A and the Restructuring Agreement), in each case, to the extent
                   applicable.

Term                 The term of the Trust will extend until the sixth (6th) anniversary of the
                     effective date of the Trust Agreement (such six (6)-year period,
                     the “Initial Term”). The Creditor Trust Committee (as defined below)
                     may, upon delivery of written notice to the Trustee not later than ninety
                     (90) days prior to the expiration of the Initial Term, elect to extend the
                     Initial Term for up to three (3) additional one (1)-year periods (each, a
                     “Creditor Extension Term”) to allow for orderly liquidation of any
                     remaining Trust Assets. Subject to the limitations set forth above, the
                     Creditor Trust Committee may, upon delivery of written notice to the
                     Trustee not later than ninety (90) days prior to the expiration of the
                     then-current Creditor Extension Term, elect to extend such Creditor
                     Extension Term.

                     If the completion of an initial public offering on the New York Stock
                     Exchange, Nasdaq, the Hong Kong Stock Exchange, the London Stock
                     Exchange, or any other internationally recognized stock exchange with
                     respect to the shares of outstanding capital stock of Smart King or such
                     other relevant listing vehicle, as applicable (an “IPO”), occurs during
                     the Initial Term, YT may, upon delivery of written notice to the Trustee
                     and the Creditor Trust Committee not later than ninety (90) days prior to
                     the expiration of the Initial Term, elect to extend the Initial Term for up
                     to three (3) additional one (1)-year periods (each, a “YT Extension
                     Term”) in his sole discretion in order to liquidate any Smart King
                     Shares that remain unsold as of the expiration of the Initial Term.

                     The Trustee shall dissolve and wind up the Trust and distribute the Trust
                     Assets upon the expiration of (a) the Initial Term, if no YT Extension

                                              5
Case 2:19-bk-24804-VZ    Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27               Desc
                        Main Document    Page 138 of 159



                  Term or Creditor Extension Term is exercised, or (b) the expiration of
                  the applicable YT Extension Term or Creditor Extension Term, as
                  applicable.

                  The Trustee may dissolve the Trust before the end of the Initial Term,
                  any Creditor Extension Term or any YT Extension Term if: (i) all of the
                  Allowed Debt Claim Distribution Amounts are fully paid and satisfied
                  and YT has approved the dissolution of the Trust; or (ii) a Liquidity
                  Event has occurred.

                  Upon termination of the Trust, the Trustee shall obtain a valuation of
                  the Trust Assets as of the termination date (performed by an
                  independent valuation firm selected by the Trustee and approved by the
                  Creditor Trust Committee and YT) and shall, as promptly as practicable
                  following the completion of the independent valuation, distribute the
                  Trust Assets in kind to the creditors in accordance with the Distribution
                  Waterfall.

Trustee           There shall be one (1) trustee (the “Trustee”) who shall be appointed in
                  accordance with the Trust Agreement. The Trust Agreement shall set
                  forth certain experience and independence criteria for the Trustee. If the
                  Trust is established pursuant to the Plan, the Trustee will be identified
                  prior to confirmation of the Plan. The Trustee shall act as a fiduciary
                  and shall not be personally liable in connection with the affairs of the
                  Trust or to any person except for such of the Trustee’s acts or omissions
                  that constitute fraud, willful misconduct or gross negligence as
                  determined by a court of competent jurisdiction. In addition, the
                  Trustee shall be indemnified by the Trust against and held harmless by
                  the Trust from any losses, claims, damages, liabilities, or expenses
                  (including without limitation, attorneys’ fees, disbursements, and related
                  expenses) to which the Trustee may become subject in connection with
                  any action, suit, proceeding, or investigation brought or threatened
                  against the Trustee in connection with any matter arising out of or
                  related to the Trust Agreement or the affairs of the Trust (other than in
                  respect of acts or omissions that constitute fraud, willful misconduct, or
                  gross negligence, as determined by a court of competent jurisdiction).
                  The Trustee shall be entitled to obtain customary fiduciary and/or errors
                  and omissions liability insurance and engage independent legal counsel
                  and financial advisors to assist with its evaluation of any matters with
                  respect to the Trust, including any Liquidity Event.

                  The Trustee shall be compensated by the Trust in an amount not to
                  exceed US$100,000 per annum (unless approved by the Creditor Trust
                  Committee). The Trustee shall be entitled to reimburse itself out of any
                  available cash in the Trust, for its actual out-of-pocket expenses and
                  against and from any and all loss, liability, expense, or damage which
                  the Trustee may sustain in good faith and without willful misconduct,

                                          6
Case 2:19-bk-24804-VZ    Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27               Desc
                        Main Document    Page 139 of 159



                  gross negligence, or fraud in the exercise and performance of any of the
                  powers and duties of the Trustee under the Trust Agreement.

                  The Trustee may resign upon sixty (60) days’ advance written notice to
                  the Creditor Trust Committee so long as a replacement trustee has been
                  appointed.

                  The Creditor Trust Committee may remove the Trustee in the event the
                  Trustee commits any act or omission that constitutes fraud, breach of
                  fiduciary duty, willful misconduct, or gross negligence. Upon the
                  removal of the Trustee as set forth in the immediately preceding
                  sentence, the Creditor Trust Committee shall have the right to appoint a
                  replacement trustee, subject to approval by YT.

Expenses of the   On the effective date of the Trust Agreement, the Funding Source shall
Trust             contribute to the Trust as part of the Trust Assets US$600,000 in
                  immediately available funds for the purposes of funding the Trust’s
                  administration during the first three (3) years of the Initial Term,
                  including for retaining independent third party advisors (legal counsel,
                  an independent registered accounting firm, and an independent
                  valuation firm, among others), compensating the Trustee, and paying
                  such other fees and expenses incidental to the management and
                  administration of the Trust Assets during the first three (3) years of the
                  Initial Term. For each year during the Initial Term thereafter, no later
                  than thirty (30) days following the beginning of such year, the Funding
                  Source shall contribute to the Trust as part of the Trust Assets
                  US$200,000 in immediately available funds for the purposes of funding
                  the Trust’s administration during such year (the expenses referred to in
                  this paragraph are referred to herein as the “Initial Trust Expenses”).
                  For purposes of clarification, in no event shall the Funding Source be
                  required during the Initial Term to contribute to the Trust as part of the
                  Trust Assets more than US$1,200,000.

                  To the extent YT elects to extend the duration of the Trust beyond the
                  Initial Term pursuant to a YT Extension Term, the Funding Source shall
                  contribute to the Trust as part of the Trust Assets US$200,000 in
                  immediately available funds for the purposes of funding the Trust’s
                  administration during such YT Extension Term (such expenses, the “YT
                  Extension Expenses”).

                  To the extent the Creditor Trust Committee elects to extend the duration
                  of the Trust beyond the Initial Term, the creditors shall obtain financing
                  for the Trust in the amount of US$200,000 in the aggregate for each
                  Creditor Extension Term (with each creditor bearing his, her, or its pro
                  rata share of such amount) for the purposes of funding the Trust’s
                  administration (the “Additional Trust Expenses” and, together with the


                                           7
Case 2:19-bk-24804-VZ    Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                 Desc
                        Main Document    Page 140 of 159



                   Initial Trust Expenses and the YT Extension Expenses the “Trust
                   Expense Funded Amount”).

Liquidity Event    The term “Liquidity Event” means the liquidation, dissolution or
                   winding up of Smart King.

Distributions;     On or after the completion of an IPO, the proceeds received by the Trust
Creditor Claims    from (i) any disposition of Smart King Shares or (ii) dividends or
Waterfall          distributions in respect of the Smart King Shares or the interest in West
                   Coast (each, a “Distribution Event”) will be distributed in accordance
                   with the Distribution Waterfall upon the earlier of (a) 60 days following
                   the occurrence of such Distribution Event, and (b) the termination of the
                   Trust.

                   The Trustee may delay or defer the distribution of any proceeds
                   (whether cash, securities, or other property) received by the Trustee in
                   respect of the Trust Assets to the creditors if the Trustee determines that
                   such deferral or delay is in the best interests of the creditors (including
                   if (a) the Trust or the Trust Assets are bound by an injunction, freeze
                   order, judgment or similar order or proceeding affecting such
                   distribution or (b) such distribution would violate applicable law).

Disposition of     The decision as to when and how much of the Trust Assets to dispose of
Smart King         after an IPO shall be governed in accordance with Exhibit B attached
Shares after the   hereto, and the Trustee shall, in accordance with instructions in
IPO                compliance with such Exhibit B, sell, transfer, or otherwise dispose of
                   any securities that are listed (the “Marketable Securities”) in one or
                   more open market transactions, private placement, or derivative
                   transactions. The proceeds shall be distributed in accordance with the
                   Distribution Waterfall.

                   At any time upon YT’s request, and subject to applicable securities law,
                   the Trustee shall distribute the Marketable Securities in kind to the
                   creditors in lieu of any cash distribution. The value of the Marketable
                   Securities shall be the average closing trading price for the five (5)
                   consecutive trading days immediately prior to the distribution.

Creditor Trust     The creditors shall be represented by a committee (the “Creditor Trust
Committee          Committee”), which shall consist of no more than five (5) creditors
                   holding Allowed Debt Claims. The members of the Creditor Trust
                   Committee shall serve as fiduciaries to the beneficiaries of the Trust and
                   not act in their individual interests. Members of the Creditor Trust
                   Committee must hold Allowed Debt Claims in excess of US$25 million
                   and have voted to accept the Plan. If more than five (5) such creditors
                   desire to serve on the Creditor Trust Committee, then YT has the right
                   to select two (2) of the members and the Trustee has the right to select
                   the remaining members. No creditor may serve on the Creditor Trust

                                            8
Case 2:19-bk-24804-VZ        Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27              Desc
                            Main Document    Page 141 of 159



                  Committee if the Trustee determines that such creditor is not in a
                  position to serve as a fiduciary for all creditors based on such creditor’s
                  economic or other interests. The Creditor Trust Committee shall act by
                  the vote of a majority (over 50%) of the members thereof.

                  The members of the Creditor Trust Committee shall not be
                  compensated, but shall be reimbursed for all reasonable out-of-pocket
                  expenses, other than the fees and expenses of counsel to individual
                  members of the Creditor Trust Committee. The Creditor Trust
                  Committee may employ advisors for specified purposes, and the Trustee
                  may pay the fees and expenses of such advisors selected by the Creditor
                  Trust Committee.

                  The Trustee shall not take any of the following actions without the
                  consent of the Creditor Trust Committee:

                        •    incur expenses on behalf of the Trust in excess of US$50,000;
                             provided, however, that such approval shall be deemed granted
                             if not specifically denied within 10 business days after a written
                             request from the Trustee;
                        •    retain and pay certain advisors, including legal counsel,
                             independent accounting firms, valuation firms, and other third
                             parties to assist with the administration of the Trust Assets;
                             provided, however, that such approval shall be deemed granted
                             if not specifically denied within 10 business days after a written
                             request from the Trustee;
                        •    except as provided in the Trust Agreement, sell or transfer any
                             Trust Assets;
                        •    invest any moneys held by the Trust; provided, however, that
                             such approval shall be deemed granted if not specifically denied
                             within 10 business days after a written request from the Trustee;
                        •    settle or compromise any litigation claim in excess of US$5
                             million; provided, however, that such approval shall be deemed
                             granted if not specifically denied within 10 business days after a
                             written request from the Trustee;
                        •    take any action that would result in the Trust becoming an
                             “investment company” within the meaning of the Investment
                             Company Act of 1940, as amended; or
                        •    amend the Trust Agreement in any manner that is adverse to the
                             creditors.

Information       The Trustee shall cause to be prepared and distributed to the Creditor
Rights            Trust Committee (for further distribution to the creditors):

                        •    within forty-five (45) days after the end of each calendar quarter
                             and within ninety (90) days after the end of each calendar year

                                              9
Case 2:19-bk-24804-VZ         Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                Desc
                             Main Document    Page 142 of 159



                              (i) a statement of net assets of the Trust, (ii) a statement of
                              changes in net assets of the Trust, (iii) a statement of cash flows
                              of the Trust, (iv) a schedule summarized by type of investments
                              and assets, indicating acquisitions and dispositions, and (v) a
                              summary listing of the status of the resolution of claims
                              involving the Trust or any of the Trust Assets, if any; and
                         •    within ninety (90) days after the end of each calendar year
                              audited consolidated financial statements of Smart King, if they
                              are made available to the Trust.

Transferability of    The Trust Interests may not be transferred except upon the prior written
Trust Interests       consent of the Trustee (not to be unreasonably withheld, conditioned, or
                      delayed).

                      Notwithstanding the foregoing, the Trust Interests may not be
                      transferred to the extent that such transfer would (a) based on the advice
                      of counsel to the Trust, jeopardize the Trust’s tax treatment; (b) cause
                      the Trust to become subject to any governmental controls or regulations
                      that affect the administration of the Trust and the Trust Assets;
                      (c) violate applicable law (including any securities law) or any
                      instrument to which the Trust is a party or by which it is bound; or
                      (d) cause the Trust to become an “investment company” within the
                      meaning of the Investment Company Act of 1940, as amended.

Management            In order to align incentives and reward YT and other key members of
Incentive Plan        management in achieving Smart King’s strategic goals, it is anticipated
                      that Smart King will adopt a management incentive equity plan subject
                      to the consummation of the restructuring.
Governing Law         This Term Sheet and the Trust Agreement shall be governed and
                      construed in accordance with the laws of the State of Delaware, without
                      regard to its choice of law principles.

Amendments to         The Trust Agreement will not be amended without the approval of the
Trust Agreement       Creditor Trust Committee.

Subsequent Equity Nothing in this Term Sheet shall be construed as to prohibit or restrict in
Investment        any manner any subsequent equity investment in Smart King or any of
                  its subsidiaries by any person.

Release of Claims     To the maximum extent permitted by applicable law, each holder of a
                      Debt Claim shall be deemed to have released YT and his wife Wei Gan
                      from personal liability (if applicable) in every jurisdiction; provided,
                      however, that such holder shall continue disposing of the following
                      assets through judicial authorities in the People’s Republic of China to
                      satisfy such Creditor’s Claim through a mechanism that will be
                      mutually agreed to by the parties: (a) assets that have already been

                                               10
Case 2:19-bk-24804-VZ     Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                 Desc
                         Main Document    Page 143 of 159



                    collateralized by YT or any other person or entity; (b) assets that have
                    already been pledged by YT or any other person or entity; (c) assets or
                    interests that YT, his wife Wei Gan, or any other person or entity own
                    that have been seized, attached, or frozen by Chinese judiciary
                    authorities.

                    Within thirty (30) days of the effective date of the Plan, each holder of a
                    Debt Claim is obligated to (i) withdraw or retract any litigations,
                    enforcement actions, arbitrations, and any other proceedings against YT
                    and his wife Wei Gan from the court or judicial authorities in all
                    jurisdictions, including, but not limited to, the People’s Republic of
                    China, or commit or confirm with the judicial authorities that YT or his
                    wife Wei Gan have fulfilled all their debt obligations or legal
                    responsibilities and (ii) file and execute any documents requested by YT
                    to evidence the above release. Unless and until a holder of a Debt Claim
                    complies with the preceding sentence and all of their obligations under
                    the Trust Agreement, such holder shall not be entitled to exercise any
                    voting rights with respect to the Trust or receive any distributions from
                    the Trust; provided, however, that YT reserves all rights to seek
                    enforcement by the Chinese judicial authorities of the rights provided
                    herein.
Parties’ Expenses   Each party shall be responsible for its respective fees and expenses
                    incurred in connection with the preparation and negotiation of this Term
                    Sheet and the Trust Agreement.




                                            11
Case 2:19-bk-24804-VZ        Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                 Desc
                            Main Document    Page 144 of 159



                                           Exhibit A

                                  Creditor Claims Waterfall

        The Trust Assets of the Creditor Trust and the Late Filed Debt Claims Reserve shall be
distributed to the creditors, the Funding Source, and YT as follows:

   (a) First, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to the
       Funding Source, an amount equal to the amount contributed by the Funding Source
       during the Initial Term to provide for (i) the Initial Trust Expenses and (ii) the YT
       Extension Expenses, if any;

   (b) Second, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to each
       creditor, an amount equal to such creditor’s pro rata share of the Additional Trust
       Expenses, if any;

   (c) Third, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to each
       holder of an Administrative Expense Claim, Priority Tax Claim, Priority Non-Tax Claim,
       or U.S. Secured Claim that has elected to receive Trust Interests in full and complete
       settlement, release, and discharge of their claim against YT, equal to the Allowed amount
       of such claim;

   (d) Fourth, the remaining Trust Assets of the Late Filed Debt Claims Reserve, to holders of
       Late Filed Debt Claims, an amount equal to such holder’s pro rata share of the remaining
       Trust Assets held in the Late Filed Debt Claims Reserve (after accounting for the
       distributions pursuant to clauses (a) through (c) above, if any), until such holder has
       received aggregate distributions (in cash or in kind) pursuant to this clause (d) equal to
       the lessor of (i) such holder’s pro rata share of remaining Trust Assets that would be
       available to satisfy all Allowed Debt Claims and Late Filed Debt Claims; and (ii) the full
       amount of such Late Filed Debt Claim as verified by the Trustee;

   (e) Fifth, to the Creditor Trust, 100% of the amount of the remaining Trust Assets held in the
       Late Filed Debt Claims Reserve (after accounting for the distributions pursuant to clauses
       (a) through (d) above), if any;

   (f) Sixth, the Trust Assets remaining in the Creditor Trust after distributions pursuant to
       clauses (a) through (c) above and contributions from clause (e) above, to holders of
       Allowed Debt Claims, an amount equal to such holder’s pro rata share of the remaining
       proceeds held in the Creditor Trust, if any, until such holder has received aggregate
       distributions (in cash or in kind) pursuant to this clause (f) equal to the amount of such
       holder’s Allowed Debt Claim Distribution Amount; and

   (g) Seventh, to YT, 100% of the amount of the remaining proceeds (after accounting for the
       distributions pursuant to clauses (a), (b), (c), (d), and (f) above), if any.
Case 2:19-bk-24804-VZ       Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                Desc
                           Main Document    Page 145 of 159



                                          Exhibit B


   Effective date of the   After Smart King           Same         After IPO but       Same
      Plan (T) plus        (“Company”)                             more than 36
   number of years (12     completes the IPO                       calendar
    calendar months)       but up to 36                            months after
    after the effective    calendar months                         IPO
     date of the Plan      after IPO

                           ______________          _________       ____________      _________
                             Creditor Trust           YT            Creditor Trust       YT
                               Committee                              Committee
  Less than T+3            N/A                    Can cause        If not sold       N/A
                                                  disposition of   within 36
                                                  up to 100%       calendar months
                                                  of Company       after the IPO,
                                                  shares owned     can cause
                                                  by the           disposition of
                                                  Creditor         remaining
                                                  Trust or the     Company
                                                  Late Filed       shares owned
                                                  Debt Claims      by the Creditor
                                                  Reserve          Trust or the
                                                                   Late Filed Debt
                                                                   Claims Reserve
  More than T+3; <         Can cause              Can cause        If not sold       N/A
  T+4                      disposition of up to   disposition of   within 36
                           5% of Company          remaining        calendar months
                           shares owned by        Company          after the IPO,
                           the Creditor Trust     shares owned     can cause
                           or the Late Filed      by the           disposition of
                           Debt Claims            Creditor         remaining
                           Reserve                Trust or the     Company
                                                  Late Filed       shares owned
                                                  Debt Claims      by the Creditor
                                                  Reserve          Trust or the
                                                                   Late Filed Debt
                                                                   Claims Reserve
  More than T+4; <         Can cause              Can cause        If not sold       N/A
  T+5                      disposition of up to   disposition of   within 36
                           10% of Company         remaining        calendar months
                           shares owned by        Company          after the IPO,
                           the Creditor Trust     shares owned     can cause
                           or the Late Filed      by the           disposition of
                                                  Creditor         remaining
Case 2:19-bk-24804-VZ    Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27            Desc
                        Main Document    Page 146 of 159



                        Debt Claims            Trust or the   Company
                        Reserve                Late Filed     shares owned
                                               Debt Claims    by the Creditor
                                               Reserve        Trust or the
                                                              Late Filed Debt
                                                              Claims Reserve
  More than T+5; <      Can cause              Can cause      If not sold     N/A
  T+6                   disposition of up to   disposition of within 36
                        20% of Company         remaining      calendar months
                        shares owned by        Company        after the IPO,
                        the Creditor Trust     shares owned can cause
                        or the Late Filed      by the         disposition of
                        Debt Claims            Creditor       remaining
                        Reserve                Trust or the   Company
                                               Late Filed     shares owned
                                               Debt Claims by the Creditor
                                               Reserve        Trust or the
                                                              Late Filed Debt
                                                              Claims Reserve
  More than T+6         Can cause              N/A            N/A             N/A
                        disposition of all
                        Company shares
                        owned by the
                        Creditor Trust or
                        the Late Filed Debt
                        Claims Reserve
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 147 of 159


                                                EXHIBIT C

                             Management’s Discussion and Analysis of
                  Financial Condition and Results of Operations of Smart King Ltd.

         The discussion of Smart King’s financial condition and results of operations below is qualified by,
and should be read in conjunction with, the discussion of the risks related to Smart King’s business and the
industry in which it operates is detailed elsewhere in the Disclosure Statement, and the section “Summary
of Selected Financial Information of Smart King Ltd.,” attached as Exhibit D to the Disclosure Statement.
The actual results and the timing of events in all forward-looking statements could differ materially from
those anticipated as a result of various factors, including those set forth under “Risk Factors” in Article
IX of this Disclosure Statement and elsewhere in the Disclosure Statement.

                                           Results of Operations

         Faraday & Future Inc. (“FF”) is a development stage company and is currently developing its initial
electric vehicle, the FF 91, which is not expected to be in production until nine months after Smart King
has completed its pending Series B Equity Financing (the commitment of any potential investors have not
been secured), and has not yet generated revenues.

        In 2018, Smart King incurred operating expenses of approximately $457.5 million, which consisted
of R&D expenses of approximately $270.1 million, general and administrative expenses of approximately
$170.5 million, and sales and marketing expenses of approximately $16.9 million. For the seven months
ended July 31, 2019, Smart King incurred operating expenses of approximately $80.8 million, which
consisted of research and development expenses of approximately $17.9 million, general and administrative
expenses of approximately $60.0 million, and sales and marketing expenses of approximately $2.8 million.

       In addition to the operating expenses, Smart King incurred interest expenses in the aggregate of
$49.4 million and $26.7 million in 2018 and for the seven months ended July 30, 2019, respectively.

Research and Development Expenses

        R&D expenses consisted primarily of payroll and overhead costs related to R&D personnel,
materials consumed in development activities, third-party fees, and test equipment.

         R&D expenses were mainly driven by the number of the R&D employees, the stage and scale of
the vehicle development and development of technology. Since its inception, Smart King has devoted
substantial effort and capital resources to engineering, design and development of its variable platform
architecture and the FF 91, its initial electric vehicle model, as well as its second generation variable
platform architecture, VPA 2.0 and the FF 81, both of which are in their initial developing stage. Smart
King also invested in critical components of its electric powertrain technology, including the battery system,
motor and charging system, and devoted substantial resources to develop its advanced driver assistance
systems (“ADAS”), user experience design (“UI/UX”), and Internet of Vehicles (“IoV”). Smart King
expects its R&D expenses to increase in future periods as it hires additional R&D employees, starts
production and ramp up of the FF 91 and fully develops VPA 2.0 and the FF 81. Smart King also expects
that the additional costs that it will incur in operating its Hanford, California manufacturing facility will
further increase the R&D expenses until the start of production of the FF 91.

        As of September 27, 2019, FF had 305 employees working in R&D, 85 of which were on leave.
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                Main Document    Page 148 of 159


General and Administrative Expenses

         General and administrative expenses consisted primarily of personnel and facilities costs related to
Smart King’s executive, finance, human resources, information technology and legal organizations, as well
as fees for professional and contract services. Smart King expects its general and administrative expenses
to increase in future periods as Smart King continues to grow its operations. Smart King also expects that
building out its planned Hanford, California manufacturing facility will further increase these expenditures
until the start of production of the FF 91.

       As of September 27, 2019, FF had 79 employees working in general and administrative functions,
13 of which were on leave.

Sales and Marketing Expenses

        Sales and marketing expenses consisted primarily of personnel costs related to its sales and
marketing department, marketing, incentives and advertising costs. Smart King expects its sales and
marketing expenses to increase in future periods as it introduces more vehicle models and offers additional
services to its customers.

       As of July 31, 2019, FF had 20 employees working in sales and marketing functions, 7 of which
were on leave.

Interest Expenses

        Interest expenses consisted of interest expenses with respect to Smart King’s indebtedness.

Losses from Foreign Currency Translation.

        Smart King’s reported currency is in US dollars, while the functional currency of Smart King’s
subsidiaries and consolidated VIE were the respective local currencies, including Renminbi. Smart King
experienced exchange losses when it converted the weaker U.S. dollar into Euro and Yen to settle its
invoices denominated in Euro and Yen, and converted the weaker Renmibi to settle its invoices
denominated in U.S. dollars.

                                     Liquidity and Capital Resources

        Since inception, Smart King has incurred cumulative losses from operations and had a net loss of
$477.8 million in the year ended December 31, 2018 and an accumulated deficit of $2,079.3 million as of
December 31, 2018. The principal sources of liquidity have been cash raised from the issuance of shares
and borrowings from related parties and third parties.

        Smart King issued 65,926,748 Class A preferred shares and 752,255,070 Class A preferred
shares to Evergrande for $800 million in gross proceeds in December 2017 and June 2018,
respectively. See Article II.C.2.a of the Disclosure Statement entitled “Evergrande Investment.” Prior to
these fundraising activities, the principal sources of liquidity of Smart King, including both debt and equity
issuance, had been the entities controlled by or affiliated with YT.

        As of December 31, 2018, Smart King had cash and restricted cash of approximately $7.4 million.
Smart King had a working capital deficit of $579.1 million as of December 31, 2018 and is currently
experiencing a critical liquidity shortfall and is required to raise additional funds of $153 million to meet



                                                      2
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                Main Document    Page 149 of 159


its anticipated working capital requirements and capital expenditures for the next 12 months so to fund its
ongoing operations, continue research, development and design efforts and deliver the FF 91.

         Unless Smart King is successful in obtaining extensions, refinancing or waivers with respect to
certain indebtedness that is or will come due in the near future, or that is currently in default, Smart King
is not expected to have sufficient liquidity to remain as a going concern. Furthermore, even if it is able to
obtain such extensions, refinancing or waivers, Smart King must be able to consummate the Series B Equity
Financing or a similar financing by early 2020, or Smart King will again face financing challenges that may
call into question its ability to continue as a going concern. There can be no assurance that Smart King will
be able to obtain any such extensions, refinancing or waivers or consummate the Series B Equity Financing
or similar financing on a timely basis or on reasonable commercial terms, or at all.

Plan of Operations and Future Funding Requirements

        FF plans to launch production of the FF 91 and plans to deliver approximately 100 units by its
planned initial public offering (targeted as early as early-to-mid-2021). FF continues to develop the FF81
and FF71/VPA 2.0, and estimates that it will incur additional operating expenses and capital expenditures
of approximately $850 million during the next 18 months to cover all activities, which Smart King plans to
finance through proceeds received from issuance of shares in one or more private placement transactions.
Such estimates are based on assumptions that may prove to be inaccurate.

        Smart King’s future capital requirements will depend on many factors, including:

        •    the costs to build up the inventories of raw materials, parts and components,

        •    the timing and costs to develop manufacturing process and equip the manufacturing facility
             in Hanford, California;

        •    obtaining and maintaining adequate third party supplier relationships, and delivery of
             supplies and parts on a timely and cost-effective basis;

        •    the progress, timing and costs to complete software development of each of the FF 91 and
             the FF 81;

        •    the costs to manufacture each of the FF 91 and the FF 81 at the projected volume;

        •    consumer demand of the FF 91 and the FF 81;

        •    the progress, timing and costs to complete development of VPA 2.0;

        •    market perception of FF;

        •    the costs to establish sales, marketing and distribution networks;

        •    the development of then-existing public charging infrastructure;

        •    the cost to develop capabilities to service consumers after sales;

        •    the costs for the operation and maintenance of FF’s information technology system and
             infrastructure; and



                                                     3
Case 2:19-bk-24804-VZ              Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                             Desc
                                  Main Document    Page 150 of 159


         •     the effect of competing technological and market developments.

        For debt financing, Smart King is seeking a new bridge secured debt financing of up to $170
million, which will be senior to its existing debt and will have a favorable conversion feature to equity.
Assuming Smart King is successful in obtaining such financing, Smart King intends to use these short-term
convertible debt securities to sustain its operations and engineering efforts.

         To the extent that Smart King raises additional capital through the sale of equity or debt with
convertible features, the ownership interest of its stockholders will be diluted upon issuance of shares,
which will indirectly affect the value of the Trust Interest held by you. If Smart King raises additional
capital through the issuance of debt instruments, Smart King’s results of operations, cash flow and future
prospects could be materially and adversely affected. If Smart King is unable to raise additional funds
through equity or debt financings when needed, it may be required to delay manufacturing of, or limit the
volume to be delivered for, the FF 91, limit, reduce or terminate development and commercialization efforts
of other electric vehicle models, or cease all operations and seek protection under insolvency proceedings.
While Smart King is engaged in discussions with potential investors as of the date of the Disclosure
Statement, there are no commitments for additional funding and no assurance can be made as to whether
funding will be available, and if so, how much and on what terms.

Cash Flows from Operating Activities

         Smart King continues to experience negative cash flows from operating activities as it develops its
business. Cash flows from operating activities are significantly affected by Smart King’s cash investments
to support its business development in the areas of R&D and selling, marketing and general and
administrative expenses. Smart King’s operating cash flows are also affected by Smart King’s working
capital needs to support growth and fluctuations in personnel-related expenditures, accounts payable and
other assets and liabilities.

         Smart King’s net cash used in operating activities was $512.7 million for the year ended December
31, 2018. The largest component of the cash used during this period was a net loss of $477.8 million, which
was further adjusted for a non-cash re-measurement of put option obligations of $33.7 million held by Smart
King for shares of Easy Go Inc., an affiliate of YT. Significant operating cash outflows were primarily
related to operating expenses of $457.5 million and a decrease of accounts payable of approximately $24.9
million.

        Smart King’s net cash used in operating activities was $28.6 million for the seven months ended
July 31, 2019, which primarily consisted of a net loss of $103.1 million, as adjusted for non-cash items of
$74.5 million, which primarily consisted of (i) a depreciation expense of $2.7 million and (ii) net increase
in operating assets and liabilities of $71.7 million, which primarily consisted of an increase in accrued
expenses and other current liabilities of $63.5 million, and an increase in accounts payable of $13.6 million.

Cash Flows from Investing Activities

                                                               Note Issue Date/
    Lender                            Principal Amount          Maturity Date             Amount Outstanding

    HK entity (Affiliate of          $212.0 million        March 30, 2018/           $197.5 million; interest
    Company)1                                              December 31, 2019         rate at 12%


1
 See discussion in Article II.E of the Disclosure Statement entitled “Certain Relationships, Related Transactions,
and Former Affiliates”


                                                          4
Case 2:19-bk-24804-VZ               Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                             Desc
                                   Main Document    Page 151 of 159


    HK entity (Affiliate of          $66.9 million         March 30, 2018/            $66.9 million; interest
    Company)2                                              December 31, 2019          rate at 12%
    U.S. entity (Affiliate of        $22.4 million         June 30, 2017/             $4.4 million; interest
    Company)3                                              December 31, 2018          rate at 1.52%
    PRC individual (Former           $0.7 million          Payable on demand          $0.7 million, interest at
    Affiliate)4                                                                       0%
    PRC entity                       $4.37 million         April 17, 2017/            $4.37 million, currently
                                                           April 16, 2018             in default with default
                                                                                      interest rate at 18%
                                     $4.37 million         April 17, 2017/            $4.37 million, currently
                                                           April 16, 2018             in default with default
                                                                                      interest rate at 18%
    PRC individual                   $0.7 million          April 5, 2017/             $0.7 million, interest at
                                                           October 2, 2017            0%; currently in default
    PRC entity (Former               $28.9 million         December 2017 -            $28.9 million in the
    Affiliate)                                             July 2018/one year         aggregate, 0% interest
                                                           maturities, which          rate
                                                           have been extended
                                                           to December 31,
                                                           2019
    A US-based investment            $10.0 million          December 9, 2016/         $10 million; interest
    firm                                                   October 15, 2019           rate at 12%
    A US-based investment           $20.0 million        June 16, 2016/             $7.0 million; interest
    firm                                                 December 31, 2019          rate at 12%
    A US-based investment           $1.5 million         December 7, 2016/          $1.5 million; interest
    firm                                                 December 31, 2019          rate at 12%
    An individual Chinese           $3.5 million         April 23, 2017/            $3.5 million, interest at
    lender                                               October 20, 2017           9%, in default
    A US-based investment           $1.5 million         October 16, 2018/          $1.5 million, interest
    firm                                                 December 31, 2019          rate at 2.86%
    A US-based investment           $1.0 million         December 6, 2018/          $1.0 million, interest
    firm                                                 December 31, 2019          rate at 8.99%
                                    $4.4 million         No stated terms or         $9.2 million
                                                         maturity dates
Other unsecured third-
 party borrowings
        Smart King continues to experience negative cash flows from investing activities as it develops its
business. Cash flows from investing activities primarily related to purchase of property and equipment. Net

2
  See discussion in Article II.E of the Disclosure Statement entitled “Certain Relationships, Related Transactions,
and Former Affiliates”
3
  See discussion in Article II.E of the Disclosure Statement entitled “Certain Relationships, Related Transactions,
and Former Affiliates”
4
  See discussion in Article II.E of the Disclosure Statement entitled “Certain Relationships, Related Transactions,
and Former Affiliates”


                                                          5
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                Main Document    Page 152 of 159


cash used in investing activities was $194.9 million for the year ended December 31, 2018. Net cash
provided from investing activities was $7.4 million for the seven months ended July 31, 2019, which
consisted of net proceeds from sale of its headquarters located in Gardena, California.

Cash Flows from Financing Activities

         Net cash provided by financing activities was $519.1 million for the year ended December 31,
2018, primarily attributable to the proceeds from the issuance of redeemable preference shares (Class A
shares) of $500 million, proceeds from borrowings from related parties of $36.1 million, and borrowings
from third parties of $33.8 million, partially offset by the repayment of borrowings from related parties and
third parties of $39.5 million.

         Net cash provided by financing activities was $27.3 million for the seven months ended July 31,
2019, primarily attributable to proceeds from borrowings from related parties and third parties of $402.1
million.

Capital Expenditures

        During the year ended December 31, 2018 and the seven months ended July 31, 2019, Smart King
made capital expenditures of $222.0 million and $12.4 million, respectively. During these periods, Smart
King acquired property, plant and equipment and intangible assets, which consisted primarily of molding
and tooling, IT equipment, R&D equipment, and leasehold improvements, which consisted primarily of
office spaces and the build-out of the Hanford, California manufacturing facility. Smart King currently
estimates that its capital expenditures for the next 15 months, including for improvements and installation
of equipment for Hanford manufacturing facility, R&D, roll-out of its sales and service network and
network of power solutions, will be approximately $623.0 million, with approximately $562.0 million
incurred over the 12 months starting in January 2020. Smart King expects to finance such capital
expenditures over the next 15 months with from proceeds from issuance of shares in one or more private
placement transactions, including the potential Series B Equity Financing.

Indebtedness

        The table below sets forth certain details of the notes payable as of July 31, 2019.

        In addition to the loans described in the tables above, a loan in the principal amount of $10.0 million
was provided by Evergrande as part of the restructuring agreement entered into by Smart King and
Evergrande on December 31, 2018, which was drawn down in January 2019. The loan bears interest at an
annual rate of 10% if repaid by June 30, 2019, and increases to 15% per annum thereafter. The loan matured
on June 30, 2019 and Smart King is currently in default. As of July 31, 2019, the full principal amount of
$10.0 million remained outstanding.

        As shown in the above tables, Smart King has defaulted on some of the notes, and several other
notes will mature by the end of 2019. Certain notes charge a higher interest rate when in default. Smart
King is currently negotiating with the lenders for extensions of the loans. However, there is no assurance
that any extensions will be granted. If Smart King fails to pay off these notes when they become due or is
unable to pay off those that are currently in default, such loans will continue to accrue interest, and Smart
King will incur additional losses, which could materially and adversely affect Smart King’s financial
position and exacerbate Smart King’s liquidity problem.




                                                      6
Case 2:19-bk-24804-VZ             Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                       Desc
                                 Main Document    Page 153 of 159


Arrangement with Birch Lake, US Bank National Association and Vendor Trust

         On April 29, 2019, FF entered into a term loan agreement for a principal amount of $15.0 million
with BL Mobility Fundco, LLC, as the lender, and Birch Lake as the agent and collateral agent. The loan
is guaranteed by Smart King including several of Smart King’s subsidiaries in the U.S., the Cayman Islands,
and Hong Kong, and is secured by a first lien on substantially all tangible and intangible assets of the
borrowers and guarantors. Proceeds of the loan were used to pay down existing liabilities and fund the
working capital needs of FF. The loan bears interest at 15.50%, and a default rate of 21.50%. The loan is
subject to a liquidation preference premium of up to 63.50% of the original principal amount, of which the
borrowers have the right to convert 30% into equity interests of Smart King. The loan matured and was
paid off on September 30, 2019.

         On April 29, 2019, FF entered into a note purchase agreement (“NPA”) with certain purchasers,
U.S. Bank National Association as the notes agent, and Birch Lake as the collateral agent. The notes are
guaranteed by Smart King, including several of its subsidiaries in the U.S., Cayman Islands, and Hong
Kong. The aggregate principal amount of notes that may be issued under the NPA is $200.0 million. As of
the date of this Disclosure Statement, a total of $45.0 million of notes were issued at a 10% interest rate,
and are collateralized by a first lien, with second payment priority, on substantially all tangible and
intangible assets of the borrowers and guarantors. The originally maturity date of the notes was October 31,
2019, however, FF obtained an extension of the maturity date to May, 31, 2020. In addition, FF is currently
seeking new bridge financing, partly to pay off the existing notes. However, there is no assurance that any
of the funding will be available on terms that are acceptable to FF or at all. In the event that FF fails to
obtain an extension, and/or fails to secure capital to pay off the note, and the lender decides to foreclose on
the collateral, FF’s business and operations will be materially disrupted, as there is no assurance FF can
continue as a going concern.

         On April 29, 2019, FF established the Vendor Trust, under which a participating supplier could
exchange its unsecured trade receivables for secured trust interests, on the condition that the supplier agrees
to continue providing goods and services to FF on agreed payment terms. As of September 24, 2019,
suppliers with aggregate trade payables of $141.0 million have participated in the trust. All obligations due
under the Vendor Trust are collateralized by a first lien, with third payment priority, on substantially all
tangible and intangible assets of the borrowers and guarantors. Smart King intends to pay off the payables
of the suppliers participating in the trust with the equity financing that it has raised. However, there is no
assurance that the funding will be available, and if so, how much and on what terms. In the event that FF
fails to secure capital to pay off the payables in the Vendor Trust upon its maturity and/or the vendors
decide to enforce the collateral when FF defaults, FF’s business and operations will be materially disrupted,
as there is no assurance FF can continue as a going concern.

Contractual Obligations

        The following table sets forth Smart King’s contractual obligations as of December 31, 2018.

                                                              As of December 31,
                                                                                                   2023 and
                        Total        2019            2020             2021          2022          thereafter
                                                              (in US$ thousands)
 Capital Lease
 obligations             8,490          1,332             1,213         1,105          1,006           3,834
 Operating lease
 obligations             6,580          2,443             3,067         1,070             —               —
 Total                  15,070          3,775             4,280         2,175          1,006           3,834




                                                      7
Case 2:19-bk-24804-VZ             Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                          Desc
                                 Main Document    Page 154 of 159


        FF has one capital lease in Hanford, California for equipment located at its main production facility.
The capital lease obligations do not include commitments to purchase property and equipment including
leasehold improvements, which FF expects to incur in the of approximately $104 million in order to fully
build out the Hanford manufacturing facility to produce the FF 91. Operating lease obligations consisted
primarily of non-cancelable office leases and automotive leases.

        Other than those shown above, Smart King did not have any significant capital and other non-
indebtedness commitments, long-term obligations or guarantees as of December 31, 2018.

         FF entered into a purchase and sale agreement (“PSA”) with Atlas Capital Investors V, LP.
(“Atlas”) on February 4, 2019, pursuant to which FF sold its headquarters located in Gardena, California
(“HQ”) to Atlas for a sale price of $29.0 million. On March 6, 2019, FF and Atlas entered in to a single-
tenant commercial/office lease (the “HQ Lease”), pursuant to which Smart King leased the HQ from Atlas
for a three-year term, with a rent payable of $284,000 per month and an option to repurchase the HQ any
time prior to the expiration of the HQ Lease for a purchase price equal to the greater of $44.0 million or the
fair market value of the HQ.

        On March 24, 2019, Smart King entered into the JVA with The9, pursuant to which Smart King
and The9 agreed to establish an equity joint venture in Hong Kong and its wholly-owned subsidiary in
China, to engage in the business of manufacturing, marketing, selling and distributing a new electric vehicle
in China. Under the JVA, Smart King will contribute its land use rights for land located in Moganshan,
China, certain IP licenses, technical know-how, and branding to the joint venture.

                                        Holding Company Structure

          Smart King adopted a holding company structure, and Smart King, is a holding company with no
material operations of its own. All operations are conducted through Smart King’s U.S. subsidiaries and its
VIEs and their respective subsidiaries in China. As a result, Smart King’s ability to pay dividends may
depend upon dividends paid by its subsidiaries. The debt instruments entered into by these subsidiaries may
restrict their ability to pay dividends to Smart King.

         In addition, Smart King’s wholly foreign-owned subsidiaries in China are permitted to pay
dividends to Smart King only out of their retained earnings, if any, as determined in accordance with PRC
accounting standards and regulations. Under PRC law, each of Smart King’s subsidiaries and VIEs in China
is required to set aside at least 10% of its after-tax profits each year, if any, to fund certain statutory reserve
funds until such reserve funds reach 50% of its registered capital. In addition, any of Smart King’s wholly
foreign-owned subsidiaries in China may allocate a portion of its after-tax profits based on PRC accounting
standards to enterprise expansion funds and staff bonuses and welfare funds at its discretion, and its VIEs
may allocate a portion of their after-tax profits based on PRC accounting standards to discretionary surplus
funds at their discretion. The statutory reserve funds and the discretionary funds are not distributable as
cash dividends. Remittance of dividends by a wholly foreign-owned company out of China is subject to
examination by the banks designated by SAFE. Smart King’s PRC subsidiaries have not paid dividends
and will not be able to pay dividends until they generate accumulated profits and meet the requirements for
statutory reserve funds. Dividend distributions from Smart King’s U.S. subsidiaries will be subject to U.S.
withholding tax. However, Smart King’s U.S. subsidiaries have not paid dividends in the past and Smart
King has no plans for its U.S. subsidiaries to pay dividends in the foreseeable future.




                                                        8
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                      Desc
                                Main Document    Page 155 of 159


Consolidation of Variable Interest Entities

        The PRC government limits foreign ownership in PRC companies that operate in certain areas of
business, including value-added telecommunication services, internet technology services (except e-
commerce) or vehicle manufacturing of whole vehicles. Effective on July 29, 2018, the restrictions on
foreign investment in new electric manufacturers were lifted.

        In order to comply with these regulations, Smart King control its entities in China through a set of
contractual arrangements entered into among its WFOE, FF Automotive China, its VIE and VIE’s
shareholders. Pursuant to such contractual arrangements, FF Automotive China is obligated to absorb a
majority of the risk of loss and receive a majority of the residual returns from the VIE’s activities. Such
arrangements also enable Smart King to direct the activities that most significantly affect the economic
performance of the VIE. Based on these contractual arrangements, Smart King consolidates the VIE as
required by the relevant rules, because Smart King holds the variable interests of the VIE and is the primary
beneficiary of the VIE.

                     Quantitative and Qualitative Disclosures about Market Risk

Foreign Exchange Risk

        Smart King’s reporting currency is U.S. dollars while its expenses are denominated in U.S. dollars,
Renminbi. Smart King has not used any derivative financial instruments to hedge exposure to foreign
exchange risk. Although Smart King’s exposure to foreign exchange risks should be limited in general, the
value of the Trust Interest will be affected by the exchange rate between U.S. dollars and Renminbi because
a substantial portion of Smart King’s operating costs and expenses is effectively denominated in Renminbi,
while Smart King’s shares and the value of Trust Interest will be denominated in U.S. dollars.

         The conversion of Renminbi into foreign currencies, including U.S. dollars, is based on rates set
by the People’s Bank of China. In July 2005, the PRC government changed its decades-old policy of
pegging the value of Renminbi to the U.S. dollar, and Renminbi appreciated more than 20% against the
U.S. dollar over the following three years. Between July 2008 and June 2010, this appreciation halted and
the exchange rate between Renminbi and the U.S. dollar remained within a narrow band. Since June 2010,
Renminbi has fluctuated against the U.S. dollar, at times significantly and unpredictably. With the
development of the foreign exchange market and progress towards interest rate liberalization and Renminbi
internationalization, the PRC government may in the future announce further changes to the exchange rate
system. It is difficult to predict how market forces or PRC or U.S. government policy may impact the
exchange rate between Renminbi and the U.S. dollar in the future. To the extent that Smart King needs to
convert U.S. dollars into Renminbi for its operations, appreciation of Renminbi against the U.S. dollar
would have an adverse effect on the Renminbi amount Smart King receives from the conversion.
Conversely, if Smart King decides to convert Renminbi into U.S. dollars for business purposes, appreciation
of the U.S. dollar against Renminbi would have a negative effect on U.S. dollars received from the
conversion.

Interest Rate Risk

        Smart King has not been exposed to material risks due to changes in market interest rates, and
Smart King has not used any derivative financial instruments to manage its interest risk exposure. Smart
King expects rising or falling interest rates may have a material impact on its financial condition unless
uncertainty about the direction and timing of interest rate changes materially affects the level of borrowing
and lending activity in the economy.



                                                     9
Case 2:19-bk-24804-VZ             Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                 Main Document    Page 156 of 159


                                                  Taxation

Cayman Islands

         Smart King is incorporated in the Cayman Islands. The Cayman Islands currently have no form of
income, corporate or capital gains tax and no estate duty, inheritance tax or gift tax. There are no other taxes
likely to be material to Smart King levied by the government of the Cayman Islands except for stamp duties
which may be applicable on instruments executed in, or, after execution, brought within, the jurisdiction of
the Cayman Islands.

United States Income Tax

         Smart King is subject to taxation and files income tax returns with the U.S. federal government and
the States of California and Oregon.

         As a result of losses incurred, Smart King had immaterial income taxes for the year ended
December 31, 2018. The recorded provision for income taxes differs from the expected provision for
income taxes based on the federal statutory tax rate of 21% primarily due to the valuation allowance against
deferred tax assets. Smart King had net deferred tax assets of approximately $117.0 million as of December
31, 2018, which were comprised primarily of net operating loss and R&D carryforwards of $83.0 million,
impairment of property and equipment of $21.0 million, and, to a lesser extent, temporary differences
related to depreciation, accruals and stock-based compensation. Smart King recognized a full valuation
allowance of $117.0 million as of December 31, 2018 since, in the judgment of management, given Smart
King’s history of losses, the realization of these assets was not considered more likely than not. The
valuation allowance increased by $34.0 million for the year ended December 31, 2018.

        Smart King had U.S. federal R&D tax credit carryforwards of $3.7 million and state R&D tax credit
carryforwards of $4.2 million as of December 31, 2018. The U.S. federal R&D tax credits will begin to
expire in 2035, and the state tax credits do not expire and can be carried forward indefinitely.

         As of December 31, 2018, Smart King had U.S. federal and foreign net operating loss carryforwards
of $195.5 million and $136.8 million, respectively. The U.S. federal and foreign net operating losses will
begin to expire in 2034 and 2019, respectively. The U.S. federal net operating loss carryforwards of $115.4
million generated after the effectiveness of the Tax Cuts and Jobs Act may be carried forward indefinitely,
subject to the 80% taxable income limitation on the utilization of the carryforwards. The U.S. federal net
operating loss carryforwards of $80.0 million generated prior to December 31, 2017 may be carried forward
for 20 years. In accordance with Internal Revenue Code Section 382 (“Section 382”) and Section 383
(“Section 383”), a corporation that undergoes an “ownership change” (generally defined as a cumulative
change (by value) of more than 50% in the equity ownership of certain stockholders over a rolling three-
year period) is subject to limitations on its ability to utilize its pre-change Net Operating Losses (“NOLs”)
and R&D tax credits to offset post-change taxable income and post-change tax liabilities, respectively.
Smart King’s existing NOLs and R&D credits may be subject to limitations arising from previous
ownership changes, and the ability to utilize NOLs could be further limited by Section 382 and Section 383
of the Code. There is a strong possibility that the current restructuring under the Plan, together with other
changes in the direct and indirect ownership of Smart King preceding the restructuring or in the future,
could result in an ownership change under Section 382 and Section 383 of the Code.

         As of December 31, 2018, the 2017 and 2016 tax years remained subject to examination for each
jurisdiction. In accordance with ASC 740-10, Income Taxes - Overall, the impact of an uncertain income
tax position on the income tax return must be recognized at the largest amount that is more likely than not
to be sustained upon audit by the relevant taxing authority. An uncertain income tax position will not be


                                                      10
Case 2:19-bk-24804-VZ            Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                        Desc
                                Main Document    Page 157 of 159


recognized if it has less than a 50% likelihood of being sustained. Smart King had no material uncertain tax
positions at December 31, 2018. At December 31, 2018, there were no interest or penalties related to
uncertain tax positions.

PRC

        Generally, Smart King’s PRC subsidiaries are subject to enterprise income tax on their taxable
income in China at a statutory rate of 25%. The enterprise income tax is calculated based on the entity’s
global income as determined under PRC tax laws and accounting standards.

         Smart King has not yet offered products and services or generated any revenue and therefore is not
subject to value-added tax or subcharges on value-added tax payments

         Dividends paid by Smart King’s PRC subsidiaries in China to Smart King’s Hong Kong
subsidiaries will be subject to a withholding tax rate of 10%, unless the relevant Hong Kong entity satisfies
all the requirements under the Double Taxation Avoidance Arrangement and receives approval from the
relevant tax authority. If Smart King’s Hong Kong subsidiaries satisfy all the requirements under the tax
arrangement and receive approval from the relevant tax authority, then the dividends paid to the Hong Kong
subsidiaries would be subject to withholding tax at the standard rate of 5%. The above-mentioned approval
requirement was abolished on November 1, 2015, but a Hong Kong entity is still required to file application
package with the relevant tax authority, and settle the overdue taxes if the preferential 5% tax rate is denied
based on the subsequent review of the application package by the relevant tax authority.

        If Smart King or any of its subsidiaries outside of China were deemed to be a “resident enterprise”
under the PRC Enterprise Income Tax Law, it would be subject to enterprise income tax on its worldwide
income at a rate of 25%.

         Under the PRC Enterprise Income Tax Law, R&D expenses incurred by an enterprise in the course
of carrying out R&D activities that have not formed intangible assets are included in the profit and loss
account for the current year. In addition to deducting the actual amount of R&D expenses incurred, an
enterprise is allowed an additional 75% deduction of such amount in calculating its taxable income for the
relevant year. For R&D expenses that have formed intangible assets, the tax amortization is based on 175%
of the costs of the intangible assets.




                                                      11
Case 2:19-bk-24804-VZ                     Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                               Desc
                                         Main Document    Page 158 of 159



                                                      EXHIBIT D
                    Summary of Selected Financial Information of Smart King Ltd.
          Smart King Ltd.’s (“Smart King”) consolidated financial statements are prepared and presented in accordance
with accounting principles generally accepted in the United States of America, or U.S. GAAP. Smart King’s historical
results are not necessarily indicative of results expected for future periods, and information for interim periods is
subject to year-end adjustments. You should read this Summary of Selected Financial Information of Smart King Ltd.
together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations of Smart
King Ltd.” attached as Exhibit C to the Disclosure Statement.

          The following table presents Smart King’s selected consolidated statement of operations and comprehensive
loss for the year ended December 31, 2018 and seven months ended July 31, 2019.

                                                                                                Seven months ended
                                                      Year ended December 31,                        July 31,
                                                               2018                                   2019
                                                                             In thousands US$
    Selected Consolidated Statement of Operations
     and Comprehensive Loss
    Operating Expenses
    Research and Development                                              270,101                                    17,933
    Sales and Marketing                                                    16,906                                     2,818
    General and administrative                                            170,480                                    60,009
    Total Operating Expenses                                              457,487                                    80,760
    Loss from operations                                                  457,487                                    80,760
    Other income, net                                                      29,019                                     4.417
    Interest expense                                                       49,369                                    26,709
    Net loss                                                              477,837                                  103,052
    Other comprehensive loss
    Foreign Currency translation                                             4,082                                    2,276
    Total comprehensive loss                                              481,919                                  100,776


        The following table presents Smart King’s selected consolidated balance sheet data as of December 31,
2018 and July 31, 2019.

                                                        As of December 31,                        As of July 31,
                                                               2018                                   2019
                                                                 In thousands US$, except for shares data
    Selected Consolidated Balance Sheet
    Total Current Assets                                                   73,560                                   73,102
       Assets Held for Sale                                                29,038                                   29,038
    Property and equipment, net                                           282,385                                  260,274
    Land use rights                                                        60,497                                   59,767
    Other noncurrent assets                                                 3,597                                    4,321
    Total assets                                                          420,039                                  397,464
    Current Liabilities
    Accounts payable                                                      136,596                                  159,304
     Accrued expenses and other current liabilities                       140,188                                  172,520
     Related party notes payable                                          315,700                                  310,757
     Notes payable                                                         60,168                                   91,325
    Total current liabilities                                             652,652                                  734,305
    Capital leases, less current portion                                   12,746                                   14,550
    Deferred rent, less current portion                                     2,490                                      327
    Land use grant                                                         53,226                                   52,588
    Total Liabilities                                                     721,114                                  801,770
Case 2:19-bk-24804-VZ                     Doc 94 Filed 11/15/19 Entered 11/15/19 22:26:27                             Desc
                                         Main Document    Page 159 of 159


    Stockholder’s deficit
    Redeemable convertible preference shares, $0.00001
      par value; 480,588,235 shares and 470,588,235
      shares authorized, issued and outstanding on                            724,824                             724,824
      December 31, 2018 and July 31, 2019, respectively;
      liquidation preference of $1,150,118
    Class B convertible preferred stock, $0.00001 par
      value; 600,000,000 shares authorized, 600,000,000
      and 600,000,000 shares issued and outstanding on                        924,149                             924,149
      December 31, 2018 and July 31, 2019, respectively;
      liquidation preference of $1,466,400
    Additional paid-in capital                                                 131,514                             92,701
    Accumulated other comprehensive loss                                         2,291                                 24
    Accumulated deficit                                                      2,079,270                          2,145,955
    Total stockholders’ deficit                                               301,075                             404,306
    Total liabilities and stockholders’ deficit                               420,039                             397,464


         The following table presents Smart King’s selected cash flow data for the year ended December 31, 2018
and the seven months ended July 31, 2019.

                                                           Year Ended December 31,          Seven Months Ended July 31,
                                                                    2018                              2019
                                                                                In thousands US$
    Selected Consolidated Cash Flows Data
    Net cash used in operating activities                                    (512,668)                           (28,600)
    Net cash (used in)/provided by investing activities                      (194,910)                              7,435
    Net cash provided by financing activities                                  519,074                             27,300
    Effects of exchange rate changes on cash and
                                                                               (4,513)                                    -
     restricted cash
    Net decrease in cash and restricted cash                                 (193,017)                              (586)
    Cash and restricted cash at beginning of the                              200,441                               7,424
     year/period
    Cash and restricted cash at end of the year/period                          7,424                               6,838




                                                                2
